Exhibit 10.1

 

EXECUTION VERSION

 

AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT

 

dated as of December 16, 2005

 

among

 

SANMINA–SCI CORPORATION,

 

CERTAIN SUBSIDIARIES OF SANMINA–SCI CORPORATION,

 

as Guarantors,

 

VARIOUS LENDERS,

 

BANK OF AMERICA, N.A., as Initial Issuing Bank

 

CITICORP USA, INC.,

 

as Syndication Agent

 

THE BANK OF NOVA SCOTIA,
DEUTSCHE BANK TRUST COMPANY AMERICAS, 
and KEYBANK NATIONAL ASSOCIATION,

 

as Co-Documentation Agents

 

BANC OF AMERICA SECURITIES LLC
and
CITIGROUP GLOBAL MARKETS INC.,

 

as Joint Book Managers and Joint Lead Arrangers

 

BANK OF AMERICA, N.A.

 

as Administrative Agent

 

and

 

CITIBANK, N.A.

 

as Collateral Agent

 

--------------------------------------------------------------------------------

 

$500.0 Million Senior Secured Credit Facility

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

SECTION 1. DEFINITIONS AND INTERPRETATION

1

 

 

Section 1.1 Definitions

1

 

 

Section 1.2 Accounting Terms

33

 

 

Section 1.3 Interpretation, Etc

34

 

 

Section 1.4 Letter of Credit Amounts

34

 

 

SECTION 2. LOANS

34

 

 

Section 2.1 Loans

34

 

 

Section 2.2 Termination/Reduction/Repayments of Commitments

39

 

 

Section 2.3 Issuance of and Drawings and Reimbursement Under Letters of Credit

40

 

 

Section 2.4 Use of Proceeds

42

 

 

Section 2.5 Evidence of Debt; Register; Lenders’ Books and Records; Notes

42

 

 

Section 2.6 Prepayments of Loans

43

 

 

Section 2.7 Interest on Loans

44

 

 

Section 2.8 Conversion/Continuation

45

 

 

Section 2.9 Default Interest

45

 

 

Section 2.10 Fees

45

 

 

Section 2.11 General Provisions Regarding Payments

46

 

 

Section 2.12 Ratable Sharing

47

 

 

Section 2.13 Taxes

48

 

 

Section 2.14 Illegality

50

 

 

Section 2.15 Inability to Determine Rates

50

 

 

Section 2.16 Increased Costs

50

 

 

Section 2.17 Compensation for Losses

52

 

i

--------------------------------------------------------------------------------


 

Section 2.18 Mitigation Obligations

52

 

 

Section 2.19 Removal or Replacement of a Lender

53

 

 

Section 2.20 Survival

53

 

 

Section 2.21 Non-Continuing Lenders

53

 

 

SECTION 3. CONDITIONS PRECEDENT

54

 

 

Section 3.1 Closing Date

54

 

 

Section 3.2 Conditions to Each Loan or Issuance or Renewal

55

 

 

SECTION 4. REPRESENTATIONS AND WARRANTIES

56

 

 

Section 4.1 Organization; Requisite Power and Authority; Qualification

56

 

 

Section 4.2 Capital Stock and Ownership

56

 

 

Section 4.3 Due Authorization

57

 

 

Section 4.4 No Conflict

57

 

 

Section 4.5 Governmental Consents

57

 

 

Section 4.6 Binding Obligation

57

 

 

Section 4.7 Historical Financial Statements

57

 

 

Section 4.8 Projections

58

 

 

Section 4.9 No Material Adverse Change

58

 

 

Section 4.10 No Restricted Junior Payments

58

 

 

Section 4.11 Adverse Proceedings, Etc

58

 

 

Section 4.12 Payment of Taxes

58

 

 

Section 4.13 Properties

58

 

 

Section 4.14 No Defaults

60

 

 

Section 4.15 Material Contracts

60

 

 

Section 4.16 Governmental Regulation

60

 

 

Section 4.17 Margin Stock

60

 

ii

--------------------------------------------------------------------------------


 

Section 4.18 Employee Matters

60

 

 

Section 4.19 Employee Benefit Plans

61

 

 

Section 4.20 Certain Fees

62

 

 

Section 4.21 Solvency

62

 

 

Section 4.22 Compliance with Statutes, Etc

62

 

 

Section 4.23 Disclosure

62

 

 

Section 4.24 Senior Indebtedness

62

 

 

SECTION 5. AFFIRMATIVE COVENANTS

63

 

 

Section 5.1 Financial Statements and Other Reports

63

 

 

Section 5.2 Existence

65

 

 

Section 5.3 Payment of Taxes and Claims

65

 

 

Section 5.4 Maintenance of Properties

66

 

 

Section 5.5 Insurance

66

 

 

Section 5.6 Inspections; Maintaining Books and Records

66

 

 

Section 5.7 Compliance with Laws

67

 

 

Section 5.8 Environmental

67

 

 

Section 5.9 Subsidiaries

69

 

 

Section 5.10 Real Estate Assets

69

 

 

Section 5.11 Further Assurances

70

 

 

Section 5.12 Senior Indebtedness

70

 

 

Section 5.13 Reestablishment of Security

70

 

 

SECTION 6. NEGATIVE COVENANTS

71

 

 

Section 6.1 Indebtedness

71

 

 

Section 6.2 Liens

73

 

 

Section 6.3 No Further Negative Pledges

77

 

iii

--------------------------------------------------------------------------------


 

Section 6.4 Restricted Junior Payments

77

 

 

Section 6.5 Restrictions on Subsidiary Distributions

79

 

 

Section 6.6 Investments

79

 

 

Section 6.7 Financial Covenants

81

 

 

Section 6.8 Fundamental Changes; Disposition of Assets; Acquisitions

82

 

 

Section 6.9 Disposal of Subsidiary Interests

83

 

 

Section 6.10 Sales and Lease-Backs

83

 

 

Section 6.11 Transactions with Shareholders and Affiliates

84

 

 

Section 6.12 Conduct of Business

84

 

 

Section 6.13 Amendments, Waivers or Prepayments with respect to Senior
Indebtedness or Subordinated Indebtedness

84

 

 

Section 6.14 Fiscal Year

85

 

 

SECTION 7. GUARANTY

85

 

 

Section 7.1 Guaranty of the Obligations

85

 

 

Section 7.2 Contribution by Guarantors

85

 

 

Section 7.3 Payment by Guarantors

86

 

 

Section 7.4 Liability of Guarantors Absolute

86

 

 

Section 7.5 Waivers by Guarantors

88

 

 

Section 7.6 Guarantors’ Rights of Subrogation, Contribution, Etc

89

 

 

Section 7.7 Subordination of Other Obligations

90

 

 

Section 7.8 Continuing Guaranty

90

 

 

Section 7.9 Authority of Guarantors or Company

90

 

 

Section 7.10 Financial Condition of Company

90

 

 

Section 7.11 Bankruptcy, Etc

90

 

 

Section 7.12 Discharge of Guaranty Upon Sale of Guarantor

91

 

 

SECTION 8. EVENTS OF DEFAULT

91

 

iv

--------------------------------------------------------------------------------


 

Section 8.1 Events of Default

91

 

 

Section 8.2 Actions in Respect of the Letters of Credit upon Default

94

 

 

SECTION 9. AGENTS

94

 

 

Section 9.1 Appointment of Agents

94

 

 

Section 9.2 Powers and Duties

95

 

 

Section 9.3 Exculpatory Provisions

96

 

 

Section 9.4 Reliance by Administrative Agent

96

 

 

Section 9.5 Delegation of Duties

97

 

 

Section 9.6 Agents Entitled to Act as Lender

97

 

 

Section 9.7 Lender Parties’ Representations, Warranties and Acknowledgment

97

 

 

Section 9.8 Right to Indemnity

98

 

 

Section 9.9 Successor Administrative Agent

99

 

 

Section 9.10 Administrative Agent May File Proofs of Claim

100

 

 

Section 9.11 Collateral Documents and Guaranty

100

 

 

SECTION 10. MISCELLANEOUS

102

 

 

Section 10.1 Notices

102

 

 

Section 10.2 Expenses

104

 

 

Section 10.3 Indemnity

104

 

 

Section 10.4 Set-Off

105

 

 

Section 10.5 Amendments and Waivers

106

 

 

Section 10.6 Successors and Assigns; Participations

107

 

 

Section 10.7 Independence of Covenants

110

 

 

Section 10.8 Survival of Representations, Warranties and Agreements

110

 

 

Section 10.9 No Waiver; Remedies Cumulative

110

 

 

Section 10.10 Marshalling; Payments Set Aside

110

 

v

--------------------------------------------------------------------------------


 

Section 10.11 Patriot Act Notice

111

 

 

Section 10.12 Severability

111

 

 

Section 10.13 Obligations Several; Independent Nature of Lenders’ Rights

111

 

 

Section 10.14 Headings

111

 

 

Section 10.15 APPLICABLE LAW

111

 

 

Section 10.16 CONSENT TO JURISDICTION

111

 

 

Section 10.17 WAIVER OF JURY TRIAL

112

 

 

Section 10.18 Confidentiality

112

 

 

Section 10.19 Usury Savings Clause

113

 

 

Section 10.20 Counterparts

113

 

 

Section 10.21 No Liability of the Issuing Banks

113

 

 

Section 10.22 Effectiveness

114

 

 

Section 10.23 Amendment and Restatement

114

 

 

APPENDICES:

 

 

 

A

Commitments

 

B

Notice Addresses

 

 

 

 

 

 

 

SCHEDULE:

 

 

 

 

1.1

Existing Letters of Credit

 

 

 

 

 

 

 

EXHIBITS:

 

 

 

 

A-1

Funding Notice

 

A-2

Notice of Issuance

 

A-3

Conversion/Continuation Notice

 

B

Note

 

C

Compliance Certificate

 

D

Opinions of U.S. Counsel

 

E

Assignment Agreement

 

F

Certificate Re Non-bank Status

 

 

vi

--------------------------------------------------------------------------------


 

G-1

Closing Date Certificate

 

G-2

Solvency Certificate

 

H

Counterpart Agreement

 

I

Pledge and Security Agreement

 

J

Mortgage

 

K

Landlord Waiver and Consent Agreement

 

L

Intercompany Note

 

M

Joinder to Intercreditor Agreement

 

 

vii

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT

 

This AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT, dated as of
December 16, 2005, is entered into by and among SANMINA–SCI CORPORATION, a
Delaware corporation (“Company”), CERTAIN SUBSIDIARIES OF COMPANY, as
Guarantors, the Lenders party hereto from time to time, BANK OF AMERICA, N.A.
(“Bank of America”), as the Initial Issuing Bank (the “Initial Issuing Bank”
and, together with the Lenders, the “Lender Parties”), CITICORP USA, INC., as
Syndication Agent (the “Syndication Agent”), THE BANK OF NOVA SCOTIA, DEUTSCHE
BANK TRUST COMPANY AMERICAS and KEYBANK NATIONAL ASSOCIATION, as
Co-Documentation Agents (the “Co-Documentation Agents”), BANC OF AMERICA
SECURITIES LLC and CITIGROUP GLOBAL MARKETS INC., as Joint Book Managers and
Joint Lead Arrangers (the “Lead Arrangers”), BANK OF AMERICA, as Administrative
Agent (together with its permitted successors in such capacity, “Administrative
Agent”), and CITIBANK, N.A., as Collateral Agent (together with its permitted
successors in such capacity, “Collateral Agent”).

 

RECITALS:

 

WHEREAS, capitalized terms used in these Recitals shall have the respective
meanings set forth for such terms in Section 1.1 hereof;

 

WHEREAS, Company entered into a Credit and Guaranty Agreement, dated as of
October 26, 2004, as amended by that certain Amendment No. 1 to Credit and
Guaranty Agreement dated as of February 15, 2005 and by that certain Amendment
No. 2 to Credit and Guaranty Agreement dated as of June 6, 2005 (as so amended,
the “Existing Credit Agreement”), with the banks, financial institutions and
other institutional lenders party thereto (the “Existing Lenders”) and Citicorp
USA, Inc., as administrative agent;

 

WHEREAS, Company has requested to amend and restate the Existing Credit
Agreement in its entirety in order, among other things, to have Bank of America
act as the Administrative Agent, to extend the maturity of the Existing Credit
Agreement and to modify certain covenants;

 

WHEREAS, the Lenders have agreed to the amendment and restatement of the
Existing Credit Agreement as provided herein.

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:


 


SECTION 1. DEFINITIONS AND INTERPRETATION


 

Section 1.1  Definitions.  The following terms used herein, including in the
preamble, recitals, exhibits and schedules hereto, shall have the following
meanings:

 

“3% Notes” means the 3.0% Convertible Subordinated Notes due 2007 issued by SCI
Systems, Inc.

 

1

--------------------------------------------------------------------------------


 

“Accounts” means all of Company’s and each Guarantor’s now owned or hereafter
acquired or arising accounts, as defined in the UCC.

 

“Administrative Agent” as defined in the preamble hereto.

 

“Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (whether or
not purportedly on behalf of Company or any of its Subsidiaries) at law or in
equity, or before or by any Governmental Authority, domestic or foreign
(including any Environmental Claims), whether pending or, to the knowledge of
Company or any of its Subsidiaries, threatened against Company or any of its
Subsidiaries or any property of Company or any of its Subsidiaries.

 

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person.  For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power (i) to vote 10% or more of the Securities having
ordinary voting power for the election of directors of such Person or (ii) to
direct or cause the direction of the management and policies of that Person,
whether through the ownership of voting securities or by contract or otherwise.

 

“Agent” means each of Administrative Agent, Collateral Agent, Syndication Agent,
each Co-Documentation Agent and each Lead Arranger.

 

“Aggregate Amounts Due” as defined in Section 2.12.

 

“Aggregate Payments” as defined in Section 7.2.

 

“Agreement” means this Amended and Restated Credit and Guaranty Agreement, dated
as of December 16, 2005, as it may be amended, restated, supplemented or
otherwise modified from time to time.

 

“Applicable Margin” means a percentage per annum determined by reference to the
Debt Rating in effect from time to time as set forth below:

 

 

 

Applicable Margin

 

 

 

Performance Level

 

Eurocurrency
Rate Loans

 

Base Rate
Loans

 

Commitment Fee

 

Level 1

 

1.00

%

0.00

%

0.20

%

Level 2

 

1.25

%

0.25

%

0.25

%

Level 3

 

1.50

%

0.50

%

0.30

%

Level 4

 

1.75

%

0.75

%

0.35

%

Level 5

 

2.00

%

1.00

%

0.45

%

 

The Applicable Margin shall initially be determined by reference to Level 3
above and thereafter shall be determined in accordance with the Debt Rating as
in effect from time to

 

2

--------------------------------------------------------------------------------


 

time.  Company shall notify Administrative Agent in writing immediately upon
(and, in any event, no later than one day following) any change in the Debt
Rating.

 

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Revolving Credit
Facility represented by such Lender’s Revolving Credit Commitment at such time. 
If the Revolving Credit Commitment of each Lender to make Revolving Credit Loans
and the obligation of the Issuing Bank to make L/C Credit Extensions have been
terminated pursuant to Section 8.2, or if the Revolving Credit Commitments have
expired, then the Applicable Percentage of each Lender in respect of the
Revolving Credit Facility shall be determined based on the Applicable Percentage
of such Lender in respect of the Revolving Credit Facility most recently in
effect, giving effect to any subsequent assignments.

 

“Applicable Reserve Requirement” means, at any time, for any Eurocurrency Rate
Loan, the maximum rate, expressed as a decimal, at which reserves (including,
without limitation, any basic marginal, special, supplemental, emergency or
other reserves) are required to be maintained with respect thereto against
“Eurocurrency liabilities” (as such term is defined in Regulation D) under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System or other applicable banking regulator.  Without limiting the
effect of the foregoing, the Applicable Reserve Requirement shall reflect any
other reserves required to be maintained by such member banks with respect to
(i) any category of liabilities which includes deposits by reference to which
the applicable Eurocurrency Rate or any other interest rate of a Loan is to be
determined, or (ii) any category of extensions of credit or other assets which
include Eurocurrency Rate Loans.  A Eurocurrency Rate Loan shall be deemed to
constitute Eurocurrency liabilities and as such shall be deemed subject to
reserve requirements without benefits of credit for proration, exceptions or
offsets that may be available from time to time to the applicable Lender.  The
rate of interest on Eurocurrency Rate Loans shall be adjusted automatically on
and as of the effective date of any change in the Applicable Reserve
Requirement.

 

“Asset Sale” means a sale, lease or sub-lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, transfer or other disposition to, or any
exchange of property with, any Person (other than Company or any Guarantor), in
one transaction or a series of transactions, of all or any part of Company’s or
any of its Subsidiaries’ businesses, assets or properties of any kind, whether
real, personal, or mixed and whether tangible or intangible (other than cash and
Cash Equivalents), whether now owned or hereafter acquired, including, without
limitation, the Capital Stock of any of Company’s Subsidiaries, other than
(i) inventory (or other assets) sold or leased in the ordinary course of
business (excluding any such sales by operations or divisions discontinued or to
be discontinued); (ii) sales of other assets for aggregate consideration of less
than $50.0 million in the aggregate during the term hereof; (iii) the granting
of Permitted Liens; (iv) the licensing of intellectual property or know-how on
commercially reasonable terms and in the ordinary course of business; (v) the
surrender or waiver of litigation rights or settlement, release or surrender of
tort or other litigation claims of any kind; (vi) disposals of obsolete, worn
out or surplus equipment; (vii) any disposition by a Guarantor to Company or by
Company or a Guarantor to a Guarantor; (viii) any disposition made in accordance
with Section 6.4 or Section 6.6; (ix) any issuance of Capital Stock by a
Subsidiary of Company to Company or to another Subsidiary of Company not
prohibited hereunder; (x) the

 

3

--------------------------------------------------------------------------------


 

sub-lease of facilities of Company or any of its Subsidiaries and the lease by
Company or any of its Subsidiaries of facilities under any operating lease, in
either case, in the ordinary course of business; (xi) sales of Real Estate
Facilities required as part of Company’s Phase I, Phase II and Phase III
restructuring; provided that at least 75% of the consideration for such sales of
Real Estate Facilities is in cash, and (xii) one or more sales by Company or any
of its Subsidiaries of Real Estate Facilities; provided that the aggregate
consideration for all such sales during the term hereof does not exceed $50.0
million, (xiii) the sale of the Real Estate Facilities comprising the Corporate
Head Office Campus in connection with a sale and leaseback transaction and (xiv)
sales of Real Estate Facilities located in Singapore for an aggregate
consideration of no more than $20 million.

 

“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit E, with such amendments or modifications as
may be approved by Administrative Agent.

 

“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
president, chief operating officer, vice president-treasurer (or the equivalent
thereof), vice president-controller (or the equivalent thereof), and such
Person’s chief financial officer or treasurer.

 

“Auto-Extension Letter of Credit” as defined in Section 2.1(b)(iii).

 

“Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at any time (assuming
compliance at such time with all conditions to drawing).

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

 

“Base Rate” means, for each day in any period, a fluctuating interest rate per
annum as shall be in effect from time to time, which rate per annum shall at all
times for such day during such period be equal to the higher of:

 

(a)                                  the rate of interest announced publicly by
Bank of America, from time to time, as Bank of America’s base rate in effect for
such day; and

 

(b)                                 0.50% per annum above the Federal Funds Rate
for such day.

 

“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate.

 

“Beneficiary” means each Agent, Lender and Lender Counterparty.

 

“Business Day” means (i) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close and (ii) with respect to all notices,
determinations, fundings and payments in connection with the Eurocurrency Rate
or any Eurocurrency Rate Loans, the term “Business Day” means

 

4

--------------------------------------------------------------------------------


 

any day which is a Business Day described in clause (i) and which is also a day
for trading by and between banks in Dollar deposits in the London interbank
market.

 

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.

 

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation),
including, without limitation, partnership interests and membership interests,
and any and all warrants, rights or options to purchase or other arrangements or
rights to acquire any of the foregoing, but excluding any debt security
convertible into or exchangeable into such interest.

 

“Cash” means money, currency or a credit balance in any Deposit Account.

 

“Cash Equivalents” means, as at any date of determination, (a) securities issued
or directly and fully guaranteed or insured by (i) the United States Government
or any agency or instrumentality thereof (provided that the full faith and
credit of the United States is pledged in support thereof), or (ii) any member
of the European Economic Area or Switzerland, or any agency or instrumentality
thereof (provided that such country, agency or instrumentality has a credit
rating at least equal to that of the United States and the full faith and credit
of such country is pledged in support thereof), in each case, with such
securities having maturities of not more than thirteen months from the date of
acquisition; (b) marketable general obligations issued by any state of the
United States of America or any political subdivision of any such state or any
public instrumentality thereof maturing within thirteen months from the date of
acquisition thereof (provided that the full faith and credit of such state is
pledged in support thereof) and, at the time of acquisition thereof, having
credit ratings of at least AA- (or the equivalent) by S&P and at least Aa3 (or
the equivalent) by Moody’s; (c) certificates of deposit, time deposits,
eurodollar time deposits, overnight bank deposits or bankers’ acceptances having
maturities of not more than thirteen months from the date of acquisition thereof
issued by any commercial bank organized in the United States of America, Canada,
Japan or Switzerland or any member of the European Economic Area, in each case,
of recognized standing and having combined capital and surplus in excess of
$500.0 million (or the foreign currency equivalent thereof); (d) repurchase
obligations with a term of not more than seven days for underlying securities of
the types described in clauses (a), (b) and (c) entered into with any bank
meeting the qualifications specified in clause (c) above; (e) commercial paper
having a rating at the time of acquisition thereof of at least A-1 from S&P or
at least P-1 from Moody’s or carrying an equivalent rating by a nationally
recognized rating agency, if both of the two named rating agencies cease
publishing ratings of investments, and in any case maturing within thirteen
months after the date of acquisition thereof; (f) interests in any investment
company or money market fund substantially all of the assets of which are of the
type specified in clauses (a) through (e) above; (g) corporate obligations with
long term ratings of A or better from S&P or Moody’s, with such obligations
having maturities of not more than thirteen months from the date of acquisition;
and (h) asset backed securities rated AAA or better by S&P or Moody’s, with such
securities having maturities of not more than thirteen months from the date of
acquisition.

 

5

--------------------------------------------------------------------------------


 

“Certificate re Non-Bank Status” means a certificate substantially in the form
of Exhibit F.

 

“Change of Control” means, at any time, (i) any Person or “group” (within the
meaning of Rules 13d-3 and 13d-5 under the Exchange Act) (a) shall have acquired
beneficial ownership of 35% or more on a fully diluted basis of the voting
and/or economic interest in the Capital Stock of Company or (b) shall have
obtained the power (whether or not exercised) to elect a majority of the members
of the board of directors (or similar governing body) of Company; (ii) during
any period of twelve (12) consecutive months, the majority of the seats (other
than vacant seats) on the board of directors (or similar governing body) of
Company cease to be occupied by Persons who either (a) were members of the board
of directors of Company on the Closing Date or (b) were nominated for election
by the board of directors of Company, a majority of whom were directors on the
Closing Date or whose election or nomination for election was previously
approved by a majority of such directors or directors elected in accordance with
this clause (b); or (iii) any “change of control” or similar event under and as
defined in any documentation relating to any Material Indebtedness.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

 

“Closing Date” means the date upon which all of the conditions set forth in
Section 3.1 hereof have been satisfied.

 

“Closing Documents” means (i) this Agreement and (ii) the Consent and
Ratification of Collateral Documents.

 

“Closing Date Certificate” means a Closing Date Certificate substantially in the
form of Exhibit G-1.

 

“Co-Documentation Agents” as defined in the preamble hereto.

 

“Collateral” means, collectively, all of the real, personal and mixed property
(including Capital Stock) in which Liens are purported to be granted pursuant to
the Collateral Documents as security for the Obligations.

 

“Collateral Agent” as defined in the preamble hereto.

 

“Collateral Documents” means the Pledge and Security Agreement, the Mortgages,
the Landlord Personal Property Collateral Access Agreements, if any, and all
other instruments, documents and agreements delivered by any Credit Party
pursuant to this Agreement or any of the other Credit Documents in order to
grant to Collateral Agent, for the benefit of Secured Parties, a Lien on any
real, personal or mixed property of that Credit Party as security for the
Obligations.

 

6

--------------------------------------------------------------------------------


 

“Commitment” means a Revolving Credit Commitment or a Letter of Credit
Commitment, as the context may require.

 

“Commodity Agreement” means any swap agreement, contract or similar agreement
entered into to protect Company and its Subsidiaries against fluctuations in the
prices of raw materials used in their businesses.

 

“Company” as defined in the preamble hereto.

 

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C.

 

“Communications” as defined in Section 10.1(b).

 

“Consent and Ratification of Collateral Documents” means that certain Consent
and Ratification of Collateral Documents, dated as of even date herewith, by and
among each Credit Party in favor of the Collateral Agent for the benefit of the
Secured Parties.

 

“Consolidated Capital Expenditures” means, for any period, the aggregate of all
expenditures of Company and its Subsidiaries during such period determined on a
consolidated basis that, in accordance with GAAP, are or should be included in
“purchase of property and equipment” or similar items reflected in the
consolidated statement of cash flows of Company and its Subsidiaries.

 

“Consolidated Tangible Foreign Assets” means, as of any date of determination,
the sum of the amounts that would appear on a consolidated balance sheet of the
Foreign Subsidiaries of Company as the total assets of the Foreign Subsidiaries
of Company, minus the total intangible assets of the Foreign Subsidiaries of
Company.

 

“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

 

“Contributing Guarantors” as defined in Section 7.2.

 

“Control Agreement” means any control agreement entered into by any Loan Party,
in the form of Exhibit B, C or D to the Pledge and Security Agreement or
otherwise.

 

“Conversion,” “Convert” and “Converted” each refers to a conversion of Loans of
one Type with Loans of another Type pursuant to Section 2.8.

 

“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.

 

“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit  A-3.

 

7

--------------------------------------------------------------------------------


 

“Convertible Indebtedness” means Indebtedness convertible into Capital Stock of
Company or any of its Subsidiaries at the option of the holder thereof.

 

“Convertible Securities” means (a) Company’s Zero Coupon Notes, (b) the 3% Notes
and (c) and Refinancing Convertible Securities.

 

“Corporate Head Office Campus” means Company’s head office campus located at
2700 North First Street, 2701 Zanker Road, 60 East Plumeria Drive and 30 East
Plumeria Drive, San Jose, California 95134.

 

“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit H delivered by a Credit Party pursuant to Section 5.9.

 

“Credit Date” means the date of a making of a Loan.

 

“Credit Document” means any of this Agreement, the Notes, if any, the Collateral
Documents, the Intercreditor Agreement, the Environmental Indemnity Agreement,
the Interco Subordination Agreement, each Letter of Credit Agreement, each
Secured Hedge Agreement and all other documents, instruments or agreements
executed and delivered by a Credit Party for the benefit of any Agent or any
Lender in connection herewith, in each case as amended.

 

“Credit Party” means Company and each Subsidiary of Company from time to time
party to a Credit Document.

 

“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement, each of which is for the purpose of managing or
hedging the foreign currency risk associated with Company’s and its
Subsidiaries’ operations and not for speculative purposes.

 

“Current Book Value” means, as of any date of determination, the book value of
an asset as of the end of the Company’s Fiscal Quarter ended immediately prior
to such date of determination.

 

“Debt Rating” means, as of any date for S&P, the corporate credit rating of the
Company (or equivalent rating for similar obligations as may be used by S&P from
time to time) that has been most recently announced by S&P and, as of any date
for Moody’s, the family rating of the Company (or equivalent rating for similar
obligations as may be used by Moody’s from time to time) that has been most
recently announced by Moody’s.  For purposes of the foregoing, (a) if only one
of S&P and Moody’s shall have in effect a Debt Rating, the Applicable Margin
shall be determined by reference to the available rating; (b) if neither S&P nor
Moody’s shall have in effect a Debt Rating, the Applicable Margin will be set in
accordance with Level 5 under the definition of “Applicable Margin”; (c) if the
ratings established by S&P and Moody’s shall fall within different levels, the
Applicable Margin shall be based upon the higher rating; provided that if the
ratings differential is (A) two levels (e.g. Level 1 and Level 3), the
intermediate level shall be used, (B) three levels (e.g. Levels 1 and 4), the
higher of the two intermediate levels shall be used, and (C) four levels (e.g.
Levels 1 and 5), Level 3 shall be used; (d) if any rating established by S&P or
Moody’s shall be changed, such change shall be effective as of the date on which
such change is first announced publicly by the rating agency making

 

8

--------------------------------------------------------------------------------


 

such change; and (e) if S&P or Moody’s shall change the basis on which ratings
are established, each reference to the Debt Rating announced by S&P or Moody’s,
as the case may be, shall refer to the then equivalent rating by S&P or Moody’s,
as the case may be.

 

“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.

 

“Defaulting Lender” means a Lender that (a) has failed to fund any portion of
the Loans required by it hereunder within one Business Day of the date such
funding is required to be funded by it hereunder, (b) has otherwise failed to
pay over to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within one Business Day of the date when
due, unless it is the subject of a good faith dispute or (c) has been deemed
insolvent or become the subject of a bankruptcy or insolvency proceeding.

 

“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.

 

“Designated Proceeds Account” means the account of Company held with (a) Bank of
America, N.A. and (b) any other financial institution to the extent that such
account is subject to a control agreement in favor of the Collateral Agent, in
each case from time to time, the proceeds of which have been designated by
Company to be used in the case of clause (a) for the refinancing in whole or in
part of the Senior Secured Notes and otherwise for the refinancing in whole or
in part of any Indebtedness under Section 6.1(c), in each case with any excess
proceeds remaining in such account following the Company’s satisfaction of such
Indebtedness or portion thereof being refinanced, to be paid to the Company upon
its written request to the Administrative Agent; provided that the Company is in
pro forma compliance with the covenants set forth in Section 6.7 immediately
prior to and immediately following such payment to it.

 

“Disclosure Letter” means the Disclosure Letter of Company to Agents and Lenders
dated the Closing Date.

 

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

 

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof or the District of Columbia (other
than Sanmina-SCI Netherlands Holdings LLC).

 

“EBITDA” means for any period, an amount determined for Company and its
Subsidiaries on a consolidated basis in accordance with GAAP equal to the sum of
the following: (a) Net Income; plus (b) to the extent deducted in the
calculation of Net Income: (i) Taxes, whether paid or deferred, (ii) Net
Interest Expense, (iii) amortization, (iv) depreciation, (v) other non-cash
charges for such period including, without limitation, goodwill, fixed asset and
other intangibles impairment; provided that any cash payments made in any future
period in respect of such charges shall be subtracted from EBITDA in the period
when such payments are made, (vi) an amount, not to exceed $165.0 million in the
aggregate over the term of this Agreement, equal to the sum of all Cash charges
associated with restructuring costs incurred during the period

 

9

--------------------------------------------------------------------------------


 

beginning with the first Fiscal Quarter of the Company’s 2006 Fiscal Year,
(vii) an amount equal to the sum of all charges associated with
integration-related expenses (but excluding any associated restructuring
expenses) incurred in such period in connection with any merger or acquisition
permitted under this Agreement, (viii) an amount, not to exceed $175 million in
the aggregate over the term of this Agreement, equal to the sum of all charges
associated with the repayment or redemption of the Convertible Securities, the
Senior Secured Notes or the New Senior Subordinated Notes, (ix) accelerated
recognition of pension expenses previously deferred under FAS 87/88 in
connection with early termination of SCI Systems, Inc.’s “Supplemental
Retirement Plan” not to exceed $20.0 million in the aggregate, (x) any non-cash
charges associated with the recognition of fair value of stock options and other
equity-based compensation issued to employees which have been expensed in
Company’s statement of operations for such period and (xi) any penalties payable
under any Hedge Agreement in connection with the refinancing, redemption or
repayment of the Senior Secured Notes or the New Senior Subordinated Notes,
provided that, for the purpose of covenant compliance, EBITDA for the Fiscal
Quarters ended April 2, 2005, July 2, 2005 and October 1, 2005 shall be deemed
to be $104.3 million, $95.9 million and $102.4 million, respectively.

 

“Eligible Assignee” means (i) a commercial bank organized under the laws of the
United States, or any State thereof, and having a combined capital and surplus
of at least $100.0 million; (ii) a commercial bank organized under the laws of
any other country which is a member of the OECD, or a political subdivision of
any such country, and having a combined capital and surplus of at least $100.0
million; provided, that, such bank is acting through a branch or agency located
in the United States; (iii) a Person that is primarily engaged in the business
of commercial banking and that is (a) a Subsidiary of a Lender, (b) a Subsidiary
of a Person of which a Lender is a Subsidiary, or (c) a Person of which a Lender
is a Subsidiary; (iv) any Lender or any Person described in clause (a)(i) of the
definition of “Lender Affiliate”; (v) any Lender Affiliate not described in
clause (a)(i) of the definition thereof;  (vi) any other entity which is an
“accredited investor” (as defined in Regulation D under the Securities Act)
which extends credit or buys loans as one of its businesses, including but not
limited to, insurance companies, mutual funds and lease financing companies; and
(vii) any other Person acceptable to the Issuing Banks and the Agent and,
provided no Event of Default is continuing, Company.  No Credit Party or any
Affiliate thereof shall be an Eligible Assignee.

 

“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is or was sponsored, maintained or contributed to
by, or required to be contributed by, Company, any of its Subsidiaries or any of
their respective ERISA Affiliates.

 

“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any governmental authority or any other
Person, arising (i) pursuant to or in connection with any actual or alleged
violation of any Environmental Law; (ii) in connection with any Hazardous
Material or any actual or alleged Hazardous Materials Activity; or (iii) in
connection with any actual or alleged damage, injury, threat or harm to health,
safety, natural resources or the environment.

 

“Environmental Indemnity Agreement” means the environmental indemnity agreement,
in form and substance reasonably satisfactory to Administrative Agent,
Collateral

 

10

--------------------------------------------------------------------------------


 

Agent and Company, executed by Company in favor of Collateral Agent, as it may
be amended, supplemented or otherwise modified from time to time.

 

“Environmental Laws” means any and all current or future foreign or domestic,
federal or state (or any subdivision of either of them), statutes, ordinances,
orders, rules, regulations, judgments, Governmental Authorizations, or any other
requirements of Governmental Authorities relating to (i) environmental matters,
including those relating to any Hazardous Materials Activity; (ii) the
generation, use, storage, transportation or disposal of Hazardous Materials; or
(iii) occupational safety and health, industrial hygiene, land use or the
protection of the environment, human, plant or animal health or welfare, in any
manner applicable to Company or any of its Subsidiaries or any Real Estate
Facility.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.

 

“ERISA Affiliate” means, as applied to any Person, (i) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member;
(ii) any trade or business (whether or not incorporated) which is a member of a
group of trades or businesses under common control within the meaning of
Section 414(c) of the Internal Revenue Code of which that Person is a member;
and (iii) any member of an affiliated service group within the meaning of
Section 414(m) or (o) of the Internal Revenue Code of which that Person, any
corporation described in clause (i) above or any trade or business described in
clause (ii) above is a member.  Any former ERISA Affiliate of Company or any of
its Subsidiaries shall continue to be considered an ERISA Affiliate of Company
or any such Subsidiary within the meaning of this definition with respect to the
period such entity was an ERISA Affiliate of Company or such Subsidiary and with
respect to liabilities arising after such period for which Company or such
Subsidiary is liable under the Internal Revenue Code or ERISA.

 

“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30-day notice to the PBGC has been
waived by regulation); (ii) the failure to meet the minimum funding standard of
Section 412 of the Internal Revenue Code with respect to any Pension Plan
(whether or not waived in accordance with Section 412(d) of the Internal Revenue
Code) or the failure to make by its due date a required installment under
Section 412(m) of the Internal Revenue Code with respect to any Pension Plan or
the failure to make any required contribution to a Multiemployer Plan by its due
date; (iii) the provision by the administrator of any Pension Plan pursuant to
Section 4041(a)(2) of ERISA of a notice of intent to terminate such plan in a
distress termination described in Section 4041(c) of ERISA; (iv) the withdrawal
by Company, any of its Subsidiaries or any of their respective ERISA Affiliates
from any Pension Plan with two or more contributing sponsors or the termination
of any such Pension Plan resulting in liability to Company, any of its
Subsidiaries or any of their respective Affiliates pursuant to Section 4063 or
4064 of ERISA; (v) the institution by the PBGC of proceedings to terminate any
Pension Plan, or the occurrence of any event or condition which might constitute
grounds under ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (vi) the imposition of liability on Company, any
of its Subsidiaries or any of their respective ERISA Affiliates pursuant to
Section

 

11

--------------------------------------------------------------------------------


 

4062(e) or 4069 of ERISA or by reason of the application of Section 4212(c) of
ERISA; (vii) the withdrawal of Company, any of its Subsidiaries or any of their
respective ERISA Affiliates in a complete or partial withdrawal (within the
meaning of Sections 4203 and 4205 of ERISA) from any Multiemployer Plan if there
is any potential liability therefor, or the receipt by Company, any of its
Subsidiaries or any of their respective ERISA Affiliates of notice from any
Multiemployer Plan that it is in reorganization or insolvency pursuant to
Section 4241 or 4245 of ERISA, or that it intends to terminate or has terminated
under Section 4041A or 4042 of ERISA; (viii) the occurrence of an act or
omission which could give rise to the imposition on Company, any of its
Subsidiaries or any of their respective ERISA Affiliates of fines, penalties,
taxes or related charges under Chapter 43 of the Internal Revenue Code or under
Section 409, Section 502(c), (i) or (l), or Section 4071 of ERISA in respect of
any Employee Benefit Plan; (ix) the assertion of a material claim (other than
routine claims for benefits) against any Employee Benefit Plan other than a
Multiemployer Plan or the assets thereof, or against Company, any of its
Subsidiaries or any of their respective ERISA Affiliates in connection with any
Employee Benefit Plan; (x) receipt from the Internal Revenue Service of notice
of the failure of any Pension Plan (or any other Employee Benefit Plan intended
to be qualified under Section 401(a) of the Internal Revenue Code) to qualify
under Section 401(a) of the Internal Revenue Code, or the failure of any trust
forming part of any Pension Plan to qualify for exemption from taxation under
Section 501(a) of the Internal Revenue Code; or (xi) the imposition of a Lien
pursuant to Section 401(a)(29) or 412(n) of the Internal Revenue Code or
pursuant to ERISA with respect to any Pension Plan.

 

“Eurocurrency Rate” means, for any Interest Rate Determination Date with respect
to an Interest Period for a Eurocurrency Rate Loan, the rate per annum obtained
by dividing (and rounding upward to the next whole multiple of 1/16 of 1%)
(i) (a) the rate per annum (rounded to the nearest 1/100 of 1%) equal to the
rate determined by Administrative Agent to be the offered rate which appears on
the page of the Reuters Screen which displays an average British Bankers
Association Interest Settlement Rate for deposits (for delivery on the first day
of such period) with a term equivalent to such period in Dollars, determined as
of approximately 11:00 a.m. (London, England time) on such Interest Rate
Determination Date, or (b) in the event the rate referenced in the preceding
clause (a) does not appear on such page or service or if such page or service
shall cease to be available, the rate per annum (rounded to the nearest 1/100 of
1%) equal to the rate determined by Administrative Agent to be the offered rate
on such other page or other service which displays an average British Bankers
Association Interest Settlement Rate for deposits (for delivery on the first day
of such period) with a term equivalent to such period in Dollars, determined as
of approximately 11:00 a.m. (London, England time) on such Interest Rate
Determination Date, or (c) in the event the rates referenced in the preceding
clauses (a) and (b) are not available, the rate per annum (rounded to the
nearest 1/100 of 1%) equal to the offered quotation rate to first class banks in
the London interbank market by Bank of America for deposits (for delivery on the
first day of the relevant period) in Dollars of amounts in same day funds
comparable to the principal amount of the applicable Loan of Administrative
Agent, in its capacity as a Lender, for which the Eurocurrency Rate is then
being determined with maturities comparable to such period as of approximately
11:00 a.m. (London, England time) on such Interest Rate Determination Date, by
(ii) an amount equal to (a) one minus (b) the Applicable Reserve Requirement.

 

12

--------------------------------------------------------------------------------


 

“Eurocurrency Rate Loan” means a Loan bearing interest at a rate determined by
reference to the Eurocurrency Rate.

 

“European Economic Area” means the member nations of the European Economic Area
pursuant to the Oporto Agreement on the European Economic Area dated May 2,
1992, as amended.

 

“Event of Default” means each of the conditions or events set forth in
Section 8.1.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

 

“Excluded Debt Amount” means the amount of all proceeds from issuances of Debt
by Company held in the Designated Proceeds Account from time to time.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of Company hereunder, (a) taxes imposed on or measured
by its overall net income (however denominated), and franchise taxes imposed on
it (in lieu of net income taxes), by the jurisdiction (or any political
subdivision thereof) under the laws of which such recipient is organized, in
which its principal office is located or with which it has a present or former
connection (other than solely as a result of entering into, delivering or
performing its obligations pursuant to this Agreement) or, in the case of any
Lender, in which its applicable Lending Office is located, (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which Company is located and (c) in the case of a Foreign
Lender, any withholding tax that (i) is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party hereto (or
designates a new Lending Office), except to the extent that such Foreign Lender
was entitled, at the time of designation of a new Lending Office, or such
Foreign Lenders’ assignor was entitled, at the time of assignment, to receive
additional amounts from Company with respect to such withholding tax pursuant to
Section 2.13(a), or (ii) is attributable to such Foreign Lender’s failure or
inability (other than as a result of a Change in Law after the date such Foreign
Lender becomes a party hereto) to comply with Section 2.13(e).

 

“Existing Letters of Credit” means each of the Letters of Credit issued by
Citibank, N.A. prior to the Closing Date and listed on Schedule 1.1 hereto.

 

“Fair Share” as defined in Section 7.2.

 

“Fair Share Contribution Amount” as defined in Section 7.2.

 

“Fair Share Shortfall” as defined in Section 7.2.

 

“Federal Funds Effective Rate” means for any day, the rate per annum (expressed,
as a decimal, rounded upwards, if necessary, to the next higher 1/100 of 1%)
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day; provided,

 

13

--------------------------------------------------------------------------------


 

(i) if such day is not a Business Day, the Federal Funds Rate for such day shall
be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (ii) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate charged to Administrative Agent, in its capacity
as a Lender, on such day on such transactions as determined by Administrative
Agent.

 

“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer of Company that such financial statements fairly
present, in all material respects, the financial condition of Company and its
Subsidiaries as at the dates indicated and the results of their operations and
their cash flows for the periods indicated, subject to changes resulting from
audit and normal year-end adjustments and the absence of footnotes in the case
of interim period financial statements.

 

“First Lien Claimholder Representative” has the meaning assigned to that term in
the Intercreditor Agreement.

 

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien is the only Lien
to which such Collateral is subject, other than any Permitted Lien securing
Indebtedness.

 

“First Tier Foreign Subsidiary” means, at any date of determination, a Foreign
Subsidiary in which Company or any Domestic Subsidiary (or any combination
thereof) owns directly more than 50%, in the aggregate, of the Capital Stock of
such Subsidiary.

 

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

 

“Fiscal Year” means the fiscal year of Company and its Subsidiaries ending on
the Saturday nearest September 30 of each year.

 

“Fixed Charge Coverage Ratio” means, for any period and in respect of Company
and its Subsidiaries on a consolidated basis, the ratio of (a) the amount equal
to the sum of (i) EBITDA for the period of four consecutive Fiscal Quarters then
ending less (ii) Consolidated Capital Expenditures during such four consecutive
Fiscal Quarter period, to (b) the sum of (i) Interest Expense paid during such
four consecutive Fiscal Quarter period excluding any interest which according to
its terms is not required to be paid in cash, any interest paid in respect of
the Excluded Debt Amount and amortization amounts in respect of costs incurred
in connection with the issuance of any Indebtedness permitted hereunder,
(ii) Taxes paid during such four consecutive Fiscal Quarter period excluding any
Taxes not paid in cash, and (iii) scheduled repayments of Senior Indebtedness
(including in respect of Capital Leases but excluding any repayments in respect
of Convertible Securities) due over the succeeding four Fiscal Quarters, whether
or not actually paid during such period in each case for Company and its
Subsidiaries for such period.

 

“Flood Hazard Property” means any Real Estate Asset subject to a mortgage or
deed of trust in favor of Collateral Agent, for the benefit of Secured Parties,
and located in an area designated by the Federal Emergency Management Agency as
having special flood or mud slide hazards.

 

14

--------------------------------------------------------------------------------


 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Company is resident for tax purposes. 
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“Funding Guarantors” as defined in Section 7.2.

 

“Funding Notice” means a notice substantially in the form of Exhibit A-1.

 

“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.2, United States generally accepted accounting principles in effect as
of the date of determination thereof.

 

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state of the United States, the United States, or a foreign
entity or government.

 

“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.

 

“Grantor” as defined in the Pledge and Security Agreement.

 

“Guaranteed Obligations” as defined in Section 7.1.

 

“Guarantor” means each Domestic Subsidiary of Company.

 

“Guaranty” means the guaranty of each Guarantor set forth in Section 7.

 

“Hazardous Materials” means any chemical, material or substance, exposure to
which is prohibited, limited or regulated by any Governmental Authority or which
may or could pose a hazard to the health and safety of the owners, occupants or
any Persons in the vicinity of any Real Estate Facility or to the indoor or
outdoor environment.

 

“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, treatment, abatement, removal, remediation, disposal, disposition or
handling of any Hazardous Materials, and any corrective action or response
action with respect to any of the foregoing.

 

“Hedge Agreement” means a Commodity Agreement, Currency Agreement or Interest
Rate Agreement permitted under this Agreement.

 

15

--------------------------------------------------------------------------------


 

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.

 

“Historical Financial Statements” means, as of the Closing Date, the audited
financial statements of Company and its Subsidiaries for the Fiscal Years ended
September 27, 2003 and October 2, 2004, consisting of balance sheets and the
related consolidated statements of income, stockholders’ equity and cash flows
for such Fiscal Years, certified by the chief financial officer of Company that
they fairly present, in all material respects, the financial condition of
Company and its Subsidiaries as at the dates indicated and the results of their
operations and their cash flows for the periods indicated.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

 

“Increased Cost Lender” as defined in Section 2.19.

 

“Indebtedness”, as applied to any Person, means, without duplication, (i) all
indebtedness for borrowed money; (ii) that portion of obligations with respect
to Capital Leases that is properly classified as a liability on a balance sheet
in conformity with GAAP; (iii) all obligations of such Person evidenced by
bonds, debentures, notes, loan agreements or other similar instruments; (iv) any
obligation owed for all or any part of the deferred purchase price of property
or services (excluding any such obligations incurred under ERISA), which
purchase price is (a) due more than six months from the date of incurrence of
the obligation in respect thereof or (b) evidenced by a note or similar written
instrument; (v) all indebtedness secured by any Lien on any property or asset
owned or held by that Person regardless of whether the indebtedness secured
thereby shall have been assumed by that Person or is nonrecourse to the credit
of that Person; (vi) the face amount of any letter of credit issued for the
account of that Person or as to which that Person is otherwise liable for
reimbursement of drawings; (vii) the direct or indirect guaranty, endorsement
(otherwise than for collection or deposit in the ordinary course of business),
co-making, discounting with recourse or sale with recourse by such Person of any
Indebtedness described in clauses (i) through (vi) or clause (x) of this
definition; (viii) any obligation of such Person the primary purpose or intent
of which is to provide assurance to an obligee that any Indebtedness described
in clauses (i) through (vi) or clause (x) of this definition of the obligor
thereof will be paid or discharged; and (ix) any liability of such Person for
any Indebtedness described in clauses (i) through (vi) or clause (x) of this
definition through any agreement (contingent or otherwise) (a) to purchase,
repurchase or otherwise acquire such obligation or any security therefor, or to
provide funds for the payment or discharge of such Indebtedness (whether in the
form of loans, advances, stock purchases, capital contributions or otherwise) or
(b) to maintain the solvency or any balance sheet item, level of income or
financial condition of another if, in the case of any agreement described under
subclauses (a) or (b) of this clause (ix), the primary purpose or intent thereof
is as described in clause (viii) above; and (x) net obligations of such Person
in respect of any derivative transaction, including, without limitation, any
Hedge Agreement, whether entered into for hedging or speculative purposes;

 

16

--------------------------------------------------------------------------------


 

provided that in no event shall the term “Indebtedness” include (x) any
indebtedness or other obligations under any overdraft or cash management
facility; provided, further that such indebtedness or other obligations are
incurred in the ordinary course of business, and are repaid in full no later
than the Business Day immediately following the date on which they were
incurred, or (y), except as set forth in clause (iv) above, any trade payable
incurred in the ordinary course or (z) any operating lease.

 

“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), Indemnified
Taxes, penalties, claims (including Environmental Claims), costs (including the
costs of any investigation, study, sampling, testing, abatement, cleanup,
removal, remediation or other response action necessary to remove, remediate,
clean up or abate any Hazardous Materials Activity), expenses and disbursements
of any kind or nature whatsoever (including the reasonable fees and
disbursements of counsel and consultants for Indemnitees in connection with any
investigative, administrative or judicial proceeding commenced or threatened by
any Person, whether or not any such Indemnitee shall be designated as a party or
a potential party thereto, and any fees or expenses incurred by Indemnitees in
enforcing this indemnity), whether direct, indirect or consequential and whether
based on any federal, state, local or foreign laws, statutes, rules or
regulations (including securities and commercial laws, statutes, rules or
regulations and Environmental Laws), on common law or equitable cause or on
contract or otherwise, that may be imposed on, incurred by, or asserted against
any such Indemnitee, in any manner relating to or arising out of (i) this
Agreement or the other Credit Documents or the transactions contemplated hereby
or thereby (including Lenders’ agreement to make the Loans or the use or
intended use of the proceeds thereof, or any enforcement of any of the Credit
Documents (including any sale of, collection from, or other realization upon any
of the Collateral or the enforcement of the Guaranty)); (ii) the statements of
Company contained in the commitment letter among Bank of America, N.A., Banc of
America Securities LLC and the Company with respect to the transactions
contemplated by this Agreement; or (iii) any Environmental Claim or any
Hazardous Materials Activity relating to or arising from, directly or
indirectly, any past, present or future activity, operation, land ownership, or
practice of Company or any of its Subsidiaries.

 

“Indemnified Taxes” means Taxes and Other Taxes of the Administrative Agent, or
Lender or the Issuing Bank or any other recipient of any payment arising in
connection with the transactions contemplated by this Agreement other than
Excluded Taxes.

 

“Indemnitee” as defined in Section 10.3.

 

“Initial Issuing Bank” as defined in the preamble hereto.

 

“Insignificant Subsidiary” means (a) a Foreign Subsidiary having assets with a
book value equal to $5.0 million or less and (b) Sanmina-SCI Espana S.L.U., a
company formed under the laws of Spain.

 

“Intercompany Indebtedness” means Indebtedness (whether or not evidenced by a
writing) of Company or any of its Subsidiaries payable to, as applicable,
Company or any of its Subsidiaries.

 

17

--------------------------------------------------------------------------------


 

“Intercompany Note” means each promissory note (if any) executed by (a) any
Credit Party evidencing Intercompany Indebtedness of such Credit Party payable
to Company or any of its Subsidiaries, or (b) any Subsidiary of Company
evidencing Intercompany Indebtedness of such Subsidiary payable to any Credit
Party, in each case, substantially in the form of Exhibit L.

 

“Interco Subordination Agreement” means the Amended and Restated Interco
Subordination Agreement dated as of October 26, 2004 among the Credit Parties,
each Subsidiary that may from time to time become a payee on any Intercompany
Indebtedness owed by a Credit Party, the Collateral Agent, and the Second Lien
Collateral Trustee, as it may be amended, supplemented or otherwise modified
from time to time.

 

“Intercreditor Agreement” means the Intercreditor Agreement dated as of
December 23, 2002 between the First Lien Claimholder Representative and the
Second Lien Collateral Trustee, as it may be amended, supplemented or otherwise
modified from time to time.

 

“Interest Expense” means, for any period, total interest expense (including that
portion attributable to Capital Leases in accordance with GAAP and capitalized
interest) of Company and its Subsidiaries on a consolidated basis with respect
to all outstanding Indebtedness of Company and its Subsidiaries, including all
commissions, discounts and other fees, charges owed with respect to letters of
credit and net costs under Interest Rate Agreements.

 

“Interest Payment Date” means with respect to (i) any Base Rate Loan, the last
calendar day of March, June, September and December of each year, commencing on
the first such date to occur after the Closing Date, and the Maturity Date; and
(ii) any Eurocurrency Rate Loan, the last day of each Interest Period applicable
to such Loan; provided, in the case of each Interest Period of longer than three
months “Interest Payment Date” shall also include each date that is three
months, or an integral multiple thereof, after the commencement of such Interest
Period.

 

“Interest Period” means, in connection with a Eurocurrency Rate Loan, an
interest period of one, two, three or six months, as selected by Company in the
applicable Funding Notice or Conversion/Continuation Notice, (i) initially,
commencing on the Credit Date or Conversion/Continuation Date thereof, as the
case may be; and (ii) thereafter, commencing on the day on which the immediately
preceding Interest Period expires; provided, (a) if an Interest Period would
otherwise expire on a day that is not a Business Day, such Interest Period shall
expire on the next succeeding Business Day unless no further Business Day occurs
in such month, in which case such Interest Period shall expire on the
immediately preceding Business Day; (b) any Interest Period that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall, subject to clause (c) of this definition, end on the last
Business Day of a calendar month; and (c) no Interest Period shall extend beyond
the Maturity Date.

 

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate hedging agreement
or other similar agreement or arrangement, each of which is for the purpose of
managing the interest rate

 

18

--------------------------------------------------------------------------------


 

exposure or interest rate risk associated with Company’s and its Subsidiaries’
operations and not for speculative purposes.

 

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two Business Days prior to the first day of such Interest
Period.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter, and any successor statute.

 

“Inventory” means any inventory, goods or other personal property which is held
by or on behalf of any Person for sale or lease or which constitute raw
materials or materials used or consumed or to be used or consumed in such
Person’s business.

 

“Investment” means (i) any direct or indirect purchase or other acquisition by
Company or any of its Subsidiaries of, or of a beneficial interest in, any of
the Securities of any other Person (other than a Guarantor); (ii) any direct or
indirect redemption, retirement, purchase or other acquisition for value, by any
Subsidiary of Company from any Person (other than Company or any Guarantor), of
any Capital Stock of such Person; and (iii) any direct or indirect loan, advance
(other than advances to employees for moving, entertainment and travel expenses,
drawing accounts and similar expenditures in the ordinary course of business) or
capital contribution by Company or any of its Subsidiaries to any other Person
(other than Company or any Guarantor), including all indebtedness and accounts
receivable from that other Person that are not current assets or did not arise
from sales to that other Person in the ordinary course of business. The amount
of any Investment shall be the original cost of such Investment plus the cost of
all additions thereto, without any adjustments for increases or decreases in
value, or write-ups, write-downs or write-offs with respect to such Investment.

 

“Issuing Bank” means the Initial Issuing Bank, Citibank, N.A. (solely in
connection with Existing Letters of Credit) and any Eligible Assignee to which a
Letter of Credit Commitment hereunder has been assigned pursuant to Section 10.6
so long as such Eligible Assignee expressly agrees to perform in accordance with
their terms all of the obligations that by the terms of this Agreement are
required to be performed by it as an Issuing Bank and notifies Administrative
Agent of its Principal Office and the amount of its Letter of Credit Commitment
(which information shall be recorded by Administrative Agent in the Register),
for so long as such Initial Issuing Bank or Eligible Assignee, as the case may
be, shall have a Letter of Credit Commitment.

 

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided, in no event
shall any Subsidiary of any Person be considered to be a Joint Venture to which
such Person is a party.

 

“Landlord Personal Property Collateral Access Agreement” means a Landlord Waiver
and Consent Agreement substantially in the form of Exhibit K with such
amendments or modifications as may be approved by Collateral Agent.

 

“Law” or “Laws” means all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any

 

19

--------------------------------------------------------------------------------


 

Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority, in each case whether or not having the force of law.

 

“L/C Cash Collateral Account” means an account of Company held at Bank of
America, N.A., established at the request of the Administrative Agent to provide
cash collateral in respect of Letters of Credit issued hereunder.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Related Documents” has the meaning specified in Section 2.3(d)(i).

 

“Lead Arranger” as defined in the preamble hereto.

 

“Lender” means each financial institution listed on the signature pages hereto
as a Lender, and any other Person that becomes a party hereto pursuant to an
Assignment Agreement.

 

“Lender Affiliate” means (a) with respect to any Lender, (i) an Affiliate of
such Lender or (ii) any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by a Lender or an Affiliate of such
Lender and (b) with respect to any Lender that is a fund, any other fund which
invests in bank loans and similar extensions of credit and is managed by the
same investment advisor as such Lender or by an Affiliate of such investment
advisor.

 

“Lender Counterparty” means each Lender or any Affiliate of a Lender
counterparty to a Secured Hedge Agreement (including any Person who is a Lender
as of the Closing Date but subsequently, whether before or after entering into a
Secured Hedge Agreement, ceases to be a Lender).

 

“Lender Parties” as defined in the preamble hereto.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
as such Lender may from time to time notify the Borrower and the Administrative
Agent.

 

“Letter of Credit Agreement” has the meaning specified in Section 2.3(a).

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the Issuing Bank.

 

“Letter of Credit Commitment” means, with respect to each Issuing Bank at any
time, the amount set forth opposite such Issuing Bank’s name on Appendix A
hereto under the caption “Letter of Credit Commitment” or, if an Issuing Bank
has entered into one or more Assignment and Acceptances, set forth for such
Issuing Bank in the Register maintained by

 

20

--------------------------------------------------------------------------------


 

Administrative Agent pursuant to Section 2.5(b) as such Issuing Bank’s “Letter
of Credit Commitment”, as such amount may be reduced at or prior to such time
pursuant to Section 2.2.

 

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect for the Revolving Credit Facility (or, if such day
is not a Business Day, the next preceding Business Day).

 

“Letter of Credit Facility” means, at any time, an amount equal to the lesser of
(a) the aggregate amount of the Issuing Banks’ Letter of Credit Commitments at
such time and (b) $150.0 million, as such amount may be reduced at or prior to
such time pursuant to Section 2.2.

 

“Letter of Credit Liability” means, as of any date of determination, all then
existing liabilities of Company to the Issuing Banks in respect of the Letters
of Credit, whether such liability is contingent or fixed, and shall, in each
case, consist of the sum of (i) the aggregate maximum amount (the determination
of such maximum amount to assume compliance with all conditions for drawing)
then available to be drawn under such Letters of Credit (including without
limitation, amounts available under such Letters of Credit for which a draft has
been presented but not yet honored) and (ii) the aggregate amount which has then
been paid by and not been reimbursed to, the Issuing Banks under such Letters of
Credit.  For the purposes of computing the amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.4.  For all purposes of this Agreement, if on any date
of determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by operation of Rule 3.4 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

 

“Letter of Credit Loan” means a Loan made by an Issuing Bank or any Lender
pursuant to Section 2.3(c).

 

“Letters of Credit” has the meaning specified in Section 2.1(a)(ii).

 

“Leverage Ratio” means the ratio as of the last day of any Fiscal Quarter of
(i) Indebtedness of Company and its Subsidiaries on a consolidated basis in
accordance with GAAP (other than the Excluded Debt Amount) as of such day to
(ii) EBITDA for the period of four consecutive Fiscal Quarters ending on such
day.

 

“Lien” means any lien, mortgage, pledge, assignment for security, security
interest, charge or encumbrance of any kind (including any agreement to give any
of the foregoing, any conditional sale or other title retention agreement, and
any lease in the nature thereof) and any option, trust or other preferential
arrangement having the practical effect of any of the foregoing.

 

“Loan” means a Revolving Credit Loan or a Letter of Credit Loan, as the context
may require.

 

“Loan Exposure” means, with respect to any Lender, as of any date of
determination, the outstanding principal amount of the Loans of such Lender or,
if no Loans are outstanding, the aggregate Revolving Credit Commitments of such
Lender.

 

21

--------------------------------------------------------------------------------


 

“Margin Stock” has the meaning set forth in Regulation U of the Board of
Governors of the Federal Reserve System as in effect from time to time.

 

“Material Adverse Effect” means a material adverse effect on (i) the business,
operations, properties, assets, condition (financial or otherwise) or prospects
of Company and its Subsidiaries taken as a whole; (ii) the ability of any Credit
Party to fully and timely perform its Obligations; (iii) the legality, validity,
binding effect or enforceability against a Credit Party of a Credit Document to
which it is a party; or (iv) the rights, remedies and benefits available to, or
conferred upon, any Agent, any Lender or any Secured Party under any Credit
Document.

 

“Material Contract” means any contract or other arrangement to which Company or
any of its Subsidiaries is a party (other than the Credit Documents) for which
breach, nonperformance, cancellation or failure to renew could reasonably be
expected to have a Material Adverse Effect.

 

“Material Indebtedness” shall mean (a) Indebtedness in respect of the Senior
Secured Notes and (b) any other Indebtedness (other than the Loans), or
obligations in respect of one or more Hedge Agreements, of any Credit Party
evidencing an aggregate outstanding principal amount exceeding $10.0 million.
For purposes of determining Material Indebtedness, the “principal amount” of the
obligations of such Credit Party in respect of any Hedge Agreement at any time
shall be the maximum aggregate amount (giving effect to any netting agreements)
that such Credit Party would be required to pay if such Hedge Agreement were
terminated at such time.

 

“Material Real Estate Asset” means (i) any active fee-owned Real Estate Asset
located in the United States having a fair market value in excess of $5.0
million as of the date of the acquisition thereof or on the date of this
Agreement, as applicable and (ii) any Real Estate Asset located in the United
States that the Requisite Lenders have reasonably determined is material to the
business, operations, properties, assets, condition (financial or otherwise) or
prospects of Company or any Subsidiary thereof.

 

“Maturity Date” means the earlier of (i) the third anniversary of the Closing
Date, and (ii) the date that all Loans shall become due and payable in full
hereunder, whether by acceleration or otherwise.

 

“Moody’s” means Moody’s Investor Services, Inc.

 

“Mortgage” means a mortgage, deed of trust or deed to secure debt, as
applicable, substantially in the form of Exhibit J or such other form that may
be agreed to by Collateral Agent, as it may be amended, supplemented or
otherwise modified from time to time.

 

“Mortgaged Properties” means each Real Estate Asset encumbered by a Mortgage.

 

“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA.

 

22

--------------------------------------------------------------------------------


 

“NAIC” means The National Association of Insurance Commissioners, and any
successor thereto.

 

“Narrative Report” means, with respect to the financial statements for which
such narrative report is required, a narrative report describing the operations
of Company and its Subsidiaries in the form prepared for presentation to senior
management thereof for the applicable Fiscal Quarter or Fiscal Year and for the
period from the beginning of the then current Fiscal Year to the end of such
period to which such financial statements relate.

 

“Net Income” means, for any period, (i) the net income (or loss) of Company and
its Subsidiaries on a consolidated basis for such period taken as a single
accounting period determined in conformity with GAAP, minus (ii) (a) the income
(or loss) of any Person (other than a Subsidiary of Company) in which any other
Person (other than Company or any of its Subsidiaries) has a joint interest,
except to the extent of the amount of dividends or other distributions actually
paid to Company or any of its Subsidiaries by such Person during such period,
(b) the income (or loss) of any Person accrued prior to the date it becomes a
Subsidiary of Company or is merged into or consolidated with Company or any of
its Subsidiaries or that Person’s assets are acquired by Company or any of its
Subsidiaries, (c) the income of any Subsidiary of Company to the extent that the
declaration or payment of dividends or similar distributions by that Subsidiary
of that income is not at the time permitted by operation of the terms of its
charter or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Subsidiary, (d) any after-tax gains
or losses attributable to Asset Sales or returned surplus assets of any Pension
Plan, and (e) (to the extent not included in clauses (a) through (d) above) any
net extraordinary gains or net extraordinary losses, to the extent included in
determining net income for such period.

 

“Net Interest Expense” means, for any period, Interest Expense for such period
minus interest income included in Net Income for such period.

 

“New Senior Subordinated Notes Agreement” means that certain indenture, dated as
of February 22, 2005, by and among the Company, certain subsidiaries of the
Company as guarantors, and the trustee, governing the New Senior Subordinated
Notes, as it may be amended, supplemented, or otherwise modified from time to
time and any indenture entered into in connection with the Refinancing Senior
Subordinated Notes.

 

“New Senior Subordinated Notes Documents” means the New Senior Subordinated
Notes, the New Senior Subordinated Notes Agreement, the New Senior Subordinated
Notes Guarantees, the Refinancing Senior Subordinated Notes and all other
documents executed and delivered with respect to any of the foregoing.

 

“New Senior Subordinated Notes Guarantees” means the guarantees by the
guarantors pursuant to the New Senior Subordinated Notes Agreement, as each may
be amended, supplemented or otherwise modified from time to time.

 

“New Senior Subordinated Notes” means the 6-3/4% Senior Subordinated Notes due
2013 of the Company issued pursuant to the New Senior Subordinated Notes
Agreement, and any registered notes issued by the Company in exchange for, and
as contemplated by, any of

 

23

--------------------------------------------------------------------------------


 

the New Senior Subordinated Notes with substantially identical terms as the New
Senior Subordinated Notes.

 

“Non-Consenting Lender” as defined in Section 2.19.

 

“Non-renewal Notice Date” as defined in Section 2.1(b)(iii).

 

“Note” means a promissory note in the form of Exhibit B, evidencing the
aggregate indebtedness of Company to such Lender resulting from the Revolving
Credit Loans and Letter of Credit Loans made by such Lender, as it may be
amended, supplemented or otherwise modified from time to time.

 

“Notice” means a Funding Notice, a Conversion/Continuation Notice, or a Notice
of Issuance.

 

“Notice of Issuance” as defined in Section 2.3(a).

 

“Obligations” means all obligations of every nature of each Credit Party from
time to time owed to the Agents (including former Agents), the Lenders or any of
them and Lender Counterparties under any Credit Document or Hedge Agreement
(including, without limitation, with respect to a Hedge Agreement, obligations
owed thereunder to any person who was a Lender or an Affiliate of a Lender at
the time such Hedge Agreement was entered into), whether for principal, interest
(including interest which, but for the filing of a petition in bankruptcy with
respect to such Credit Party, would have accrued on any Obligation, whether or
not a claim is allowed against such Credit Party for such interest in the
related bankruptcy proceeding), payments for early termination of Hedge
Agreements, fees, expenses, indemnification or otherwise.

 

“Obligee Guarantor” as defined in Section 7.7.

 

“OECD” means the Organization for Economic Development and Cooperation.

 

“Officer’s Certificate” means, as applied to any corporation, a certificate
executed on behalf of such corporation by its Chairman of the Board (if an
officer), its Chief Executive Officer, its President or one of its Vice
Presidents or by its Chief Financial Officer, Vice President-Finance or its
Treasurer, in each case in their official (and not individual) capacity.

 

“Organizational Documents” means (i) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
by-laws, as amended, (ii) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, (iii) with respect to any general partnership, its partnership
agreement, as amended, and (iv) with respect to any limited liability company,
its articles of organization, as amended, and its operating agreement, as
amended.  In the event any term or condition of this Agreement or any other
Credit Document requires any Organizational Document to be certified by a
secretary of state or similar governmental official, the reference to any such
“Organizational Document” shall only be to a document of a type customarily
certified by such governmental official.

 

24

--------------------------------------------------------------------------------


 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Credit Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Credit Document.

 

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA.

 

“Performance Level” means Level 1, Level 2, Level 3, Level 4, or Level 5, as
identified by reference to the Debt Rating in effect from time to time:

 

 

 

Debt Rating

 

Performance Level

 

S&P

 

Moody’s

 

Level 1

 

>BB+

 

>Ba1

 

Level 2

 

BB+

 

Ba1

 

Level 3

 

BB

 

Ba2

 

Level 4

 

BB-

 

Ba3

 

Level 5

 

< BB-

 

< Ba3

 

 

“Permitted Acquisition” means any acquisition by Company or any of its
wholly-owned Subsidiaries, whether by purchase, merger or otherwise, of all or
substantially all of the assets of, all of the Capital Stock of, or a business
line or unit or a division of, any Person; provided,

 

(I)                                     IMMEDIATELY PRIOR TO, AND AFTER GIVING
EFFECT THERETO, NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING OR WOULD RESULT THEREFROM;

 

(II)                                  ALL TRANSACTIONS IN CONNECTION THEREWITH
SHALL BE CONSUMMATED, IN ALL MATERIAL RESPECTS, IN ACCORDANCE WITH ALL
APPLICABLE LAWS AND IN CONFORMITY WITH ALL APPLICABLE GOVERNMENTAL
AUTHORIZATIONS;

 

(III)                               IN THE CASE OF THE ACQUISITION OF CAPITAL
STOCK IN WHICH ALL OF THE CAPITAL STOCK (EXCEPT FOR ANY SUCH SECURITIES IN THE
NATURE OF DIRECTORS’ QUALIFYING SHARES REQUIRED PURSUANT TO APPLICABLE LAW)
ACQUIRED OR OTHERWISE ISSUED BY SUCH PERSON OR ANY NEWLY FORMED SUBSIDIARY OF
COMPANY IN CONNECTION WITH SUCH ACQUISITION SHALL BE OWNED 100%

 

25

--------------------------------------------------------------------------------


 

BY COMPANY OR A GUARANTOR, THE COMPANY SHALL TAKE, OR CAUSE TO BE TAKEN,
PROMPTLY AFTER THE DATE SUCH PERSON BECOMES A SUBSIDIARY OF COMPANY, EACH OF THE
ACTIONS SET FORTH IN SECTIONS 5.9 AND/OR 5.10, AS APPLICABLE;

 

(IV)                              COMPANY SHALL HAVE DELIVERED TO ADMINISTRATIVE
AGENT AT LEAST TEN (10) BUSINESS DAYS PRIOR TO SUCH PROPOSED ACQUISITION, ALL
RELEVANT FINANCIAL INFORMATION WITH RESPECT TO SUCH ACQUIRED ASSETS, INCLUDING,
WITHOUT LIMITATION, THE AGGREGATE CONSIDERATION FOR SUCH ACQUISITION;

 

(V)                                 ANY PERSON OR ASSETS OR DIVISION AS ACQUIRED
IN ACCORDANCE HEREWITH SHALL CONSTITUTE A PERMITTED BUSINESS; AND

 

(VI)                              SUCH ACQUISITION SHALL NOT HAVE BEEN PRECEDED
BY A TENDER OFFER THAT HAS NOT BEEN APPROVED BY THE BOARD OF DIRECTORS OF SUCH
PERSON.

 

“Permitted Business” means any business that is related, ancillary or
complementary to the businesses of Company and its Subsidiaries on the Closing
Date or any reasonable extension thereof.

 

“Permitted Convertible Securities Refinancing Conditions” means, with respect to
any refinancing, purchase, redemption, exchange or other principal or premium
payment in respect of, as applicable, the Convertible Securities, each of the
following:  (a) in the case of any incurrence of Indebtedness in connection with
any of the foregoing, such incurrence may occur not more than 180 days prior to,
the purchase, redemption, exchange or other principal or premium payment in
respect of the Convertible Securities, and the terms of any new Indebtedness
issued to refinance, purchase, redeem or exchange or otherwise make principal or
premium payments in respect of the Convertible Securities must (i) provide for a
stated maturity of any principal payment (including any amortization payments)
no earlier than 181 days after the final maturity date of the Loans,
(ii) contain covenants and events of default that, taken as a whole, are no less
favorable to the obligors thereon or to the Lenders than the Senior Secured
Notes as in effect on the date hereof (determined in good faith by the board of
directors of Company), (iii) not exceed in a principal amount the Indebtedness
being refinanced and (iv) be unsecured; (b) on a pro forma basis, adjusting for
such refinancing, purchase, redemption, exchange or other principal or premium
payment, as applicable, the Unencumbered Cash and Available Credit must be at
least $500.0 million; (c) no Default or Event of Default has occurred and is
continuing or would result from such refinancing, purchase, redemption, exchange
or other principal or premium payment, as applicable; and (d) no Loan shall be
requested hereunder for the purpose of using the proceeds as consideration for
such refinancing, purchase, redemption, exchange or other principal or premium
payment.

 

“Permitted Liens” means each of the Liens permitted pursuant to Section 6.2.

 

“Permitted Receivables” means accounts receivable (including notes, chattel
paper, accounts, instruments and general intangibles consisting of rights to
payment) generated by any Foreign Subsidiary (each, an “originator”) in the
ordinary course of business, together with any guarantees, insurance, letters of
credit, collateral, service contracts and other agreements associated with any
account receivable, the interest of the originator in the inventory

 

26

--------------------------------------------------------------------------------


 

and goods, including returned or repossessed inventory or goods, if any, the
sale, financing or lease of which gave rise to an account receivable, the
interest of Securitization Subsidiary in the agreement with the originator
pursuant to which such Securitization Subsidiary purchased such accounts
receivable, and other ancillary rights of the originator rising in connection
with the transaction giving rise to such accounts receivable and all business
records relating thereto.

 

“Permitted Refinancing” means refinancings and extensions (including successive
refinancings and extensions) of any Indebtedness if the terms and conditions
thereof are not less favorable to the obligor thereon or to the Lenders (other
than interest rates and conversion rates) than the Senior Secured Notes as in
effect on the date hereof (determined in good faith by the Board of Directors of
the Company), and the average life to maturity thereof is greater than or equal
to that of the Senior Secured Notes as in effect on the date hereof (determined
in good faith by the Board of Directors of the Company); provided, however, that
(i) in respect of any refinancing or extension of any Convertible Securities,
the average life to maturity of such Indebtedness shall be greater than that of
the Indebtedness evidenced hereby, (ii) in respect of any refinancing of the
Convertible Securities, the Permitted Convertible Securities Refinancing
Condition has been met, (iii) in respect of any refinancing of any Senior
Indebtedness, the Senior Refinancing Conditions have been met (iv) in respect of
any refinancing of any Subordinated Indebtedness, such Indebtedness shall be
subordinated to the rights of the Lenders hereunder on substantially similar
subordination terms as the subordinated Indebtedness being refinanced or in a
manner satisfactory to the Administrative Agent, and (iv) any such Indebtedness
shall not (A) include Indebtedness of an obligor that was not an obligor
(including by way of guaranty) with respect to the Indebtedness being extended,
renewed or refinanced, other than any guarantees granted by a Subsidiary of
Company in respect of any Indebtedness issued to refinance the 3% Notes,
provided that the rights of the beneficiaries under such guarantees shall be
subordinated to the rights of the Lenders against such Subsidiary under the
Guaranty (or any amendment, restatement or replacement thereof) in documentation
satisfactory to the Administrative Agent, (B) exceed in a principal amount (or
if incurred with original issue discount, an aggregate issue price) the
Indebtedness being renewed, extended or refinanced, plus an amount necessary to
pay any fees and expenses, including premiums and defeasance costs, related
thereto, or (C) be incurred, created or assumed if any Default or Event of
Default has occurred and is continuing or would result therefrom.

 

“Permitted Securitization” means (a) transfers constituting sales under GAAP and
accompanied by the delivery of a customary true sale opinion given by
independent counsel, to a Securitization Subsidiary of Permitted Receivables by
the applicable originator and (b) if applicable, the incurrence by the
Securitization Subsidiary of Indebtedness to a conduit or other receivables
credit provider secured by a Lien on any or all assets of such Securitization
Subsidiary; provided that the face amount of receivables sold may not exceed the
thresholds set forth in Section 6.8(d)(ii).

 

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.

 

27

--------------------------------------------------------------------------------


 

“Phase I Report” means, with respect to any Real Estate Facility, a report that
(i) conforms to the ASTM Standard Practice for Environmental Site Assessments:
Phase I Environmental Site Assessment Process, E 1527, (ii) was conducted no
more than six months prior to the date such report is required to be delivered
hereunder, by one or more environmental consulting firms reasonably satisfactory
to Administrative Agent, (iii) includes an assessment of asbestos-containing
materials at such Real Estate Facility, and (iv) is accompanied by (a) an
estimate of the reasonable worst-case cost of investigating and remediating any
Hazardous Materials Activity identified in the Phase I Report as giving rise to
an actual or potential material violation of any Environmental Law or as
presenting a material risk of giving rise to a material Environmental Claim, and
(b) a current compliance audit setting forth an assessment of Company’s, its
Subsidiaries’ and such Real Estate Facility’s current and past compliance with
Environmental Laws and an estimate of the cost of rectifying any non-compliance
with current Environmental Laws identified therein and the cost of compliance
with reasonably anticipated future Environmental Laws identified therein.

 

“Platform” as defined in Section 10.1(b).

 

“Pledge and Security Agreement” means the Pledge and Security Agreement, dated
as of October 26, 2004, executed by Company and each Guarantor substantially in
the form of Exhibit I, as it may be amended, supplemented or otherwise modified
from time to time.

 

“Principal Office” means, for Administrative Agent, such Person’s “Principal
Office” as set forth on Appendix B, or such other office as such Person may from
time to time designate in writing to Company, Administrative Agent and each
Lender.

 

“Projections” as defined in Section 4.8.

 

“Property” means, with respect to any Person, any interest of such Person in any
kind of property or asset, whether real, personal or mixed, or tangible or
intangible, including Capital Stock in, and other securities of, any Person.

 

“Pro Rata Share” means with respect to each Lender, the percentage obtained by
dividing (A) an amount equal to the sum of the Loan Exposure of that Lender, by
(B) an amount equal to the sum of the aggregate Loan Exposure of all Lenders.

 

“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by any Credit Party in any real property.

 

“Real Estate Facility” means any real property (including all buildings,
fixtures or other improvements located thereon) now, hereafter or heretofore
owned, leased, operated or used by Company or any of its Subsidiaries or any of
their respective predecessors or Affiliates.

 

“Refinancing Convertible Securities” means any Convertible Indebtedness issued
to refinance in whole or in part from time to time any of the Convertible
Securities, the Senior Secured Notes, the Refinancing Senior Secured Notes, the
New Senior Subordinated Notes or the Refinancing Senior Subordinated Notes,
provided such notes do not provide for any mandatory payments of principal
(whether through redemption or otherwise) earlier than the respective
Convertible Securities, the Senior Secured Notes, the Refinancing Senior Secured

 

28

--------------------------------------------------------------------------------


 

Notes, the New Senior Subordinated Notes or the Refinancing Senior Subordinated
Notes being refinanced and otherwise do not contain, in the good faith judgment
of the Board of Directors of the Company, more burdensome terms and conditions
(other than interest rates and conversion rates) than such Senior Secured Notes,
provided, however, that in respect of any refinancing of any Convertible
Securities, such notes shall not provide for any payments of principal (whether
through redemption or otherwise but not including conversion into Capital Stock
of the Company or any of its Subsidiaries) earlier than 180 days after the
Maturity Date.

 

“Refinancing Senior Secured Notes” means any notes (other than notes evidencing
Convertible Indebtedness) issued to refinance in whole or in part from time to
time any of the Senior Secured Notes or any Refinancing Senior Secured Notes
provided such notes do not provide for any mandatory payments of principal
(whether through redemption or otherwise) earlier than the Senior Secured Notes
or such Refinancing Senior Secured Notes being refinanced and otherwise do not
contain, in the good faith judgment of the Board of Directors of the Company,
more burdensome terms and conditions (other than interest rates) than the Senior
Secured Notes.

 

“Refinancing Senior Subordinated Notes” means any notes (other than notes
evidencing Convertible Indebtedness) issued to refinance in whole or in part
from time to time any of the New Senior Subordinated Notes or any Refinancing
Senior Subordinated Notes provided such notes do not provide for any mandatory
payments of principal (whether through redemption or otherwise) earlier than the
New Senior Subordinated Notes or such Refinancing Senior Subordinated Notes
being refinanced and otherwise do not contain, in the good faith judgment of the
Board of Directors of the Company, more burdensome terms and conditions (other
than interest rates) than the Senior Secured Notes.

 

“Register” as defined in Section 2.5(b).

 

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.

 

“Replacement Lender” as defined in Section 2.19.

 

“Requisite Lenders” means, at any time, Lenders owed or holding at least a
majority in interest of the sum of (a) the aggregate principal amount of the
Loans outstanding at such time and (b) the aggregate Available Amount of all
Letters of Credit outstanding at such time, or, if no such principal amount and
no Letters of Credit are outstanding at such time,

 

29

--------------------------------------------------------------------------------


 

Lenders holding at least a majority in interest of the aggregate of the
Revolving Credit Commitments.  For purposes of this definition, the aggregate
principal amount of Letter of Credit Loans owing to the Issuing Banks and the
Available Amount of each Letter of Credit shall be considered to be owed to the
Lenders ratably in accordance with their respective Revolving Credit
Commitments.

 

“Restricted Junior Payment” means (i) any dividend or other distribution on
account of any shares of any class of stock of Company now or hereafter
outstanding, except a dividend payable solely in shares of that class of stock
to the holders of that class; (ii) any redemption, retirement, sinking fund or
similar payment, purchase or other acquisition for value of any shares of any
class of stock of Company now or hereafter outstanding; (iii) any payment made
to retire, or to obtain the surrender of, any outstanding warrants, options or
other rights to acquire shares of any class of stock of Company now or hereafter
outstanding; and (iv) any payment or prepayment of principal of, premium, if
any, or interest on, or redemption, purchase, retirement, defeasance (including
in-substance or legal defeasance), sinking fund or similar payment with respect
to, any Subordinated Indebtedness.

 

“Revolving Credit Borrowing” means a Revolving Credit Borrowing consisting of
simultaneous Revolving Credit Loans of the same Type made by the Lenders.

 

“Revolving Credit Commitment” means the commitment of a Lender to make or
otherwise fund a Revolving Credit Loan and “Revolving Credit Commitments” means
the Revolving Credit Commitments of all Lenders in the aggregate.  The amount of
each Lender’s Revolving Credit Commitment is set forth on Appendix A, subject to
any adjustment or reduction pursuant to the terms and conditions hereof,
provided, however, that at any time the aggregate face amount of receivables
sold by the Company and the Guarantors pursuant to Section 6.8(e) and
outstanding shall exceed (A) if the aggregate Current Book Value of Company’s
and the Guarantors’ receivables is equal to or greater than $300 million, the
greater of (x) $200 million or (y) 40% of the Current Book Value of Company’s
and the Guarantors’ receivables and (B) if the aggregate Current Book Value of
Company’s and the Guarantors’ receivables is less than $300 million, 40% of the
Current Book Value of Company’s and the Guarantors’ receivables, the aggregate
amount of the Revolving Credit Commitments for the purposes of making Loans or
issuing Letters of Credit shall be $0.

 

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Lenders’ Revolving Credit Commitments at such time.

 

“Revolving Credit Loan” means a loan made by a Lender to Company pursuant to
Section 2.1(a).

 

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw Hill
Corporation.

 

“Second Lien Collateral Trustee” has the meaning assigned to that term in the
Intercreditor Agreement.

 

“Secured Hedge Agreement” means any Hedge Agreement entered into by and between
Company and any Lender Counterparty.

 

30

--------------------------------------------------------------------------------


 

“Secured Parties” has the meaning assigned to that term in the Pledge and
Security Agreement.

 

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

 

“Securitization Subsidiary” means a Subsidiary of any Foreign Subsidiary created
solely for the purposes of effecting a Permitted Securitization, the activities
and assets of which are limited solely to such purpose and assets, and the
charter documents of which contain customary bankruptcy-remote provisions.

 

“Senior Indebtedness” means on any date, the outstanding principal amount of all
Indebtedness of Company and its Subsidiaries (exclusive of (i) intercompany
Indebtedness between Company and any of its Subsidiaries or between any
Subsidiaries of Company, (ii) the Convertible Securities, (iii) the Senior
Secured Notes and any Indebtedness secured on a pari passu basis with the Senior
Secured Notes, (iv) any other Indebtedness that is fully subordinated to the
obligations of the Credit Parties under the Credit Documents and (v) any other
Indebtedness that is not secured by any assets of any Credit Party).

 

“Senior Refinancing Conditions” means (a) on a pro forma basis, adjusting for
such refinancing, purchase, redemption, exchange or other principal or premium
payment, as applicable, the Unencumbered Cash and Available Credit must be at
least $500.0 million; (b) no Default or Event of Default has occurred and is
continuing or would result from such refinancing, purchase, redemption, exchange
or other principal or premium payment, as applicable; and (c) no Loan shall be
requested hereunder for the purpose of using the proceeds as consideration for
such refinancing, purchase, redemption, exchange or other principal or premium
payment.

 

“Senior Secured Note Agreement” means that certain Indenture, dated as of
December 23, 2002, by and among Company, as issuer, certain subsidiaries thereof
as initial guarantors, and State Street Bank and Trust Company of California,
N.A., as trustee, as it may be amended, supplemented or otherwise modified from
time to time and any indenture entered into in connection with the Refinancing
Senior Secured Notes.

 

“Senior Secured Note Documents” means the Senior Secured Notes, the Senior
Secured Note Agreement, the Senior Secured Note Guarantees, the Refinancing
Senior Secured Notes and all other documents executed and delivered with respect
to any of the foregoing.

 

31

--------------------------------------------------------------------------------


 

“Senior Secured Note Guarantees” means the guarantees of the guarantors pursuant
to the Senior Secured Note Agreement, as each may be amended, supplemented or
otherwise modified from time to time.

 

“Senior Secured Notes” means Company’s $750.0 million 10.375% Senior Secured
Notes due 2010, issued pursuant to the Senior Secured Note Agreement, and any
registered notes issued by Company in exchange for, and as contemplated by, any
of the Senior Secured Notes with substantially identical terms as the Senior
Secured Notes.

 

“Solvency Certificate” means a Solvency Certificate of the chief financial
officer of Company substantially in the form of Exhibit G-2.

 

“Solvent” means, with respect to any Credit Party, that as of the date of
determination both (i) (a) the sum of such Credit Party’s debt (including
contingent liabilities) does not exceed the present fair saleable value of such
Credit Party’s present assets; (b) such Credit Party’s capital is not
unreasonably small in relation to its business as contemplated on the Closing
Date and reflected in the Projections or with respect to any transaction
contemplated or undertaken after the Closing Date; and (c) such Person has not
incurred and does not intend to incur, or believe (nor should it reasonably
believe) that it will incur, debts beyond its ability to pay such debts as they
become due (whether at maturity or otherwise); and (ii) such Person is “solvent”
within the meaning given that term and similar terms under applicable laws
relating to fraudulent transfers and conveyances.  For purposes of this
definition, the amount of any contingent liability at any time shall be computed
as the amount that, in light of all of the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability (irrespective of whether such contingent liabilities
meet the criteria for accrual under Statement of Financial Accounting Standard
No. 5).

 

“Subordinated Indebtedness” means (i) the Indebtedness evidence by the
Convertible Securities, (ii) Intercompany Indebtedness of Company or any of its
Subsidiaries subordinated in right of payment to the Obligations pursuant to the
Interco Subordination Agreement, (iii) the Indebtedness evidenced by Company’s
6¾% Senior Subordinated Notes due 2013 and (iv) other subordinated Indebtedness
of Company or any of its Subsidiaries.  “Subordinated Indebtedness” shall in no
event include any Indebtedness of Company or any of its Subsidiaries that is
subordinated only due to the priority of any liens granted in relation thereto.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, in determining the percentage of ownership interests of any
Person controlled by another Person, no ownership interest in the nature of a
“qualifying share” of the former Person shall be deemed to be outstanding.

 

32

--------------------------------------------------------------------------------


 

“Syndication Agent” as defined in the recitals hereto.

 

“Tax” or “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

 

“Terminated Lender” as defined in Section 2.19.

 

“Transaction Costs” means the fees, costs and expenses payable by Company or any
of Company’s Subsidiaries on or before the Closing Date in connection with the
transactions contemplated by the Credit Documents.

 

“Type” means a Base Rate Loan or a Eurocurrency Rate Loan.

 

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

 

“Unencumbered Cash and Available Credit” means Cash and Cash Equivalents of
Company and its Subsidiaries that is not subject to a Lien (other than Liens in
favor of Collateral Agent for the benefit of the Secured Parties granted
pursuant to any Credit Document and Liens granted pursuant to any Senior Secured
Note Document permitted hereunder) other than Cash and Cash Equivalents held in
the Designated Proceeds Account from time to time, plus availability of Company
and its Subsidiaries under revolving lines of credit (including this Agreement).

 

“Unused Revolving Credit Commitment” means, with respect to any Lender at any
time, (a) such Lender’s Revolving Credit Commitment at such time minus (b) the
sum of (i) the aggregate principal amount of all Revolving Credit Loans and
Letter of Credit Loans made by such Lender (in its capacity as a Lender) and
outstanding at such time plus (ii) such Lender’s Pro Rata Share of (A) the
aggregate Available Amount of all Letters of Credit outstanding at such time,
and (B) the aggregate principal amount of all Letter of Credit Loans made by the
Issuing Banks pursuant to Section 2.3(a) and outstanding at such time.

 

“Zero Coupon Notes” means Company’s Zero Coupon Convertible Subordinated
Debentures due 2020.

 

Section 1.2  Accounting Terms.  Except as otherwise expressly provided herein,
all accounting terms not otherwise defined herein shall have the meanings
assigned to them in conformity with GAAP.  Financial statements and other
information required to be delivered by Company to Lenders pursuant to
Section 5.1(a) and 5.1(b) shall be prepared in accordance with GAAP as in effect
at the time of such preparation (and delivered together with the reconciliation
statements provided for in Section 5.1(d), if applicable).  Subject to the
foregoing, calculations in connection with the definitions, covenants and other
provisions hereof shall utilize accounting principles and policies in conformity
with those used to prepare Company’s financial statements for its Fiscal Year
ended October 2, 2004.  If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Credit
Document, and either Company or the Requisite Lenders shall so request,
Administrative Agent, the Lenders and Company shall negotiate in good faith to
amend such ratio or requirement to preserve the

 

33

--------------------------------------------------------------------------------


 

original intent thereof in light of such change in GAAP (subject to the approval
of the Requisite Lenders); provided that, until so amended, (a) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (b) Company shall provide to Administrative Agent and the
Lenders financial statements and other documents required under this Agreement
or as reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

 

Section 1.3  Interpretation, Etc.  Any of the terms defined herein may, unless
the context otherwise requires, be used in the singular or the plural, depending
on the reference.  References herein to any Section, Appendix, Schedule or
Exhibit shall be to a Section, an Appendix, a Schedule or an Exhibit, as the
case may be, hereof unless otherwise specifically provided.  The use herein of
the word “include” or “including”, when following any general statement, term or
matter, shall not be construed to limit such statement, term or matter to the
specific items or matters set forth immediately following such word or to
similar items or matters, whether or not nonlimiting language (such as “without
limitation” or “but not limited to” or words of similar import) is used with
reference thereto, but rather shall be deemed to refer to all other items or
matters that fall within the broadest possible scope of such general statement,
term or matter.  Unless otherwise expressly provided herein, (a) references to
agreements (including the Credit Documents) and other contractual instruments
shall be deemed to include all subsequent amendments, restatements, extensions,
supplements and other modifications thereto, but only to the extent that such
amendments, restatements, extensions, supplements and other modifications are
not prohibited by any Credit Document and (b) all references to any law, rule or
regulation shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such law, rule or regulation.

 

Section 1.4  Letter of Credit Amounts.  Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any L/C
Related Document related thereto, provides for one or more automatic increases
in the stated amount thereof, the amount of such Letter of Credit shall be
deemed to be the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time.

 


SECTION 2. LOANS


 

Section 2.1  Loans.  (a)  (i)  Revolving Credit Loans.  Each Lender severally
agrees, on the terms and conditions hereinafter set forth, to make Loans to
Company from time to time on any Business Day during the period from the Closing
Date until the Maturity Date in an aggregate amount not to exceed at any time
outstanding such Lender’s Revolving Credit Commitment, provided, that, the
Lenders shall not be obligated to, and shall not, make any Loans as part of a
Revolving Credit Borrowing if after giving effect to such Revolving Credit
Borrowing the sum of the then outstanding aggregate amount of all Revolving
Credit Borrowings and the then outstanding aggregate amount of all Letter of
Credit Liability shall exceed the aggregate amount of the Commitments then in
effect.  Each Revolving Credit Borrowing shall be in an aggregate amount of $5.0
million or an integral multiple of $1.0 million

 

34

--------------------------------------------------------------------------------


 

in excess thereof; provided, that, in the case of any Revolving Credit Borrowing
made for the purpose of reimbursing a drawing under any Letter of Credit,
(A) the aggregate amount of such Revolving Credit Borrowing shall be not less
than $1.0 million and (B) if the aggregate amount of such Revolving Credit
Borrowing is less than $5.0 million, such Revolving Credit Borrowing shall
consist solely of Base Rate Loans.  Except as set forth in clause (B) of the
preceding sentence, each Revolving Credit Borrowing shall consist of Loans of
the same Type made on the same day by the Lenders ratably according to their
respective Commitments.  Within the limits of each Lender’s Commitment, Company
from time to time may borrow under this Section 2.1, prepay pursuant to
Section 2.6 and reborrow under this Section 2.1.

 

(II)                                  THE LETTERS OF CREDIT.  ON THE CLOSING
DATE EACH EXISTING LETTER OF CREDIT SHALL BE DEEMED FOR ALL PURPOSES OF THIS
AGREEMENT TO BE A LETTER OF CREDIT ISSUED AND OUTSTANDING UNDER THE TERMS OF
THIS AGREEMENT; PROVIDED THAT, AT SUCH TIME, THE AGGREGATE AMOUNT OF THE
EXISTING LETTERS OF CREDIT AND THE OUTSTANDING LETTERS OF CREDIT ISSUED
HEREUNDER DOES NOT EXCEED THE AMOUNT OF THE LETTER OF CREDIT FACILITY AT SUCH
TIME.  EACH ISSUING BANK AGREES, ON THE TERMS AND CONDITIONS HEREINAFTER SET
FORTH, TO ISSUE LETTERS OF CREDIT (THE “LETTERS OF CREDIT”) FOR THE ACCOUNT OF
COMPANY OR ANY OF ITS SUBSIDIARIES FROM TIME TO TIME ON ANY BUSINESS DAY DURING
THE PERIOD FROM THE DATE HEREOF UNTIL 30 DAYS BEFORE THE MATURITY DATE IN AN
AGGREGATE AVAILABLE AMOUNT (I) FOR ALL LETTERS OF CREDIT NOT TO EXCEED AT ANY
TIME THE LESSER OF (X) THE LETTER OF CREDIT FACILITY AT SUCH TIME AND (Y) SUCH
ISSUING BANK’S LETTER OF CREDIT COMMITMENT AT SUCH TIME AND (II) FOR EACH SUCH
LETTER OF CREDIT NOT TO EXCEED THE UNUSED REVOLVING CREDIT COMMITMENT OF THE
LENDERS AT SUCH TIME.  EXCEPT AS OTHERWISE PROVIDED IN SECTION 2.1(B), NO LETTER
OF CREDIT SHALL HAVE AN EXPIRATION DATE (INCLUDING ALL RIGHTS OF COMPANY OR THE
BENEFICIARY TO REQUIRE RENEWAL) LATER THAN THE EARLIER OF SEVEN DAYS BEFORE THE
MATURITY DATE AND ONE YEAR AFTER THE DATE OF ISSUANCE THEREOF.

 


(B)                                 PROCEDURES FOR ISSUANCE AND AMENDMENT OF
LETTERS OF CREDIT; AUTO-EXTENSION LETTERS OF CREDIT.


 

(I)                                     EACH LETTER OF CREDIT SHALL BE ISSUED OR
AMENDED, AS THE CASE MAY BE, UPON THE REQUEST COMPANY DELIVERED TO THE ISSUING
BANK (WITH A COPY TO THE ADMINISTRATIVE AGENT) IN THE FORM OF A LETTER OF CREDIT
APPLICATION, APPROPRIATELY COMPLETED AND SIGNED BY AN AUTHORIZED OFFICER OF THE
COMPANY.  SUCH LETTER OF CREDIT APPLICATION MUST BE RECEIVED BY THE ISSUING BANK
AND THE ADMINISTRATIVE AGENT NOT LATER THAN 11:00 A.M. AT LEAST TWO BUSINESS
DAYS (OR SUCH LATER DATE AND TIME AS THE ADMINISTRATIVE AGENT AND THE ISSUING
BANK MAY AGREE IN A PARTICULAR INSTANCE IN THEIR SOLE DISCRETION) PRIOR TO THE
PROPOSED ISSUANCE DATE OR DATE OF AMENDMENT, AS THE CASE MAY BE.  IN THE CASE OF
A REQUEST FOR AN INITIAL ISSUANCE OF A LETTER OF CREDIT, SUCH LETTER OF CREDIT
APPLICATION SHALL SPECIFY IN FORM AND DETAIL SATISFACTORY TO THE ISSUING BANK: 
(A) THE PROPOSED ISSUANCE DATE OF THE REQUESTED LETTER OF CREDIT (WHICH SHALL BE
A BUSINESS DAY); (B) THE AMOUNT THEREOF; (C) THE EXPIRY DATE THEREOF; (D) THE
NAME AND ADDRESS OF THE BENEFICIARY THEREOF; (E) THE DOCUMENTS TO BE PRESENTED
BY SUCH BENEFICIARY IN CASE OF ANY DRAWING THEREUNDER; (F) THE FULL TEXT OF ANY
CERTIFICATE TO BE PRESENTED BY SUCH BENEFICIARY IN CASE OF ANY DRAWING
THEREUNDER; AND (G) SUCH OTHER MATTERS AS THE ISSUING BANK MAY REQUIRE.  IN THE
CASE OF A REQUEST FOR AN AMENDMENT OF ANY OUTSTANDING LETTER OF CREDIT, SUCH
LETTER OF CREDIT APPLICATION SHALL SPECIFY IN FORM AND DETAIL SATISFACTORY TO
THE ISSUING BANK (1) THE

 

35

--------------------------------------------------------------------------------


 

LETTER OF CREDIT TO BE AMENDED; (2) THE PROPOSED DATE OF AMENDMENT THEREOF
(WHICH SHALL BE A BUSINESS DAY); (3) THE NATURE OF THE PROPOSED AMENDMENT; AND
(4) SUCH OTHER MATTERS AS THE ISSUING BANK MAY REQUIRE.  ADDITIONALLY, COMPANY
SHALL FURNISH TO THE ISSUING BANK AND THE ADMINISTRATIVE AGENT SUCH OTHER
DOCUMENTS AND INFORMATION PERTAINING TO SUCH REQUESTED LETTER OF CREDIT ISSUANCE
OR AMENDMENT, INCLUDING ANY L/C RELATED DOCUMENTS, AS THE ISSUING BANK OR THE
ADMINISTRATIVE AGENT MAY REQUIRE.

 

(II)                                  PROMPTLY AFTER RECEIPT OF ANY LETTER OF
CREDIT APPLICATION, THE ISSUING BANK WILL CONFIRM WITH THE ADMINISTRATIVE AGENT
(BY TELEPHONE OR IN WRITING) THAT THE ADMINISTRATIVE AGENT HAS RECEIVED A COPY
OF SUCH LETTER OF CREDIT APPLICATION FROM COMPANY AND, IF NOT, THE ISSUING BANK
WILL PROVIDE THE ADMINISTRATIVE AGENT WITH A COPY THEREOF.  UNLESS THE ISSUING
BANK HAS RECEIVED WRITTEN NOTICE FROM ANY LENDER, THE ADMINISTRATIVE AGENT OR
ANY CREDIT PARTY, AT LEAST ONE BUSINESS DAY PRIOR TO THE REQUESTED DATE OF
ISSUANCE OR AMENDMENT OF THE APPLICABLE LETTER OF CREDIT, THAT ONE OR MORE
APPLICABLE CONDITIONS CONTAINED IN SECTION 3 SHALL NOT THEN BE SATISFIED, THEN,
SUBJECT TO THE TERMS AND CONDITIONS HEREOF, THE ISSUING BANK SHALL, ON THE
REQUESTED DATE, ISSUE A LETTER OF CREDIT FOR THE ACCOUNT OF COMPANY OR ENTER
INTO THE APPLICABLE AMENDMENT, AS THE CASE MAY BE, IN EACH CASE IN ACCORDANCE
WITH THE ISSUING BANK’S USUAL AND CUSTOMARY BUSINESS PRACTICES.  IMMEDIATELY
UPON THE ISSUANCE OF EACH LETTER OF CREDIT, EACH LENDER SHALL BE DEEMED TO, AND
HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES TO, PURCHASE FROM THE ISSUING BANK
A RISK PARTICIPATION IN SUCH LETTER OF CREDIT IN AN AMOUNT EQUAL TO THE PRODUCT
OF SUCH LENDER’S APPLICABLE PERCENTAGE TIMES THE AMOUNT OF SUCH LETTER OF
CREDIT.

 

(III)                               IF COMPANY SO REQUESTS IN ANY APPLICABLE
LETTER OF CREDIT APPLICATION, THE ISSUING BANK MAY, IN ITS SOLE AND ABSOLUTE
DISCRETION, AGREE TO ISSUE A LETTER OF CREDIT THAT HAS AUTOMATIC EXTENSION
PROVISIONS (EACH, AN “AUTO-EXTENSION LETTER OF CREDIT”); PROVIDED THAT ANY SUCH
AUTO-EXTENSION LETTER OF CREDIT MUST PERMIT THE ISSUING BANK TO PREVENT ANY SUCH
EXTENSION AT LEAST ONCE IN EACH TWELVE-MONTH PERIOD (COMMENCING WITH THE DATE OF
ISSUANCE OF SUCH LETTER OF CREDIT) BY GIVING PRIOR NOTICE TO THE BENEFICIARY
THEREOF NOT LATER THAN A DAY (THE “NON-RENEWAL NOTICE DATE”) IN EACH SUCH
TWELVE-MONTH PERIOD TO BE AGREED UPON AT THE TIME SUCH LETTER OF CREDIT IS
ISSUED.  UNLESS OTHERWISE DIRECTED BY THE ISSUING BANK, COMPANY SHALL NOT BE
REQUIRED TO MAKE A SPECIFIC REQUEST TO THE ISSUING BANK FOR ANY SUCH EXTENSION. 
ONCE AN AUTO-EXTENSION LETTER OF CREDIT HAS BEEN ISSUED, THE LENDERS SHALL BE
DEEMED TO HAVE AUTHORIZED (BUT MAY NOT REQUIRE) THE ISSUING BANK TO PERMIT THE
EXTENSION OF SUCH LETTER OF CREDIT AT ANY TIME TO AN EXPIRY DATE NOT LATER THAN
THE LETTER OF CREDIT EXPIRATION DATE; PROVIDED, HOWEVER, THAT THE ISSUING BANK
SHALL NOT PERMIT ANY SUCH EXTENSION IF (A) THE ISSUING BANK HAS DETERMINED THAT
IT WOULD NOT BE PERMITTED, OR WOULD HAVE NO OBLIGATION AT SUCH TIME TO ISSUE
SUCH LETTER OF CREDIT IN ITS REVISED FORM (AS EXTENDED) UNDER THE TERMS HEREOF,
OR (B) IT HAS RECEIVED NOTICE (WHICH MAY BE BY TELEPHONE OR IN WRITING) ON OR
BEFORE THE DAY THAT IS FIVE BUSINESS DAYS BEFORE THE NON-RENEWAL NOTICE DATE
(1) FROM THE ADMINISTRATIVE AGENT THAT THE REQUISITE LENDERS HAVE ELECTED NOT TO
PERMIT SUCH EXTENSION OR (2) FROM THE ADMINISTRATIVE AGENT, ANY LENDER OR
COMPANY THAT ONE OR MORE OF THE APPLICABLE CONDITIONS SPECIFIED IN SECTION 3.2
IS NOT THEN SATISFIED, AND IN EACH SUCH CASE DIRECTING THE ISSUING BANK NOT TO
PERMIT SUCH EXTENSION.

 

36

--------------------------------------------------------------------------------


 

(IV)                              PROMPTLY AFTER ITS DELIVERY OF ANY LETTER OF
CREDIT OR ANY AMENDMENT TO A LETTER OF CREDIT TO AN ADVISING BANK WITH RESPECT
THERETO OR TO THE BENEFICIARY THEREOF, THE ISSUING BANK WILL ALSO DELIVER TO
COMPANY AND THE ADMINISTRATIVE AGENT A TRUE AND COMPLETE COPY OF SUCH LETTER OF
CREDIT OR AMENDMENT.

 

(V)                                 THE ISSUING BANK SHALL NOT BE UNDER ANY
OBLIGATION TO ISSUE ANY LETTER OF CREDIT IF:

 

(A)                              ANY ORDER, JUDGMENT OR DECREE OF ANY
GOVERNMENTAL AUTHORITY OR ARBITRATOR SHALL BY ITS TERMS PURPORT TO ENJOIN OR
RESTRAIN THE ISSUING BANK FROM ISSUING SUCH LETTER OF CREDIT, OR ANY LAW
APPLICABLE TO THE ISSUING BANK OR ANY REQUEST OR DIRECTIVE (WHETHER OR NOT
HAVING THE FORCE OF LAW) FROM ANY GOVERNMENTAL AUTHORITY WITH JURISDICTION OVER
THE ISSUING BANK SHALL PROHIBIT, OR REQUEST THAT THE ISSUING BANK REFRAIN FROM,
THE ISSUANCE OF LETTERS OF CREDIT GENERALLY OR SUCH LETTER OF CREDIT IN
PARTICULAR OR SHALL IMPOSE UPON THE ISSUING BANK WITH RESPECT TO SUCH LETTER OF
CREDIT ANY RESTRICTION, RESERVE OR CAPITAL REQUIREMENT (FOR WHICH THE ISSUING
BANK IS NOT OTHERWISE COMPENSATED HEREUNDER) NOT IN EFFECT ON THE CLOSING DATE,
OR SHALL IMPOSE UPON THE ISSUING BANK ANY UNREIMBURSED LOSS, COST OR EXPENSE
WHICH WAS NOT APPLICABLE ON THE CLOSING DATE AND WHICH THE ISSUING BANK IN GOOD
FAITH DEEMS MATERIAL TO IT;

 

(B)                                THE ISSUANCE OF SUCH LETTER OF CREDIT WOULD
VIOLATE ONE OR MORE POLICIES OF THE ISSUING BANK;

 

(C)                                EXCEPT AS OTHERWISE AGREED BY THE
ADMINISTRATIVE AGENT AND THE ISSUING BANK, SUCH LETTER OF CREDIT IS IN AN
INITIAL STATED AMOUNT LESS THAN $100,000, IN THE CASE OF A COMMERCIAL LETTER OF
CREDIT, OR $500,000, IN THE CASE OF A STANDBY LETTER OF CREDIT;

 

(D)                               SUCH LETTER OF CREDIT IS TO BE DENOMINATED IN
A CURRENCY OTHER THAN DOLLARS;

 

(E)                                 A DEFAULT OF ANY LENDER’S OBLIGATIONS TO
FUND UNDER SECTION 2.3(B) EXISTS OR ANY LENDER IS AT SUCH TIME A DEFAULTING
LENDER HEREUNDER, UNLESS THE ISSUING BANK HAS ENTERED INTO SATISFACTORY
ARRANGEMENTS WITH COMPANY OR SUCH LENDER TO ELIMINATE THE ISSUING BANK’S RISK
WITH RESPECT TO SUCH LENDER.

 

(VI)                              THE ISSUING BANK SHALL NOT AMEND ANY LETTER OF
CREDIT IF THE ISSUING BANK WOULD NOT BE PERMITTED AT SUCH TIME TO ISSUE SUCH
LETTER OF CREDIT IN ITS AMENDED FORM UNDER THE TERMS HEREOF.

 

(VII)                           THE ISSUING BANK SHALL BE UNDER NO OBLIGATION TO
AMEND ANY LETTER OF CREDIT IF (A) THE ISSUING BANK WOULD HAVE NO OBLIGATION AT
SUCH TIME TO ISSUE SUCH LETTER OF CREDIT IN ITS AMENDED FORM UNDER THE TERMS
HEREOF, OR (B) THE BENEFICIARY OF SUCH LETTER OF CREDIT DOES NOT ACCEPT THE
PROPOSED AMENDMENT TO SUCH LETTER OF CREDIT.

 

(VIII)                        THE ISSUING BANK SHALL ACT ON BEHALF OF THE
LENDERS WITH RESPECT TO ANY LETTERS OF CREDIT ISSUED BY IT AND THE DOCUMENTS
ASSOCIATED THEREWITH, AND THE ISSUING

 

37

--------------------------------------------------------------------------------


 

BANK SHALL HAVE ALL OF THE BENEFITS AND IMMUNITIES (A) PROVIDED TO THE
ADMINISTRATIVE AGENT IN SECTION 9 WITH RESPECT TO ANY ACTS TAKEN OR OMISSIONS
SUFFERED BY THE ISSUING BANK IN CONNECTION WITH LETTERS OF CREDIT ISSUED BY IT
OR PROPOSED TO BE ISSUED BY IT AND L/C RELATED DOCUMENTS PERTAINING TO SUCH
LETTERS OF CREDIT AS FULLY AS IF THE TERM “ADMINISTRATIVE AGENT” AS USED IN
SECTION 9 INCLUDED THE ISSUING BANK WITH RESPECT TO SUCH ACTS OR OMISSIONS, AND
(B) AS ADDITIONALLY PROVIDED HEREIN WITH RESPECT TO THE ISSUING BANK.

 


(C)                                  REVOLVING CREDIT BORROWING MECHANICS.


 

(I)                                     EACH REVOLVING CREDIT BORROWING SHALL BE
MADE ON NOTICE, GIVEN NOT LATER THAN (X) 11:00 A.M. (NEW YORK CITY TIME) ON THE
SAME BUSINESS DAY AS THE DATE OF A PROPOSED REVOLVING CREDIT BORROWING COMPRISED
OF BASE RATE LOANS, OR (Y) 1:00 P.M. (NEW YORK CITY TIME) ON THE THIRD BUSINESS
DAY PRIOR TO THE DATE OF A PROPOSED REVOLVING CREDIT BORROWING COMPRISED OF
EUROCURRENCY RATE LOANS, BY COMPANY TO ADMINISTRATIVE AGENT WHICH SHALL GIVE TO
EACH LENDER PROMPT NOTICE THEREOF BY TELECOPIER.  EACH SUCH NOTICE OF A
REVOLVING CREDIT BORROWING (A “FUNDING NOTICE”) SHALL BE BY TELECOPIER, OR BY
TELEPHONE, CONFIRMED IMMEDIATELY BY TELECOPIER, IN SUBSTANTIALLY THE FORM OF
EXHIBIT A-1 HERETO, SPECIFYING THEREIN THE REQUESTED (I) DATE OF SUCH REVOLVING
CREDIT BORROWING (WHICH SHALL BE A BUSINESS DAY), (II) TYPE OF LOANS COMPRISING
SUCH REVOLVING CREDIT BORROWING, (III) AGGREGATE AMOUNT OF SUCH REVOLVING CREDIT
BORROWING, AND (IV) IN THE CASE OF A REVOLVING CREDIT BORROWING COMPRISED OF
EUROCURRENCY RATE LOANS, INITIAL INTEREST PERIOD AND CURRENCY FOR EACH SUCH
LOAN.  EACH LENDER SHALL, BEFORE (A) 1:00 P.M. (NEW YORK CITY TIME) ON THE DATE
OF SUCH REVOLVING CREDIT BORROWING, MAKE AVAILABLE FOR THE ACCOUNT OF ITS
PRINCIPAL OFFICE TO ADMINISTRATIVE AGENT AT ADMINISTRATIVE AGENT’S ACCOUNT, IN
SAME DAY FUNDS, SUCH LENDER’S RATABLE PORTION OF SUCH REVOLVING CREDIT
BORROWING.  AFTER ADMINISTRATIVE AGENT’S RECEIPT OF SUCH FUNDS AND UPON
FULFILLMENT OF THE APPLICABLE CONDITIONS SET FORTH IN SECTION 3.2,
ADMINISTRATIVE AGENT WILL MAKE SUCH FUNDS AVAILABLE TO COMPANY AT THE OFFICE
WHERE ADMINISTRATIVE AGENT’S ACCOUNT IS MAINTAINED.

 

(II)                                  ANYTHING IN SUBSECTION (A) ABOVE TO THE
CONTRARY NOTWITHSTANDING, COMPANY MAY NOT SELECT EUROCURRENCY RATE LOANS FOR ANY
REVOLVING CREDIT BORROWING IF THE AGGREGATE AMOUNT OF SUCH REVOLVING CREDIT
BORROWING IS LESS THAN $5.0 MILLION OR IF THE OBLIGATION OF THE LENDERS TO MAKE
EUROCURRENCY RATE LOANS SHALL BE SUSPENDED AT SUCH TIME PURSUANT TO
SECTION 2.14.

 

(III)                               EACH FUNDING NOTICE SHALL BE IRREVOCABLE AND
BINDING ON COMPANY.  IN THE CASE OF ANY REVOLVING CREDIT BORROWING WHICH THE
RELATED FUNDING NOTICE SPECIFIES AS TO BE COMPRISED OF EUROCURRENCY RATE LOANS,
COMPANY SHALL INDEMNIFY EACH LENDER AGAINST ANY LOSS, COST OR EXPENSE INCURRED
BY SUCH LENDER AS A RESULT OF ANY FAILURE TO FULFILL ON OR BEFORE THE DATE
SPECIFIED IN SUCH FUNDING NOTICE FOR SUCH REVOLVING CREDIT BORROWING THE
APPLICABLE CONDITIONS SET FORTH IN SECTION 3.2, INCLUDING, WITHOUT LIMITATION,
ANY LOSS, COST OR EXPENSE INCURRED BY REASON OF THE LIQUIDATION OR REDEPLOYMENT
OF DEPOSITS OR OTHER FUNDS ACQUIRED BY SUCH LENDER TO FUND THE LOAN TO BE MADE
BY SUCH LENDER AS PART OF SUCH REVOLVING CREDIT BORROWING WHEN SUCH LOAN, AS A
RESULT OF SUCH FAILURE, IS NOT MADE ON SUCH DATE.

 

38

--------------------------------------------------------------------------------


 

(IV)                              UNLESS ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED NOTICE FROM A LENDER PRIOR TO THE DATE OF ANY REVOLVING CREDIT
BORROWING THAT SUCH LENDER WILL NOT MAKE AVAILABLE TO ADMINISTRATIVE AGENT SUCH
LENDER’S RATABLE PORTION OF SUCH REVOLVING CREDIT BORROWING, ADMINISTRATIVE
AGENT MAY ASSUME THAT SUCH LENDER HAS MADE SUCH PORTION AVAILABLE TO
ADMINISTRATIVE AGENT ON THE DATE OF SUCH REVOLVING CREDIT BORROWING IN
ACCORDANCE WITH SUBSECTION (B)(I) OF THIS SECTION 2.1(B) AND ADMINISTRATIVE
AGENT MAY, IN RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO COMPANY ON SUCH
DATE A CORRESPONDING AMOUNT.  IF AND TO THE EXTENT THAT ANY LENDER SHALL NOT
HAVE SO MADE SUCH RATABLE PORTION AVAILABLE TO ADMINISTRATIVE AGENT, SUCH LENDER
AGREES TO PAY TO ADMINISTRATIVE AGENT FORTHWITH ON DEMAND SUCH CORRESPONDING
AMOUNT TOGETHER WITH INTEREST THEREON, FOR EACH DAY FROM THE DATE SUCH AMOUNT IS
MADE AVAILABLE TO COMPANY UNTIL THE DATE SUCH AMOUNT IS PAID TO ADMINISTRATIVE
AGENT, AT THE FEDERAL FUNDS RATE; PROVIDED, HOWEVER, THAT (I) WITHIN TWO
BUSINESS DAYS AFTER ANY LENDER SHALL FAIL TO MAKE SUCH RATABLE PORTION AVAILABLE
TO ADMINISTRATIVE AGENT, ADMINISTRATIVE AGENT SHALL NOTIFY COMPANY OF SUCH
FAILURE AND (II) IF SUCH LENDER SHALL NOT HAVE PAID SUCH CORRESPONDING AMOUNT TO
ADMINISTRATIVE AGENT WITHIN TWO BUSINESS DAYS AFTER SUCH DEMAND IS MADE OF SUCH
LENDER BY ADMINISTRATIVE AGENT, COMPANY AGREES TO REPAY TO ADMINISTRATIVE AGENT
FORTHWITH, UPON DEMAND BY ADMINISTRATIVE AGENT TO COMPANY, SUCH CORRESPONDING
AMOUNT TOGETHER WITH INTEREST THEREON, FOR EACH DAY FROM THE DATE SUCH AMOUNT IS
MADE AVAILABLE TO COMPANY UNTIL THE DATE SUCH AMOUNT IS REPAID TO ADMINISTRATIVE
AGENT, AT THE INTEREST RATE APPLICABLE AT THE TIME TO LOANS COMPRISING SUCH
REVOLVING CREDIT BORROWING.  IF AND TO THE EXTENT SUCH CORRESPONDING AMOUNT
SHALL BE PAID BY SUCH LENDER TO ADMINISTRATIVE AGENT IN ACCORDANCE WITH THIS
SECTION 2.1(B)(IV), SUCH AMOUNT SO PAID SHALL CONSTITUTE SUCH LENDER’S LOAN AS
PART OF SUCH REVOLVING CREDIT BORROWING FOR ALL PURPOSES OF THIS AGREEMENT.

 

(V)                                 THE FAILURE OF ANY LENDER TO MAKE THE LOAN
TO BE MADE BY IT AS PART OF ANY REVOLVING CREDIT BORROWING SHALL NOT RELIEVE ANY
OTHER LENDER OF ITS OBLIGATION, IF ANY, HEREUNDER TO MAKE ITS LOAN ON THE DATE
OF SUCH REVOLVING CREDIT BORROWING, BUT NO LENDER SHALL BE RESPONSIBLE FOR THE
FAILURE OF ANY OTHER LENDER TO MAKE THE LOAN TO BE MADE BY SUCH OTHER LENDER ON
THE DATE OF ANY REVOLVING CREDIT BORROWING.

 

Section 2.2  Termination/Reduction/Repayments of Commitments.  (a) 
Termination/Reduction. Company shall have the right, upon at least three
Business Days’ notice to Administrative Agent, to terminate in whole or reduce
ratably in part the unused portions of the respective Commitments of the
Lenders; provided that each partial reduction shall be in the aggregate amount
of $5.0 million or an integral multiple of $1.0 million in excess thereof and;
provided, further, that after giving effect to any such partial reduction, the
total Commitments shall not be less than the sum of (i) the then outstanding
aggregate amount of Loans and (ii) the greater of (x) Letter of Credit Liability
or (y) aggregate amount of Letter of Credit Commitments.  Once terminated, such
Commitments may not be reinstated.

 


(B)                                 REPAYMENT.  COMPANY SHALL REPAY TO
ADMINISTRATIVE AGENT FOR THE RATABLE ACCOUNT OF THE REVOLVING CREDIT LENDERS ON
THE MATURITY DATE THE AGGREGATE PRINCIPAL AMOUNT OF THE REVOLVING CREDIT
BORROWINGS THEN OUTSTANDING, TOGETHER WITH INTEREST ACCRUED THEREON.

 

39

--------------------------------------------------------------------------------


 

Section 2.3  Issuance of and Drawings and Reimbursement Under Letters of
Credit.  (a)  Request for Issuance.  Each Letter of Credit shall be issued upon
notice, given not later than 11:00 A.M. (New York time) on the second Business
Day (or such later date and time as the Administrative Agent and the Issuing
Bank may agree in a particular instance in their sole discretion) prior to the
date of the proposed issuance of such Letter of Credit, by Company to the
relevant Issuing Bank, which shall give to Administrative Agent prompt notice
thereof by telecopier.  The Administrative Agent shall promptly thereafter
notify each Lender of such proposed issuance.  Each such notice of issuance of a
Letter of Credit (a “Notice of Issuance”) shall be by telephone, confirmed
immediately in writing or telecopier, in substantially the form of Exhibit A-2
hereto, specifying therein the requested (A) date of such issuance (which shall
be a Business Day), (B) Available Amount of such Letter of Credit,
(C) expiration date of such Letter of Credit, (D) name and address of the
beneficiary of such Letter of Credit and (E) form of such Letter of Credit, and
shall be accompanied by such application and agreement for letter of credit as
the applicable Issuing Bank may specify to Company for use in connection with
such requested Letter of Credit (such applications and agreements, a “Letter of
Credit Agreement”).  If (x) the requested form of such Letter of Credit is
acceptable to the relevant Issuing Bank in its sole discretion and (y) it has
not received notice of objection to such issuance from the Requisite Lenders,
such Issuing Bank will, upon fulfillment of the applicable conditions set forth
in Section 3.2, make such Letter of Credit available to Company at its office
referred to in Section 10.1 or as otherwise agreed with Company in connection
with such issuance.  In the event and to the extent that the provisions of any
Letter of Credit Agreement shall conflict with this Agreement, the provisions of
this Agreement shall govern.

 


(B)                                 LETTER OF CREDIT REPORTS.  EACH ISSUING BANK
(OTHER THAN BANK OF AMERICA) SHALL FURNISH (A) TO ADMINISTRATIVE AGENT ON THE
FIRST BUSINESS DAY OF EACH WEEK A WRITTEN REPORT SUMMARIZING ISSUANCE AND
EXPIRATION DATES OF LETTERS OF CREDIT ISSUED DURING THE PREVIOUS WEEK AND
DRAWINGS DURING SUCH WEEK UNDER ALL LETTERS OF CREDIT, (B) TO EACH LENDER ON THE
FIRST BUSINESS DAY OF EACH MONTH A WRITTEN REPORT SUMMARIZING ISSUANCE AND
EXPIRATION DATES OF LETTERS OF CREDIT ISSUED DURING THE PRECEDING MONTH AND
DRAWINGS DURING SUCH MONTH UNDER ALL LETTERS OF CREDIT AND (C) TO ADMINISTRATIVE
AGENT AND EACH LENDER ON THE FIRST BUSINESS DAY OF EACH CALENDAR QUARTER A
WRITTEN REPORT SETTING FORTH THE AVERAGE DAILY AGGREGATE AVAILABLE AMOUNT DURING
THE PRECEDING CALENDAR QUARTER OF ALL LETTERS OF CREDIT.


 


(C)                                  DRAWING AND REIMBURSEMENT.  THE PAYMENT BY
THE RELEVANT ISSUING BANK OF A DRAFT DRAWN UNDER ANY LETTER OF CREDIT SHALL
CONSTITUTE FOR ALL PURPOSES OF THIS AGREEMENT THE MAKING BY SUCH ISSUING BANK OF
A LETTER OF CREDIT LOAN, WHICH SHALL BE A BASE RATE LOAN, IN THE AMOUNT OF SUCH
DRAFT.  UPON WRITTEN DEMAND BY THE ISSUING BANK TO THE ADMINISTRATIVE AGENT, THE
ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH LENDER OF SUCH DEMAND AND EACH
LENDER SHALL PURCHASE FROM THE ISSUING BANK, AND THE ISSUING BANK SHALL SELL AND
ASSIGN TO EACH SUCH LENDER, SUCH LENDER’S PRO RATA SHARE OF SUCH OUTSTANDING
LETTER OF CREDIT LOAN AS OF THE DATE OF SUCH PURCHASE, BY MAKING AVAILABLE FOR
THE ACCOUNT OF ITS PRINCIPAL OFFICE TO ADMINISTRATIVE AGENT FOR THE ACCOUNT OF
THE ISSUING BANK, BY DEPOSIT TO ADMINISTRATIVE AGENT’S ACCOUNT, IN SAME DAY
FUNDS, AN AMOUNT EQUAL TO THE PORTION OF THE OUTSTANDING PRINCIPAL AMOUNT OF
SUCH LETTER OF CREDIT LOAN TO BE PURCHASED BY SUCH LENDER.  PROMPTLY AFTER
RECEIPT THEREOF, ADMINISTRATIVE AGENT SHALL TRANSFER SUCH FUNDS TO THE ISSUING
BANK.  COMPANY HEREBY AGREES TO EACH SUCH SALE AND ASSIGNMENT.  EACH LENDER
AGREES TO PURCHASE ITS PRO RATA SHARE OF AN OUTSTANDING LETTER OF CREDIT LOAN ON
(I) THE BUSINESS DAY ON WHICH DEMAND THEREFOR IS MADE BY

 

40

--------------------------------------------------------------------------------


 


THE ISSUING BANK, PROVIDED THAT NOTICE OF SUCH DEMAND IS GIVEN NOT LATER THAN
11:00 A.M. (NEW YORK TIME) ON SUCH BUSINESS DAY, OR (II) THE FIRST BUSINESS DAY
NEXT SUCCEEDING SUCH DEMAND IF NOTICE OF SUCH DEMAND IS GIVEN AFTER SUCH TIME. 
UPON ANY SUCH ASSIGNMENT BY THE ISSUING BANK TO ANY LENDER OF A PORTION OF A
LETTER OF CREDIT LOAN, THE ISSUING BANK REPRESENTS AND WARRANTS TO SUCH OTHER
LENDER THAT THE ISSUING BANK IS THE LEGAL AND BENEFICIAL OWNER OF SUCH INTEREST
BEING ASSIGNED BY IT, FREE AND CLEAR OF ANY LIENS, BUT MAKES NO OTHER
REPRESENTATION OR WARRANTY AND ASSUMES NO RESPONSIBILITY WITH RESPECT TO SUCH
LETTER OF CREDIT LOAN, THE CREDIT DOCUMENTS OR ANY LOAN PARTY.  IF AND TO THE
EXTENT THAT ANY LENDER SHALL NOT HAVE SO MADE THE AMOUNT OF SUCH LETTER OF
CREDIT LOAN AVAILABLE TO ADMINISTRATIVE AGENT, SUCH LENDER AGREES TO PAY TO
ADMINISTRATIVE AGENT FORTHWITH ON DEMAND SUCH AMOUNT TOGETHER WITH INTEREST
THEREON, FOR EACH DAY FROM THE DATE OF DEMAND BY THE ISSUING BANK UNTIL THE DATE
SUCH AMOUNT IS PAID TO ADMINISTRATIVE AGENT, AT THE FEDERAL FUNDS RATE FOR ITS
ACCOUNT OR THE ACCOUNT OF THE ISSUING BANK, AS APPLICABLE.  IF SUCH LENDER SHALL
PAY TO ADMINISTRATIVE AGENT SUCH AMOUNT FOR THE ACCOUNT OF THE ISSUING BANK ON
ANY BUSINESS DAY, SUCH AMOUNT SO PAID IN RESPECT OF PRINCIPAL SHALL CONSTITUTE A
LETTER OF CREDIT LOAN MADE BY SUCH LENDER ON SUCH BUSINESS DAY FOR PURPOSES OF
THIS AGREEMENT, AND THE OUTSTANDING PRINCIPAL AMOUNT OF THE LETTER OF CREDIT
LOAN MADE BY THE ISSUING BANK SHALL BE REDUCED BY SUCH AMOUNT ON SUCH BUSINESS
DAY.


 


(D)                                 FAILURE TO MAKE LETTER OF CREDIT LOANS.  THE
FAILURE OF ANY LENDER TO MAKE THE LETTER OF CREDIT LOAN TO BE MADE BY IT ON THE
DATE SPECIFIED IN SECTION 2.3(C) SHALL NOT RELIEVE ANY OTHER LENDER OF ITS
OBLIGATION HEREUNDER TO MAKE ITS LETTER OF CREDIT LOAN ON SUCH DATE, BUT NO
LENDER SHALL BE RESPONSIBLE FOR THE FAILURE OF ANY OTHER LENDER TO MAKE THE
LETTER OF CREDIT LOAN TO BE MADE BY SUCH OTHER LENDER ON SUCH DATE.


 


(E)                                  LETTER OF CREDIT OBLIGATIONS.  THE
OBLIGATIONS OF COMPANY UNDER THIS AGREEMENT, ANY LETTER OF CREDIT AGREEMENT AND
ANY OTHER AGREEMENT OR INSTRUMENT RELATING TO ANY LETTER OF CREDIT SHALL BE
UNCONDITIONAL AND IRREVOCABLE, AND SHALL BE PAID STRICTLY IN ACCORDANCE WITH THE
TERMS OF THIS AGREEMENT, SUCH LETTER OF CREDIT AGREEMENT AND SUCH OTHER
AGREEMENT OR INSTRUMENT UNDER ALL CIRCUMSTANCES, INCLUDING, WITHOUT LIMITATION,
THE FOLLOWING CIRCUMSTANCES:


 

(I)                                     ANY LACK OF VALIDITY OR ENFORCEABILITY
OF ANY CREDIT DOCUMENT, ANY LETTER OF CREDIT AGREEMENT, ANY LETTER OF CREDIT OR
ANY OTHER AGREEMENT OR INSTRUMENT RELATING THERETO (ALL OF THE FOREGOING BEING,
COLLECTIVELY, THE “L/C RELATED DOCUMENTS”);

 

(II)                                  ANY CHANGE IN THE TIME, MANNER OR PLACE OF
PAYMENT OF, OR IN ANY OTHER TERM OF, ALL OR ANY OF THE OBLIGATIONS OF COMPANY IN
RESPECT OF ANY L/C RELATED DOCUMENT OR ANY OTHER AMENDMENT OR WAIVER OF OR ANY
CONSENT TO DEPARTURE FROM ALL OR ANY OF THE L/C RELATED DOCUMENTS;

 

(III)                               THE EXISTENCE OF ANY CLAIM, SET-OFF, DEFENSE
OR OTHER RIGHT THAT COMPANY MAY HAVE AT ANY TIME AGAINST ANY BENEFICIARY OR ANY
TRANSFEREE OF A LETTER OF CREDIT (OR ANY PERSONS FOR WHICH ANY SUCH BENEFICIARY
OR ANY SUCH TRANSFEREE MAY BE ACTING), ANY ISSUING BANK OR ANY OTHER PERSON,
WHETHER IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THE L/C RELATED
DOCUMENTS OR ANY UNRELATED TRANSACTION;

 

41

--------------------------------------------------------------------------------


 

(IV)                              ANY STATEMENT OR ANY OTHER DOCUMENT PRESENTED
UNDER A LETTER OF CREDIT PROVING TO BE FORGED, FRAUDULENT, INVALID OR
INSUFFICIENT IN ANY RESPECT OR ANY STATEMENT THEREIN BEING UNTRUE OR INACCURATE
IN ANY RESPECT;

 

(V)                                 PAYMENT BY ANY ISSUING BANK UNDER A LETTER
OF CREDIT AGAINST PRESENTATION OF A DRAFT OR CERTIFICATE THAT DOES NOT STRICTLY
COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT;

 

(VI)                              ANY EXCHANGE, RELEASE OR NON-PERFECTION OF ANY
COLLATERAL OR OTHER COLLATERAL, OR ANY RELEASE OR AMENDMENT OR WAIVER OF OR
CONSENT TO DEPARTURE FROM THE GUARANTIES OR ANY OTHER GUARANTEE, FOR ALL OR ANY
OF THE OBLIGATIONS OF COMPANY IN RESPECT OF THE L/C RELATED DOCUMENTS; OR

 

(VII)                           ANY OTHER CIRCUMSTANCE OR HAPPENING WHATSOEVER,
WHETHER OR NOT SIMILAR TO ANY OF THE FOREGOING, INCLUDING, WITHOUT LIMITATION,
ANY OTHER CIRCUMSTANCE THAT MIGHT OTHERWISE CONSTITUTE A DEFENSE AVAILABLE TO,
OR A DISCHARGE OF, COMPANY OR A GUARANTOR;

 

provided, however, that Company shall have a claim against any Issuing Bank and
such Issuing Bank shall be liable to Company, to the extent of any direct, but
not consequential, damages suffered by Company that Company proves were caused
by (i) such Issuing Bank’s willful misconduct, determined in a final
non-appealable judgment by a court of competent jurisdiction in determining
whether documents presented under such Letter of Credit comply with the terms of
the Letter of Credit or (ii) such Issuing Bank’s willful failure to make lawful
payment under a Letter of Credit after the presentation to it of a draft and
certificates strictly complying with the terms and conditions of such Letter of
Credit.

 


(F)                                    APPLICABILITY OF ISP AND UCP.  UNLESS
OTHERWISE EXPRESSLY AGREED BY THE ISSUING BANK AND COMPANY WHEN A LETTER OF
CREDIT IS ISSUED (INCLUDING ANY SUCH AGREEMENT APPLICABLE TO AN EXISTING LETTER
OF CREDIT), (I) THE RULES OF THE ISP SHALL APPLY TO EACH STANDBY LETTER OF
CREDIT, AND (II) THE RULES OF THE UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY
CREDITS, AS MOST RECENTLY PUBLISHED BY THE INTERNATIONAL CHAMBER OF COMMERCE AT
THE TIME OF ISSUANCE SHALL APPLY TO EACH COMMERCIAL LETTER OF CREDIT.


 

Section 2.4  Use of Proceeds.  The proceeds of the Loans and issuances of
Letters of Credit shall be applied by Company for working capital and general
corporate purposes.  No portion of the proceeds of any Loan shall be used in any
manner that causes or might cause such Loan or the application of such proceeds
to violate Regulation T, Regulation U or Regulation X of the Board of Governors
of the Federal Reserve System or any other regulation thereof or to violate the
Exchange Act.

 

Section 2.5  Evidence of Debt; Register; Lenders’ Books and Records; Notes. 
(a)  Lenders’ Evidence of Debt.  Each Lender shall maintain on its internal
records an account or accounts evidencing the Indebtedness of Company to such
Lender, including the amounts of the Loans made by it and each repayment and
prepayment in respect thereof.  Any such recordation shall be conclusive and
binding on Company, absent manifest error; provided, failure to make any such
recordation, or any error in such recordation, shall not affect Company’s
Obligations in

 

42

--------------------------------------------------------------------------------


 

respect of any applicable Loans; and provided further, in the event of any
inconsistency between the Register and any Lender’s records, the recordations in
the Register shall govern.

 


(B)                                 REGISTER.  ADMINISTRATIVE AGENT, ACTING ON
BEHALF OF COMPANY, SHALL MAINTAIN AT ITS PRINCIPAL OFFICE A REGISTER FOR THE
RECORDATION OF THE NAMES AND ADDRESSES OF LENDERS AND THE LOANS OF EACH LENDER
FROM TIME TO TIME (THE “REGISTER”).  THE REGISTER SHALL BE AVAILABLE FOR
INSPECTION BY COMPANY OR ANY LENDER AT ANY REASONABLE TIME AND FROM TIME TO TIME
UPON REASONABLE PRIOR NOTICE.  ADMINISTRATIVE AGENT SHALL RECORD IN THE REGISTER
THE LOANS, AND EACH REPAYMENT OR PREPAYMENT IN RESPECT OF THE PRINCIPAL AMOUNT
OF THE LOANS, AND ANY SUCH RECORDATION SHALL BE CONCLUSIVE AND BINDING ON
COMPANY AND EACH LENDER, ABSENT MANIFEST ERROR; PROVIDED, FAILURE TO MAKE ANY
SUCH RECORDATION, OR ANY ERROR IN SUCH RECORDATION, SHALL NOT AFFECT COMPANY’S
OBLIGATIONS IN RESPECT OF ANY LOAN.  COMPANY HEREBY DESIGNATES ADMINISTRATIVE
AGENT TO SERVE AS COMPANY’S AGENT SOLELY FOR PURPOSES OF MAINTAINING THE
REGISTER AS PROVIDED IN THIS SECTION 2.5, AND COMPANY HEREBY AGREES THAT, TO THE
EXTENT ADMINISTRATIVE AGENT SERVES IN SUCH CAPACITY, ADMINISTRATIVE AGENT AND
ITS OFFICERS, DIRECTORS, EMPLOYEES, AGENTS AND AFFILIATES SHALL CONSTITUTE
“INDEMNITEES.”


 


(C)                                  NOTES.  IF SO REQUESTED BY ANY LENDER BY
WRITTEN NOTICE TO COMPANY (WITH A COPY TO ADMINISTRATIVE AGENT) AT LEAST TWO
BUSINESS DAYS PRIOR TO THE CLOSING DATE, OR AT ANY TIME THEREAFTER, COMPANY
SHALL EXECUTE AND DELIVER TO SUCH LENDER (AND/OR, IF APPLICABLE AND IF SO
SPECIFIED IN SUCH NOTICE, TO ANY PERSON WHO IS AN ASSIGNEE OF SUCH LENDER
PURSUANT TO SECTION 10.6) ON THE CLOSING DATE (OR, IF SUCH NOTICE IS DELIVERED
AFTER THE CLOSING DATE, PROMPTLY AFTER COMPANY’S RECEIPT OF SUCH NOTICE) A NOTE
OR NOTES TO EVIDENCE SUCH LENDER’S LOAN.


 

Section 2.6  Prepayments of Loans.  (a) Optional.  Company may, upon not less
than (i) the same Business Day’s notice to Administrative Agent received not
later than 11:00 A.M. (New York City time) in the case of Revolving Credit
Borrowings consisting of Base Rate Loans, or (ii) three Business Days’ notice to
Administrative Agent received not later than 1:00 P.M. (New York City time) in
the case of Revolving Credit Borrowings consisting of Eurocurrency Rate Loans,
stating the proposed date and aggregate principal amount of the prepayment, and
if such notice is given Company shall, prepay the outstanding principal amounts
of the Loans constituting part of the same Revolving Credit Borrowings in whole
or ratably in part, together with accrued interest to the date of such
prepayment on the principal amount prepaid; provided, however, that (x) each
partial prepayment shall be in an aggregate principal amount of $5.0 million or
an integral multiple of $1.0 million in excess thereof, and (y) in the case of
any such prepayment of Eurocurrency Rate Loans, Company shall be obligated to
reimburse the Lenders in respect thereof pursuant to Section 2.17.

 


(B)                                 MANDATORY.  THE BORROWER SHALL, ON EACH
BUSINESS DAY, PREPAY AN AGGREGATE PRINCIPAL AMOUNT OF THE REVOLVING CREDIT LOANS
AND THE LETTER OF CREDIT LOANS IN AN AMOUNT EQUAL TO THE AMOUNT BY WHICH (A) THE
SUM OF THE AGGREGATE PRINCIPAL AMOUNT OF (X) THE REVOLVING CREDIT LOANS AND (Y)
THE LETTER OF CREDIT LOANS THEN OUTSTANDING PLUS THE AGGREGATE AVAILABLE AMOUNT
OF ALL LETTERS OF CREDIT THEN OUTSTANDING EXCEEDS (B) THE AGGREGATE REVOLVING
CREDIT COMMITMENTS ON SUCH BUSINESS DAY, PROVIDED, THAT, FOR THE AVOIDANCE OF
DOUBT, IN THE CASE OF ANY PREPAYMENT REQUIRED UNDER THIS
SECTION 2.06(B) PURSUANT TO THE PROVISO SET FORTH IN THE DEFINITION OF
“REVOLVING CREDIT COMMITMENT” COMPANY SHALL NOT BE REQUIRED TO CASH
COLLATERALIZE ANY LETTER OF CREDIT THAT IS ISSUED AND UNDRAWN AT THE TIME OF
SUCH PREPAYMENT.

 

43

--------------------------------------------------------------------------------


 

Section 2.7  Interest on Loans.  (a)  Except as otherwise set forth herein, each
Loan shall bear interest on the unpaid principal amount thereof from the date
made through repayment (whether by acceleration or otherwise) thereof as
follows:

 

(I)            IF A BASE RATE LOAN, AT THE BASE RATE PLUS THE APPLICABLE MARGIN;
OR

 

(II)           IF A EUROCURRENCY RATE LOAN, AT THE EUROCURRENCY RATE PLUS THE
APPLICABLE MARGIN.

 


(B)           THE BASIS FOR DETERMINING THE RATE OF INTEREST WITH RESPECT TO ANY
LOAN, AND THE INTEREST PERIOD WITH RESPECT TO ANY EUROCURRENCY RATE LOAN, SHALL
BE SELECTED BY COMPANY AND NOTIFIED TO ADMINISTRATIVE AGENT AND LENDERS PURSUANT
TO THE APPLICABLE FUNDING NOTICE OR CONVERSION/CONTINUATION NOTICE, AS THE CASE
MAY BE.


 


(C)           IN CONNECTION WITH EUROCURRENCY RATE LOANS THERE SHALL BE NO MORE
THAN SEVEN (7) INTEREST PERIODS OUTSTANDING AT ANY TIME.  IN THE EVENT COMPANY
FAILS TO SPECIFY BETWEEN A BASE RATE LOAN OR A EUROCURRENCY RATE LOAN IN THE
APPLICABLE FUNDING NOTICE OR CONVERSION/CONTINUATION NOTICE, SUCH LOAN (IF
OUTSTANDING AS A EUROCURRENCY RATE LOAN) WILL BE AUTOMATICALLY CONVERTED INTO A
BASE RATE LOAN ON THE LAST DAY OF THE THEN-CURRENT INTEREST PERIOD FOR SUCH LOAN
(OR IF OUTSTANDING AS A BASE RATE LOAN WILL REMAIN AS, OR (IF NOT THEN
OUTSTANDING) WILL BE MADE AS, A BASE RATE LOAN).  IN THE EVENT COMPANY FAILS TO
SPECIFY AN INTEREST PERIOD FOR ANY EUROCURRENCY RATE LOAN IN THE APPLICABLE
FUNDING NOTICE OR CONVERSION/CONTINUATION NOTICE, COMPANY SHALL BE DEEMED TO
HAVE SELECTED AN INTEREST PERIOD OF ONE MONTH.  AS SOON AS PRACTICABLE AFTER
10:00 A.M. (NEW YORK CITY TIME) ON EACH INTEREST RATE DETERMINATION DATE,
ADMINISTRATIVE AGENT SHALL DETERMINE (WHICH DETERMINATION SHALL, ABSENT MANIFEST
ERROR, BE FINAL, CONCLUSIVE AND BINDING UPON ALL PARTIES) THE INTEREST RATE THAT
SHALL APPLY TO THE EUROCURRENCY RATE LOANS FOR WHICH AN INTEREST RATE IS THEN
BEING DETERMINED FOR THE APPLICABLE INTEREST PERIOD AND SHALL PROMPTLY GIVE
NOTICE THEREOF (IN WRITING OR BY TELEPHONE CONFIRMED IN WRITING) TO COMPANY AND
EACH LENDER.


 


(D)           INTEREST PAYABLE PURSUANT TO SECTION 2.7(A) SHALL BE COMPUTED
(I) IN THE CASE OF BASE RATE LOANS ON THE BASIS OF A 365-DAY OR 366-DAY YEAR, AS
THE CASE MAY BE, AND (II) IN THE CASE OF EUROCURRENCY RATE LOANS AND OF FEES AND
LETTER OF CREDIT COMMISSIONS, ON THE BASIS OF A 360-DAY YEAR, IN EACH CASE FOR
THE ACTUAL NUMBER OF DAYS ELAPSED IN THE PERIOD DURING WHICH IT ACCRUES.  IN
COMPUTING INTEREST ON ANY LOAN, THE DATE OF THE MAKING OF SUCH LOAN OR THE FIRST
DAY OF AN INTEREST PERIOD APPLICABLE TO SUCH LOAN OR, WITH RESPECT TO A BASE
RATE LOAN BEING CONVERTED FROM A EUROCURRENCY RATE LOAN, THE DATE OF CONVERSION
OF SUCH EUROCURRENCY RATE LOAN TO SUCH BASE RATE LOAN, AS THE CASE MAY BE, SHALL
BE INCLUDED, AND THE DATE OF PAYMENT OF SUCH LOAN OR THE EXPIRATION DATE OF AN
INTEREST PERIOD APPLICABLE TO SUCH LOAN OR, WITH RESPECT TO A BASE RATE LOAN
BEING CONVERTED TO A EUROCURRENCY RATE LOAN, THE DATE OF CONVERSION OF SUCH BASE
RATE LOAN TO SUCH EUROCURRENCY RATE LOAN, AS THE CASE MAY BE, SHALL BE EXCLUDED;
PROVIDED, IF A LOAN IS REPAID ON THE SAME DAY ON WHICH IT IS MADE, ONE DAY’S
INTEREST SHALL BE PAID ON THAT LOAN.


 


(E)           EXCEPT AS OTHERWISE SET FORTH HEREIN, INTEREST ON EACH LOAN SHALL
BE PAYABLE IN ARREARS ON AND TO (I) EACH INTEREST PAYMENT DATE APPLICABLE TO
THAT LOAN; (II) ANY PREPAYMENT OF THAT LOAN, WHETHER VOLUNTARY OR MANDATORY, TO
THE EXTENT ACCRUED ON THE AMOUNT BEING PREPAID;


 

44

--------------------------------------------------------------------------------


 

and (iii) at maturity, including final maturity; provided, however, with respect
to any voluntary prepayment of a Base Rate Loan, accrued interest shall instead
be payable on the applicable Interest Payment Date.


 

Section 2.8  Conversion/Continuation.  (a)  Company may on any Business Day,
upon notice given to Administrative Agent not later than (i) 11:00 A.M. (New
York City time) on the same Business Day as the date of the proposed Conversion
in the case of a Conversion of Eurocurrency Rate Loans into Base Rate Loans, and
(ii) 1:00 P.M. (New York City time) on the third Business Day prior to the date
of the proposed Conversion in the case of a Conversion of Base Rate Loans into
Eurocurrency Rate Loans or of Eurocurrency Rate Loans of one Interest Period
into Eurocurrency Rate Loans of another Interest Period or the continuation of
Eurocurrency Rate Loans as Eurocurrency Rate Loans with the same Interest
Period, as the case may be, and subject to the provisions of Sections 2.7, 2.14
and 2.15, Convert all Loans of one Type comprising the same Revolving Credit
Borrowing into Loans of the other Type; provided, however, that any Conversion
of any Eurocurrency Rate Loans into Base Rate Loans or into Eurocurrency Rate
Loans of another Interest Period shall be made on, and only on, the last day of
an Interest Period for such Eurocurrency Rate Loans.  Promptly upon receipt from
Company of a notice of a proposed Conversion hereunder, Administrative Agent
shall give notice of such proposed Conversion to each Lender.  Each such notice
of a Conversion shall, within the restrictions set forth above, specify (x) the
date of such Conversion (which shall be a Business Day), (y) the Loans to be
Converted, and (z) if such Conversion is into Eurocurrency Rate Loans, the
duration of the initial Interest Period for each such Loan.  Company may Convert
all Eurocurrency Rate Loans of any one Lender into Base Rate Loans of such
Lender in accordance with the provisions of Section 2.14 by complying with the
procedures set forth therein and in this Section 2.8 as though each reference in
this Section 2.8 to Loans of any Type was to such Loans of such Lender.  Each
such notice of Conversion shall, subject to the provisions of Sections 2.7 and
2.14, be irrevocable and binding on Company.


 

Section 2.9  Default Interest.  Upon the occurrence and during the continuance
of an Event of Default, the principal amount of all Loans outstanding and, to
the extent permitted by applicable law, any interest payments on the Loans or
any fees or other amounts owed hereunder, shall during such period bear interest
(including post-petition interest in any proceeding under the Bankruptcy Code or
other applicable bankruptcy laws) payable on demand at a rate that is 2.0% per
annum in excess of the interest rate otherwise payable hereunder with respect to
the applicable Loans (or, in the case of any such fees and other amounts, at a
rate which is 2.0% per annum in excess of the interest rate otherwise payable
hereunder for Base Rate Loans); provided, in the case of Eurocurrency Rate
Loans, upon the expiration of the Interest Period in effect at the time any such
increase in interest rate is effective such Eurocurrency Rate Loans shall
thereupon become Base Rate Loans and shall thereafter bear interest payable upon
demand at a rate which is 2.0% per annum in excess of the interest rate
otherwise payable hereunder for Base Rate Loans.  Payment or acceptance of the
increased rates of interest provided for in this Section 2.9 is not a permitted
alternative to timely payment and shall not constitute a waiver of any Event of
Default or otherwise prejudice or limit any rights or remedies of Administrative
Agent or any Lender.

 

Section 2.10  Fees.  (a)  Commitment Fee.  Company shall pay to Administrative
Agent for the account of the Lenders a commitment fee, from the date hereof in
the case of each

 

45

--------------------------------------------------------------------------------


 

Initial Lender and from the effective date specified in the Assignment and
Acceptance pursuant to which it became a Lender in the case of each other Lender
until the Maturity Date, payable in arrears quarterly on the first Business Day
of each January, April, July and October, commencing January 3, 2006, and on the
Maturity Date, at the rate set forth under the heading “Commitment Fee” in the
definition of “Applicable Margin”, on the sum of the average daily Unused
Revolving Credit Commitment of such Lender.

 


(B)           LETTER OF CREDIT FEES, ETC.  (I)  COMPANY SHALL PAY TO
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH LENDER A COMMISSION, PAYABLE IN
ARREARS QUARTERLY ON THE LAST DAY OF EACH DECEMBER, MARCH, JUNE AND SEPTEMBER,
COMMENCING JANUARY 3, 2006, AND ON THE EARLIEST TO OCCUR OF THE FULL DRAWING,
EXPIRATION, TERMINATION OR CANCELLATION OF ANY LETTER OF CREDIT AND ON THE
MATURITY DATE, ON SUCH LENDER’S PRO RATA SHARE OF THE AVERAGE DAILY AGGREGATE
AVAILABLE AMOUNT DURING SUCH QUARTER OF ALL LETTERS OF CREDIT OUTSTANDING FROM
TIME TO TIME AT A RATE PER ANNUM EQUAL TO THE APPLICABLE MARGIN IN RESPECT OF
EUROCURRENCY RATE LOANS APPLICABLE FROM TIME TO TIME IN RESPECT OF THE REVOLVING
CREDIT FACILITY.


 

(II)           COMPANY SHALL PAY TO THE ISSUING BANK, FOR ITS OWN ACCOUNT, AN
ISSUANCE FEE ANNUALLY FOR EACH LETTER OF CREDIT IN AN AMOUNT EQUAL TO 1/4% PER
ANNUM OF THE AVAILABLE AMOUNT OF SUCH LETTER OF CREDIT ON THE DATE OF ISSUANCE
OF SUCH LETTER OF CREDIT, PAYABLE ON SUCH DATE AND ON EACH ANNIVERSARY OF SUCH
DATE, AND SUCH OTHER COMMISSIONS, TRANSFER FEES AND OTHER FEES AND CHARGES IN
CONNECTION WITH THE ISSUANCE OR ADMINISTRATION OF EACH LETTER OF CREDIT AS
COMPANY AND THE ISSUING BANK SHALL AGREE.

 


(C)           UTILIZATION FEE.  COMPANY AGREES TO PAY TO ADMINISTRATIVE AGENT
FOR THE ACCOUNT OF EACH LENDER A UTILIZATION FEE, ACCRUING, DURING ALL PERIODS
FROM AND AFTER THE DATE HEREOF WHEN THE AGGREGATE AMOUNT OF OUTSTANDING
REVOLVING CREDIT LOANS AND LETTER OF CREDIT LIABILITY EXCEEDS 50% OF THE
AGGREGATE COMMITMENTS (WITHOUT REGARD TO ANY USAGE THEREOF), AT THE RATE OF
0.25% PER ANNUM ON THE AGGREGATE AMOUNT OF REVOLVING CREDIT LOANS AND LETTER OF
CREDIT LIABILITY BY SUCH LENDER OUTSTANDING FROM TIME TO TIME DURING SUCH
PERIODS, PAYABLE QUARTERLY IN ARREARS ON THE FIRST BUSINESS DAY OF EACH JANUARY,
APRIL, JULY AND OCTOBER AND ON THE MATURITY DATE.


 


(D)           OTHER FEES.  COMPANY AGREES TO PAY TO AGENTS SUCH OTHER FEES IN
THE AMOUNTS AND AT THE TIMES SEPARATELY AGREED UPON.


 

Section 2.11  General Provisions Regarding Payments.  (a)  All payments by
Company of principal, interest, fees and other Obligations shall be made in
Dollars in same day funds, without defense, setoff or counterclaim, free of any
restriction or condition, and delivered to Administrative Agent not later than
12:00 p.m. (New York City time) on the date due at Administrative Agent’s
Principal Office for the account of Lenders; funds received by Administrative
Agent after that time on such due date shall be deemed to have been paid by
Company on the next succeeding Business Day.

 


(B)           ALL PAYMENTS IN RESPECT OF THE PRINCIPAL AMOUNT OF ANY LOAN SHALL
INCLUDE PAYMENT OF ACCRUED AND UNPAID INTEREST AND PREMIUM, IF ANY IS DUE, ON
THE PRINCIPAL AMOUNT BEING REPAID OR PREPAID, AND ALL SUCH PAYMENTS (AND, IN ANY
EVENT, ANY PAYMENTS IN RESPECT OF ANY


 

46

--------------------------------------------------------------------------------


 


LOAN ON A DATE WHEN INTEREST IS DUE AND PAYABLE WITH RESPECT TO SUCH LOAN) SHALL
BE APPLIED TO THE PAYMENT OF ANY PREMIUM AND INTEREST BEFORE APPLICATION TO
PRINCIPAL.


 


(C)           ADMINISTRATIVE AGENT SHALL PROMPTLY DISTRIBUTE TO EACH LENDER AT
SUCH ADDRESS AS SUCH LENDER SHALL INDICATE IN WRITING, SUCH LENDER’S APPLICABLE
PRO RATA SHARE OF ALL PAYMENTS AND PREPAYMENTS OF PRINCIPAL, PREMIUM AND
INTEREST DUE HEREUNDER, TOGETHER WITH ALL OTHER AMOUNTS DUE THERETO, TO THE
EXTENT RECEIVED BY ADMINISTRATIVE AGENT.


 


(D)           NOTWITHSTANDING THE FOREGOING PROVISIONS HEREOF, IF ANY
CONVERSION/CONTINUATION NOTICE IS WITHDRAWN AS TO ANY AFFECTED LENDER OR IF ANY
AFFECTED LENDER MAKES BASE RATE LOANS IN LIEU OF ITS PRO RATA SHARE OF ANY
EUROCURRENCY RATE LOANS, ADMINISTRATIVE AGENT SHALL GIVE EFFECT THERETO IN
APPORTIONING PAYMENTS RECEIVED THEREAFTER.


 


(E)           SUBJECT TO THE PROVISOS SET FORTH IN THE DEFINITION OF “INTEREST
PERIOD”, WHENEVER ANY PAYMENT TO BE MADE HEREUNDER SHALL BE STATED TO BE DUE ON
A DAY THAT IS NOT A BUSINESS DAY, SUCH PAYMENT SHALL BE MADE ON THE NEXT
SUCCEEDING BUSINESS DAY AND SUCH EXTENSION OF TIME SHALL BE INCLUDED IN THE
COMPUTATION OF THE PAYMENT OF INTEREST HEREUNDER.


 


(F)            COMPANY HEREBY AUTHORIZES ADMINISTRATIVE AGENT TO CHARGE
COMPANY’S ACCOUNTS WITH ADMINISTRATIVE AGENT IN ORDER TO CAUSE TIMELY PAYMENT TO
BE MADE TO ADMINISTRATIVE AGENT OF ALL PRINCIPAL, PREMIUM, INTEREST, FEES AND
EXPENSES DUE HEREUNDER (SUBJECT TO SUFFICIENT FUNDS BEING AVAILABLE IN ITS
ACCOUNTS FOR THAT PURPOSE).


 


(G)           ADMINISTRATIVE AGENT SHALL DEEM ANY PAYMENT BY OR ON BEHALF OF
COMPANY HEREUNDER THAT IS NOT MADE IN SAME DAY FUNDS PRIOR TO 12:00 P.M. (NEW
YORK CITY TIME) TO BE A NON-CONFORMING PAYMENT.  ANY SUCH PAYMENT SHALL NOT BE
DEEMED TO HAVE BEEN RECEIVED BY ADMINISTRATIVE AGENT UNTIL THE LATER OF (I) THE
TIME SUCH FUNDS BECOME AVAILABLE FUNDS, AND (II) THE APPLICABLE NEXT BUSINESS
DAY.  ADMINISTRATIVE AGENT SHALL GIVE PROMPT TELEPHONIC NOTICE TO COMPANY AND
EACH APPLICABLE LENDER (CONFIRMED IN WRITING) IF ANY PAYMENT IS NON-CONFORMING. 
ANY NON-CONFORMING PAYMENT MAY CONSTITUTE OR BECOME A DEFAULT OR EVENT OF
DEFAULT IN ACCORDANCE WITH THE TERMS OF SECTION 8.1(A).  INTEREST SHALL CONTINUE
TO ACCRUE ON ANY PREMIUM AND PRINCIPAL AS TO WHICH A NON-CONFORMING PAYMENT IS
MADE UNTIL SUCH FUNDS BECOME AVAILABLE FUNDS (BUT IN NO EVENT LESS THAN THE
PERIOD FROM THE DATE OF SUCH PAYMENT TO THE NEXT SUCCEEDING APPLICABLE BUSINESS
DAY) AT THE RATE DETERMINED PURSUANT TO SECTION 2.9 FROM THE DATE SUCH AMOUNT
WAS DUE AND PAYABLE UNTIL THE DATE SUCH AMOUNT IS PAID IN FULL.


 


(H)           IF AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND NOT OTHERWISE BEEN
CURED OR WAIVED, AND THE MATURITY OF THE OBLIGATIONS SHALL HAVE BEEN ACCELERATED
PURSUANT TO SECTION 8.1, ALL PAYMENTS OR PROCEEDS RECEIVED BY AGENTS HEREUNDER
IN RESPECT OF ANY OF THE OBLIGATIONS, SHALL BE APPLIED IN ACCORDANCE WITH THE
APPLICATION ARRANGEMENTS DESCRIBED IN SECTION 7.2 OF THE PLEDGE AND SECURITY
AGREEMENT.


 

Section 2.12  Ratable Sharing.  Lenders hereby agree among themselves that,
except as otherwise provided in the Collateral Documents with respect to amounts
realized from the exercise of rights with respect to Liens on the Collateral, if
any of them shall, whether by voluntary payment (other than a voluntary
prepayment of Loans made and applied in accordance with the terms hereof),
through the exercise of any right of set-off or banker’s lien, by

 

47

--------------------------------------------------------------------------------


 

counterclaim or cross action or by the enforcement of any right under the Credit
Documents or otherwise, or as adequate protection of a deposit treated as cash
collateral under the Bankruptcy Code, receive payment or reduction of a
proportion of the aggregate amount of principal, interest, amounts payable in
respect of fees and other amounts then due and owing to such Lender hereunder or
under the other Credit Documents (collectively, the “Aggregate Amounts Due” to
such Lender) which is greater than the proportion received by any other Lender
in respect of the Aggregate Amounts Due to such other Lender, then the Lender
receiving such proportionately greater payment shall (a) notify Administrative
Agent and each other Lender of the receipt of such payment and (b) apply a
portion of such payment to purchase participations (which it shall be deemed to
have purchased from each seller of a participation simultaneously upon the
receipt by such seller of its portion of such payment) in the Aggregate Amounts
Due to the other Lenders so that all such recoveries of Aggregate Amounts Due
shall be shared by all Lenders in proportion to the Aggregate Amounts Due to
them; provided, if all or part of such proportionately greater payment received
by such purchasing Lender is thereafter recovered from such Lender upon the
bankruptcy or reorganization of Company or otherwise, those purchases shall be
rescinded and the purchase prices paid for such participations shall be returned
to such purchasing Lender ratably to the extent of such recovery, but without
interest.  Company expressly consents to the foregoing arrangement and agrees
that any holder of a participation so purchased may exercise any and all rights
of banker’s lien, set-off or counterclaim with respect to any and all monies
owing by Company to that holder with respect thereto as fully as if that holder
were owed the amount of the participation held by that holder.

 

Section 2.13  Taxes.  (a)  Payments Free of Taxes.  Any and all payments by or
on account of any obligation of any Credit Party hereunder or under any other
Credit Document to the Administrative Agent, any Lender or the Issuing Bank or
any other recipient of a payment arising hereunder shall be made free and clear
of and without reduction or withholding for any Indemnified Taxes, provided that
if Company shall be required by applicable law to deduct any Indemnified Taxes
from such payments, then (i) the sum payable shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, any Lender
or the Issuing Bank, as the case may be, receives an amount equal to the sum it
would have received had no such deductions been made, (ii) such Credit Party
shall make such deductions and (iii) such Credit Party shall timely pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law.

 


(B)           PAYMENT OF OTHER TAXES BY CREDIT PARTIES.  WITHOUT LIMITING THE
PROVISIONS OF SUBSECTION (A) ABOVE, THE CREDIT PARTIES SHALL TIMELY PAY ANY
OTHER TAXES TO THE RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE
LAW.


 


(C)           INDEMNIFICATION BY THE CREDIT PARTIES.  THE CREDIT PARTIES SHALL,
JOINTLY AND SEVERALLY, INDEMNIFY THE ADMINISTRATIVE AGENT, EACH LENDER AND THE
ISSUING BANK, WITHIN 10 DAYS AFTER DEMAND THEREFOR, FOR THE FULL AMOUNT OF ANY
INDEMNIFIED TAXES (INCLUDING INDEMNIFIED TAXES IMPOSED OR ASSERTED ON OR
ATTRIBUTABLE TO AMOUNTS PAYABLE UNDER THIS SECTION) PAID BY THE ADMINISTRATIVE
AGENT, SUCH LENDER OR THE ISSUING BANK, AS THE CASE MAY BE, AND ANY PENALTIES,
INTEREST AND REASONABLE EXPENSES ARISING THEREFROM OR WITH RESPECT THERETO,
WHETHER OR NOT SUCH INDEMNIFIED TAXES WERE CORRECTLY OR LEGALLY IMPOSED OR
ASSERTED BY THE RELEVANT GOVERNMENTAL AUTHORITY.  A CERTIFICATE AS TO THE AMOUNT
OF SUCH PAYMENT OR LIABILITY DELIVERED TO COMPANY BY A


 

48

--------------------------------------------------------------------------------


 


LENDER OR THE ISSUING BANK (WITH A COPY TO THE ADMINISTRATIVE AGENT), OR BY THE
ADMINISTRATIVE AGENT ON ITS OWN BEHALF OR ON BEHALF OF A LENDER OR THE ISSUING
BANK, SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.


 


(D)           EVIDENCE OF PAYMENTS.  AS SOON AS PRACTICABLE AFTER ANY PAYMENT OF
INDEMNIFIED TAXES BY ANY CREDIT PARTY TO A GOVERNMENTAL AUTHORITY, SUCH CREDIT
PARTY SHALL DELIVER TO THE ADMINISTRATIVE AGENT THE ORIGINAL OR A CERTIFIED COPY
OF A RECEIPT ISSUED BY SUCH GOVERNMENTAL AUTHORITY EVIDENCING SUCH PAYMENT, A
COPY OF THE RETURN REPORTING SUCH PAYMENT OR OTHER EVIDENCE OF SUCH PAYMENT
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.


 


(E)           STATUS OF LENDERS.  ANY FOREIGN LENDER SHALL DELIVER TO SUCH
CREDIT PARTY AND THE ADMINISTRATIVE AGENT (IN SUCH NUMBER OF COPIES AS SHALL BE
REQUESTED BY THE RECIPIENT) ON OR PRIOR TO THE DATE ON WHICH SUCH FOREIGN LENDER
BECOMES A LENDER UNDER THIS AGREEMENT (AND FROM TIME TO TIME THEREAFTER UPON THE
REQUEST OF SUCH CREDIT PARTY OR THE ADMINISTRATIVE AGENT, BUT ONLY IF SUCH
FOREIGN LENDER IS LEGALLY ENTITLED TO DO SO), WHICHEVER OF THE FOLLOWING IS
APPLICABLE:


 

(I)            DULY COMPLETED COPIES OF INTERNAL REVENUE SERVICE FORM W-8BEN
CLAIMING ELIGIBILITY FOR BENEFITS OF AN INCOME TAX TREATY TO WHICH THE UNITED
STATES IS A PARTY,

 

(II)           DULY COMPLETED COPIES OF INTERNAL REVENUE SERVICE FORM W-8ECI,

 

(III)          IN THE CASE OF A FOREIGN LENDER CLAIMING THE BENEFITS OF THE
EXEMPTION FOR PORTFOLIO INTEREST UNDER SECTION 881(C) OF THE INTERNAL REVENUE
CODE, (A) A CERTIFICATE TO THE EFFECT THAT SUCH FOREIGN LENDER IS NOT (1) A
“BANK” WITHIN THE MEANING OF SECTION 881(C)(3)(A) OF THE INTERNAL REVENUE CODE,
(2) A “10 PERCENT SHAREHOLDER” OF SUCH CREDIT PARTY WITHIN THE MEANING OF
SECTION 881(C)(3)(B) OF THE INTERNAL REVENUE CODE, OR (3) A “CONTROLLED FOREIGN
CORPORATION” DESCRIBED IN SECTION 881(C)(3)(C) OF THE INTERNAL REVENUE CODE AND
(B) DULY COMPLETED COPIES OF INTERNAL REVENUE SERVICE FORM W-8BEN, OR

 

(IV)          ANY OTHER FORM PRESCRIBED BY APPLICABLE LAW AS A BASIS FOR
CLAIMING EXEMPTION FROM OR A REDUCTION IN UNITED STATES FEDERAL WITHHOLDING TAX
DULY COMPLETED TOGETHER WITH SUCH SUPPLEMENTARY DOCUMENTATION AS MAY BE
PRESCRIBED BY APPLICABLE LAW TO PERMIT COMPANY TO DETERMINE THE WITHHOLDING OR
DEDUCTION REQUIRED TO BE MADE.

 


(F)            TREATMENT OF CERTAIN REFUNDS.  IF THE ADMINISTRATIVE AGENT, ANY
LENDER OR THE ISSUING BANK DETERMINES, IN ITS SOLE DISCRETION, THAT IT HAS
RECEIVED A REFUND OF ANY INDEMNIFIED TAXES AS TO WHICH IT HAS BEEN INDEMNIFIED
BY ANY CREDIT PARTY OR WITH RESPECT TO WHICH COMPANY HAS PAID ADDITIONAL AMOUNTS
PURSUANT TO THIS SECTION, IT SHALL PAY TO SUCH CREDIT PARTY AN AMOUNT EQUAL TO
SUCH REFUND (BUT ONLY TO THE EXTENT OF INDEMNITY PAYMENTS MADE, OR ADDITIONAL
AMOUNTS PAID, BY SUCH CREDIT PARTY UNDER THIS SECTION WITH RESPECT TO THE
INDEMNIFIED TAXES GIVING RISE TO SUCH REFUND), NET OF ALL OUT-OF-POCKET EXPENSES
OF THE ADMINISTRATIVE AGENT, SUCH LENDER OR THE ISSUING BANK, AS THE CASE MAY
BE, AND WITHOUT INTEREST (OTHER THAN ANY INTEREST PAID BY THE RELEVANT
GOVERNMENTAL AUTHORITY WITH RESPECT TO SUCH REFUND), PROVIDED THAT SUCH CREDIT
PARTY, UPON THE REQUEST OF THE ADMINISTRATIVE AGENT, SUCH LENDER OR THE ISSUING
BANK, AGREES TO REPAY


 

49

--------------------------------------------------------------------------------


 


THE AMOUNT PAID OVER TO THE BORROWER (PLUS ANY PENALTIES, INTEREST OR OTHER
CHARGES IMPOSED BY THE RELEVANT GOVERNMENTAL AUTHORITY) TO THE ADMINISTRATIVE
AGENT, SUCH LENDER OR THE ISSUING BANK IF THE ADMINISTRATIVE AGENT, SUCH LENDER
OR THE ISSUING BANK IS REQUIRED TO REPAY SUCH REFUND TO SUCH GOVERNMENTAL
AUTHORITY.  THIS SUBSECTION SHALL NOT BE CONSTRUED TO REQUIRE THE ADMINISTRATIVE
AGENT, ANY LENDER OR THE ISSUING BANK TO MAKE AVAILABLE ITS TAX RETURNS (OR ANY
OTHER INFORMATION RELATING TO ITS TAXES THAT IT DEEMS CONFIDENTIAL) TO ANY
CREDIT PARTY OR ANY OTHER PERSON.


 

Section 2.14  Illegality.  If any Lender determines that any applicable Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Eurocurrency Rate Loans, or to determine or charge interest rates based
upon the Eurocurrency Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars in the London interbank market, then, on notice thereof by
such Lender to Company through the Administrative Agent, any obligation of such
Lender to make or continue Eurocurrency Rate Loans or to convert Base Rate Loans
to Eurocurrency Rate Loans shall be suspended until such Lender notifies the
Administrative Agent and Company that the circumstances giving rise to such
determination no longer exist.  Upon receipt of such notice, Company shall, upon
demand from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all Eurocurrency Rate Loans of such Lender to Base Rate
Loans, either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Eurocurrency Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans.  Upon any such prepayment or conversion, Company shall
also pay accrued interest on the amount so prepaid or converted.

 

Section 2.15  Inability to Determine Rates.  If the Requisite Lenders determine
that for any reason in connection with any request for a Eurocurrency Rate Loan
or a conversion to or continuation thereof that (a) Dollar deposits are not
being offered to banks in the London interbank eurocurrency market for the
applicable amount and Interest Period of such Eurocurrency Rate Loan,
(b) adequate and reasonable means do not exist for determining the Eurocurrency
Rate for any requested Interest Period with respect to a proposed Eurocurrency
Rate Loan, or (c) the Eurocurrency Rate for any requested Interest Period with
respect to a proposed Eurocurrency Rate Loan does not adequately and fairly
reflect the cost to such Lenders of funding such Loan, the Administrative Agent
will promptly so notify Company and each Lender.  Thereafter, the obligation of
the Lenders to make or maintain Eurocurrency Rate Loans shall be suspended until
the Administrative Agent (upon the instruction of the Requisite Lenders) revokes
such notice.  Upon receipt of such notice, Company may revoke any pending
request for a Revolving Credit Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans or, failing that, will be deemed to have converted such
request into a request for a Revolving Credit Borrowing of Base Rate Loans in
the amount specified therein.

 

Section 2.16  Increased Costs.  (a)  Increased Costs Generally.  If any Change
in Law shall:

 

(I)            IMPOSE, MODIFY OR DEEM APPLICABLE ANY RESERVE, SPECIAL DEPOSIT,
COMPULSORY LOAN, INSURANCE CHARGE OR SIMILAR REQUIREMENT AGAINST ASSETS OF,
DEPOSITS WITH

 

50

--------------------------------------------------------------------------------


 

OR FOR THE ACCOUNT OF, OR CREDIT EXTENDED OR PARTICIPATED IN BY, ANY LENDER
(EXCEPT ANY RESERVE REQUIREMENT REFLECTED IN THE EUROCURRENCY RATE) OR THE
ISSUING BANK;

 

(II)           SUBJECT ANY LENDER OR ISSUING BANK TO ANY TAX OF ANY KIND
WHATSOEVER WITH RESPECT TO THIS AGREEMENT, ANY LETTER OF CREDIT, ANY
PARTICIPATION IN A LETTER OF CREDIT OR ANY EUROCURRENCY RATE LOAN MADE BY IT, OR
CHANGE THE BASIS OF TAXATION OF PAYMENTS TO SUCH LENDER OR THE ISSUING BANK IN
RESPECT THEREOF (EXCEPT FOR INDEMNIFIED TAXES COVERED BY SECTION 2.13 AND THE
IMPOSITION OF, OR ANY CHANGE IN THE RATE OF, ANY EXCLUDED TAX PAYABLE BY SUCH
LENDER OR THE ISSUING BANK); OR

 

(III)          IMPOSE ON ANY LENDER OR THE ISSUING BANK OR THE LONDON INTERBANK
MARKET ANY OTHER CONDITION, COST OR EXPENSE AFFECTING THIS AGREEMENT OR
EUROCURRENCY RATE LOANS MADE BY SUCH LENDER OR ANY LETTER OF CREDIT OR
PARTICIPATION THEREIN;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Rate Loan (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
the Issuing Bank of participating in, issuing or maintaining any Letter of
Credit (or of maintaining its obligation to participate in or to issue any
Letter of Credit), or to reduce the amount of any sum received or receivable by
such Lender or the Issuing Bank hereunder (whether of principal, interest or any
other amount) then, upon request of such Lender or the Issuing Bank, Company
will pay to such Lender or the Issuing Bank, as the case may be, such additional
amount or amounts as will compensate such Lender or the Issuing Bank, as the
case may be, for such additional costs incurred or reduction suffered.

 


(B)           CAPITAL REQUIREMENTS.  IF ANY LENDER OR THE ISSUING BANK
DETERMINES THAT ANY CHANGE IN LAW AFFECTING SUCH LENDER OR THE ISSUING BANK OR
ANY LENDING OFFICE OF SUCH LENDER OR SUCH LENDER’S OR THE ISSUING BANK’S HOLDING
COMPANY, IF ANY, REGARDING CAPITAL REQUIREMENTS HAS OR WOULD HAVE THE EFFECT OF
REDUCING THE RATE OF RETURN ON SUCH LENDER’S OR THE ISSUING BANK’S CAPITAL OR ON
THE CAPITAL OF SUCH LENDER’S OR THE ISSUING BANK’S HOLDING COMPANY, IF ANY, AS A
CONSEQUENCE OF THIS AGREEMENT, THE COMMITMENTS OF SUCH LENDER OR THE LOANS MADE
BY, OR PARTICIPATIONS IN LETTERS OF CREDIT HELD BY, SUCH LENDER, OR THE LETTERS
OF CREDIT ISSUED BY THE ISSUING BANK, TO A LEVEL BELOW THAT WHICH SUCH LENDER OR
THE ISSUING BANK OR SUCH LENDER’S OR THE ISSUING BANK’S HOLDING COMPANY COULD
HAVE ACHIEVED BUT FOR SUCH CHANGE IN LAW (TAKING INTO CONSIDERATION SUCH
LENDER’S OR THE ISSUING BANK’S POLICIES AND THE POLICIES OF SUCH LENDER’S OR THE
ISSUING BANK’S HOLDING COMPANY WITH RESPECT TO CAPITAL ADEQUACY), THEN FROM TIME
TO TIME COMPANY WILL PAY TO SUCH LENDER OR THE ISSUING BANK, AS THE CASE MAY BE,
SUCH ADDITIONAL AMOUNT OR AMOUNTS AS WILL COMPENSATE SUCH LENDER OR THE ISSUING
BANK OR SUCH LENDER’S OR THE ISSUING BANK’S HOLDING COMPANY FOR ANY SUCH
REDUCTION SUFFERED.


 


(C)           CERTIFICATES FOR REIMBURSEMENT.  A CERTIFICATE OF A LENDER OR THE
ISSUING BANK SETTING FORTH IN REASONABLE DETAIL THE AMOUNT OR AMOUNTS NECESSARY
TO COMPENSATE SUCH LENDER OR THE ISSUING BANK OR ITS HOLDING COMPANY, AS THE
CASE MAY BE, AND THE BASIS THEREFOR AS SPECIFIED IN SUBSECTION (A) OR (B) OF
THIS SECTION AND DELIVERED TO COMPANY SHALL BE CONCLUSIVE ABSENT MANIFEST
ERROR.  COMPANY SHALL PAY SUCH LENDER OR THE ISSUING BANK, AS THE CASE MAY BE,
THE AMOUNT SHOWN AS DUE ON ANY SUCH CERTIFICATE WITHIN 30 DAYS AFTER RECEIPT
THEREOF.

 

51

--------------------------------------------------------------------------------


 


(D)           DELAY IN REQUESTS.  FAILURE OR DELAY ON THE PART OF ANY LENDER OR
THE ISSUING BANK TO DEMAND COMPENSATION PURSUANT TO THE FOREGOING PROVISIONS OF
THIS SECTION SHALL NOT CONSTITUTE A WAIVER OF SUCH LENDER’S OR THE ISSUING
BANK’S RIGHT TO DEMAND SUCH COMPENSATION, PROVIDED THAT COMPANY SHALL NOT BE
REQUIRED TO COMPENSATE A LENDER OR THE ISSUING BANK PURSUANT TO THE FOREGOING
PROVISIONS OF THIS SECTION FOR ANY INCREASED COSTS INCURRED OR REDUCTIONS
SUFFERED MORE THAN NINE MONTHS PRIOR TO THE DATE THAT SUCH LENDER OR THE ISSUING
BANK, AS THE CASE MAY BE, NOTIFIES COMPANY OF THE CHANGE IN LAW GIVING RISE TO
SUCH INCREASED COSTS OR REDUCTIONS AND OF SUCH LENDER’S OR THE ISSUING BANK’S
INTENTION TO CLAIM COMPENSATION THEREFOR (EXCEPT THAT, IF THE CHANGE IN LAW
GIVING RISE TO SUCH INCREASED COSTS OR REDUCTIONS IS RETROACTIVE, THEN THE
NINE-MONTH PERIOD REFERRED TO ABOVE SHALL BE EXTENDED TO INCLUDE THE PERIOD OF
RETROACTIVE EFFECT THEREOF).


 

Section 2.17  Compensation for Losses.  Upon demand of any Lender (with a copy
to the Administrative Agent) from time to time, Company shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

 


(A)           ANY CONTINUATION, CONVERSION, PAYMENT OR PREPAYMENT OF ANY LOAN
OTHER THAN A BASE RATE LOAN ON A DAY OTHER THAN THE LAST DAY OF THE INTEREST
PERIOD FOR SUCH LOAN (WHETHER VOLUNTARY, MANDATORY, AUTOMATIC, BY REASON OF
ACCELERATION, OR OTHERWISE);


 


(B)           ANY FAILURE BY COMPANY (FOR A REASON OTHER THAN THE FAILURE OF
SUCH LENDER TO MAKE A LOAN) TO PREPAY, BORROW, CONTINUE OR CONVERT ANY LOAN
OTHER THAN A BASE RATE LOAN ON THE DATE OR IN THE AMOUNT NOTIFIED BY COMPANY; OR


 


(C)           ANY ASSIGNMENT OF A EUROCURRENCY RATE LOAN ON A DAY OTHER THAN THE
LAST DAY OF THE INTEREST PERIOD THEREFOR AS A RESULT OF A REQUEST BY COMPANY
PURSUANT TO SECTION 10.6;


 

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  Company shall also pay any customary administrative fees charged by
such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by Company to the Lenders under this
Section 2.17, each Lender shall be deemed to have funded each Eurocurrency Rate
Loan made by it at the Eurocurrency Rate for such Loan by a matching deposit or
other borrowing in the London interbank eurocurrency market for a comparable
amount and for a comparable period, whether or not such Eurocurrency Rate Loan
was in fact so funded.

 

Section 2.18  Mitigation Obligations.  If any Lender requests compensation under
Section 2.16, or Company is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to
Section 2.13, or if any Lender gives a notice pursuant to Section 2.14, then
such Lender shall use reasonable efforts to designate a different Lending Office
for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.13 or 2.16, as the case may be,
in the future, or eliminate the need

 

52

--------------------------------------------------------------------------------


 

for the notice pursuant to Section 2.14, as applicable, and (ii) in each case,
would not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender.  Company hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

Section 2.19  Removal or Replacement of a Lender.  Anything contained herein to
the contrary notwithstanding, in the event that: (a) any Lender (an
“Increased-Cost Lender”) shall give notice to Company that such Lender is
entitled to receive payments under Section 2.13 or 2.16, or pursuant to
Section 2.14 is unable to make Eurocurrency Rate Loans, the circumstances which
have caused such Lender to be unable to make Eurocurrency Rate Loans or which
entitle such Lender to receive such payments shall remain in effect, and such
Lender shall fail to withdraw such notice within five (5) Business Days after
Company’s request for such withdrawal; (b) any Lender is a Defaulting Lender; or
(c) in connection with any proposed amendment, modification, termination, waiver
or consent with respect to any of the provisions hereof as contemplated by
Section 10.5(b), the consent of Requisite Lenders shall have been obtained but
the consent of one or more of such other Lenders (each a “Non-Consenting
Lender”) whose consent is required shall not have been obtained; then, with
respect to each such Increased-Cost Lender, Defaulting Lender or Non-Consenting
Lender (the “Terminated Lender”), Company may, by giving written notice to
Administrative Agent and any Terminated Lender of its election to do so, elect
to cause such Terminated Lender (and such Terminated Lender hereby irrevocably
agrees) to assign its outstanding Loans in full to one or more Eligible
Assignees (each a “Replacement Lender”) in accordance with the provisions of
Section 10.6 and Terminated Lender shall pay any fees payable thereunder in
connection with such assignment; provided, (1) on the date of such assignment,
the Replacement Lender shall pay to Terminated Lender an amount equal to the
principal of, and all accrued interest on, all outstanding Loans of the
Terminated Lender (and, other than as specified in clause (2) below, no premium
shall be payable in connection therewith); (2) on the date of such assignment,
Company shall pay any amounts payable to such Terminated Lender pursuant to
Section 2.13 or 2.16 or otherwise and Company shall reimburse the Terminated
Lender for any fees paid by such Terminated Lender pursuant to Section 10.6 and
in connection with the assignment; and (3) in the event such Terminated Lender
is a Non-Consenting Lender, each Replacement Lender shall consent, at the time
of such assignment, to each matter in respect of which such Terminated Lender
was a Non-Consenting Lender.  Upon the prepayment of all amounts owing to any
Terminated Lender, such Terminated Lender shall no longer constitute a “Lender”
for purposes hereof; provided, any rights of such Terminated Lender to
indemnification hereunder shall survive as to such Terminated Lender.

 

Section 2.20  Survival.  All of Company’s obligations under these Sections 2.13
through 2.17 shall survive termination of the Commitments and repayment of all
other Obligations hereunder.

 

Section 2.21  Non-Continuing Lenders.  Company hereby acknowledges and agrees
that any Existing Lender that is not a Lender under this Agreement on and from
the Closing Date shall have no further obligations to make Loans or other
extensions of credit under the Existing Credit Agreement or this Agreement or
under any other Credit Document.

 

53

--------------------------------------------------------------------------------


 


SECTION 3. CONDITIONS PRECEDENT


 

Section 3.1  Closing Date.  The effectiveness of this Agreement on the Closing
Date is subject to the satisfaction, or waiver in accordance with Section 10.5,
of the following conditions on or before December 16, 2005:

 


(A)           CREDIT DOCUMENTS.  ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
SUFFICIENT COPIES OF EACH CLOSING DOCUMENT ORIGINALLY EXECUTED AND DELIVERED BY
EACH APPLICABLE CREDIT PARTY FOR EACH LENDER.


 


(B)           ORGANIZATIONAL DOCUMENTS; INCUMBENCY.  ADMINISTRATIVE AGENT SHALL
HAVE RECEIVED (I) SUFFICIENT COPIES OF EACH ORGANIZATIONAL DOCUMENT AND, TO THE
EXTENT APPLICABLE, CERTIFIED AS OF A RECENT DATE BY THE APPROPRIATE GOVERNMENTAL
OFFICIAL, FOR EACH CREDIT PARTY, EACH DATED THE CLOSING DATE OR A RECENT DATE
PRIOR THERETO; (II) SIGNATURE AND INCUMBENCY CERTIFICATES OF THE OFFICERS OF
SUCH PERSON EXECUTING THE CLOSING DOCUMENTS TO WHICH IT IS A PARTY;
(III) RESOLUTIONS OF THE BOARD OF DIRECTORS OR SIMILAR GOVERNING BODY OF EACH
CREDIT PARTY APPROVING AND AUTHORIZING THE EXECUTION, DELIVERY AND PERFORMANCE
OF THIS AGREEMENT AND THE OTHER CLOSING DOCUMENTS TO WHICH IT IS A PARTY OR BY
WHICH IT OR ITS ASSETS MAY BE BOUND AS OF THE CLOSING DATE, CERTIFIED AS OF THE
CLOSING DATE BY ITS SECRETARY OR AN ASSISTANT SECRETARY AS BEING IN FULL FORCE
AND EFFECT WITHOUT MODIFICATION OR AMENDMENT; (IV) A GOOD STANDING CERTIFICATE
FROM THE APPLICABLE GOVERNMENTAL AUTHORITY OF EACH CREDIT PARTY’S JURISDICTION
OF INCORPORATION, ORGANIZATION OR FORMATION AND IN EACH JURISDICTION IN WHICH IT
IS QUALIFIED AS A FOREIGN CORPORATION OR OTHER ENTITY TO DO BUSINESS, EACH DATED
A RECENT DATE PRIOR TO THE CLOSING DATE; AND (V) SUCH OTHER DOCUMENTS AS
ADMINISTRATIVE AGENT MAY REASONABLY REQUEST.


 


(C)           ORGANIZATIONAL AND CAPITAL STRUCTURE.  THE ORGANIZATIONAL
STRUCTURE AND CAPITAL STRUCTURE OF COMPANY AND ITS SUBSIDIARIES SHALL BE AS SET
FORTH IN SCHEDULE 4.1 OF THE DISCLOSURE LETTER.


 


(D)           GOVERNMENTAL AUTHORIZATIONS AND CONSENTS.  EACH CREDIT PARTY SHALL
HAVE OBTAINED ALL GOVERNMENTAL AUTHORIZATIONS AND ALL CONSENTS OF OTHER PERSONS,
IN EACH CASE THAT ARE NECESSARY OR ADVISABLE IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED BY THE CLOSING DOCUMENTS AND EACH OF THE FOREGOING SHALL BE IN FULL
FORCE AND EFFECT AND IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
SYNDICATION AGENT AND ADMINISTRATIVE AGENT.  ALL APPLICABLE WAITING PERIODS
SHALL HAVE EXPIRED WITHOUT ANY ACTION BEING TAKEN OR THREATENED BY ANY COMPETENT
AUTHORITY WHICH WOULD RESTRAIN, PREVENT OR OTHERWISE IMPOSE ADVERSE CONDITIONS
ON THE TRANSACTIONS CONTEMPLATED BY THE CLOSING DOCUMENTS OR THE FINANCING
THEREOF AND NO ACTION, REQUEST FOR STAY, PETITION FOR REVIEW OR REHEARING,
RECONSIDERATION, OR APPEAL WITH RESPECT TO ANY OF THE FOREGOING SHALL BE
PENDING, AND THE TIME FOR ANY APPLICABLE AGENCY TO TAKE ACTION TO SET ASIDE ITS
CONSENT ON ITS OWN MOTION SHALL HAVE EXPIRED.


 


(E)           OPINIONS OF COUNSEL TO CREDIT PARTIES.  LENDERS AND THEIR
RESPECTIVE COUNSEL SHALL HAVE RECEIVED ORIGINALLY EXECUTED COPIES OF THE
FAVORABLE WRITTEN OPINIONS OF COUNSEL FOR CREDIT PARTIES, IN THE FORM OF
EXHIBIT D AND AS TO SUCH OTHER MATTERS AS ADMINISTRATIVE AGENT MAY REASONABLY
REQUEST, DATED AS OF THE CLOSING DATE AND OTHERWISE IN FORM AND SUBSTANCE


 

54

--------------------------------------------------------------------------------


 


REASONABLY SATISFACTORY TO ADMINISTRATIVE AGENT (AND EACH CREDIT PARTY HEREBY
INSTRUCTS SUCH COUNSEL TO DELIVER SUCH OPINIONS TO AGENTS AND LENDERS).


 


(F)            FEES.  COMPANY SHALL HAVE PAID TO ADMINISTRATIVE AGENT,
COLLATERAL AGENT AND LEAD ARRANGERS, ALL FEES PAYABLE ON THE CLOSING DATE.


 


(G)           SOLVENCY CERTIFICATE.  ON THE CLOSING DATE, ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED A SOLVENCY CERTIFICATE FROM COMPANY IN FORM, SCOPE AND
SUBSTANCE SATISFACTORY TO ADMINISTRATIVE AGENT DEMONSTRATING THAT COMPANY AND
ITS SUBSIDIARIES ARE SOLVENT.


 


(H)           CLOSING DATE CERTIFICATE.  COMPANY SHALL HAVE DELIVERED TO
ADMINISTRATIVE AGENT AN ORIGINALLY EXECUTED CLOSING DATE CERTIFICATE, TOGETHER
WITH ALL ATTACHMENTS THERETO.


 


(I)            CREDIT RATING.  THE COMPANY SHALL HAVE BEEN ASSIGNED A CREDIT
RATING BY EACH OF S&P AND MOODY’S.


 


(J)            NO LITIGATION.  THERE SHALL NOT EXIST ANY ACTION, SUIT,
INVESTIGATION, LITIGATION OR PROCEEDING OR OTHER LEGAL OR REGULATORY
DEVELOPMENTS, PENDING OR THREATENED IN ANY COURT OR BEFORE ANY ARBITRATOR OR
GOVERNMENTAL AUTHORITY THAT, IN THE REASONABLE OPINION OF ADMINISTRATIVE AGENT
MATERIALLY IMPAIRS ANY OF THE TRANSACTIONS CONTEMPLATED BY THE CLOSING
DOCUMENTS, OR THAT COULD HAVE A MATERIAL ADVERSE EFFECT.


 


(K)           FEES AND EXPENSES; EXISTING CREDIT AGREEMENT.  COMPANY SHALL HAVE
PAID ALL ACCRUED FEES, COSTS AND EXPENSES DUE IN CONNECTION WITH THIS AGREEMENT
TO THE EXTENT DUE AND PAYABLE ON OR PRIOR TO THE EXECUTION OF THIS AGREEMENT AND
ANY AND ALL AMOUNTS DUE AND PAYABLE UNDER THE EXISTING CREDIT AGREEMENT.


 

Each Lender, by delivering its signature page to this Agreement, shall be deemed
to have acknowledged receipt of, and consented to and approved, each Closing
Document and each other document required to be approved by any Agent, Requisite
Lenders or Lenders, as applicable on the Closing Date.

 

Section 3.2  Conditions to Each Loan or Issuance or Renewal.  The obligation of
each Lender to make any Loan or of the Issuing Banks to issue or renew any
Letter of Credit on any Credit Date is subject to the satisfaction, or waiver in
accordance with Section 10.5, of the following conditions precedent:

 


(A)           ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A FULLY EXECUTED AND
DELIVERED FUNDING NOTICE OR NOTICE OF ISSUANCE;


 


(B)           AS OF SUCH CREDIT DATE, THE REPRESENTATIONS AND WARRANTIES
CONTAINED HEREIN AND IN THE OTHER CREDIT DOCUMENTS SHALL BE TRUE AND CORRECT IN
ALL MATERIAL RESPECTS ON AND AS OF THAT CREDIT DATE TO THE SAME EXTENT AS THOUGH
MADE ON AND AS OF THAT DATE, EXCEPT TO THE EXTENT SUCH REPRESENTATIONS AND
WARRANTIES SPECIFICALLY RELATE TO AN EARLIER DATE, IN WHICH CASE SUCH
REPRESENTATIONS AND WARRANTIES SHALL HAVE BEEN TRUE AND CORRECT IN ALL MATERIAL
RESPECTS ON AND AS OF SUCH EARLIER DATE; AND

 

55

--------------------------------------------------------------------------------


 


(C)           AS OF SUCH CREDIT DATE, NO EVENT SHALL HAVE OCCURRED AND BE
CONTINUING OR WOULD RESULT FROM THE CONSUMMATION OF THE APPLICABLE LOAN OR THE
ISSUANCE OR RENEWAL OF THE APPLICABLE LETTER OF CREDIT THAT WOULD CONSTITUTE AN
EVENT OF DEFAULT OR A DEFAULT.


 

Any Agent or Requisite Lenders or Issuing Bank, as applicable, shall be
entitled, but not obligated to, request and receive, prior to the making of any
Loan or issuing or renewing any Letter of Credit, additional information
reasonably satisfactory to the requesting party confirming the satisfaction of
any of the foregoing if, in the good faith judgment of such Agent or Requisite
Lenders or Issuing Bank, such request is warranted under the circumstances.

 


SECTION 4. REPRESENTATIONS AND WARRANTIES


 

In order to induce Lender Parties to enter into this Agreement and to make each
Loan to be made thereby and to issue each Letter of Credit hereunder, each
Credit Party represents and warrants to each Lender Party that the following
statements are true and correct:

 

Section 4.1  Organization; Requisite Power and Authority; Qualification.  Each
of Company and its Subsidiaries (a) is duly organized, validly existing and in
good standing under the laws of its jurisdiction of organization (which is, as
of the Closing Date, identified in Schedule 4.1 of the Disclosure Letter),
(b) has all requisite power and authority to own and operate its properties, to
carry on its business as now conducted and as proposed to be conducted, to enter
into the Credit Documents to which it is a party and to carry out the
transactions contemplated thereby, and (c) is qualified to do business and in
good standing in every jurisdiction where its assets are located and wherever
necessary to carry out its business and operations, except in jurisdictions
where the failure to be so qualified or in good standing has not had, and could
not be reasonably expected to have, a Material Adverse Effect.  Set forth on
Schedule 4.1 of the Disclosure Letter is a complete and accurate list of Company
and all of its Subsidiaries, showing as of the date hereof (as to each such
entity) the jurisdiction of its incorporation, the address of its principal
place of business and its U.S. taxpayer identification number or, in the case of
any Foreign Subsidiary that does not have a U.S. taxpayer identification number,
its unique identification number issued to it by its jurisdiction of
incorporation.  As of the date hereof, the copy of the charter of each Credit
Party and each amendment thereto provided pursuant to Section 3.1 is a true and
correct copy of each such document, each of which is valid and in full force and
effect.

 

Section 4.2  Capital Stock and Ownership.  The Capital Stock of each of Company
and its Subsidiaries has been duly authorized and validly issued and is fully
paid and non-assessable.  Except as set forth in Schedule 4.2 of the Disclosure
Letter, as of the date hereof, there is no existing option, warrant, call,
right, commitment or other agreement to which any of Company’s Subsidiaries is a
party requiring, and there is no membership interest or other Capital Stock of
Company or any of its Subsidiaries outstanding which upon conversion or exchange
would require, the issuance by any of Company’s Subsidiaries of any additional
membership interests or other Capital Stock of any of Company’s Subsidiaries or
other Securities convertible into, exchangeable for or evidencing the right to
subscribe for or purchase, a membership interest or other Capital Stock of any
of Company’s Subsidiaries.  Schedule 4.2 of the Disclosure Letter correctly sets
forth the ownership interest of Company and each of its

 

56

--------------------------------------------------------------------------------


 

Subsidiaries in their respective Subsidiaries as of the Closing Date and
indicates which Subsidiaries are First Tier Foreign Subsidiaries.

 

Section 4.3  Due Authorization.  The execution, delivery and performance of the
Credit Documents have been duly authorized by all necessary action on the part
of each Credit Party that is a party thereto.

 

Section 4.4  No Conflict.  The execution, delivery and performance by Credit
Parties of the Credit Documents to which they are parties and the consummation
of the transactions contemplated by the Credit Documents do not and will not
(a) violate any provision of any law or any governmental rule or regulation
applicable to Company or any of its Subsidiaries, any of the Organizational
Documents of Company or any of its Subsidiaries, or any order, judgment or
decree of any court or other agency of government binding on Company or any of
its Subsidiaries; (b) conflict with, result in a breach of or constitute (with
due notice or lapse of time or both) a default under any Contractual Obligation
of Company or any of its Subsidiaries; (c) result in or require the creation or
imposition of any Lien upon any of the properties or assets of Company or any of
its Subsidiaries (other than any Liens created under any of the Credit Documents
in favor of Collateral Agent, on behalf of Secured Parties); or (d) require any
approval of stockholders, members or partners or any approval or consent of any
Person under any Contractual Obligation of Company or any of its Subsidiaries,
except for such approvals or consents which will be obtained on or before the
Closing Date and disclosed in writing to Lenders.

 

Section 4.5  Governmental Consents.  The execution, delivery and performance by
Credit Parties of the Credit Documents to which they are parties and the
consummation of the transactions contemplated by the Credit Documents do not and
will not require any registration with, consent or approval of, or notice to, or
other action to, with or by, any Governmental Authority except for those
previously obtained and filings and recordings with respect to the Collateral to
be made, or otherwise delivered to Collateral Agent for filing and/or
recordation, as of the Closing Date and any filings and/or recordations required
in connection with the pledge of First Tier Foreign Subsidiaries to be made in
accordance with the Pledge and Security Agreement.

 

Section 4.6  Binding Obligation.  Each Credit Document has been duly executed
and delivered by each Credit Party that is a party thereto and is the legally
valid and binding obligation of such Credit Party, enforceable against such
Credit Party in accordance with its respective terms, except as may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws relating
to or limiting creditors’ rights generally or by equitable principles
(regardless of whether enforcement is sought in equity or at law).

 

Section 4.7  Historical Financial Statements.  The Historical Financial
Statements were prepared in conformity with GAAP and fairly present, in all
material respects, the financial position, on a consolidated basis, of Company
and its Subsidiaries as at the respective dates thereof and the results of
operations and cash flows, on a consolidated basis, of Company and its
Subsidiaries for each of the periods then ended, subject, in the case of any
such unaudited financial statements, to changes resulting from audit and normal
year-end adjustments and the absence of footnotes in the case of interim period
financial statements.  As of the Closing Date,

 

57

--------------------------------------------------------------------------------


 

neither Company nor any of its Subsidiaries has any contingent liability or
liability for taxes, long-term lease or unusual forward or long-term commitment
that is not reflected in the Historical Financial Statements or the notes
thereto and which in any such case is material in relation to the business,
operations, properties, assets, condition (financial or otherwise) or prospects
of Company and any of its Subsidiaries taken as a whole.

 

Section 4.8  Projections.  On and as of the Closing Date, the Projections of
Company and its Subsidiaries for the period Fiscal Year 2006 through and
including Fiscal Year 2008 (the “Projections”) are based on good faith estimates
and assumptions made by the management of Company; provided, the Projections are
not to be viewed as facts and that actual results during the period or periods
covered by the Projections may differ from such Projections and that the
differences may be material; provided further, as of the Closing Date,
management of Company believed that the Projections were reasonable and
attainable.

 

Section 4.9  No Material Adverse Change.  Since October 2, 2004, no event,
circumstance or change has occurred that has caused or evidences, either in any
case or in the aggregate, a Material Adverse Effect.

 

Section 4.10  No Restricted Junior Payments.  Since October 2, 2004 neither
Company nor any of its Subsidiaries has directly or indirectly declared,
ordered, paid or made, or set apart any sum or property for, any Restricted
Junior Payment or agreed to do so except as permitted pursuant to Section 6.5.

 

Section 4.11  Adverse Proceedings, Etc.  There are no Adverse Proceedings,
individually or in the aggregate, that could reasonably be expected to have a
Material Adverse Effect.  Neither Company nor any of its Subsidiaries (a) is in
violation of any applicable laws (including Environmental Laws) that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect or result in a material impairment of the value of the
Mortgaged Properties taken as a whole, or (b) is subject to or in default with
respect to any applicable final judgments, writs, injunctions, decrees, rules or
regulations of any court or any federal, state, municipal or other governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, that, individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.

 

Section 4.12  Payment of Taxes.  Except as otherwise permitted under
Section 5.3, all tax returns and reports of Company and its Subsidiaries
required to be filed by any of them have been timely filed, and all Taxes
required to be paid by Company and its Subsidiaries or imposed upon their
respective properties, assets, income, businesses and franchises have been paid
when due and payable, other than any such Taxes for reserves which have been
established in conformity with GAAP.  There are no written proposed Tax
assessments against Company or any of its Subsidiaries which are not being
actively contested by Company or such Subsidiary in good faith and by
appropriate proceedings (unless Company or its applicable Subsidiary intends to
pay such assessment and the liability in respect of such assessment has been
reserved for in conformity with GAAP).

 

Section 4.13  Properties.  (a)  Title.  Each of Company and its Subsidiaries has
(i) good, sufficient and legal title to (in the case of fee interests in real
property), (ii) valid leasehold

 

58

--------------------------------------------------------------------------------


 

interests in (in the case of leasehold interests in real or personal property),
and (iii) good title to (in the case of all other personal property), all of
their respective properties and assets reflected in their respective Historical
Financial Statements referred to in Section 4.7 and in the most recent financial
statements delivered pursuant to Section 5.1, in each case except for assets
disposed of since the date of such financial statements in the ordinary course
of business or as otherwise permitted under Section 6.8.  Except as permitted by
this Agreement and except for Permitted Liens, all such properties and assets
are free and clear of Liens.

 


(B)           REAL ESTATE.  AS OF THE CLOSING DATE, SCHEDULE 4.13(B) OF THE
DISCLOSURE LETTER CONTAINS A TRUE, ACCURATE AND COMPLETE LIST OF ALL REAL ESTATE
ASSETS.  EACH LEASE, SUBLEASE AND ASSIGNMENT OF LEASES (TOGETHER WITH ALL
AMENDMENTS, MODIFICATIONS, SUPPLEMENTS, RENEWALS OR EXTENSIONS OF ANY THEREOF)
TO WHICH ANY CREDIT PARTY IS PARTY WITH RESPECT TO SUCH REAL ESTATE ASSETS,
REGARDLESS OF WHETHER SUCH CREDIT PARTY IS THE LANDLORD OR TENANT (WHETHER
DIRECTLY OR AS AN ASSIGNEE OR SUCCESSOR IN INTEREST) UNDER SUCH LEASE, SUBLEASE
OR ASSIGNMENT, IS IN FULL FORCE AND EFFECT AND COMPANY DOES NOT HAVE KNOWLEDGE
OF ANY DEFAULT THAT HAS OCCURRED AND IS CONTINUING THEREUNDER, AND EACH SUCH
AGREEMENT CONSTITUTES THE LEGALLY VALID AND BINDING OBLIGATION OF EACH
APPLICABLE CREDIT PARTY, ENFORCEABLE AGAINST SUCH CREDIT PARTY IN ACCORDANCE
WITH ITS TERMS, EXCEPT AS ENFORCEMENT MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM OR SIMILAR LAWS RELATING TO OR LIMITING CREDITORS’
RIGHTS GENERALLY OR BY EQUITABLE PRINCIPLES (REGARDLESS OF WHETHER ENFORCEMENT
IS SOUGHT IN EQUITY OR AT LAW).


 


(C)           ENVIRONMENTAL MATTERS.  EXCEPT AS SET FORTH IN
SCHEDULE 4.13(C)(I) OF THE DISCLOSURE LETTER, NEITHER COMPANY NOR ANY OF ITS
SUBSIDIARIES NOR ANY OF THEIR RESPECTIVE REAL ESTATE ASSETS OR OPERATIONS ARE
SUBJECT TO ANY OUTSTANDING ORDER, CONSENT DECREE OR SETTLEMENT AGREEMENT WITH
ANY PERSON RELATING TO ANY ENVIRONMENTAL LAW OR ANY ENVIRONMENTAL CLAIM THAT
COULD REASONABLY BE EXPECTED TO RESULT IN LIABILITY FOR COMPANY OR ITS
SUBSIDIARIES. NEITHER COMPANY NOR ANY OF ITS SUBSIDIARIES NOR ANY OF THEIR
RESPECTIVE REAL ESTATE ASSETS OR OPERATIONS ARE SUBJECT TO ANY HAZARDOUS
MATERIALS ACTIVITY THAT, INDIVIDUALLY OR IN THE AGGREGATE, COULD REASONABLY BE
EXPECTED TO (I) HAVE A MATERIAL ADVERSE EFFECT OR (II), EXCEPT AS SET FORTH IN
SCHEDULE 4.13(C)(II) OF THE DISCLOSURE LETTER, RESULT IN A MATERIAL IMPAIRMENT
OF THE VALUE OF THE MORTGAGED PROPERTIES TAKEN AS A WHOLE.  EXCEPT AS SET FORTH
IN SCHEDULE 4.13(C)(III) OF THE DISCLOSURE LETTER, NEITHER COMPANY NOR ANY OF
ITS SUBSIDIARIES HAS RECEIVED ANY LETTER OR REQUEST FOR INFORMATION UNDER
SECTION 104 OF THE COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION, AND
LIABILITY ACT (42 U.S.C. § 9604) OR ANY COMPARABLE STATE LAW THAT COULD
REASONABLY BE EXPECTED TO RESULT IN LIABILITY FOR COMPANY OR ANY OF ITS
SUBSIDIARIES.  THERE ARE AND, TO EACH OF COMPANY’S AND ITS SUBSIDIARIES’
KNOWLEDGE, HAVE BEEN, NO CONDITIONS, OCCURRENCES, OR HAZARDOUS MATERIALS
ACTIVITIES WHICH COULD REASONABLY BE EXPECTED TO FORM THE BASIS OF AN
ENVIRONMENTAL CLAIM AGAINST COMPANY OR ANY OF ITS SUBSIDIARIES THAT,
INDIVIDUALLY OR IN THE AGGREGATE, COULD REASONABLY BE EXPECTED TO (I) HAVE A
MATERIAL ADVERSE EFFECT OR (II), EXCEPT AS SET FORTH IN SCHEDULE 4.13(C)(IV) OF
THE DISCLOSURE LETTER, RESULT IN A MATERIAL IMPAIRMENT OF THE VALUE OF THE
MORTGAGED PROPERTIES TAKEN AS A WHOLE.  COMPANY AND ITS SUBSIDIARIES ARE NOT
SUBJECT TO ANY ENVIRONMENTAL LAWS REQUIRING THE PERFORMANCE OF SITE ASSESSMENTS
FOR HAZARDOUS MATERIALS, OR THE REMOVAL OR REMEDIATION OF HAZARDOUS MATERIALS,
OR THE GIVING OF NOTICE TO ANY GOVERNMENTAL AGENCY OR THE RECORDING OR DELIVERY
TO OTHER PERSONS OR AN ENVIRONMENTAL DISCLOSURE DOCUMENT OR STATEMENT BY VIRTUE
OF THE TRANSACTIONS SET FORTH HEREIN AND CONTEMPLATED HEREBY, OR AS A CONDITION
TO THE EFFECTIVENESS OF ANY TRANSACTIONS CONTEMPLATED HEREBY.  COMPLIANCE WITH
ALL CURRENT OR REASONABLY FORESEEABLE FUTURE REQUIREMENTS PURSUANT TO


 

59

--------------------------------------------------------------------------------


 


OR UNDER ENVIRONMENTAL LAWS COULD NOT BE REASONABLY EXPECTED TO, INDIVIDUALLY OR
IN THE AGGREGATE, (I) HAVE A MATERIAL ADVERSE EFFECT OR (II), EXCEPT AS SET IN
SCHEDULE 4.13(C)(V) OF THE DISCLOSURE LETTER, RESULT IN A MATERIAL IMPAIRMENT OF
THE VALUE OF THE MORTGAGED PROPERTIES TAKEN AS A WHOLE.  NO EVENT OR CONDITION
HAS OCCURRED OR IS OCCURRING WITH RESPECT TO COMPANY OR ANY OF ITS SUBSIDIARIES
RELATING TO ANY ENVIRONMENTAL LAW, ANY RELEASE OF HAZARDOUS MATERIALS, OR ANY
HAZARDOUS MATERIALS ACTIVITY WHICH INDIVIDUALLY OR IN THE AGGREGATE (I) HAS HAD,
OR COULD REASONABLY BE EXPECTED TO HAVE, A MATERIAL ADVERSE EFFECT OR (II),
EXCEPT AS SET FORTH IN SCHEDULE 4.13(C)(VI) OF THE DISCLOSURE LETTER, THAT COULD
RESULT IN A MATERIAL IMPAIRMENT OF THE VALUE OF THE MORTGAGED PROPERTIES TAKEN
AS A WHOLE.


 

Section 4.14  No Defaults.  Neither Company nor any of its Subsidiaries is in
default in the performance, observance or fulfillment of any of its obligations,
covenants or conditions contained in any of its Contractual Obligations, and no
condition exists which, with the giving of notice or the lapse of time or both,
could constitute such a default, except where the consequences, direct or
indirect, of such default or defaults, if any, could not reasonably be expected
to have a Material Adverse Effect.

 

Section 4.15  Material Contracts.  Schedule 4.15 of the Disclosure Letter
contains a true, correct and complete list of all the Material Contracts in
effect on the Closing Date, and except as described thereon, all such Material
Contracts are in full force and effect and no defaults currently exist
thereunder, except where the consequences of such defaults could not reasonably
be expected to have a Material Adverse Effect.

 

Section 4.16  Governmental Regulation.  Neither Company nor any of its
Subsidiaries is subject to regulation under the Public Utility Holding Company
Act of 1935, the Federal Power Act or the Investment Company Act of 1940 or
under any other federal or state statute or regulation which may limit its
ability to incur Indebtedness or which may otherwise render all or any portion
of the Obligations unenforceable.  Neither Company nor any of its Subsidiaries
is a “registered investment company” or a company “controlled” by a “registered
investment company” or a “principal underwriter” of a “registered investment
company” as such terms are defined in the Investment Company Act of 1940.

 

Section 4.17  Margin Stock.  Neither Company nor any of its Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying any Margin Stock.  No
part of the proceeds of the Loans made to such Credit Party will be used to
purchase or carry any such margin stock or to extend credit to others for the
purpose of purchasing or carrying any such margin stock or for any purpose that
violates, or is inconsistent with, the provisions of Regulation T, U or X of
said Board of Governors.

 

Section 4.18  Employee Matters.  Neither Company nor any of its Subsidiaries is
engaged in any unfair labor practice that could reasonably be expected to have a
Material Adverse Effect.  There is (a) no unfair labor practice complaint
pending against Company or any of its Subsidiaries, or to the best knowledge of
Company, threatened against any of them before the National Labor Relations
Board and no grievance or arbitration proceeding arising out of or under any
collective bargaining agreement that is so pending against Company or any of its
Subsidiaries or, to the best knowledge of Company, threatened against any of
them, (b) no strike

 

60

--------------------------------------------------------------------------------


 

or work stoppage in existence or, to the best knowledge of Company, threatened
involving Company or any of its Subsidiaries that could reasonably be expected
to have a Material Adverse Effect, and (c) to the best knowledge of Company, no
union representation question existing with respect to the employees of Company
or any of its Subsidiaries and, to the best knowledge of Company, no union
organization activity that is taking place, except (with respect to any matter
specified in clause (a), (b) or (c) above, either individually or in the
aggregate) such as is not reasonably likely to have a Material Adverse Effect.

 

Section 4.19  Employee Benefit Plans.  Company, each of its Subsidiaries and
each of their respective ERISA Affiliates (a) are in compliance with all
applicable provisions and requirements of ERISA and the Internal Revenue Code
and the regulations and published interpretations thereunder with respect to
each Employee Benefit Plan, except as, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect, and (b) have
performed in all material respects all their obligations under each Employee
Benefit Plan.  Each Employee Benefit Plan which is intended to qualify under
Section 401(a) of the Internal Revenue Code has received a favorable
determination or opinion letter from the Internal Revenue Service indicating
that such Employee Benefit Plan is so qualified and, to Company’s knowledge,
nothing has occurred subsequent to the issuance of such determination or opinion
letter which would cause such Employee Benefit Plan to lose its qualified
status.  No liability to the PBGC (other than required premium payments) has
been or is expected to be incurred by Company, any of its Subsidiaries or any of
their ERISA Affiliates.  No liability to the Internal Revenue Service, any
Employee Benefit Plan or any trust established under Title IV of ERISA has been
or is expected to be incurred by Company, any of its Subsidiaries or any of
their ERISA Affiliates except as, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect. No ERISA Event has
occurred or is reasonably expected to occur except as, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect. 
Except as set forth in Schedule 4.19 to the Disclosure Letter and to the extent
required under Section 4980B of the Internal Revenue Code or similar state laws,
no Employee Benefit Plan provides health or welfare benefits (through the
purchase of insurance or otherwise) for any retired or former employee of
Company, any of its Subsidiaries or any of their respective ERISA Affiliates. 
The present value of the aggregate benefit liabilities under each Pension Plan
sponsored, maintained or contributed to by Company, any of its Subsidiaries or
any of their ERISA Affiliates, (determined as of the end of the most recent plan
year on the basis of the actuarial assumptions specified for funding purposes in
the most recent actuarial valuation for such Pension Plan), did not exceed the
aggregate current value of the assets of such Pension Plan except as could not
reasonably be expected to have a Material Adverse Effect.  As of the most recent
valuation date for each Multiemployer Plan for which the actuarial report is
available, the potential liability of Company, its Subsidiaries and their
respective ERISA Affiliates for a complete withdrawal from such Multiemployer
Plan (within the meaning of Section 4203 of ERISA), when aggregated with such
potential liability for a complete withdrawal from all such Multiemployer Plans,
based on information available pursuant to Section 4221(e) of ERISA is zero. 
Company, each of its Subsidiaries and each of their ERISA Affiliates have
complied with the requirements of Section 515 of ERISA with respect to each such
Multiemployer Plan and are not in material “default” (as defined in
Section 4219(c)(5) of ERISA) with respect to payments to a Multiemployer Plan.

 

61

--------------------------------------------------------------------------------


 

Section 4.20  Certain Fees.  No broker’s or finder’s fee or commission will be
payable with respect hereto or any of the transactions contemplated hereby.

 

Section 4.21  Solvency.  Each Credit Party is and, upon the incurrence of any
Obligation by such Credit Party on any date on which this representation and
warranty is made, will be, Solvent.

 

Section 4.22  Compliance with Statutes, Etc.  Each of Company and its
Subsidiaries is in compliance with all applicable statutes, regulations and
orders of, and all applicable restrictions imposed by, all Governmental
Authorities, in respect of the conduct of its business and the ownership of its
property (including compliance with all applicable Environmental Laws with
respect to any Real Estate Asset or governing its business and the requirements
of any permits issued under such Environmental Laws with respect to any such
Real Estate Asset or the operations of Company or any of its Subsidiaries),
except such non-compliance that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect or result in a
material impairment of the value of the Mortgaged Properties taken as a whole.

 

Section 4.23  Disclosure.  No statement, information, report, certification,
representation or warranty made by Company or any of its Subsidiaries or any
Authorized Officer of Company or any of its Subsidiaries contained in any Credit
Document or in any other documents, certificates or written statements furnished
to Lenders by or on behalf of Company or any of its Subsidiaries for use in
connection with the transactions contemplated hereby, when taken together with
Company’s filings with the Securities and Exchange Commission, contains any
untrue statement of a material fact or omits to state a material fact (known to
Company, in the case of any document not furnished by either of them) necessary
in order to make the statements contained herein or therein not misleading in
light of the circumstances in which the same were made.  Any projections and pro
forma financial information contained in such materials are based upon good
faith estimates and assumptions believed by Company to be reasonable at the time
made, it being recognized by Lenders that such projections as to future events
are not to be viewed as facts and that actual results during the period or
periods covered by any such projections may differ from the projected results
(it being understood that forecasts and projections by their nature involve
approximations and uncertainties).  There are no facts known (or which should
upon the reasonable exercise of diligence be known) to Company (other than
matters of a general economic nature) that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect and that
have not been disclosed herein, in Company’s filings with the Securities and
Exchange Commission or in such other documents, certificates and statements
furnished to Lenders for use in connection with the transactions contemplated
hereby.

 

Section 4.24  Senior Indebtedness.  Company has taken all actions necessary for
the Obligations to constitute “Senior Indebtedness” and “Designated Senior
Indebtedness” for the purposes of and as defined in each indenture governing
Subordinated Indebtedness.

 

62

--------------------------------------------------------------------------------


 


SECTION 5. AFFIRMATIVE COVENANTS


 

Each Credit Party covenants and agrees that until the termination of all
Commitments and payment in full of all Obligations (other than inchoate
indemnity obligations), each Credit Party shall perform, and shall cause each of
its Subsidiaries to perform, all covenants in this Section 5.

 

Section 5.1  Financial Statements and Other Reports.  Company will deliver to
Administrative Agent and (except as otherwise specifically provided below)
Lender Parties (and additionally, in the case of Sections 5.1(k) and 5.1(l) to
Collateral Agent):

 


(A)           QUARTERLY FINANCIAL STATEMENTS.  AS SOON AS AVAILABLE, AND IN ANY
EVENT WITHIN FORTY FIVE (45) DAYS AFTER THE END OF EACH OF THE FIRST THREE
FISCAL QUARTERS OF EACH FISCAL YEAR, THE CONSOLIDATED BALANCE SHEETS OF COMPANY
AND ITS SUBSIDIARIES AS AT THE END OF SUCH FISCAL QUARTER AND THE RELATED
CONSOLIDATED STATEMENTS OF INCOME, STOCKHOLDERS’ EQUITY AND CASH FLOWS OF
COMPANY AND ITS SUBSIDIARIES FOR SUCH FISCAL QUARTER AND FOR THE PERIOD FROM THE
BEGINNING OF THE THEN CURRENT FISCAL YEAR TO THE END OF SUCH FISCAL QUARTER,
SETTING FORTH IN EACH CASE IN COMPARATIVE FORM THE CORRESPONDING FIGURES FOR THE
CORRESPONDING PERIODS OF THE PREVIOUS FISCAL YEAR, ALL IN REASONABLE DETAIL,
TOGETHER WITH A FINANCIAL OFFICER CERTIFICATION (WHICH REQUIREMENT SHALL BE
SATISFIED BY THE CERTIFICATION PROVIDED IN EXHIBIT 31 TO COMPANY’S QUARTERLY
REPORT ON FORM 10-Q) AND A NARRATIVE REPORT (WHICH REQUIREMENTS SHALL BE
SATISFIED BY THE MANAGEMENT’S DISCUSSION AND ANALYSIS IN COMPANY’S QUARTERLY
REPORT ON FORM 10-Q FOR THE FISCAL QUARTER THEN ENDED) WITH RESPECT THERETO;


 


(B)           ANNUAL FINANCIAL STATEMENTS.  AS SOON AS AVAILABLE, AND IN ANY
EVENT WITHIN NINETY (90) DAYS AFTER THE END OF EACH FISCAL YEAR, (I) THE
CONSOLIDATED BALANCE SHEETS OF COMPANY AND ITS SUBSIDIARIES AS AT THE END OF
SUCH FISCAL YEAR AND THE RELATED CONSOLIDATED STATEMENTS OF INCOME,
STOCKHOLDERS’ EQUITY AND CASH FLOWS OF COMPANY AND ITS SUBSIDIARIES FOR SUCH
FISCAL YEAR, SETTING FORTH IN EACH CASE IN COMPARATIVE FORM THE CORRESPONDING
FIGURES FOR THE PREVIOUS FISCAL YEAR, IN REASONABLE DETAIL, TOGETHER WITH A
FINANCIAL OFFICER CERTIFICATION (WHICH REQUIREMENT SHALL BE SATISFIED BY THE
CERTIFICATION PROVIDED IN EXHIBIT 31 TO COMPANY’S ANNUAL REPORT ON FORM 10-K)
AND A NARRATIVE REPORT (WHICH REQUIREMENTS SHALL BE SATISFIED BY THE
MANAGEMENT’S DISCUSSION AND ANALYSIS IN COMPANY’S ANNUAL REPORT ON FORM 10-K FOR
THE FISCAL YEAR THEN ENDED) WITH RESPECT THERETO; AND (II) WITH RESPECT TO SUCH
CONSOLIDATED FINANCIAL STATEMENTS A REPORT THEREON OF KPMG LLP OR OTHER
INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS OF RECOGNIZED NATIONAL STANDING
SELECTED BY COMPANY, AND REASONABLY SATISFACTORY TO ADMINISTRATIVE AGENT (WHICH
REPORT SHALL BE UNQUALIFIED AS TO GOING CONCERN AND SCOPE OF AUDIT, AND SHALL
STATE THAT SUCH CONSOLIDATED FINANCIAL STATEMENTS FAIRLY PRESENT, IN ALL
MATERIAL RESPECTS, THE CONSOLIDATED FINANCIAL POSITION OF COMPANY AND ITS
SUBSIDIARIES AS AT THE DATES INDICATED AND THE RESULTS OF THEIR OPERATIONS AND
THEIR CASH FLOWS FOR THE PERIODS INDICATED IN CONFORMITY WITH GAAP AND THAT THE
AUDIT BY SUCH ACCOUNTANTS IN CONNECTION WITH SUCH CONSOLIDATED FINANCIAL
STATEMENTS HAS BEEN MADE IN ACCORDANCE WITH GENERALLY ACCEPTED AUDITING
STANDARDS IN THE UNITED STATES) TOGETHER WITH A WRITTEN STATEMENT BY SUCH
INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS STATING THAT, IN CONNECTION WITH THEIR
AUDIT, NOTHING HAS COME TO THEIR ATTENTION WHICH WOULD CAUSE THEM TO BELIEVE
THAT COMPANY WAS NOT IN COMPLIANCE WITH THE TERMS OF SECTION 6.7 OF THIS
AGREEMENT, AND, IF SUCH A CONDITION OR EVENT HAS COME TO THEIR ATTENTION,
SPECIFYING THE NATURE THEREOF;

 

63

--------------------------------------------------------------------------------


 


(C)           COMPLIANCE CERTIFICATE.  WITHIN FIVE (5) DAYS AFTER EACH DELIVERY
OF FINANCIAL STATEMENTS OF COMPANY AND ITS SUBSIDIARIES PURSUANT TO SECTIONS
5.1(A) AND 5.1(B), DELIVER TO ADMINISTRATIVE AGENT A DULY EXECUTED AND COMPLETED
COMPLIANCE CERTIFICATE;


 


(D)           STATEMENTS OF RECONCILIATION AFTER CHANGE IN ACCOUNTING
PRINCIPLES.  IF, AS A RESULT OF ANY CHANGE IN ACCOUNTING PRINCIPLES AND POLICIES
FROM THOSE USED IN THE PREPARATION OF THE HISTORICAL FINANCIAL STATEMENTS, THE
CONSOLIDATED FINANCIAL STATEMENTS OF COMPANY AND ITS SUBSIDIARIES DELIVERED
PURSUANT TO SECTION 5.1(A) OR 5.1(B) WILL DIFFER IN ANY MATERIAL RESPECT FROM
THE CONSOLIDATED FINANCIAL STATEMENTS THAT WOULD HAVE BEEN DELIVERED PURSUANT TO
SUCH SUBDIVISIONS HAD NO SUCH CHANGE IN ACCOUNTING PRINCIPLES AND POLICIES BEEN
MADE, THEN, TOGETHER WITH THE FIRST DELIVERY OF SUCH FINANCIAL STATEMENTS AFTER
SUCH CHANGE, ONE OR MORE A STATEMENTS OF RECONCILIATION (WITH RESPECT TO THOSE
ITEMS RELEVANT TO CALCULATING THE COVENANTS IN SECTION 6.7) FOR ALL SUCH PRIOR
FINANCIAL STATEMENTS IN FORM AND SUBSTANCE SATISFACTORY TO ADMINISTRATIVE AGENT;


 


(E)           NOTICE OF DEFAULT.  PROMPTLY UPON ANY AUTHORIZED OFFICER OF
COMPANY OBTAINING KNOWLEDGE (I) OF ANY CONDITION OR EVENT THAT CONSTITUTES A
DEFAULT OR AN EVENT OF DEFAULT OR THAT NOTICE HAS BEEN GIVEN TO COMPANY WITH
RESPECT THERETO; (II) THAT ANY PERSON HAS GIVEN ANY NOTICE TO COMPANY OR ANY OF
ITS SUBSIDIARIES OR TAKEN ANY OTHER ACTION WITH RESPECT TO ANY EVENT OR
CONDITION SET FORTH IN SECTION 8.1(B); OR (III) OF THE OCCURRENCE OF ANY EVENT
OR CHANGE THAT HAS CAUSED OR EVIDENCES, EITHER IN ANY CASE OR IN THE AGGREGATE,
A MATERIAL ADVERSE EFFECT, A CERTIFICATE OF ITS AUTHORIZED OFFICERS SPECIFYING
THE NATURE AND PERIOD OF EXISTENCE OF SUCH CONDITION, EVENT OR CHANGE, OR
SPECIFYING THE NOTICE GIVEN AND ACTION TAKEN BY ANY SUCH PERSON AND THE NATURE
OF SUCH CLAIMED EVENT OF DEFAULT, DEFAULT, DEFAULT, EVENT OR CONDITION, AND WHAT
ACTION COMPANY HAS TAKEN, IS TAKING AND PROPOSES TO TAKE WITH RESPECT THERETO;


 


(F)            NOTICE OF LITIGATION.  PROMPTLY UPON ANY AUTHORIZED OFFICER OF
COMPANY OBTAINING KNOWLEDGE OF (I) THE INSTITUTION OF, OR NON-FRIVOLOUS THREAT
OF, ANY ADVERSE PROCEEDING NOT PREVIOUSLY DISCLOSED IN WRITING BY COMPANY TO
LENDERS, OR (II) ANY MATERIAL DEVELOPMENT IN ANY ADVERSE PROCEEDING THAT, IN THE
CASE OF EITHER (I) OR (II) IF ADVERSELY DETERMINED, COULD BE REASONABLY EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT, OR SEEKS TO ENJOIN OR OTHERWISE PREVENT THE
CONSUMMATION OF, OR TO RECOVER ANY DAMAGES OR OBTAIN RELIEF AS A RESULT OF, THE
TRANSACTIONS CONTEMPLATED HEREBY, WRITTEN NOTICE THEREOF TOGETHER WITH SUCH
OTHER INFORMATION AS MAY BE REASONABLY AVAILABLE TO COMPANY TO ENABLE LENDERS
AND THEIR COUNSEL TO EVALUATE SUCH MATTERS (SUBJECT TO THE PRESERVATION OF
ATTORNEY-CLIENT PRIVILEGES AND OTHER APPLICABLE PRIVILEGES);


 


(G)           ERISA.  PROMPTLY UPON BECOMING AWARE OF THE OCCURRENCE OF OR
FORTHCOMING OCCURRENCE OF ANY ERISA EVENT THAT, ALONE OR TOGETHER WITH ANY OTHER
ERISA EVENTS THAT HAVE OCCURRED, COULD REASONABLY BE EXPECTED TO RESULT IN A
LIABILITY OF COMPANY AND ITS SUBSIDIARIES IN AN AGGREGATE AMOUNT EXCEEDING $10.0
MILLION, A WRITTEN NOTICE SPECIFYING THE NATURE THEREOF, WHAT ACTION COMPANY,
ANY OF ITS SUBSIDIARIES OR ANY OF THEIR RESPECTIVE ERISA AFFILIATES HAS TAKEN,
IS TAKING OR PROPOSES TO TAKE WITH RESPECT THERETO AND, WHEN KNOWN, ANY ACTION
TAKEN OR THREATENED BY THE INTERNAL REVENUE SERVICE, THE DEPARTMENT OF LABOR OR
THE PBGC WITH RESPECT THERETO;


 


(H)           INSURANCE REPORT.  AS SOON AS PRACTICABLE AND IN ANY EVENT BY THE
LAST DAY OF EACH FISCAL YEAR, A REPORT IN FORM AND SUBSTANCE SATISFACTORY TO
ADMINISTRATIVE AGENT OUTLINING


 

64

--------------------------------------------------------------------------------


 


ALL MATERIAL INSURANCE COVERAGE MAINTAINED AS OF THE DATE OF SUCH REPORT BY
COMPANY AND ITS SUBSIDIARIES AND ALL MATERIAL INSURANCE COVERAGE PLANNED TO BE
MAINTAINED BY COMPANY AND ITS SUBSIDIARIES IN THE IMMEDIATELY SUCCEEDING FISCAL
YEAR;


 


(I)            ENVIRONMENTAL REPORTS AND AUDITS.  AS SOON AS PRACTICABLE
FOLLOWING RECEIPT THEREOF, COPIES OF ALL ENVIRONMENTAL AUDITS AND REPORTS WITH
RESPECT TO ENVIRONMENTAL MATTERS AT ANY REAL ESTATE FACILITY OR WHICH RELATE TO
ANY ENVIRONMENTAL LIABILITIES OF COMPANY OR ITS SUBSIDIARIES WHICH, IN ANY SUCH
CASE, INDIVIDUALLY OR IN THE AGGREGATE, COULD REASONABLY BE EXPECTED TO RESULT
IN A MATERIAL ADVERSE EFFECT;


 


(J)            OPINIONS TO SECOND LIEN COLLATERAL TRUSTEE.  AS SOON AS
PRACTICABLE FOLLOWING RECEIPT THEREOF, AN EXECUTED COPY OF EACH OPINION OF
COUNSEL ISSUED TO THE SECOND LIEN COLLATERAL TRUSTEE PURSUANT TO THE TERMS OF
THE SENIOR SECURED NOTES DOCUMENTS;


 


(K)           INFORMATION REGARDING COLLATERAL.  COMPANY WILL FURNISH TO
COLLATERAL AGENT WRITTEN NOTICE OF CHANGES REQUIRED PURSUANT TO THE TERMS OF THE
PLEDGE AND SECURITY AGREEMENT AT THE TIMES PRESCRIBED THEREFOR IN THE APPLICABLE
PROVISIONS OF THE PLEDGE AND SECURITY AGREEMENT; AND


 


(L)            OTHER INFORMATION.  (I) PROMPTLY UPON THEIR BECOMING AVAILABLE,
COPIES OF (A) ALL FINANCIAL STATEMENTS, REPORTS, NOTICES AND PROXY STATEMENTS
SENT OR MADE AVAILABLE GENERALLY BY COMPANY TO ITS SECURITY HOLDERS ACTING IN
SUCH CAPACITY OR BY ANY SUBSIDIARY OF COMPANY TO ITS SECURITY HOLDERS OTHER THAN
COMPANY OR ANOTHER SUBSIDIARY OF COMPANY, AND (B) ALL REGULAR AND PERIODIC
REPORTS AND ALL REGISTRATION STATEMENTS AND PROSPECTUSES, IF ANY, FILED BY
COMPANY OR ANY OF ITS SUBSIDIARIES WITH ANY SECURITIES EXCHANGE OR WITH THE
SECURITIES AND EXCHANGE COMMISSION OR ANY GOVERNMENTAL OR PRIVATE REGULATORY
AUTHORITY, AND (II) SUCH OTHER INFORMATION AND DATA WITH RESPECT TO COMPANY OR
ANY OF ITS SUBSIDIARIES AS FROM TIME TO TIME MAY BE REASONABLY REQUESTED BY
ADMINISTRATIVE AGENT OR ANY LENDER PARTY.


 

Section 5.2  Existence.  Except as otherwise permitted under Section 6.8, each
Credit Party will, and will cause each of its Subsidiaries to, at all times
preserve and keep in full force and effect its existence and all rights and
franchises, licenses and permits material to its business; provided, no Credit
Party or any of its Subsidiaries shall be required to preserve any such
existence, right or franchise, licenses and permits if the preservation thereof
is no longer desirable in the conduct of the business of such Person and that
the loss thereof is not disadvantageous in any material respect to such Person
or to Lender Parties.

 

Section 5.3  Payment of Taxes and Claims.  Each Credit Party will, and will
cause each of its Subsidiaries to, pay all Taxes imposed upon it or any of its
properties or assets or in respect of any of its income, businesses or
franchises before any penalty or fine accrues thereon, and all claims (including
claims for labor, services, materials and supplies) for sums that have become
due and payable and that by law have or may become a Lien upon any of its
properties or assets, prior to the time when any penalty or fine shall be
incurred with respect thereto; provided, no such Tax or claim need be paid, so
long as (a) adequate reserves or other appropriate provision, as shall be
required in conformity with GAAP shall have been made therefor, and (b) in the
case of a written charge or claim which has or may become a Lien against any of
the Collateral, it is being contested in good faith by appropriate proceedings
and such

 

65

--------------------------------------------------------------------------------


 

contest proceedings conclusively operate to stay the sale of any portion of the
Collateral to satisfy such Tax or claim.  No Credit Party will, nor will it
permit any of its Subsidiaries to, file or consent to the filing of any
consolidated income Tax return with any Person (other than Company or any of its
Subsidiaries).

 

Section 5.4  Maintenance of Properties.  Each Credit Party will, and will cause
each of its Subsidiaries to, maintain or cause to be maintained in good repair,
working order and condition, ordinary wear and tear excepted, all material
properties used or useful in the business of Company and its Subsidiaries and
from time to time will make or cause to be made all appropriate repairs,
renewals and replacements thereof except, in each case, where the failure to do
so could not reasonably be expected to result in a Material Adverse Effect.

 

Section 5.5  Insurance.  Company will maintain or cause to be maintained, with
financially sound and reputable insurers, such public liability insurance, third
party property damage insurance, business interruption insurance and casualty
insurance with respect to liabilities, losses or damage in respect of the
assets, properties and businesses of Company and its Subsidiaries as may
customarily be carried or maintained under similar circumstances by Persons of
established reputation engaged in similar businesses, in each case in such
amounts (giving effect to self-insurance), with such deductibles, covering such
risks and otherwise on such terms and conditions as shall be customary for such
Persons.  Without limiting the generality of the foregoing, Company will
maintain or cause to be maintained (a) flood insurance with respect to each
Flood Hazard Property that is located in a community that participates in the
National Flood Insurance Program, in each case in compliance with any applicable
regulations of the Board of Governors of the Federal Reserve System, and
(b) replacement value property insurance on the Collateral under such policies
of insurance, with such insurance companies, in such amounts, with such
deductibles, and covering such risks as are at all times carried or maintained
under similar circumstances by Persons of established reputation engaged in
similar businesses.  Each such policy of insurance shall (i) name Collateral
Agent, on behalf of Lenders, as an additional insured thereunder as its
interests may appear and (ii) in the case of each property insurance policy,
contain a loss payable clause or endorsement, satisfactory in form and substance
to Collateral Agent, that names Collateral Agent, on behalf of Lenders, as the
loss payee thereunder and provides for at least thirty (30) days’ prior written
notice to Collateral Agent of any cancellation of such policy.  Company shall
provide at least thirty (30) days’ prior written notice to Collateral Agent of
any material modification of each such policy requested or made by Company or
any of its Subsidiaries.  Company shall provide written notice to Collateral
Agent of any material modification of each such policy not requested or made by
Company or any of its Subsidiaries promptly upon its receipt of notice thereof. 
So long as no Default or Event of Default has occurred and is continuing,
Company shall be entitled to collect and use (in compliance with this Agreement
and the other Credit Documents) all proceeds of any insurance policy insuring
against any loss of title with respect to any property of Company or any of its
Subsidiaries or any loss of or damage to or destruction of, any such property
and any condemnation awards and payments for deeds in lieu of condemnation.

 

Section 5.6  Inspections; Maintaining Books and Records.  Each Credit Party
will, and will cause each of its Subsidiaries to, permit any authorized
representatives designated by any Lender to visit and inspect any of the
properties of any Credit Party and any of its respective Subsidiaries, to
inspect, copy and take extracts from its and their financial and accounting

 

66

--------------------------------------------------------------------------------


 

records, and to discuss its and their affairs, finances and accounts with its
and their officers and independent public accountants, all upon reasonable
notice and at such reasonable times during normal business hours and as often as
may reasonably be requested.  Notwithstanding anything to the contrary in this
Section 5.6, while no Event of Default exists, no Credit Party will be required
to disclose, permit the inspection, examination or making of extracts, or
discussion of, any document, information or other matter that (i) constitutes
non-financial trade secrets or non-financial proprietary information, (ii) in
respect of which disclosure to Collateral Agent (or its designated
representative) is then prohibited by Law or any agreement binding on such
Credit Party or any of its Subsidiaries or (iii) is subject to attorney-client
or similar privilege or constitutes attorney work product. Each Credit Party
will, and will cause each of its Subsidiaries to, maintain proper books of
record and account, in which entries correct and accurate in all material
respects and sufficient to prepare financial statements in accordance with GAAP
shall be made.

 

Section 5.7  Compliance with Laws.  Each Credit Party will comply, and shall
cause each of its Subsidiaries to comply, with the requirements of all
applicable laws, rules, regulations and orders of any governmental authority
(including all Environmental Laws, the Patriot Act and all other laws and
regulations relating to money laundering and terrorist activities),
noncompliance with which could reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect and except where compliance is being
contested in good faith and a bona fide dispute exists with respect thereto.

 

Section 5.8  Environmental.  (a)  Environmental Disclosure.  Company will
deliver to Administrative Agent and Lender Parties:

 

(I)            PROMPTLY UPON REQUEST, COPIES OF ALL ENVIRONMENTAL AUDITS,
INVESTIGATIONS, ANALYSES AND REPORTS OF ANY KIND OR CHARACTER, WHETHER PREPARED
BY PERSONNEL OF COMPANY OR ANY OF ITS SUBSIDIARIES OR BY INDEPENDENT
CONSULTANTS, GOVERNMENTAL AUTHORITIES OR ANY OTHER PERSONS, WITH RESPECT TO
SIGNIFICANT ENVIRONMENTAL MATTERS AT ANY REAL ESTATE ASSET OR WITH RESPECT TO
ANY SIGNIFICANT ENVIRONMENTAL CLAIM;

 

(II)           PROMPTLY UPON THE OCCURRENCE THEREOF, WRITTEN NOTICE DESCRIBING
IN REASONABLE DETAIL (A) ANY RELEASE THAT COULD CONSTITUTE A VIOLATION OF
ENVIRONMENTAL LAWS THAT COULD REASONABLY BE EXPECTED TO RESULT IN ENFORCEMENT OR
CORRECTIVE ACTION, OR THAT IS ABOVE APPLICABLE THRESHOLDS FOR CORRECTIVE OR
REMEDIAL ACTION, FOR WHICH PENALTIES OR FINES COULD REASONABLY BE EXPECTED TO
EXCEED $100,000 IN ANY ONE INSTANCE, OR CORRECTIVE ACTION COULD REASONABLY BE
EXPECTED TO EXCEED $1.0 MILLION AND, (B) ANY REMEDIAL ACTION TAKEN BY COMPANY OR
ANY OTHER PERSON IN RESPONSE TO (1) ANY HAZARDOUS MATERIALS ACTIVITIES THE
EXISTENCE OF WHICH COULD REASONABLY BE EXPECTED TO RESULT IN ONE OR MORE
ENVIRONMENTAL CLAIMS HAVING, INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL
ADVERSE EFFECT OR A MATERIAL IMPAIRMENT OF THE VALUE OF THE MORTGAGED PROPERTIES
TAKEN AS A WHOLE, OR (2) ANY ENVIRONMENTAL CLAIMS THAT, INDIVIDUALLY OR IN THE
AGGREGATE, COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT
OR IN A MATERIAL IMPAIRMENT OF THE VALUE OF THE MORTGAGED PROPERTIES TAKEN AS A
WHOLE, AND (C) COMPANY’S DISCOVERY OF ANY OCCURRENCE OR CONDITION ON ANY REAL
PROPERTY ADJOINING OR IN THE VICINITY OF ANY REAL ESTATE ASSET THAT COULD CAUSE
SUCH REAL ESTATE ASSET OR ANY PART THEREOF TO BE SUBJECT TO

 

67

--------------------------------------------------------------------------------


 

ANY MATERIAL RESTRICTIONS ON THE OWNERSHIP, OCCUPANCY, TRANSFERABILITY OR USE
THEREOF UNDER ANY ENVIRONMENTAL LAWS;

 

(III)          AS SOON AS PRACTICABLE FOLLOWING THE SENDING OR RECEIPT THEREOF
BY COMPANY OR ANY OF ITS SUBSIDIARIES, A COPY OF ANY AND ALL WRITTEN
COMMUNICATIONS WITH RESPECT TO (A) ANY ENVIRONMENTAL CLAIMS THAT, INDIVIDUALLY
OR IN THE AGGREGATE, COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL
ADVERSE EFFECT OR IN A MATERIAL IMPAIRMENT OF THE VALUE OF THE MORTGAGED
PROPERTIES TAKEN AS A WHOLE, (B) ANY RELEASE THAT COULD CONSTITUTE A VIOLATION
OF ENVIRONMENTAL LAWS THAT COULD REASONABLY BE EXPECTED TO RESULT IN ENFORCEMENT
OR CORRECTIVE ACTION, OR THAT IS ABOVE APPLICABLE THRESHOLDS FOR CORRECTIVE OR
REMEDIAL ACTION, FOR WHICH PENALTIES OR FINES COULD REASONABLY BE EXPECTED TO
EXCEED $100,000 IN ANY ONE INSTANCE, OR CORRECTIVE ACTION COULD REASONABLY BE
EXPECTED TO EXCEED $1.0 MILLION, AND (C) ANY REQUEST FOR INFORMATION FROM ANY
GOVERNMENTAL AGENCY THAT SUGGESTS SUCH AGENCY IS INVESTIGATING WHETHER COMPANY
OR ANY OF ITS SUBSIDIARIES MAY BE POTENTIALLY RESPONSIBLE FOR ANY RELEASE OF
HAZARDOUS MATERIAL THAT COULD CONSTITUTE A VIOLATION OF ENVIRONMENTAL LAW OR
THAT IS ABOVE APPLICABLE THRESHOLDS FOR CORRECTIVE OR REMEDIAL ACTION, ANY
VIOLATION OR ALLEGED VIOLATION OF ENVIRONMENTAL LAWS OR ANY REMEDIAL OR OTHER
CORRECTIVE ACTION PURSUANT TO ENVIRONMENTAL LAWS, FOR WHICH PENALTIES OR FINES
COULD REASONABLY BE EXPECTED TO EXCEED $100,000 IN ANY ONE INSTANCE, OR
CORRECTIVE ACTION COULD REASONABLY BE EXPECTED TO EXCEED $1.0 MILLION;

 

(IV)          PROMPT WRITTEN NOTICE DESCRIBING IN REASONABLE DETAIL (A) ANY
PROPOSED ACQUISITION OF STOCK, ASSETS, OR PROPERTY BY COMPANY OR ANY OF ITS
SUBSIDIARIES THAT COULD REASONABLY BE EXPECTED TO (1) EXPOSE COMPANY OR ANY OF
ITS SUBSIDIARIES TO, OR RESULT IN, ENVIRONMENTAL CLAIMS THAT COULD REASONABLY BE
EXPECTED TO HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT OR
THAT COULD RESULT IN A MATERIAL IMPAIRMENT OF THE VALUE OF THE MORTGAGED
PROPERTIES TAKEN AS A WHOLE OR (2) AFFECT THE ABILITY OF COMPANY OR ANY OF ITS
SUBSIDIARIES TO MAINTAIN IN FULL FORCE AND EFFECT ALL MATERIAL GOVERNMENTAL
AUTHORIZATIONS REQUIRED UNDER ANY ENVIRONMENTAL LAWS FOR THEIR RESPECTIVE
OPERATIONS AND (B) ANY PROPOSED ACTION TO BE TAKEN BY COMPANY OR ANY OF ITS
SUBSIDIARIES TO MODIFY CURRENT OPERATIONS IN A MANNER THAT COULD REASONABLY BE
EXPECTED TO SUBJECT COMPANY OR ANY OF ITS SUBSIDIARIES TO ANY ADDITIONAL
MATERIAL OBLIGATIONS OR REQUIREMENTS UNDER ANY ENVIRONMENTAL LAWS; AND

 

(V)           WITH REASONABLE PROMPTNESS, SUCH OTHER DOCUMENTS AND INFORMATION
AS FROM TIME TO TIME MAY BE REASONABLY REQUESTED BY COLLATERAL AGENT IN RELATION
TO ANY MATTERS DISCLOSED PURSUANT TO THIS SECTION 5.8.

 


(B)           HAZARDOUS MATERIALS ACTIVITIES, ETC.  COMPANY SHALL PROMPTLY TAKE,
AND SHALL CAUSE EACH OF ITS SUBSIDIARIES PROMPTLY TO TAKE, ANY AND ALL ACTIONS
NECESSARY TO (I) CURE ANY VIOLATION OF APPLICABLE ENVIRONMENTAL LAWS BY COMPANY
OR ITS SUBSIDIARIES THAT COULD REASONABLY BE EXPECTED TO HAVE, INDIVIDUALLY OR
IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT OR RESULT IN A MATERIAL IMPAIRMENT
OF THE VALUE OF THE MORTGAGED PROPERTIES TAKEN AS A WHOLE, AND (II) MAKE AN
APPROPRIATE RESPONSE TO ANY ENVIRONMENTAL CLAIM AGAINST COMPANY OR ANY OF ITS
SUBSIDIARIES AND DISCHARGE ANY OBLIGATIONS IT MAY HAVE TO ANY PERSON THEREUNDER
WHERE FAILURE TO DO SO COULD REASONABLY BE EXPECTED TO HAVE, INDIVIDUALLY OR IN
THE AGGREGATE, A MATERIAL ADVERSE


 

68

--------------------------------------------------------------------------------


 


EFFECT OR RESULT IN A MATERIAL IMPAIRMENT OF THE VALUE OF THE MORTGAGED
PROPERTIES TAKEN AS A WHOLE.


 


(C)           NOTHING IN THIS AGREEMENT IS INTENDED, OR SHALL BE DEEMED, TO
RELIEVE COMPANY OF ITS OBLIGATIONS UNDER ENVIRONMENTAL LAWS, OR TO CONDONE OR
ENCOURAGE ANY DISREGARD OF SUCH OBLIGATIONS.  COMPANY SHALL RETAIN ALL
RESPONSIBILITY FOR COMPLIANCE WITH ENVIRONMENTAL LAWS, INCLUDING PROPER
MANAGEMENT OF ALL HAZARDOUS MATERIALS.  NOTHING HEREIN SHALL, OR SHALL BE
CONSTRUED IN ANY MANNER TO, SUBJECT ANY AGENT, ANY LENDER PARTY OR ANY OTHER
INDEMNITEE TO LIABILITY UNDER ANY ENVIRONMENTAL LAWS AS AN OWNER, OPERATOR OR
OTHER LIABLE PARTY FOR THE ENVIRONMENTAL COMPLIANCE OR CONDITIONS OR
CONTAMINATION AT OR FROM OR WITH RESPECT TO IN ANY MANNER, THE MORTGAGED
PROPERTIES, AND NO ACT BY THE COLLATERAL AGENT SHALL BE DEEMED OR CONSTRUED AS
OUTSIDE OR NOT PROTECTED BY ANY SECURED PARTY SAFE HARBOR PROTECTIONS UNDER ANY
ENVIRONMENTAL LAWS OR OTHERWISE BE CONSIDERED AS PARTICIPATION BY ANY AGENT, ANY
LENDER PARTY OR ANY OTHER INDEMNITEE IN THE MANAGEMENT OF THE MORTGAGED
PROPERTIES OR AS AN OWNER OR OPERATOR OF THE MORTGAGED PROPERTIES.


 

Section 5.9  Subsidiaries.  In the event that any Person becomes a Domestic
Subsidiary (other than a Domestic Subsidiary created for purposes of a Permitted
Acquisition until the time of the closing of such transaction and for so long as
it has only nominal assets) of Company, Company shall (a) promptly cause such
Subsidiary to become a Guarantor hereunder and a Grantor under the Pledge and
Security Agreement by executing and delivering to Administrative Agent and
Collateral Agent a Counterpart Agreement, and (b) take all such actions and
execute and deliver, or cause to be executed and delivered, all such documents,
instruments, agreements, and certificates deemed reasonably necessary or
desirable by the Administrative Agent to grant and perfect a First Priority Lien
in favor of Collateral Agent, for the benefit of Secured Parties, under the
Pledge and Security Agreement on such Domestic Subsidiary’s assets and to become
a Guarantor hereunder, in each case as though it had been a Credit Party on the
Closing Date.  Subject to the terms of the Pledge and Security Agreement, in the
event that any Person becomes a Foreign Subsidiary of Company, and the ownership
interests of such Foreign Subsidiary are owned by Company or by any Domestic
Subsidiary thereof, Company shall, or shall cause such Domestic Subsidiary to,
deliver, all such documents, instruments, agreements, and certificates as are
similar to those described in Sections 3.1(b), and Company shall take, or shall
cause such Domestic Subsidiary to take, all of the actions deemed reasonably
necessary or desirable by the Administrative Agent to grant and to perfect a
First Priority Lien in favor of Collateral Agent, for the benefit of Secured
Parties, under the Pledge and Security Agreement in such ownership interests. 
With respect to each such Subsidiary, Company shall promptly send to
Administrative Agent written notice setting forth with respect to such Person
(i) the date on which such Person became a Subsidiary of Company, and (ii) all
of the data required to be set forth in the Disclosure Letter pursuant to
Section 4.1 and 4.2 with respect to all Subsidiaries of Company; provided, such
written notice shall be deemed to supplement the Disclosure Letter for all
purposes hereof.

 

Section 5.10  Real Estate Assets.  In the event that any Credit Party acquires a
Material Real Estate Asset or a Real Estate Asset owned on the Closing Date
becomes a Material Real Estate Asset and such interest has not otherwise been
made subject to the Lien of the Collateral Documents in favor of Collateral
Agent, for the benefit of Secured Parties, then such Credit Party shall (i) take
all such actions and execute and deliver, or cause to be executed and

 

69

--------------------------------------------------------------------------------


 

delivered, all such mortgages, documents, instruments, agreements, opinions and
certificates with respect to each such Material Real Estate Asset that
Collateral Agent shall reasonably request to create in favor of Collateral
Agent, for the benefit of Secured Parties, a valid and, subject to any filing
and/or recording referred to herein, perfected First Priority security interest
in such Material Real Estate Assets; and (ii) update Schedule 4.13 to the
Disclosure Letter with respect to any such Material Real Estate Asset; provided
however, that such Credit Party shall only be entitled to update as to matters
that may constitute a material impairment to the value of that Material Real
Estate Asset, and shall not be entitled to add matters that would have a
Material Adverse Effect.  In addition to the foregoing, Company shall, at the
request of Requisite Lenders, deliver, from time to time, to Administrative
Agent such appraisals as are required by applicable law or regulation of Real
Estate Assets with respect to which Collateral Agent has been granted a Lien.

 

Section 5.11  Further Assurances.  At any time or from time to time upon the
request of Administrative Agent, each Credit Party will, at its expense,
promptly execute, acknowledge and deliver such further documents and do such
other acts and things as Administrative Agent or Collateral Agent may reasonably
request in order to effect fully the purposes of the Credit Documents.  In
furtherance and not in limitation of the foregoing, each Credit Party shall take
such actions as Administrative Agent or Collateral Agent may reasonably request
from time to time to ensure that the Obligations are guarantied by the
Guarantors and are secured by substantially all of the assets of the Credit
Parties and all of the outstanding Capital Stock of Company and its Subsidiaries
(subject to limitations contained in the Credit Documents with respect to
Foreign Subsidiaries).  Notwithstanding anything to the contrary contained
herein, if an Event of Default has occurred and is continuing, Administrative
Agent and Collateral Agent shall have the right to require any Credit Party to
execute and deliver documentation, consents, authorizations, approvals and
orders in form and substance reasonably satisfactory to Administrative Agent as
Administrative Agent shall deem necessary to grant to Collateral Agent, for the
benefit of the Secured Parties, a valid and perfected First Priority Lien on
such assets and properties not otherwise required hereunder, except to the
extent such requirements are illegal under applicable law, and no reasonable
alternative structure can be devised having substantially the same effect as
such actions that would not be illegal under applicable law.

 

Section 5.12  Senior Indebtedness.  The Obligations are hereby designated as
“Senior Indebtedness”, “Designated Senior Indebtedness”, “Guarantor Senior
Indebtedness” and “Designated Guarantor Senior Indebtedness” for the purposes of
and as defined in each indenture governing Subordinated Indebtedness.  Company
shall take all additional actions that may be necessary for the Obligations to
continue at all times to constitute “Senior Indebtedness”, “Designated Senior
Indebtedness”, “Guarantor Senior Indebtedness” and “Designated Guarantor Senior
Indebtedness” (to the extent applicable) under all Subordinated Indebtedness and
otherwise be entitled to all the benefits of any Senior Indebtedness under all
Subordinated Indebtedness.

 

Section 5.13  Reestablishment of Security.  If, from time to time following any
release of any portion of the Collateral by the Collateral Agent pursuant to
Section 9.11(b)(i) or (ii) Company’s corporate credit rating by S&P (or the
equivalent rating for similar obligations as may be used by S&P from time to
time) shall be less than BB- or Company’s family rating by

 

70

--------------------------------------------------------------------------------


 

Moody’s (or the equivalent rating for similar obligations as may be used by
Moody’s from time to time) shall be less than Ba2, Company shall, and shall
cause the other Credit Parties to, within 30 days (or 90 days in the case of
actions with respect to any Material Real Estate Assets) following such decline
in ratings (or such longer period as the Administrative Agent may agree, in its
sole discretion), execute and deliver such documentation, consents,
authorizations, approvals and orders in form and substance reasonably
satisfactory to Administrative Agent and take such other actions, in each case,
as Administrative Agent shall deem necessary to grant to Collateral Agent, for
the benefit of the Secured Parties, a valid and perfected First Priority Lien on
all assets and properties that would at that time comprise the Collateral if the
Collateral Documents were still in effect, provided that if Company’s corporate
credit rating by S&P (or the equivalent rating for similar obligations as may be
used by S&P from time to time) shall be BB or better and Company’s family rating
by Moody’s (or the equivalent rating for similar obligations as may be used by
Moody’s from time to time) shall be Ba3 or better, the requirements of this
Section 5.13 shall not apply.

 


SECTION 6. NEGATIVE COVENANTS


 

Each Credit Party covenants and agrees that, until the termination of all
Commitments and payment in full of all Obligations (other than inchoate
indemnity obligations), such Credit Party shall perform, and shall cause each of
its Subsidiaries to perform, all covenants in this Section 6.

 

Section 6.1  Indebtedness.  No Credit Party shall, nor shall it permit any of
its Subsidiaries to, directly or indirectly, create, incur, assume or guaranty,
or otherwise become or remain directly or indirectly liable with respect to any
Indebtedness, except:

 


(A)           THE OBLIGATIONS;


 


(B)           (I) INTERCOMPANY INDEBTEDNESS OF ANY CREDIT PARTY PAYABLE TO
COMPANY OR ANY OF ITS SUBSIDIARIES OR INTERCOMPANY INDEBTEDNESS OF ANY
SUBSIDIARY OF COMPANY PAYABLE TO ANY CREDIT PARTY, PROVIDED THAT, SIMULTANEOUSLY
WITH THE INCURRENCE OF SUCH INDEBTEDNESS COMPANY SHALL CAUSE (A) ALL SUCH
INTERCOMPANY INDEBTEDNESS TO BE UNSECURED AND SUBJECT TO A PERFECTED FIRST
PRIORITY LIEN PURSUANT TO THE PLEDGE AND SECURITY AGREEMENT (OTHER THAN ANY
INTERCOMPANY INDEBTEDNESS PAYABLE TO A SUBSIDIARY OF COMPANY THAT IS NOT A
CREDIT PARTY), AND (B) ALL SUCH INTERCOMPANY INDEBTEDNESS OF ANY CREDIT PARTY TO
BE SUBORDINATED IN RIGHT OF PAYMENT TO THE PAYMENT IN FULL OF THE OBLIGATIONS
PURSUANT TO THE TERMS OF THE INTERCO SUBORDINATION AGREEMENT; PROVIDED FURTHER,
THAT NO SUCH INTERCOMPANY INDEBTEDNESS SHALL BE EVIDENCED BY ANY NOTE OR OTHER
INSTRUMENT UNLESS SUCH NOTE IS SUBSTANTIALLY IN THE FORM OF EXHIBIT L AND
(EXCEPT WITH RESPECT TO ANY SUCH NOTE PAYABLE TO A SUBSIDIARY OF COMPANY THAT IS
NOT A CREDIT PARTY) THE PAYEE THEREUNDER SHALL IMMEDIATELY ENDORSE AND DELIVER
THE SAME TO COLLATERAL AGENT; AND (II) INDEBTEDNESS OF ANY FOREIGN SUBSIDIARY
PAYABLE TO ANY OTHER FOREIGN SUBSIDIARY;


 


(C)           INDEBTEDNESS WITH RESPECT TO (I) THE CONVERTIBLE SECURITIES AND
ANY PERMITTED REFINANCINGS THEREOF; (II) THE SENIOR SECURED NOTES IN AN
AGGREGATE PRINCIPAL AMOUNT NOT TO EXCEED AT ANY TIME OUTSTANDING $750.0 MILLION
AND ANY PERMITTED REFINANCINGS THEREOF; AND (III) THE NEW SENIOR SUBORDINATED
NOTES AND ANY PERMITTED REFINANCINGS THEREOF, IN EACH CASE INCLUDING SUCCESSIVE
PERMITTED REFINANCINGS PROVIDED, THAT THE NET PROCEEDS OF ANY INDEBTEDNESS


 

71

--------------------------------------------------------------------------------


 


INCURRED AS A PERMITTED REFINANCING PRIOR TO THE PURCHASE, REDEMPTION, EXCHANGE
OR REPAYMENT OF THE INDEBTEDNESS SUBJECT TO SUCH PERMITTED REFINANCING SHALL BE
IMMEDIATELY DEPOSITED IN THE DESIGNATED PROCEEDS ACCOUNT;


 


(D)           INDEBTEDNESS INCURRED BY COMPANY OR ANY OF ITS SUBSIDIARIES
ARISING FROM AGREEMENTS PROVIDING FOR INDEMNIFICATION, ADJUSTMENT OF PURCHASE
PRICE OR SIMILAR OBLIGATIONS, OR FROM GUARANTIES OR LETTERS OF CREDIT, SURETY
BONDS OR PERFORMANCE BONDS SECURING THE PERFORMANCE OF COMPANY OR ANY SUCH
SUBSIDIARY PURSUANT TO SUCH AGREEMENTS, IN CONNECTION WITH PERMITTED
ACQUISITIONS OR PERMITTED DISPOSITIONS OF ANY BUSINESS, ASSETS OR SUBSIDIARY OF
COMPANY OR ANY OF ITS SUBSIDIARIES;


 


(E)           INDEBTEDNESS WHICH MAY BE DEEMED TO EXIST PURSUANT TO ANY
GUARANTIES, PERFORMANCE, SURETY, STATUTORY, APPEAL OR SIMILAR OBLIGATIONS
INCURRED IN THE ORDINARY COURSE OF BUSINESS;


 


(F)            GUARANTIES IN THE ORDINARY COURSE OF BUSINESS OF THE OBLIGATIONS
OWED TO OR OF SUPPLIERS, CUSTOMERS, FRANCHISEES AND LICENSEES OF COMPANY AND ITS
SUBSIDIARIES;


 


(G)           (I) GUARANTIES BY COMPANY OF INDEBTEDNESS OF A GUARANTOR OR
GUARANTIES BY A SUBSIDIARY OF COMPANY OF INDEBTEDNESS OF COMPANY OR A GUARANTOR
WITH RESPECT, IN EACH CASE, TO INDEBTEDNESS OTHERWISE PERMITTED TO BE INCURRED
PURSUANT TO THIS SECTION 6.1, AND (II) GUARANTIES BY COMPANY OR A GUARANTOR OF
INDEBTEDNESS OF FOREIGN SUBSIDIARIES, WHICH INDEBTEDNESS OF FOREIGN SUBSIDIARIES
EXISTS ON THE CLOSING DATE AND IS LISTED IN SCHEDULE 6.1 OF THE DISCLOSURE
LETTER; (III) GUARANTIES BY THE COMPANY OR ANY SUBSIDIARY OF THE CUSTOMARY
INDEMNIFICATION OBLIGATIONS OF ITS FOREIGN SUBSIDIARIES AND INTEREST, FEES AND
EXPENSES ARISING UNDER SALES OF RECEIVABLES OWNED BY SUCH FOREIGN SUBSIDIARIES
PERMITTED BY SECTION 6.8(D); AND (IV) GUARANTIES BY COMPANY OR ANY GUARANTOR OF
CUSTOMARY INDEMNIFICATION OBLIGATIONS AND INTEREST, FEES AND EXPENSES ARISING
UNDER SALES OF RECEIVABLES PERMITTED BY SECTION 6.8(E);


 


(H)           INDEBTEDNESS (OTHER THAN THE INDEBTEDNESS WITH RESPECT TO
CONVERTIBLE SECURITIES) EXISTING ON THE CLOSING DATE DESCRIBED IN SCHEDULE 6.1
OF THE DISCLOSURE LETTER (OR OTHER NON-MATERIAL INDEBTEDNESS OF COMPANY AND ITS
SUBSIDIARIES EXISTING ON THE CLOSING DATE AND NOT DESCRIBED IN THE DISCLOSURE
LETTER IN AN AGGREGATE PRINCIPAL AMOUNT NOT TO EXCEED AT ANY TIME $5.0 MILLION),
BUT NOT ANY EXTENSIONS, RENEWALS OR REPLACEMENTS OF SUCH INDEBTEDNESS EXCEPT
PERMITTED REFINANCINGS OF ANY SUCH INDEBTEDNESS;


 


(I)            INDEBTEDNESS WITH RESPECT TO CAPITAL LEASES ENTERED INTO AFTER
THE CLOSING DATE IN AN AGGREGATE PRINCIPAL AMOUNT NOT TO EXCEED AT ANY TIME
OUTSTANDING $75.0 MILLION PLUS ANY AMOUNT PERMITTED BY AND NOT UTILIZED PURSUANT
TO SECTION 6.1(J), BUT IN NO EVENT SHALL THE AGGREGATE OUTSTANDING PRINCIPAL
AMOUNT OF INDEBTEDNESS UNDER THIS SECTION 6.1(I) AND SECTION 6.1(J) BELOW EXCEED
AT ANY TIME $150.0 MILLION;


 


(J)            PURCHASE MONEY INDEBTEDNESS IN AN AGGREGATE PRINCIPAL AMOUNT NOT
TO EXCEED AT ANY TIME OUTSTANDING $75.0 MILLION PLUS ANY AMOUNT PERMITTED BY AND
NOT UTILIZED PURSUANT TO SECTION 6.1(I), BUT IN NO EVENT SHALL THE AGGREGATE
OUTSTANDING PRINCIPAL AMOUNT OF INDEBTEDNESS UNDER THIS SECTION 6.1(J) AND
SECTION 6.1(I) ABOVE EXCEED AT ANY TIME $150.0 MILLION; PROVIDED, ANY SUCH
INDEBTEDNESS (I) SHALL BE SECURED ONLY BY THE ASSET (AND ANY ACCESSION, ADDITION
OR


 

72

--------------------------------------------------------------------------------


 


IMPROVEMENT THERETO, ANY REPLACEMENT THEREOF AND THE PROCEEDS THEREOF) ACQUIRED
IN CONNECTION WITH THE INCURRENCE OF SUCH INDEBTEDNESS AND CUSTOMARY CASH
SECURITY DEPOSITS, AND (II) SHALL NOT EXCEED 100.0% OF THE AGGREGATE
CONSIDERATION PAID WITH RESPECT TO SUCH ASSET;


 


(K)           NON-RECOURSE (OTHER THAN CERTAIN LIMITED, CUSTOMARY PROVISIONS FOR
RECOURSE) INDEBTEDNESS SECURED BY THE CORPORATE HEAD OFFICE CAMPUS IN A
PRINCIPAL AMOUNT NOT TO EXCEED THE GREATER OF (A) $50.0 MILLION AND (B) THE FAIR
MARKET VALUE OF THE CORPORATE HEAD OFFICE CAMPUS;


 


(L)            INDEBTEDNESS OF FOREIGN SUBSIDIARIES IN AN AGGREGATE PRINCIPAL
AMOUNT NOT TO EXCEED AT ANY TIME 7.5% OF CONSOLIDATED TANGIBLE FOREIGN ASSETS;


 


(M)          INDEBTEDNESS UNDER HEDGE AGREEMENTS ENTERED INTO FROM TIME TO TIME
BY COMPANY OR ANY OF ITS SUBSIDIARIES IN ACCORDANCE WITH SECTION 6.6(J) AND
SECURED HEDGE AGREEMENTS;


 


(N)           THE EXISTING LETTERS OF CREDIT;


 


(O)           REIMBURSEMENT OBLIGATIONS IN RESPECT OF LETTERS OF CREDIT, BANK
GUARANTEES AND BANKER’S ACCEPTANCES IN AN AGGREGATE FACE AMOUNT NOT TO EXCEED
$25.0 MILLION AT ANY TIME;


 


(P)           INDEBTEDNESS OF A SUBSIDIARY OUTSTANDING ON THE DATE SUCH
SUBSIDIARY WAS ACQUIRED BY COMPANY OR ANY OF ITS SUBSIDIARIES OR ASSUMED IN
CONNECTION WITH THE ACQUISITION OF ASSETS FROM A PERSON (OTHER THAN INDEBTEDNESS
INCURRED AS CONSIDERATION IN, OR TO PROVIDE ALL OR ANY PORTION OF THE FUNDS OR
CREDIT SUPPORT UTILIZED TO CONSUMMATE, THE TRANSACTION OR SERIES OF TRANSACTIONS
PURSUANT TO WHICH SUCH SUBSIDIARY BECAME A SUBSIDIARY OF COMPANY OR WAS
OTHERWISE ACQUIRED BY COMPANY); PROVIDED THAT THE AGGREGATE PRINCIPAL AMOUNT (OR
ACCRETED VALUE, AS APPLICABLE) OF ALL SUCH INDEBTEDNESS INCURRED PURSUANT TO
THIS CLAUSE (P) AT ANY TIME OUTSTANDING SHALL NOT EXCEED $50.0 MILLION;


 


(Q)           CUSTOMARY INDEMNIFICATION OBLIGATIONS PURSUANT TO FACTORING OR
SIMILAR ARRANGEMENTS PERMITTED UNDER SECTION 6.8(D) OR SECTION 6.8(E) HEREOF;


 


(R)            OTHER UNSECURED INDEBTEDNESS OF COMPANY AND ITS SUBSIDIARIES IN
AN AGGREGATE PRINCIPAL AMOUNT NOT TO EXCEED AT ANY TIME $100.0 MILLION; AND


 


(S)           INDEBTEDNESS (INCLUDING GUARANTIES) INCURRED PURSUANT TO PERMITTED
SECURITIZATIONS.


 

Section 6.2  Liens.  No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or permit to
exist any Lien on or with respect to any property or asset of any kind
(including any document or instrument in respect of goods or accounts
receivable) of Company or any of its Subsidiaries, whether now owned or
hereafter acquired, or any income or profits therefrom, or file or permit the
filing of, or permit to remain in effect, any financing statement or other
similar notice of any Lien with respect to any such property, asset, income or
profits under the UCC of any State or under any similar recording or notice
statute, except:

 

73

--------------------------------------------------------------------------------


 


(A)           LIENS IN FAVOR OF COLLATERAL AGENT FOR THE BENEFIT OF SECURED
PARTIES GRANTED PURSUANT TO ANY CREDIT DOCUMENT;


 


(B)           LIENS FOR TAXES NOT YET DUE AND PAYABLE, OR IF OBLIGATIONS WITH
RESPECT TO SUCH TAXES ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE
PROCEEDINGS PROMPTLY INSTITUTED AND DILIGENTLY CONDUCTED AND THE EXISTENCE OF
SUCH LIEN WOULD NOT VIOLATE SECTION 5.3 HEREOF;


 


(C)           STATUTORY, COMMON LAW OR CONTRACTUAL LIENS OF LANDLORDS, CREDITOR
DEPOSITORY INSTITUTIONS OR INSTITUTIONS HOLDING SECURITIES ACCOUNTS (INCLUDING
RIGHTS OF SET-OFF OR SIMILAR RIGHTS AND REMEDIES), CARRIERS, WAREHOUSEMEN,
MECHANICS, REPAIRMEN, WORKMEN AND MATERIALMEN, AND OTHER LIENS IMPOSED BY LAW
(OTHER THAN ANY SUCH LIEN IMPOSED PURSUANT TO SECTION 401 (A)(29) OR 412(N) OF
THE INTERNAL REVENUE CODE OR BY ERISA), IN EACH CASE INCURRED IN THE ORDINARY
COURSE OF BUSINESS (I) FOR AMOUNTS NOT YET OVERDUE OR (II) FOR AMOUNTS THAT ARE
OVERDUE AND THAT (IN THE CASE OF ANY SUCH AMOUNTS OVERDUE FOR A PERIOD IN EXCESS
OF TEN DAYS) ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS, SO
LONG AS SUCH RESERVES OR OTHER APPROPRIATE PROVISIONS, IF ANY, AS SHALL BE
REQUIRED BY GAAP SHALL HAVE BEEN MADE FOR ANY SUCH CONTESTED AMOUNTS;


 


(D)           LIENS INCURRED IN THE ORDINARY COURSE OF BUSINESS IN CONNECTION
WITH WORKERS’ COMPENSATION, UNEMPLOYMENT INSURANCE AND OTHER TYPES OF SOCIAL
SECURITY, OR TO SECURE THE PERFORMANCE OF TENDERS, STATUTORY OBLIGATIONS, SURETY
AND APPEAL BONDS, BIDS, LEASES, GOVERNMENT CONTRACTS, TRADE CONTRACTS, CONTRACTS
FOR THE PURCHASE OF PROPERTY, PERFORMANCE AND RETURN-OF-MONEY BONDS, AND OTHER
SIMILAR OBLIGATIONS (EXCLUSIVE OF OBLIGATIONS FOR THE PAYMENT OF BORROWED MONEY
OR OTHER INDEBTEDNESS), SO LONG AS NO FORECLOSURE, SALE OR SIMILAR PROCEEDINGS
HAVE BEEN COMMENCED WITH RESPECT TO ANY PORTION OF THE COLLATERAL ON ACCOUNT
THEREOF;


 


(E)           EASEMENTS, RIGHTS-OF-WAY, RESTRICTIONS, ENCROACHMENTS, AND OTHER
MINOR DEFECTS OR IRREGULARITIES IN TITLE, IN EACH CASE WHICH DO NOT AND ARE NOT
REASONABLY EXPECTED TO INTERFERE IN ANY MATERIAL RESPECT WITH THE ORDINARY
CONDUCT OF THE BUSINESS OF COMPANY OR ANY OF ITS SUBSIDIARIES;


 


(F)            ANY INTEREST OR TITLE OF A LESSOR OR SUBLESSOR UNDER ANY LEASE OF
REAL ESTATE NOT PROHIBITED HEREBY;


 


(G)           LIENS SOLELY ON ANY CASH EARNEST MONEY DEPOSITS MADE BY COMPANY OR
ANY OF ITS SUBSIDIARIES IN CONNECTION WITH ANY LETTER OF INTENT OR PURCHASE
AGREEMENT PERMITTED HEREUNDER;


 


(H)           PURPORTED LIENS EVIDENCED BY THE FILING OF PRECAUTIONARY UCC
FINANCING STATEMENTS RELATING SOLELY TO OPERATING LEASES OF PERSONAL PROPERTY
ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS;


 


(I)            LIENS IN FAVOR OF CUSTOMS AND REVENUE AUTHORITIES ARISING AS A
MATTER OF LAW TO SECURE PAYMENT OF CUSTOMS DUTIES IN CONNECTION WITH THE
IMPORTATION OF GOODS;


 


(J)            ANY ZONING OR SIMILAR LAW OR RIGHT RESERVED TO OR VESTED IN ANY
GOVERNMENTAL OFFICE OR AGENCY TO CONTROL OR REGULATE THE USE OF ANY REAL
PROPERTY;

 

74

--------------------------------------------------------------------------------


 


(K)           LICENSES OR SUBLICENSES OF PATENTS, TRADEMARKS, COPYRIGHTS AND
OTHER INTELLECTUAL PROPERTY RIGHTS GRANTED BY COMPANY OR ANY OF ITS SUBSIDIARIES
IN THE ORDINARY COURSE OF BUSINESS AND NOT INTERFERING IN ANY RESPECT WITH THE
ORDINARY CONDUCT OF THE BUSINESS OF COMPANY OR SUCH SUBSIDIARY;


 


(L)            LIENS DESCRIBED IN SCHEDULE 6.2 OF THE DISCLOSURE LETTER (OR
OTHER NON-MATERIAL LIENS OF COMPANY AND ITS SUBSIDIARIES EXISTING ON THE CLOSING
DATE AND NOT DESCRIBED IN THE DISCLOSURE LETTER IN AN AGGREGATE PRINCIPAL AMOUNT
NOT TO EXCEED AT ANY TIME $2.0 MILLION) OR ON A TITLE REPORT IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO COLLATERAL AGENT AND DELIVERED PURSUANT TO
SECTION 3.1(E)(III) OR SECTION 5.10 AND ANY RENEWALS OR EXTENSIONS THEREOF,
PROVIDED THAT THE PROPERTY COVERED THEREBY IS NOT INCREASED AND ANY RENEWAL OR
EXTENSION OF THE OBLIGATIONS SECURED OR BENEFITED THEREBY CONSTITUTES A
PERMITTED REFINANCING;


 


(M)          LIENS SECURING INDEBTEDNESS PERMITTED PURSUANT TO SECTION 6.1(I) OR
6.1(J); PROVIDED, ANY SUCH LIEN SHALL ENCUMBER ONLY THE ASSET ACQUIRED WITH THE
PROCEEDS OF SUCH INDEBTEDNESS AND ANY ACCESSIONS, ADDITIONS, PARTS,
REPLACEMENTS, FIXTURES, IMPROVEMENTS AND ATTACHMENTS THERETO, AND THE PROCEEDS
THEREOF AND CUSTOMARY CASH SECURITY DEPOSITS;


 


(N)           LIENS SECURING INDEBTEDNESS PERMITTED PURSUANT TO SECTION 6.1(K);
PROVIDED, ANY SUCH LIEN SHALL ENCUMBER ONLY THE CORPORATE HEAD OFFICE CAMPUS AND
SUCH OTHER PROPERTY RELATING TO THE CORPORATE HEAD OFFICE CAMPUS AS IS NORMALLY
DESCRIBED IN A MORTGAGE OR DEED OF TRUST AND, IN CONNECTION WITH THE INCURRENCE
OF SUCH INDEBTEDNESS, COLLATERAL AGENT SHALL (UPON THE REQUEST OF COMPANY)
RELEASE ITS LIENS ENCUMBERING THE CORPORATE HEAD OFFICE CAMPUS;


 


(O)           LIENS ENCUMBERING ASSETS OF FOREIGN SUBSIDIARIES SECURING
INDEBTEDNESS PERMITTED PURSUANT TO SECTION 6.1(L) OR OTHER OBLIGATIONS NOT
PROHIBITED HEREBY IN AN AGGREGATE AMOUNT NOT TO EXCEED AT ANY TIME 5.0% OF
CONSOLIDATED TANGIBLE FOREIGN ASSETS; AND LIENS ENCUMBERING ASSETS OF FOREIGN
SUBSIDIARIES SECURING THEIR OBLIGATIONS ARISING UNDER SALES OF RECEIVABLES OWNED
BY SUCH FOREIGN SUBSIDIARIES PERMITTED BY SECTION 6.8(D);


 


(P)           LIENS SECURING INDEBTEDNESS WITH RESPECT TO THE SENIOR SECURED
NOTES OR REFINANCING SENIOR SECURED NOTES PERMITTED PURSUANT TO
SECTION 6.1(C)(II) ON (EXCEPT AS OTHERWISE PERMITTED UNDER ANY CREDIT DOCUMENT
AND SO LONG AS SUCH LIENS ARE AT ALL TIMES SUBJECT TO THE TERMS OF THE
INTERCREDITOR AGREEMENT) ASSETS SUBJECT TO THE LIEN IN FAVOR OF COLLATERAL AGENT
FOR THE BENEFIT OF SECURED PARTIES GRANTED PURSUANT TO ANY CREDIT DOCUMENT;


 


(Q)           LIENS CONSISTING OF PLEDGES OF CASH COLLATERAL (I) TO SECURE THE
EXISTING LETTERS OF CREDIT, AND (II) TO SECURE LETTERS OF CREDIT, BANK
GUARANTEES AND BANKER’S ACCEPTANCES IN AN AGGREGATE AMOUNT NOT TO EXCEED $10.0
MILLION TO THE EXTENT PERMITTED HEREUNDER;


 


(R)            LIENS CONSISTING OF PLEDGES OF CASH COLLATERAL TO SECURE HEDGE
AGREEMENTS ENTERED INTO WITH ANY LENDER OR ANY AFFILIATE OF ANY LENDER (OTHER
THAN SECURED HEDGE AGREEMENTS) IN AN AGGREGATE AMOUNT NOT TO EXCEED $100.0
MILLION TO THE EXTENT PERMITTED HEREUNDER;


 


(S)           LIENS ON PROPERTY AT THE TIME COMPANY OR ANY SUBSIDIARY ACQUIRED
SUCH PROPERTY IN A TRANSACTION PERMITTED BY SECTION 6.8, INCLUDING ANY
ACQUISITION BY MEANS OF A MERGER, AMALGAMATION OR CONSOLIDATION WITH OR INTO
COMPANY OR ANY SUBSIDIARY; PROVIDED,

 

75

--------------------------------------------------------------------------------


 


HOWEVER, THAT SUCH LIEN MAY NOT EXTEND TO ANY OTHER PROPERTY OF COMPANY OR ANY
SUBSIDIARY; PROVIDED FURTHER THAT SUCH LIENS SHALL NOT HAVE BEEN CREATED IN
ANTICIPATION OF OR IN CONNECTION WITH THE TRANSACTION OR SERIES OF TRANSACTIONS
PURSUANT TO WHICH SUCH PROPERTY WAS ACQUIRED BY COMPANY OR ANY SUBSIDIARY;


 


(T)            LIENS ON THE PROPERTY OF A PERSON EXISTING AT THE TIME SUCH
PERSON BECOMES A SUBSIDIARY OF COMPANY IN A TRANSACTION PERMITTED BY
SECTION 6.8; PROVIDED, HOWEVER THAT ANY SUCH LIEN MAY NOT EXTEND TO ANY OTHER
PROPERTY OF COMPANY OR ANY OTHER SUBSIDIARY THAT IS NOT A DIRECT SUBSIDIARY OF
SUCH PERSON; PROVIDED FURTHER THAT ANY SUCH LIEN WAS NOT CREATED IN ANTICIPATION
OF OR IN CONNECTION WITH THE TRANSACTION OR SERIES OF TRANSACTIONS PURSUANT TO
WHICH SUCH PERSON BECAME A SUBSIDIARY OF COMPANY;


 


(U)           LIENS SECURING JUDGMENTS, WRITS, WARRANTS OR SIMILAR PROCESSES NOT
CONSTITUTING AN EVENT OF DEFAULT UNDER SECTION 8.1(H);


 


(V)           LIENS ON SPECIFIC ITEMS OF INVENTORY OR OTHER GOODS AND THE
PROCEEDS THEREOF SECURING SUCH PERSON’S OBLIGATIONS IN RESPECT OF BANKERS’
ACCEPTANCES ISSUED OR CREDITED FOR THE ACCOUNT OF SUCH PERSON TO FACILITATE THE
PURCHASE, SHIPMENT OR STORAGE OF SUCH INVENTORY OR GOODS;


 


(W)          LIENS ARISING UNDER CONSIGNMENT OR SIMILAR ARRANGEMENTS FOR THE
SALE OF GOODS IN THE ORDINARY COURSE OF BUSINESS;


 


(X)            LIENS ON INSURANCE PROCEEDS SECURING THE PAYMENT OF FINANCED
INSURANCE PREMIUMS;


 


(Y)           LIENS (AND ANY RENEWALS OR EXTENSIONS THEREOF, PROVIDED THAT THE
PROPERTY COVERED THEREBY IS NOT INCREASED) ENCUMBERING ASSETS OF FOREIGN
SUBSIDIARIES SECURING INDEBTEDNESS OF FOREIGN SUBSIDIARIES, WHICH INDEBTEDNESS
EXISTS ON THE CLOSING DATE AND IS LISTED IN SCHEDULE 6.1 OF THE DISCLOSURE
LETTER (AND ANY RENEWALS OR EXTENSIONS THEREOF CONSTITUTING PERMITTED
REFINANCINGS, PROVIDED THAT THE PROPERTY COVERED THEREBY IS NOT INCREASED);


 


(Z)            LEASES OR SUBLEASES GRANTED TO OTHERS IN THE ORDINARY COURSE OF
BUSINESS WHICH DO NOT INTERFERE IN ANY MATERIAL RESPECT WITH THE BUSINESS
OPERATIONS OF COMPANY AND ITS SUBSIDIARIES TAKEN AS A WHOLE;


 


(AA)         CUSTOMARY LIENS GRANTED IN FAVOR OF A TRUSTEE TO SECURE FEES AND
OTHER AMOUNTS OWING TO SUCH TRUSTEE UNDER AN INDENTURE OR OTHER AGREEMENT
PURSUANT TO WHICH INDEBTEDNESS PERMITTED BY SECTION 6.1 IS ISSUED;


 


(BB)         OTHER LIENS ON ASSETS (INCLUDING THE COLLATERAL), SECURING
INDEBTEDNESS OR OTHER OBLIGATIONS NOT PROHIBITED HEREUNDER IN AN AGGREGATE
AMOUNT NOT TO EXCEED $25.0 MILLION AT ANY TIME OUTSTANDING; PROVIDED THAT THE
COLLATERAL AGENT OR OTHER REPRESENTATIVE OF THE HOLDERS OF SUCH INDEBTEDNESS OR
OTHER OBLIGATIONS HAVE ENTERED INTO A JOINDER TO THE INTERCREDITOR AGREEMENT
SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS EXHIBIT M (AND COLLATERAL AGENT IS
HEREBY AUTHORIZED TO ENTER INTO AND PERFORM UNDER ANY SUCH JOINDERS, AMENDMENTS,
MODIFICATIONS, SUPPLEMENTS AND RESTATEMENTS OF THE CREDIT DOCUMENTS TO EFFECT
THE FOREGOING); AND

 

76

--------------------------------------------------------------------------------


 


(CC)         OTHER LIENS ON ASSETS, OTHER THAN THE COLLATERAL, SECURING
INDEBTEDNESS OR OTHER OBLIGATIONS IN AN AGGREGATE AMOUNT NOT TO EXCEED $10.0
MILLION AT ANY TIME OUTSTANDING;


 


(DD)         THE INTEREST OF A PURCHASER (OR AN AGENT FOR SUCH PURCHASER) OF
PERMITTED RECEIVABLES ACQUIRED PURSUANT TO, OR ANY LIEN ON THE ASSET OF A
SECURITIZATION SUBSIDIARY GRANTED PURSUANT TO, ONE OR MORE PERMITTED
SECURITIZATIONS; AND


 


(EE)         LIENS IN RESPECT OF DEPOSIT ACCOUNTS FOR THE COLLECTION OF
RECEIVABLES SOLD PURSUANT TO SECTIONS 6.8(D) OR (E).


 

Section 6.3  No Further Negative Pledges.  Except with respect to (a) specific
property encumbered to secure payment of particular Indebtedness or to be sold
pursuant to an executed agreement with respect to a permitted Asset Sale or
other sale or disposition of property not constituting an Asset Sale and
permitted hereunder; (b) restrictions by reason of customary provisions
restricting assignments, subletting or other transfers contained in leases,
licenses and other agreements entered into in the ordinary course of business
(provided that such restrictions are limited to the property or assets secured
by such Liens or the property or assets subject to such leases, licenses or
similar agreements, as the case may be); (c) restrictions imposed by the Senior
Secured Note Documents, the New Senior Subordinated Notes Documents or any
documents relating to any Permitted Refinancing of any Convertible Securities;
(d) restrictions and conditions applicable to any Subsidiary acquired after the
date hereof if such restrictions and conditions existed at the time such
Subsidiary was acquired, were not created in anticipation of such acquisition
and apply solely to such acquired Subsidiary; (e) restrictions contained in any
agreements evidencing Indebtedness permitted by Section 6.1(l) and applying
solely to such Subsidiary and its Subsidiaries; (f) restrictions disclosed in
Schedule 6.3 of the Disclosure Letter; (g) restrictions in agreements entered
into in connection with the incurrence of Permitted Liens, to the extent they
condition, prohibit or limit the ability of the Agents or the Lenders from
obtaining a Lien on the property, rights and assets subject to such Permitted
Lien; and (h) restrictions imposed in connection with Permitted Securitizations
or sales of receivables permitted by Section 6.8(d) or Section 6.8(e), no Credit
Party nor any of its Subsidiaries shall enter into any agreement prohibiting the
creation or assumption of any Lien upon any of its properties or assets, whether
now owned or hereafter acquired.

 

Section 6.4  Restricted Junior Payments.  No Credit Party shall, nor shall it
permit any of its Subsidiaries through any manner or means or through any other
Person to, declare, order, pay, make or set apart, any sum for any Restricted
Junior Payment other than:

 


(A)           COMPANY MAY MAKE REGULARLY SCHEDULED PAYMENTS OF INTEREST AND
PAYMENTS OF PRINCIPAL AND ACCRETED VALUE AS REGULARLY SCHEDULED, AT SCHEDULED
MATURITY OR UPON MANDATORY REDEMPTION (INCLUDING ACCRUED INTEREST) IN RESPECT OF
ANY SUBORDINATED INDEBTEDNESS IN ACCORDANCE WITH THE TERMS OF, AND ONLY TO THE
EXTENT REQUIRED BY, AND SUBJECT TO THE SUBORDINATION PROVISIONS CONTAINED IN,
THE INDENTURE OR OTHER AGREEMENT PURSUANT TO WHICH SUCH SUBORDINATED
INDEBTEDNESS WAS ISSUED;


 


(B)           SO LONG AS NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING OR WOULD RESULT THEREFROM, REPURCHASES OF COMMON STOCK OF COMPANY IN
AN AMOUNT NOT TO EXCEED THE LESSER OF (I) $35.0 MILLION IN THE AGGREGATE OVER
THE TERM OF THIS AGREEMENT OR (II) THE GREATER

 

77

--------------------------------------------------------------------------------


 


OF (A) $10.0 MILLION AND (B) 50% OF THE AGGREGATE AMOUNT OF NET INCOME ACCRUED
DURING THE PERIOD (TREATED AS ONE ACCOUNTING PERIOD) FROM THE BEGINNING OF THE
FISCAL QUARTER DURING WHICH THE CLOSING DATE OCCURS TO THE END OF THE MOST
RECENT FISCAL QUARTER FOR WHICH FINANCIAL STATEMENTS HAVE BEEN MADE PUBLICLY
AVAILABLE AT THE TIME OF SUCH REPURCHASE;


 


(C)           ACQUISITIONS OF CAPITAL STOCK OF COMPANY IN CONNECTION WITH THE
EXERCISE OF STOCK OPTIONS OR STOCK APPRECIATION RIGHTS BY WAY OF CASHLESS
EXERCISE OR IN CONNECTION WITH THE SATISFACTION OF WITHHOLDING TAX OBLIGATIONS;


 


(D)           PURCHASES OF FRACTIONAL SHARES OF THE CAPITAL STOCK OF COMPANY
ARISING OUT OF STOCK DIVIDENDS, SPLITS OR COMBINATIONS OR BUSINESS COMBINATIONS;


 


(E)           COMPANY MAY HONOR ANY CONVERSION REQUEST BY A HOLDER OF ANY
CONVERTIBLE INDEBTEDNESS OF COMPANY OR ANY OF ITS SUBSIDIARIES AND MAKE CASH
PAYMENTS IN LIEU OF FRACTIONAL SHARES IN CONNECTION WITH ANY CONVERSION OF ANY
CONVERTIBLE INDEBTEDNESS;


 


(F)            SO LONG AS NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING OR WOULD RESULT THEREFROM, PURCHASE, REPURCHASE, REDEEM, DEFEASE,
ACQUIRE OR RETIRE FOR VALUE (I) CAPITAL STOCK OF COMPANY OR ANY OF ITS
SUBSIDIARIES FROM ANY OFFICER, DIRECTOR, EMPLOYEE OR CONSULTANT OF COMPANY OR
ITS SUBSIDIARIES IN AN AGGREGATE AMOUNT NOT TO EXCEED $5.0 MILLION DURING ANY
YEAR AND (II) ANY NON-CASH RIGHTS DISTRIBUTED IN CONNECTION WITH ANY STOCKHOLDER
RIGHTS PLAN;


 


(G)           MAKE ANY PAYMENT ON OR WITH RESPECT TO, OR REPURCHASE, REDEEM,
DEFEASE OR ACQUIRE OR RETIRE FOR VALUE, ANY CONVERTIBLE INDEBTEDNESS OF COMPANY
IN CONNECTION WITH (I) AN OPTIONAL REDEMPTION OF SUCH CONVERTIBLE INDEBTEDNESS
PURSUANT TO THE TERMS THEREOF; PROVIDED THAT THE CURRENT MARKET PRICE PER SHARE
OF COMPANY’S COMMON STOCK (CALCULATED BASED UPON THE AVERAGE CLOSING PRICE AS
REPORTED ON THE NASDAQ NATIONAL MARKET) (OR ANY NATIONAL SECURITIES EXCHANGE ON
WHICH SUCH COMMON STOCK IS LISTED) FOR THE 30-TRADING DAY PERIOD IMMEDIATELY
PRECEDING THE DATE ANY NOTICE OF REDEMPTION IS SENT OR PUBLISHED) INTO WHICH
SUCH CONVERTIBLE INDEBTEDNESS IS CONVERTIBLE EQUALS OR EXCEEDS 150% OF THE
CONVERSION PRICE IN EFFECT FOR SUCH CONVERTIBLE INDEBTEDNESS ON THE DATE OF SUCH
NOTICE; AND (II) THE PAYMENT BY COMPANY OF CASH IN LIEU OF FRACTIONAL SHARES
DELIVERABLE UPON CONVERSION OF ANY CONVERTIBLE INDEBTEDNESS IN COMPLIANCE WITH
THE TERMS OF THE INSTRUMENTS GOVERNING SUCH CONVERTIBLE INDEBTEDNESS;


 


(H)           SO LONG AS THE PERMITTED CONVERTIBLE SECURITIES REFINANCING
CONDITIONS ARE SATISFIED, VOLUNTARILY PURCHASE OR VOLUNTARILY REDEEM THE
CONVERTIBLE SECURITIES WITH, OR VOLUNTARILY EXCHANGE THE CONVERTIBLE SECURITIES
FOR, OR OTHERWISE MAKE ANY VOLUNTARY PRINCIPAL OR PREMIUM PAYMENT IN RESPECT OF
CONVERTIBLE SECURITIES WITH, ANY COMBINATION OF SECURITIES AND CASH;


 


(I)            MAKE PAYMENTS NOT IN VIOLATION OF THE INTERCO SUBORDINATION
AGREEMENT IN RESPECT OF INTERCOMPANY INDEBTEDNESS PERMITTED BY SECTION 6.1(B);


 


(J)            TRANSACTIONS DISCLOSED IN SCHEDULE 6.4 OF THE DISCLOSURE LETTER;
AND


 


(K)           IN CONNECTION WITH ANY PERMITTED ACQUISITION, (I) RECEIVE OR
ACCEPT THE RETURN TO COMPANY OR ANY OF ITS SUBSIDIARIES OF CAPITAL STOCK OF
COMPANY OR ANY OF ITS SUBSIDIARIES

 

78

--------------------------------------------------------------------------------


 


CONSTITUTING A PORTION OF THE PURCHASE PRICE CONSIDERATION IN SETTLEMENT OF
INDEMNIFICATION CLAIMS OR (II) MAKE PAYMENTS OR DISTRIBUTIONS TO DISSENTING
STOCKHOLDERS PURSUANT TO APPLICABLE LAW.


 

Section 6.5  Restrictions on Subsidiary Distributions.  Except as provided
herein, no Credit Party shall, nor shall it permit any of its Subsidiaries to,
create or otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any Subsidiary of
Company to (a) pay dividends or make any other distributions on any of such
Subsidiary’s Capital Stock owned by Company or any other Subsidiary of Company,
(b) repay or prepay any Indebtedness owed by such Subsidiary to Company or any
other Subsidiary of Company, (c) make loans or advances to Company or any other
Subsidiary of Company, or (d) transfer any of its property or assets to Company
or any other Subsidiary of Company, in each case other than restrictions (i) in
agreements evidencing Indebtedness permitted by Section 6.1(i) or Section 6.1(j)
that impose restrictions on the property so acquired; (ii) by reason of
customary provisions restricting assignments, subletting or other transfers
contained in leases, licenses, joint venture agreements and other agreements
entered into in the ordinary course of business; (iii) that are or were created
by virtue of any transfer of, agreement to transfer or option or right with
respect to any property, assets or Capital Stock not otherwise prohibited under
this Agreement; (iv) in the Senior Secured Note Documents, the New Senior
Subordinated Notes Documents or any documents relating to any Permitted
Refinancing of any Convertible Securities; (v) contained in agreements or
documents evidencing Indebtedness or other obligations permitted by
Section 6.1(l) so long as any such encumbrance or restriction applies only the
Foreign Subsidiary issuing such Indebtedness or other obligation; (vi) imposed
on a Subsidiary and existing at the time it became a Subsidiary if such
restrictions were not created in connection with or in anticipation of the
transaction or series of transactions pursuant to which such Subsidiary became a
Subsidiary or was acquired by Company and only to the extent applying to such
Subsidiary; (vii) under or in connection with any joint venture agreements,
partnership agreement, stock sale agreements and other similar agreements;
provided that (A) any such agreements are entered into in the ordinary course of
business and in good faith, and (B) such restrictions are reasonably customary
for such agreements; (viii) under any agreement, instrument or contract
affecting property or a Person at the time such property or Person was acquired
by Company or any of its Subsidiaries, so long as such restriction relates
solely to the property or Person so acquired and was not created in connection
with or in anticipation of such acquisition; (ix) existing by virtue of, or
arising under, applicable law, regulation, order, approval, license, permit,
grant or similar restriction, in each case issued or imposed by a Governmental
Authority; (x) set forth in Schedule 6.5 of the Disclosure Letter or that result
from the Permitted Refinancing or subsequent Permitted Refinancing of any
Indebtedness pursuant to an agreement, instrument or contract set forth in
Schedule 6.5 of the Disclosure Letter or referred to in clause (iv), (v), (vi),
(vii) or (viii) of this Section 6.5; provided that the restrictions existing
under or by reason of any such agreement, instrument or contract are not
materially less favorable, taken as a whole, to the Lenders that those under the
agreement evidencing the Indebtedness being refinanced; (xi) customary
subrogation waivers in guaranties permitted under this Agreement, and (xii)
contained in agreements or documents entered into in connection with Permitted
Securitizations or sales of receivables permitted by Section 6.8(d) or
Section 6.8(e).

 

Section 6.6  Investments.  No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, make or own any Investment in any
Person, including without limitation any Joint Venture, except:

 

79

--------------------------------------------------------------------------------


 


(A)           CASH EQUIVALENTS;


 


(B)           (I) EQUITY INVESTMENTS IN FOREIGN SUBSIDIARIES TO THE MINIMUM
EXTENT REQUIRED TO COMPLY WITH THE LOCAL MINIMUM CAPITALIZATION REQUIREMENTS OF
FOREIGN JURISDICTIONS AND (II) CONVERSIONS OF INTERCOMPANY INDEBTEDNESS BETWEEN
ANY CREDIT PARTY AND FOREIGN SUBSIDIARIES PERMITTED HEREUNDER INTO EQUITY, WITH
THE AMOUNT OF ALL INDEBTEDNESS SO CONVERTED NOT TO EXCEED $30.0 MILLION IN THE
AGGREGATE;


 


(C)           EQUITY INVESTMENTS OWNED AS OF THE CLOSING DATE IN ANY SUBSIDIARY
AND INVESTMENTS MADE AFTER THE CLOSING DATE IN WHOLLY-OWNED SUBSIDIARIES (WHICH
INVESTMENTS SHALL NOT BE IN AN AMOUNT IN EXCESS OF $25.0 MILLION IN THE
AGGREGATE IN THE CASE OF INVESTMENTS BY ANY CREDIT PARTY OR ANY FIRST TIER
FOREIGN SUBSIDIARY IN ANY OTHER FOREIGN SUBSIDIARY);


 


(D)           INVESTMENTS (I) IN ANY SECURITIES RECEIVED IN SATISFACTION OR
PARTIAL SATISFACTION THEREOF FROM FINANCIALLY TROUBLED ACCOUNT DEBTORS (WHETHER
IN CONNECTION WITH A FORECLOSURE, BANKRUPTCY, WORKOUT OR OTHERWISE) AND
(II) DEPOSITS, PREPAYMENTS AND OTHER CREDITS TO SUPPLIERS MADE IN THE ORDINARY
COURSE OF BUSINESS CONSISTENT WITH THE PAST PRACTICES OF COMPANY AND ITS
SUBSIDIARIES;


 


(E)           INTERCOMPANY LOANS TO THE EXTENT PERMITTED UNDER SECTION 6.1(B);


 


(F)            CONSOLIDATED CAPITAL EXPENDITURES;


 


(G)           LOANS AND ADVANCES TO EMPLOYEES OF COMPANY AND ITS SUBSIDIARIES
MADE IN THE ORDINARY COURSE OF BUSINESS AND TO THE EXTENT PERMITTED BY THE
SARBANES-OXLEY ACT OF 2002, IN AN AGGREGATE PRINCIPAL AMOUNT NOT TO EXCEED $10.0
MILLION IN THE AGGREGATE;


 


(H)           INVESTMENTS MADE IN CONNECTION WITH PERMITTED ACQUISITIONS
PERMITTED PURSUANT TO SECTION 6.8 OR IN CONNECTION WITH THE ACQUISITIONS
DESCRIBED IN A LETTER DELIVERED TO THE LENDERS ON OR PRIOR TO THE DATE HEREOF
(AND INVESTMENTS OF SUCH ACQUIRED PERSON, IF ANY, WHICH INVESTMENTS EXISTED AT
THE TIME OF SUCH ACQUISITION AND WERE NOT CREATED IN CONTEMPLATION WITH SUCH
ACQUISITION);


 


(I)            INVESTMENTS DESCRIBED IN SCHEDULE 6.6 OF THE DISCLOSURE LETTER
AND COMMITMENTS DESCRIBED IN SCHEDULE 6.6 OF THE DISCLOSURE LETTER REQUIRED BY
AGREEMENTS LISTED IN SUCH SCHEDULE;


 


(J)            COMPANY AND ITS SUBSIDIARIES MAY ENTER INTO AND PERFORM ITS
OBLIGATIONS UNDER HEDGE AGREEMENTS ENTERED INTO IN THE ORDINARY COURSE OF
BUSINESS;


 


(K)           INVESTMENTS CONSISTING OF EXTENSIONS OF CREDIT IN THE NATURE OF
ACCOUNTS RECEIVABLE, PREPAID ROYALTIES OR EXPENSES OR NOTES RECEIVABLE ARISING
FROM THE SALE OR LEASE OF GOODS OR SERVICES IN THE ORDINARY COURSE OF BUSINESS,
OR PERFORMANCE OR SIMILAR DEPOSITS ARISING IN THE ORDINARY COURSE OF BUSINESS,
AND INVESTMENTS RECEIVED IN SATISFACTION OR PARTIAL SATISFACTION THEREOF FROM
FINANCIALLY TROUBLED ACCOUNT DEBTORS TO THE EXTENT REASONABLY NECESSARY TO
PREVENT OR LIMIT LOSS;


 


(L)            GUARANTY AND SIMILAR OBLIGATIONS PERMITTED BY SECTION 6.1;

 

80

--------------------------------------------------------------------------------


 


(M)          COMMISSION, ENTERTAINMENT, RELOCATION, PAYROLL, TRAVEL AND SIMILAR
ADVANCES TO COVER MATTERS THAT ARE EXPECTED AT THE TIME OF SUCH ADVANCES
ULTIMATELY TO BE TREATED AS EXPENSES FOR ACCOUNTING PURPOSES AND THAT ARE MADE
IN THE ORDINARY COURSE OF BUSINESS;


 


(N)           INVESTMENTS ACQUIRED BY COMPANY OR ANY OF ITS SUBSIDIARIES (I) IN
EXCHANGE FOR ANY OTHER INVESTMENTS HELD BY COMPANY OR SUCH SUBSIDIARY IN
CONNECTION WITH OR AS A RESULT OF BANKRUPTCY, WORKOUT, REORGANIZATION OR
RECAPITALIZATION OF THE ISSUER OF SUCH INVESTMENT OR (II) AS RESULT OF A
FORECLOSURE BY COMPANY OR ANY OF ITS SUBSIDIARIES WITH RESPECT TO ANY SECURED
INVESTMENT OR OTHER TRANSFER OF TITLE WITH RESPECT TO ANY SECURED INVESTMENT IN
DEFAULT;


 


(O)           INVESTMENTS PERMITTED BY SECTION 6.8 AND INVESTMENTS REPRESENTING
THE NON-CASH PORTION OF THE CONSIDERATION RECEIVED IN CONNECTION WITH A
TRANSACTION DESCRIBED IN CLAUSE (XI) OF THE DEFINITION OF “ASSET SALE”;


 


(P)           OTHER INVESTMENTS IN AN AGGREGATE AMOUNT NOT TO EXCEED AT ANY TIME
$50.0 MILLION; AND


 


(Q)           EQUITY INVESTMENTS IN SUBSIDIARIES SOLELY TO THE EXTENT MADE TO
EFFECT TRANSACTIONS PERMITTED PURSUANT TO SECTION 6.8(C) HEREOF.


 

Notwithstanding the foregoing, in no event shall any Credit Party make any
Investment which results in or facilitates in any manner any Restricted Junior
Payment not otherwise permitted under the terms of Section 6.4.  For purposes of
determining compliance with the provisions of this Section 6.6, equity
Investments made by Company or any of its Subsidiaries (the “contributor”) in
any Subsidiary that are effected pursuant to one or more equity contributions
made contemporaneously or in prompt succession by the contributor and/or any of
its Subsidiaries shall be deemed one Investment by the contributor.

 

Section 6.7  Financial Covenants.  (a)  Fixed Charge Coverage Ratio.  Company
shall not permit the Fixed Charge Coverage Ratio as of the last day of any
Fiscal Quarter, beginning with the Fiscal Quarter ending December 2005, to be
less than 1.75:1.00.

 


(B)           LEVERAGE RATIO.  COMPANY SHALL NOT PERMIT THE LEVERAGE RATIO AS OF
THE LAST DAY OF ANY FISCAL QUARTER, BEGINNING WITH THE FISCAL QUARTER ENDING
DECEMBER 2005, TO EXCEED THE CORRELATIVE RATIO INDICATED:

 

Fiscal Quarter Ending

 

Ratio

December 2005

 

5.00:1.00

April 2006

 

5.00:1.00

July 2006

 

4.75:1.00

September 2006

 

4.75:1.00

December 2006

 

4.50:1.00

March 2007

 

4.50:1.00

June 2007

 

4.00:1.00

September 2007

 

4.00:1.00

December 2007 and thereafter

 

3.50:1.00

 

81

--------------------------------------------------------------------------------


 

Section 6.8  Fundamental Changes; Disposition of Assets; Acquisitions.  No
Credit Party shall, nor shall it permit any of its Subsidiaries to, consummate
any transaction of merger or consolidation, or liquidate, wind-up or dissolve
itself (or suffer any liquidation or dissolution), or convey, sell, lease or
sub-lease (as lessor or sublessor), transfer or otherwise dispose of, in one
transaction or a series of transactions, all or any part of its business, assets
or property of any kind whatsoever, whether real, personal or mixed and whether
tangible or intangible, whether now owned or hereafter acquired, or acquire by
purchase or otherwise (other than purchases or other acquisitions of inventory,
materials and equipment in the ordinary course of business) the business,
property or fixed assets of, or stock or other evidence of beneficial ownership
of, any Person or any division or line of business or other business unit of any
Person, except:

 


(A)           ANY SUBSIDIARY OF COMPANY MAY BE MERGED WITH OR INTO COMPANY OR
ANY GUARANTOR, OR BE LIQUIDATED, WOUND UP OR DISSOLVED, OR ALL OR ANY PART OF
ITS OR COMPANY’S BUSINESS, PROPERTY OR ASSETS MAY BE CONVEYED, SOLD, LEASED,
TRANSFERRED OR OTHERWISE DISPOSED OF, IN ONE TRANSACTION OR A SERIES OF
TRANSACTIONS, TO COMPANY OR ANY GUARANTOR; PROVIDED, IN THE CASE OF SUCH A
MERGER, COMPANY OR SUCH GUARANTOR, AS APPLICABLE, SHALL BE THE CONTINUING OR
SURVIVING PERSON;


 


(B)           SALES OR OTHER DISPOSITIONS OF ASSETS THAT DO NOT CONSTITUTE ASSET
SALES;


 


(C)           (I) ANY FOREIGN SUBSIDIARY OF COMPANY MAY BE MERGED, CONSOLIDATED
OR AMALGAMATED WITH OR INTO ANY OTHER FOREIGN SUBSIDIARY OR BE LIQUIDATED, WOUND
UP OR DISSOLVED; PROVIDED, IN THE CASE OF SUCH A MERGER, CONSOLIDATION OR
AMALGAMATION INVOLVING A FIRST TIER FOREIGN SUBSIDIARY, A FIRST TIER FOREIGN
SUBSIDIARY SHALL BE THE CONTINUING OR SURVIVING PERSON, OR (II) ALL OR ANY PART
OF THE BUSINESS, PROPERTY OR ASSETS OF ANY FOREIGN SUBSIDIARY OF COMPANY MAY BE
CONVEYED, SOLD, LEASED, TRANSFERRED OR OTHERWISE DISPOSED OF IN ONE TRANSACTION
OR A SERIES OF TRANSACTIONS, (A) IN THE CASE OF A FOREIGN SUBSIDIARY THAT IS A
FIRST TIER FOREIGN SUBSIDIARY, TO ANY OTHER FIRST TIER FOREIGN SUBSIDIARY,
COMPANY OR ANY GUARANTOR,  (B) IN THE CASE OF A FIRST TIER FOREIGN SUBSIDIARY,
TO ANY OTHER FOREIGN SUBSIDIARY TO THE EXTENT ONLY THAT THE GROSS FAIR MARKET
VALUE OF ALL SUCH PROPERTY AND ASSETS CONVEYED, SOLD, LEASED, TRANSFERRED OR
OTHERWISE DISPOSED OF DURING THE TERM HEREOF PURSUANT TO THIS CLAUSE (B) SHALL
NOT EXCEED AN AMOUNT EQUAL TO $100.0 MILLION IN THE AGGREGATE, AND (C) IN THE
CASE OF ANY OTHER FOREIGN SUBSIDIARY NOT PROVIDED FOR IN CLAUSE (A) ABOVE, TO
ANY OTHER FOREIGN SUBSIDIARY, COMPANY OR GUARANTOR (EITHER DIRECTLY OR
INDIRECTLY, INCLUDING THROUGH ANY FIRST TIER FOREIGN SUBSIDIARY, PURSUANT TO
TRANSACTIONS OCCURRING CONTEMPORANEOUSLY OR IN PROMPT SUCCESSION INVOLVING
ANOTHER SUBSIDIARY OR COMPANY);


 


(D)           SALES OF RECEIVABLES BY ANY FOREIGN SUBSIDIARY PURSUANT TO A
FACTORING OR SIMILAR ARRANGEMENT; PROVIDED, THAT (I) THE CASH CONSIDERATION FOR
ANY SUCH SALE SHALL BE FOR AN AMOUNT EQUAL TO AT LEAST 95% OF THE FACE AMOUNT OF
SUCH RECEIVABLES AND (II) THE FACE AMOUNT OF ALL RECEIVABLES SOLD AND
OUTSTANDING AT ANY TIME SHALL NOT EXCEED $400.0 MILLION;


 


(E)           SALES OF RECEIVABLES BY COMPANY OR ANY GUARANTOR PURSUANT TO A
FACTORING OR SIMILAR ARRANGEMENT; PROVIDED, THAT (I) AT THE TIME OF SUCH SALE,
SUCH RECEIVABLES DO NOT COMPRISE PART OF THE COLLATERAL HELD BY THE COLLATERAL
AGENT HEREUNDER AND UNDER THE COLLATERAL

 

82

--------------------------------------------------------------------------------


 


DOCUMENTS AND (II) THE CASH CONSIDERATION FOR ANY SUCH SALE SHALL BE FOR AN
AMOUNT EQUAL TO AT LEAST 95% OF THE FACE AMOUNT OF SUCH RECEIVABLES;


 


(F)            PERMITTED ACQUISITIONS; PROVIDED, THAT (I) IN THE CASE OF A
PERMITTED ACQUISITION IN WHICH THE PURCHASE PRICE (INCLUDING THE CASH COMPONENT,
NOTES ISSUED AND DEBT ASSUMED, THE “PURCHASE PRICE”) IS GREATER THAN $25.0
MILLION, THE OUTSTANDING PRINCIPAL AMOUNT OF THE LOANS ON THE DAY PRECEDING AND
AT THE CLOSE OF BUSINESS ON THE DAY FOLLOWING THE CLOSING OF SUCH ACQUISITION
SHALL BE $50.0 MILLION OR LESS, (II) COMPANY AND ITS SUBSIDIARIES SHALL NOT BE
REQUIRED TO COMPLY WITH THE FOREGOING CLAUSE (I) FOR ANY PERMITTED ACQUISITION
IN WHICH THE PURCHASE PRICE IS LESS THAN OR EQUAL TO $25.0 MILLION; PROVIDED
THAT THE AGGREGATE PURCHASE PRICE FOR ALL PERMITTED ACQUISITIONS MADE PURSUANT
TO THIS CLAUSE (II) SHALL NOT EXCEED $200.0 MILLION, AND (III) IN NO EVENT SHALL
THE PROCEEDS OF ANY LOAN MADE HEREUNDER BE USED AS CONSIDERATION FOR ANY
PERMITTED ACQUISITION;


 


(G)           THE ACQUISITIONS DESCRIBED IN A LETTER DELIVERED TO THE LENDERS ON
OR PRIOR TO THE DATE HEREOF;


 


(H)           THE SALE OR TRANSFER OF PERMITTED RECEIVABLES PURSUANT TO ONE OR
MORE PERMITTED SECURITIZATIONS;


 


(I)            THE SALE, ASSIGNMENT OR TRANSFER OF INTELLECTUAL PROPERTY ASSETS
BY ANY CREDIT PARTY TO ANY FIRST TIER FOREIGN SUBSIDIARY WITH AN AGGREGATE VALUE
OF UP TO $125.0 MILLION; AND


 


(J)            INVESTMENTS MADE IN ACCORDANCE WITH SECTION 6.6.


 

Section 6.9  Disposal of Subsidiary Interests.  Except for (i) any sale of its
interests in the Capital Stock of any of its Subsidiaries in compliance with the
provisions of Section 6.8, (ii) any sale, assignment, transfer or other
disposition of its interests in compliance with the provisions of
Section 6.8(a) or Section 6.8(c) and (iii) Liens permitted pursuant to
Section 6.2(a) and Section 6.2(p), no Credit Party shall, nor shall it permit
any of its Subsidiaries to, (a) directly or indirectly sell, assign, pledge or
otherwise encumber or dispose of any Capital Stock of any of its Subsidiaries,
except to qualify directors if required by applicable law; or (b) permit any of
its Subsidiaries directly or indirectly to sell, assign, pledge or otherwise
encumber or dispose of any Capital Stock of any of its Subsidiaries, except to
another Credit Party (subject to the restrictions on such disposition otherwise
imposed hereunder), or to qualify directors if required by applicable law.

 

Section 6.10  Sales and Lease-Backs.  Unless otherwise permitted hereunder, no
Credit Party shall, nor shall it permit any of its Subsidiaries to, directly or
indirectly, become or remain liable as lessee or as a guarantor or other surety
with respect to any lease of any property (whether real, personal or mixed)
(other than in connection with a sale and lease-back of the Corporate Head
Office Campus otherwise permitted hereunder), whether now owned or hereafter
acquired, which such Credit Party or Subsidiary (a) has sold or transferred or
is to sell or to transfer to any other Person (other than Company or any of its
Subsidiaries), or (b) intends to use for substantially the same purpose as any
other property which has been or is to be sold or transferred by such Credit
Party or Subsidiary to any Person (other than Company or any of its

 

83

--------------------------------------------------------------------------------


 

Subsidiaries) in connection with such lease, if in either case, the obligations
of such Credit Party or Subsidiary under such lease, when aggregated with all
other obligations of the Credit Parties and such Subsidiaries incurred pursuant
to this Section 6.10, shall exceed $50.0 million.

 

Section 6.11  Transactions with Shareholders and Affiliates.  No Credit Party
shall, nor shall it permit any of its Subsidiaries to, directly or indirectly,
enter into or permit to exist any transaction (including the purchase, sale,
lease or exchange of any property or the rendering of any service) with any
holder of 5% or more of any class of Capital Stock of Company or any of its
Subsidiaries or with any Affiliate of Company or of any such holder, on terms
that are less favorable to Company or that Subsidiary, as the case may be, than
those that might be obtained at the time from a Person who is not such a holder
or Affiliate; provided, the foregoing restriction shall not apply to (a) any
transaction between Company and any of its Subsidiaries or between any of such
Subsidiaries; (b) reasonable and customary fees paid to members of the board of
directors (or similar governing body) of Company and its Subsidiaries;
(c) compensation arrangements and benefit plans for officers and other employees
of Company and its Subsidiaries entered into or maintained or established in the
ordinary course of business; (d) any Restricted Junior Payment permitted by
Section 6.4; and (e) any Investment made in accordance with Section 6.6.

 

Section 6.12  Conduct of Business.  From and after the Closing Date, no Credit
Party shall, nor shall it permit any of its Subsidiaries to, engage in any
business other than (i) the businesses engaged in by Company and its
Subsidiaries on the Closing Date and any Permitted Business and (ii) such other
lines of business as may be consented to by Requisite Lenders.

 

Section 6.13  Amendments, Waivers or Prepayments with respect to Senior
Indebtedness or Subordinated Indebtedness.  No Credit Party shall, nor shall it
permit any of its Subsidiaries to, amend or otherwise change the terms of any
Senior Indebtedness or Subordinated Indebtedness, or make any payment consistent
with an amendment thereof or change thereto, if the effect of such amendment or
change is to increase the interest rate on such Senior Indebtedness or
Subordinated Indebtedness, change (to earlier dates) any dates upon which
payments of principal or interest are due thereon, change any event of default
or condition to an event of default with respect thereto (other than to
eliminate any such event of default or increase any grace period related
thereto), change the redemption, prepayment or defeasance provisions thereof,
change the subordination provisions of such Subordinated Indebtedness (or of any
guaranty thereof), or if the effect of such amendment or change, together with
all other amendments or changes made, is to increase materially the obligations
of the obligor thereunder or to confer any additional rights on the holders of
such Senior Indebtedness or Subordinated Indebtedness (or a trustee or other
representative on their behalf) which would be adverse to any Credit Party or
Lenders and provided that in respect of any refinancing, purchase, redemption,
exchange or other principal or premium payment in respect of the Senior Secured
Notes or Refinancing Senior Secured Notes, as the case may be (other than a
mandatory prepayment thereunder), each of the Senior Refinancing Conditions has
been satisfied; and provided, further that in the event that Company makes any
mandatory prepayment under the Senior Secured Notes or Refinancing Senior
Secured Notes, as the case may be, at a time when it cannot satisfy the Senior
Refinancing Conditions, Company shall immediately prepay all Loans outstanding
hereunder.

 

84

--------------------------------------------------------------------------------


 

Section 6.14  Fiscal Year.  No Credit Party shall, nor shall it permit any of
its Subsidiaries to change its Fiscal Year-end from the Saturday nearest
September 30 of each year.

 


SECTION 7. GUARANTY


 

Section 7.1  Guaranty of the Obligations.  Subject to the provisions of
Section 7.2, Guarantors jointly and severally hereby irrevocably and
unconditionally guaranty to Administrative Agent for the ratable benefit of the
Beneficiaries the due and punctual payment in full of all Obligations when the
same shall become due, whether at stated maturity, by required prepayment,
declaration, acceleration, demand or otherwise (including amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code, 11 U.S.C. § 362(a)) (collectively, the “Guaranteed
Obligations”).

 

Section 7.2  Contribution by Guarantors.  All Guarantors desire to allocate
among themselves (collectively, the “Contributing Guarantors”), in a fair and
equitable manner, their obligations arising under this Guaranty.  Accordingly,
in the event any payment or distribution is made on any date by a Guarantor (a
“Funding Guarantor”) under this Guaranty that exceeds its Fair Share as of such
date, to the extent permitted by applicable law, such Funding Guarantor shall be
entitled to a contribution from each of the other Contributing Guarantors in the
amount of such other Contributing Guarantor’s Fair Share Shortfall as of such
date, with the result that all such contributions will cause each Contributing
Guarantor’s Aggregate Payments to equal its Fair Share as of such date.  “Fair
Share” means, with respect to a Contributing Guarantor as of any date of
determination, an amount equal to (a) the ratio of (i) the Fair Share
Contribution Amount with respect to such Contributing Guarantor to (ii) the
aggregate of the Fair Share Contribution Amounts with respect to all
Contributing Guarantors multiplied by (b) the aggregate amount paid or
distributed on or before such date by all Funding Guarantors under this Guaranty
in respect of the obligations Guaranteed.  “Fair Share Shortfall” means, with
respect to a Contributing Guarantor as of any date of determination, the excess,
if any, of the Fair Share of such Contributing Guarantor over the Aggregate
Payments of such Contributing Guarantor.  “Fair Share Contribution Amount”
means, with respect to a Contributing Guarantor as of any date of determination,
the maximum aggregate amount of the obligations of such Contributing Guarantor
under this Guaranty that would not render its obligations hereunder or
thereunder subject to avoidance as a fraudulent transfer or conveyance under
Section 548 of Title 11 of the United States Code or any comparable applicable
provisions of state law; provided, solely for purposes of calculating the “Fair
Share Contribution Amount” with respect to any Contributing Guarantor for
purposes of this Section 7.2, any assets or liabilities of such Contributing
Guarantor arising by virtue of any rights to subrogation, reimbursement or
indemnification or any rights to or obligations of contribution hereunder shall
not be considered as assets or liabilities of such Contributing Guarantor. 
“Aggregate Payments” means, with respect to a Contributing Guarantor as of any
date of determination, an amount equal to (1) the aggregate amount of all
payments and distributions made on or before such date by such Contributing
Guarantor in respect of this Guaranty (including, without limitation, in respect
of this Section 7.2), minus (2) the aggregate amount of all payments received on
or before such date by such Contributing Guarantor from the other Contributing
Guarantors as contributions under this Section 7.2.  The amounts payable as
contributions hereunder shall be determined as of the date on which the related
payment or distribution is made by the applicable Funding Guarantor.  The

 

85

--------------------------------------------------------------------------------


 

allocation among Contributing Guarantors of their obligations as set forth in
this Section 7.2 shall not be construed in any way to limit the liability of any
Contributing Guarantor hereunder.  Each Guarantor is a third party beneficiary
to the contribution agreement set forth in this Section 7.2.

 

Section 7.3  Payment by Guarantors.  Subject to Section 7.2, Guarantors hereby
jointly and severally agree, in furtherance of the foregoing and not in
limitation of any other right which any Beneficiary may have at law or in equity
against any Guarantor by virtue hereof, that upon the failure of Company to pay
any of the Guaranteed Obligations when and as the same shall become due, whether
at stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise (including amounts that would become due but for the operation of the
automatic stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)),
Guarantors will upon demand pay, or cause to be paid, in Cash, to Administrative
Agent for the ratable benefit of Beneficiaries, an amount equal to the sum of
the unpaid principal amount of all Guaranteed Obligations then due as aforesaid,
accrued and unpaid interest on such Guaranteed Obligations (including interest
which, but for Company’s becoming the subject of a case under the Bankruptcy
Code, would have accrued on such Guaranteed Obligations, whether or not a claim
is allowed against Company for such interest in the related bankruptcy case) and
all other Guaranteed Obligations then owed to Beneficiaries as aforesaid.

 

Section 7.4  Liability of Guarantors Absolute.  Each Guarantor agrees that its
obligations hereunder are irrevocable, absolute, independent and unconditional
and shall not be affected by any circumstance which constitutes a legal or
equitable discharge of a guarantor or surety other than payment in full of the
Guaranteed Obligations.  In furtherance of the foregoing and without limiting
the generality thereof, each Guarantor agrees as follows:

 


(A)           THIS GUARANTY IS A GUARANTY OF PAYMENT WHEN DUE AND NOT OF
COLLECTABILITY.  THIS GUARANTY IS A PRIMARY OBLIGATION OF EACH GUARANTOR AND NOT
MERELY A CONTRACT OF SURETY;


 


(B)           ADMINISTRATIVE AGENT MAY ENFORCE THIS GUARANTY UPON THE OCCURRENCE
OF AN EVENT OF DEFAULT NOTWITHSTANDING THE EXISTENCE OF ANY DISPUTE BETWEEN
COMPANY AND ANY BENEFICIARY WITH RESPECT TO THE EXISTENCE OF SUCH EVENT OF
DEFAULT;


 


(C)           THE OBLIGATIONS OF EACH GUARANTOR HEREUNDER ARE INDEPENDENT OF THE
OBLIGATIONS OF COMPANY AND THE OBLIGATIONS OF ANY OTHER GUARANTOR (INCLUDING ANY
OTHER GUARANTOR) OF THE OBLIGATIONS OF COMPANY, AND A SEPARATE ACTION OR ACTIONS
MAY BE BROUGHT AND PROSECUTED AGAINST SUCH GUARANTOR WHETHER OR NOT ANY ACTION
IS BROUGHT AGAINST COMPANY OR ANY OF SUCH OTHER GUARANTORS AND WHETHER OR NOT
COMPANY OR SUCH OTHER GUARANTORS ARE JOINED IN ANY SUCH ACTION OR ACTIONS;


 


(D)           PAYMENT BY ANY GUARANTOR OF A PORTION, BUT NOT ALL, OF THE
GUARANTEED OBLIGATIONS SHALL IN NO WAY LIMIT, AFFECT, MODIFY OR ABRIDGE ANY
GUARANTOR’S LIABILITY FOR ANY PORTION OF THE GUARANTEED OBLIGATIONS WHICH HAS
NOT BEEN PAID.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, IF
ADMINISTRATIVE AGENT IS AWARDED A JUDGMENT IN ANY SUIT BROUGHT TO ENFORCE ANY
GUARANTOR’S COVENANT TO PAY A PORTION OF THE GUARANTEED OBLIGATIONS, SUCH
JUDGMENT SHALL NOT BE DEEMED TO RELEASE SUCH GUARANTOR FROM ITS COVENANT TO PAY
THE PORTION OF THE GUARANTEED OBLIGATIONS THAT IS NOT THE SUBJECT OF SUCH SUIT,
AND SUCH JUDGMENT SHALL NOT, EXCEPT TO THE EXTENT

 

86

--------------------------------------------------------------------------------


 


SATISFIED BY SUCH GUARANTOR, LIMIT, AFFECT, MODIFY OR ABRIDGE ANY OTHER
GUARANTOR’S LIABILITY HEREUNDER IN RESPECT OF THE GUARANTEED OBLIGATIONS;


 


(E)           ANY BENEFICIARY, UPON SUCH TERMS AS IT DEEMS APPROPRIATE, WITHOUT
NOTICE OR DEMAND AND WITHOUT AFFECTING THE VALIDITY OR ENFORCEABILITY HEREOF OR
GIVING RISE TO ANY REDUCTION, LIMITATION, IMPAIRMENT, DISCHARGE OR TERMINATION
OF ANY GUARANTOR’S LIABILITY HEREUNDER, FROM TIME TO TIME MAY (I) RENEW, EXTEND,
ACCELERATE, INCREASE THE RATE OF INTEREST ON, OR OTHERWISE CHANGE THE TIME,
PLACE, MANNER OR TERMS OF PAYMENT OF THE GUARANTEED OBLIGATIONS; (II) SETTLE,
COMPROMISE, RELEASE OR DISCHARGE, OR ACCEPT OR REFUSE ANY OFFER OF PERFORMANCE
WITH RESPECT TO, OR SUBSTITUTIONS FOR, THE GUARANTEED OBLIGATIONS OR ANY
AGREEMENT RELATING THERETO AND/OR SUBORDINATE THE PAYMENT OF THE SAME TO THE
PAYMENT OF ANY OTHER OBLIGATIONS; (III) REQUEST AND ACCEPT OTHER GUARANTIES OF
THE GUARANTEED OBLIGATIONS AND TAKE AND HOLD SECURITY FOR THE PAYMENT HEREOF OR
THE GUARANTEED OBLIGATIONS; (IV) RELEASE, SURRENDER, EXCHANGE, SUBSTITUTE,
COMPROMISE, SETTLE, RESCIND, WAIVE, ALTER, SUBORDINATE OR MODIFY, WITH OR
WITHOUT CONSIDERATION, ANY SECURITY FOR PAYMENT OF THE GUARANTEED OBLIGATIONS,
ANY OTHER GUARANTIES OF THE GUARANTEED OBLIGATIONS, OR ANY OTHER OBLIGATION OF
ANY PERSON (INCLUDING ANY OTHER GUARANTOR) WITH RESPECT TO THE GUARANTEED
OBLIGATIONS; (V) ENFORCE AND APPLY ANY SECURITY NOW OR HEREAFTER HELD BY OR FOR
THE BENEFIT OF SUCH BENEFICIARY IN RESPECT HEREOF OR THE GUARANTEED OBLIGATIONS
AND DIRECT THE ORDER OR MANNER OF SALE THEREOF, OR EXERCISE ANY OTHER RIGHT OR
REMEDY THAT SUCH BENEFICIARY MAY HAVE AGAINST ANY SUCH SECURITY, IN EACH CASE AS
SUCH BENEFICIARY IN ITS DISCRETION MAY DETERMINE CONSISTENT HEREWITH OR THE
APPLICABLE HEDGE AGREEMENT AND ANY APPLICABLE SECURITY AGREEMENT, INCLUDING
FORECLOSURE ON ANY SUCH SECURITY PURSUANT TO ONE OR MORE JUDICIAL OR NONJUDICIAL
SALES, WHETHER OR NOT EVERY ASPECT OF ANY SUCH SALE IS COMMERCIALLY REASONABLE,
AND EVEN THOUGH SUCH ACTION OPERATES TO IMPAIR OR EXTINGUISH ANY RIGHT OF
REIMBURSEMENT OR SUBROGATION OR OTHER RIGHT OR REMEDY OF ANY GUARANTOR AGAINST
COMPANY OR ANY SECURITY FOR THE GUARANTEED OBLIGATIONS; AND (VI) EXERCISE ANY
OTHER RIGHTS AVAILABLE TO IT UNDER THE CREDIT DOCUMENTS OR THE HEDGE AGREEMENTS;
AND


 


(F)            THIS GUARANTY AND THE OBLIGATIONS OF GUARANTORS HEREUNDER SHALL
BE VALID AND ENFORCEABLE AND SHALL NOT BE SUBJECT TO ANY REDUCTION, LIMITATION,
IMPAIRMENT, DISCHARGE OR TERMINATION FOR ANY REASON (OTHER THAN PAYMENT IN FULL
OF THE GUARANTEED OBLIGATIONS), INCLUDING THE OCCURRENCE OF ANY OF THE
FOLLOWING, WHETHER OR NOT ANY GUARANTOR SHALL HAVE HAD NOTICE OR KNOWLEDGE OF
ANY OF THEM: (I) ANY FAILURE OR OMISSION TO ASSERT OR ENFORCE OR AGREEMENT OR
ELECTION NOT TO ASSERT OR ENFORCE, OR THE STAY OR ENJOINING, BY ORDER OF COURT,
BY OPERATION OF LAW OR OTHERWISE, OF THE EXERCISE OR ENFORCEMENT OF, ANY CLAIM
OR DEMAND OR ANY RIGHT, POWER OR REMEDY (WHETHER ARISING UNDER THE CREDIT
DOCUMENTS OR THE HEDGE AGREEMENTS, AT LAW, IN EQUITY OR OTHERWISE) WITH RESPECT
TO THE GUARANTEED OBLIGATIONS OR ANY AGREEMENT RELATING THERETO, OR WITH RESPECT
TO ANY OTHER GUARANTY OF OR SECURITY FOR THE PAYMENT OF THE GUARANTEED
OBLIGATIONS; (II) ANY RESCISSION, WAIVER, AMENDMENT OR MODIFICATION OF, OR ANY
CONSENT TO DEPARTURE FROM, ANY OF THE TERMS OR PROVISIONS (INCLUDING PROVISIONS
RELATING TO EVENTS OF DEFAULT) HEREOF, ANY OF THE OTHER CREDIT DOCUMENTS, ANY OF
THE HEDGE AGREEMENTS OR ANY AGREEMENT OR INSTRUMENT EXECUTED PURSUANT THERETO,
OR OF ANY OTHER GUARANTY OR SECURITY FOR THE GUARANTEED OBLIGATIONS, IN EACH
CASE WHETHER OR NOT IN ACCORDANCE WITH THE TERMS HEREOF OR SUCH CREDIT DOCUMENT,
SUCH HEDGE AGREEMENT OR ANY AGREEMENT RELATING TO SUCH OTHER GUARANTY OR
SECURITY; (III) THE GUARANTEED OBLIGATIONS, OR ANY AGREEMENT RELATING THERETO,
AT ANY TIME BEING FOUND TO BE ILLEGAL, INVALID OR UNENFORCEABLE IN ANY RESPECT;
(IV) THE APPLICATION OF PAYMENTS RECEIVED FROM ANY SOURCE (OTHER THAN PAYMENTS
RECEIVED PURSUANT TO THE OTHER CREDIT DOCUMENTS OR ANY OF THE HEDGE AGREEMENTS

 

87

--------------------------------------------------------------------------------


 


OR FROM THE PROCEEDS OF ANY SECURITY FOR THE GUARANTEED OBLIGATIONS, EXCEPT TO
THE EXTENT SUCH SECURITY ALSO SERVES AS COLLATERAL FOR INDEBTEDNESS OTHER THAN
THE GUARANTEED OBLIGATIONS) TO THE PAYMENT OF INDEBTEDNESS OTHER THAN THE
GUARANTEED OBLIGATIONS, EVEN THOUGH ANY BENEFICIARY MIGHT HAVE ELECTED TO APPLY
SUCH PAYMENT TO ANY PART OR ALL OF THE GUARANTEED OBLIGATIONS; (V) ANY
BENEFICIARY’S CONSENT TO THE CHANGE, REORGANIZATION OR TERMINATION OF THE
CORPORATE STRUCTURE OR EXISTENCE OF COMPANY OR ANY OF ITS SUBSIDIARIES AND TO
ANY CORRESPONDING RESTRUCTURING OF THE GUARANTEED OBLIGATIONS; (VI) ANY FAILURE
TO PERFECT OR CONTINUE PERFECTION OF A SECURITY INTEREST IN ANY COLLATERAL WHICH
SECURES ANY OF THE GUARANTEED OBLIGATIONS; (VII) ANY DEFENSES, SET-OFFS OR
COUNTERCLAIMS WHICH COMPANY MAY ALLEGE OR ASSERT AGAINST ANY BENEFICIARY IN
RESPECT OF THE GUARANTEED OBLIGATIONS, INCLUDING FAILURE OF CONSIDERATION,
BREACH OF WARRANTY, PAYMENT, STATUTE OF FRAUDS, STATUTE OF LIMITATIONS, ACCORD
AND SATISFACTION AND USURY; AND (VIII) ANY OTHER ACT OR THING OR OMISSION, OR
DELAY TO DO ANY OTHER ACT OR THING, WHICH MAY OR MIGHT IN ANY MANNER OR TO ANY
EXTENT VARY THE RISK OF ANY GUARANTOR AS AN OBLIGOR IN RESPECT OF THE GUARANTEED
OBLIGATIONS.


 

Section 7.5  Waivers by Guarantors.  Each Guarantor hereby waives, to the
fullest extent permitted by law, for the benefit of Beneficiaries: (a) any right
to require any Beneficiary, as a condition of payment or performance by such
Guarantor, to (i) proceed against Company, any other guarantor (including any
other Guarantor) of the Guaranteed Obligations or any other Person, (ii) proceed
against or exhaust any security held from Company, any such other guarantor or
any other Person, (iii) proceed against or have resort to any balance of any
Deposit Account or credit on the books of any Beneficiary in favor of Company or
any other Person, or (iv) pursue any other remedy in the power of any
Beneficiary whatsoever; (b) any defense arising by reason of the incapacity,
lack of authority or any disability or other defense of Company or any other
Guarantor including any defense based on or arising out of the lack of validity
or the unenforceability of the Guaranteed Obligations or any agreement or
instrument relating thereto or by reason of the cessation of the liability of
Company or any other Guarantor from any cause other than payment in full of the
Guaranteed Obligations; (c) any defense based upon any statute or rule of law
which provides that the obligation of a surety must be neither larger in amount
nor in other respects more burdensome than that of the principal; (d) any
defense based upon any Beneficiary’s errors or omissions in the administration
of the Guaranteed Obligations, except behavior which amounts to gross negligence
or bad faith; (e) (i) any principles or provisions of law, statutory or
otherwise, which are or might be in conflict with the terms hereof and any legal
or equitable discharge of such Guarantor’s obligations hereunder, (ii) the
benefit of any statute of limitations affecting such Guarantor’s liability
hereunder or the enforcement hereof, (iii) any rights to set-offs, recoupments
and counterclaims, and (iv) promptness, diligence and any requirement that any
Beneficiary protect, secure, perfect or insure any security interest or lien or
any property subject thereto; (f) notices, demands, presentments, protests,
notices of protest, notices of dishonor and notices of any action or inaction,
including acceptance hereof, notices of default hereunder, the Hedge Agreements
or any agreement or instrument related thereto, notices of any renewal,
extension or modification of the Guaranteed Obligations or any agreement related
thereto, notices of any extension of credit to Company and notices of any of the
matters referred to in Section 7.4 and any right to consent to any thereof; and
(g) any defenses or benefits that may be derived from or afforded by law which
limit the liability of or exonerate guarantors or sureties, or which may
conflict with the terms hereof.

 

As used in this paragraph, any reference to “the principal” includes Company,
and any reference to “the creditor” includes Administrative Agent and each other
Beneficiary.  In

 

88

--------------------------------------------------------------------------------


 

accordance with Section 2856 of the California Civil Code (a) each Guarantor
waives any and all rights and defenses available to it by reason of Sections
2787 to 2855, inclusive, 2899 and 3433 of the California Civil Code, including
without limitation any and all rights or defenses such Guarantor may have by
reason of protection afforded to the principal with respect to any of the
Guaranteed Obligations, or to any other guarantor of any of the Guaranteed
Obligations with respect to any of such guarantor’s obligations under its
guaranty, in either case pursuant to the antideficiency or other laws of the
State of California limiting or discharging the principal’s indebtedness or such
guarantor’s obligations, including without limitation Section 580a, 580b, 580d,
or 726 of the California Code of Civil Procedure; and (b) each Guarantor waives
all rights and defenses arising out of an election of remedies by the creditor,
even though that election of remedies, such as a nonjudicial foreclosure with
respect to security for a Guaranteed Obligation, has destroyed such Guarantor’s
rights of subrogation and reimbursement against the principal by the operation
of Section 580d of the Code of Civil Procedure or otherwise; and even though
that election of remedies by the creditor, such as nonjudicial foreclosure with
respect to security for an obligation of any other guarantor of any of the
Guaranteed Obligations, has destroyed such Guarantor’s rights of contribution
against such other guarantor.  No other provision of this Guaranty shall be
construed as limiting the generality of any of the covenants and waivers set
forth in this paragraph.  As provided below, this Guaranty shall be governed by,
and shall be construed and enforced in accordance with, the internal laws of the
State of New York.  This paragraph is included solely out of an abundance of
caution, and shall not be construed to mean that any of the above-referenced
provisions of California law are in any way applicable to this Guaranty or to
any of the Guaranteed Obligations.

 

Section 7.6  Guarantors’ Rights of Subrogation, Contribution, Etc.  Until the
Guaranteed Obligations shall have been indefeasibly paid in full, each Guarantor
hereby waives any claim, right or remedy, direct or indirect, that such
Guarantor now has or may hereafter have against Company or any other Guarantor
or any of its assets in connection with this Guaranty or the performance by such
Guarantor of its obligations hereunder, in each case whether such claim, right
or remedy arises in equity, under contract, by statute, under common law or
otherwise and including without limitation (a) any right of subrogation,
reimbursement or indemnification that such Guarantor now has or may hereafter
have against Company with respect to the Guaranteed Obligations, (b) any right
to enforce, or to participate in, any claim, right or remedy that any
Beneficiary now has or may hereafter have against Company, and (c) any benefit
of, and any right to participate in, any collateral or security now or hereafter
held by any Beneficiary.  In addition, until the Guaranteed Obligations shall
have been indefeasibly paid in full, each Guarantor shall withhold exercise of
any right of contribution such Guarantor may have against any other guarantor
(including any other Guarantor) of the Guaranteed Obligations, including,
without limitation, any such right of contribution as contemplated by
Section 7.2.  Each Guarantor further agrees that, to the extent the waiver or
agreement to withhold the exercise of its rights of subrogation, reimbursement,
indemnification and contribution as set forth herein is found by a court of
competent jurisdiction to be void or voidable for any reason, any rights of
subrogation, reimbursement or indemnification such Guarantor may have against
Company or against any collateral or security, and any rights of contribution
such Guarantor may have against any such other guarantor, shall be junior and
subordinate to any rights any Beneficiary may have against Company, to all
right, title and interest any Beneficiary may have in any such collateral or
security, and to any right any Beneficiary may have against such other
guarantor.  If any amount shall be paid to any Guarantor on account of any such
subrogation, reimbursement,

 

89

--------------------------------------------------------------------------------


 

indemnification or contribution rights at any time when all Guaranteed
Obligations shall not have been finally and indefeasibly paid in full, such
amount shall be held in trust for Administrative Agent on behalf of
Beneficiaries and shall forthwith be paid over to Administrative Agent for the
benefit of Beneficiaries to be credited and applied against the Guaranteed
Obligations, whether matured or unmatured, in accordance with the terms hereof.

 

Section 7.7  Subordination of Other Obligations.  Any Indebtedness of Company or
any Guarantor now or hereafter held by any Guarantor (the “Obligee Guarantor”)
is hereby subordinated in right of payment to the Guaranteed Obligations, and
any such indebtedness collected or received by the Obligee Guarantor after an
Event of Default has occurred and is continuing shall be held in trust for
Administrative Agent on behalf of Beneficiaries and shall forthwith be paid over
to Administrative Agent for the benefit of Beneficiaries to be credited and
applied against the Guaranteed Obligations but without affecting, impairing or
limiting in any manner the liability of the Obligee Guarantor under any other
provision hereof.

 

Section 7.8  Continuing Guaranty.  This Guaranty is a continuing guaranty and
shall remain in effect until all of the Guaranteed Obligations shall have been
paid in full.  Each Guarantor hereby irrevocably waives any right to revoke this
Guaranty as to future transactions giving rise to any Guaranteed Obligations.

 

Section 7.9  Authority of Guarantors or Company.  It is not necessary for any
Beneficiary to inquire into the capacity or powers of any Guarantor or Company
or the officers, directors or any agents acting or purporting to act on behalf
of any of them.

 

Section 7.10  Financial Condition of Company.  Any Loan may be made to Company
or continued from time to time, and any Hedge Agreements may be entered into
from time to time, in each case without notice to or authorization from any
Guarantor regardless of the financial or other condition of Company at the time
of any such grant or continuation or at the time such Hedge Agreement is entered
into, as the case may be.  No Beneficiary shall have any obligation to disclose
or discuss with any Guarantor its assessment, or any Guarantor’s assessment, of
the financial condition of Company.  Each Guarantor has adequate means to obtain
information from Company on a continuing basis concerning the financial
condition of Company and its ability to perform its obligations under the Credit
Documents and the Hedge Agreements, and each Guarantor assumes the
responsibility for being and keeping informed of the financial condition of
Company and of all circumstances bearing upon the risk of nonpayment of the
Guaranteed Obligations.  Each Guarantor hereby waives and relinquishes any duty
on the part of any Beneficiary to disclose any matter, fact or thing relating to
the business, operations or conditions of Company now known or hereafter known
by any Beneficiary.

 

Section 7.11  Bankruptcy, Etc.  (a)  So long as any Guaranteed Obligations
remain outstanding, no Guarantor shall, without the prior written consent of
Administrative Agent acting pursuant to the instructions of Requisite Lenders,
commence or join with any other Person in commencing any bankruptcy,
reorganization or insolvency case or proceeding of or against Company or any
other Guarantor.  The obligations of Guarantors hereunder shall not be reduced,
limited, impaired, discharged, deferred, suspended or terminated by any case or
proceeding, voluntary or involuntary, involving the bankruptcy, insolvency,
receivership, reorganization, liquidation or arrangement of Company or any other
Guarantor or by any defense

 

90

--------------------------------------------------------------------------------


 

which Company or any other Guarantor may have by reason of the order, decree or
decision of any court or administrative body resulting from any such proceeding.

 


(B)           EACH GUARANTOR ACKNOWLEDGES AND AGREES THAT ANY INTEREST ON ANY
PORTION OF THE GUARANTEED OBLIGATIONS WHICH ACCRUES AFTER THE COMMENCEMENT OF
ANY CASE OR PROCEEDING REFERRED TO IN CLAUSE (A) ABOVE (OR, IF INTEREST ON ANY
PORTION OF THE GUARANTEED OBLIGATIONS CEASES TO ACCRUE BY OPERATION OF LAW BY
REASON OF THE COMMENCEMENT OF SUCH CASE OR PROCEEDING, SUCH INTEREST AS WOULD
HAVE ACCRUED ON SUCH PORTION OF THE GUARANTEED OBLIGATIONS IF SUCH CASE OR
PROCEEDING HAD NOT BEEN COMMENCED) SHALL BE INCLUDED IN THE GUARANTEED
OBLIGATIONS BECAUSE IT IS THE INTENTION OF GUARANTORS AND BENEFICIARIES THAT THE
GUARANTEED OBLIGATIONS WHICH ARE GUARANTEED BY GUARANTORS PURSUANT HERETO SHOULD
BE DETERMINED WITHOUT REGARD TO ANY RULE OF LAW OR ORDER WHICH MAY RELIEVE
COMPANY OF ANY PORTION OF SUCH GUARANTEED OBLIGATIONS.  GUARANTORS WILL PERMIT
ANY TRUSTEE IN BANKRUPTCY, RECEIVER, DEBTOR IN POSSESSION, ASSIGNEE FOR THE
BENEFIT OF CREDITORS OR SIMILAR PERSON TO PAY ADMINISTRATIVE AGENT, OR ALLOW THE
CLAIM OF ADMINISTRATIVE AGENT IN RESPECT OF, ANY SUCH INTEREST ACCRUING AFTER
THE DATE ON WHICH SUCH CASE OR PROCEEDING IS COMMENCED.


 


(C)           IN THE EVENT THAT ALL OR ANY PORTION OF THE GUARANTEED OBLIGATIONS
ARE PAID BY COMPANY, THE OBLIGATIONS OF GUARANTORS HEREUNDER SHALL CONTINUE AND
REMAIN IN FULL FORCE AND EFFECT OR BE REINSTATED, AS THE CASE MAY BE, IN THE
EVENT THAT ALL OR ANY PART OF SUCH PAYMENT(S) ARE RESCINDED OR RECOVERED
DIRECTLY OR INDIRECTLY FROM ANY BENEFICIARY AS A PREFERENCE, FRAUDULENT TRANSFER
OR OTHERWISE, AND ANY SUCH PAYMENTS WHICH ARE SO RESCINDED OR RECOVERED SHALL
CONSTITUTE GUARANTEED OBLIGATIONS FOR ALL PURPOSES HEREUNDER.


 

Section 7.12  Discharge of Guaranty Upon Sale of Guarantor.  If all of the
Capital Stock of any Guarantor or any of its successors in interest hereunder
shall be sold or otherwise disposed of (including by merger or consolidation) in
accordance with the terms and conditions hereof, the Guaranty of such Guarantor
or such successor in interest, as the case may be, hereunder shall automatically
be discharged and released without any further action by any Beneficiary or any
other Person effective as of the time of such Asset Sale.

 


SECTION 8. EVENTS OF DEFAULT

 

Section 8.1  Events of Default.  If any one or more of the following conditions
or events shall occur:

 


(A)           FAILURE TO MAKE PAYMENTS WHEN DUE.  FAILURE BY COMPANY TO PAY
(I) WHEN DUE THE PRINCIPAL OF, OR PREMIUM ON, ANY LOAN, WHETHER AT STATED
MATURITY, BY ACCELERATION, BY NOTICE OF VOLUNTARY PREPAYMENT OR OTHERWISE; OR
(II) ANY INTEREST ON ANY LOAN OR ANY FEE OR ANY OTHER AMOUNT DUE HEREUNDER
WITHIN THREE (3) BUSINESS DAYS AFTER THE DATE DUE; OR


 


(B)           DEFAULT IN OTHER AGREEMENTS.  (I) FAILURE OF ANY CREDIT PARTY OR
ANY OF THEIR RESPECTIVE SUBSIDIARIES TO PAY WHEN DUE ANY PRINCIPAL OF OR
INTEREST ON OR ANY OTHER AMOUNT PAYABLE IN RESPECT OF ONE OR MORE ITEMS OF
INDEBTEDNESS (OTHER THAN INDEBTEDNESS REFERRED TO IN SECTION 8.1(A)) HAVING AN
AGGREGATE PRINCIPAL AMOUNT OF $50.0 MILLION OR MORE, IN EACH CASE BEYOND THE
GRACE PERIOD, IF ANY, PROVIDED THEREFOR; OR (II) BREACH OR DEFAULT BY ANY CREDIT
PARTY

 

91

--------------------------------------------------------------------------------


 


WITH RESPECT TO ANY OTHER MATERIAL TERM OF (1) ONE OR MORE ITEMS OF INDEBTEDNESS
IN THE INDIVIDUAL OR AGGREGATE PRINCIPAL AMOUNTS REFERRED TO IN CLAUSE (I) ABOVE
OR (2) ANY LOAN AGREEMENT, MORTGAGE, INDENTURE OR OTHER AGREEMENT RELATING TO
SUCH ITEM(S) OF INDEBTEDNESS, IN EACH CASE BEYOND THE GRACE PERIOD, IF ANY,
PROVIDED THEREFOR, IF THE EFFECT OF SUCH BREACH OR DEFAULT IS TO CAUSE, OR TO
PERMIT THE HOLDER OR HOLDERS OF THAT INDEBTEDNESS (OR A TRUSTEE ON BEHALF OF
SUCH HOLDER OR HOLDERS), TO CAUSE, THAT INDEBTEDNESS TO BECOME OR BE DECLARED
DUE AND PAYABLE (OR REDEEMABLE) PRIOR TO ITS STATED MATURITY OR THE STATED
MATURITY OF ANY UNDERLYING OBLIGATION, AS THE CASE MAY BE; OR


 


(C)           BREACH OF CERTAIN COVENANTS.  FAILURE OF ANY CREDIT PARTY TO
PERFORM OR COMPLY WITH ANY TERM OR CONDITION CONTAINED IN SECTION 5.2,
SECTION 5.13 OR SECTION 6; OR


 


(D)           BREACH OF REPRESENTATIONS, ETC.  ANY REPRESENTATION, WARRANTY,
CERTIFICATION OR OTHER STATEMENT MADE OR DEEMED MADE BY ANY CREDIT PARTY IN ANY
CREDIT DOCUMENT OR IN ANY STATEMENT OR CERTIFICATE AT ANY TIME GIVEN BY ANY
CREDIT PARTY OR ANY OF ITS SUBSIDIARIES IN WRITING PURSUANT HERETO OR THERETO OR
IN CONNECTION HEREWITH OR THEREWITH SHALL BE FALSE IN ANY MATERIAL RESPECT AS OF
THE DATE MADE OR DEEMED MADE; OR


 


(E)           OTHER DEFAULTS UNDER CREDIT DOCUMENTS.  ANY CREDIT PARTY SHALL
DEFAULT IN THE PERFORMANCE OF OR COMPLIANCE WITH ANY TERM CONTAINED HEREIN OR
ANY OF THE OTHER CREDIT DOCUMENTS, OTHER THAN ANY SUCH TERM REFERRED TO IN ANY
OTHER SECTION OF THIS SECTION 8.1, AND SUCH DEFAULT SHALL NOT HAVE BEEN REMEDIED
OR WAIVED WITHIN THIRTY (30) DAYS AFTER THE EARLIER OF (I) AN AUTHORIZED OFFICER
OF SUCH CREDIT PARTY BECOMING AWARE OF SUCH DEFAULT OR (II) RECEIPT BY COMPANY
OF NOTICE FROM ADMINISTRATIVE AGENT OR ANY LENDER OF SUCH DEFAULT; OR


 


(F)            INVOLUNTARY BANKRUPTCY; APPOINTMENT OF RECEIVER, ETC.  (I) A
COURT OF COMPETENT JURISDICTION SHALL ENTER A DECREE OR ORDER FOR RELIEF IN
RESPECT OF COMPANY OR ANY OF ITS SUBSIDIARIES (OTHER THAN AN INSIGNIFICANT
SUBSIDIARY) IN AN INVOLUNTARY CASE UNDER THE BANKRUPTCY CODE OR UNDER ANY OTHER
APPLICABLE BANKRUPTCY, INSOLVENCY OR SIMILAR LAW NOW OR HEREAFTER IN EFFECT,
WHICH DECREE OR ORDER IS NOT STAYED; OR ANY OTHER SIMILAR RELIEF SHALL BE
GRANTED UNDER ANY APPLICABLE FEDERAL OR STATE LAW; OR (II) AN INVOLUNTARY CASE
SHALL BE COMMENCED AGAINST COMPANY OR ANY OF ITS SUBSIDIARIES (OTHER THAN AN
INSIGNIFICANT SUBSIDIARY) UNDER THE BANKRUPTCY CODE OR UNDER ANY OTHER
APPLICABLE BANKRUPTCY, INSOLVENCY OR SIMILAR LAW NOW OR HEREAFTER IN EFFECT; OR
A DECREE OR ORDER OF A COURT HAVING JURISDICTION IN THE PREMISES FOR THE
APPOINTMENT OF A RECEIVER, LIQUIDATOR, SEQUESTRATOR, TRUSTEE, CUSTODIAN OR OTHER
OFFICER HAVING SIMILAR POWERS OVER COMPANY OR ANY OF ITS SUBSIDIARIES (OTHER
THAN AN INSIGNIFICANT SUBSIDIARY), OR OVER ALL OR A SUBSTANTIAL PART OF ITS
PROPERTY, SHALL HAVE BEEN ENTERED; OR THERE SHALL HAVE OCCURRED THE INVOLUNTARY
APPOINTMENT OF AN INTERIM RECEIVER, TRUSTEE OR OTHER CUSTODIAN OF COMPANY OR ANY
OF ITS SUBSIDIARIES (OTHER THAN AN INSIGNIFICANT SUBSIDIARY) FOR ALL OR A
SUBSTANTIAL PART OF ITS PROPERTY; OR A WARRANT OF ATTACHMENT, EXECUTION OR
SIMILAR PROCESS SHALL HAVE BEEN ISSUED AGAINST ANY SUBSTANTIAL PART OF THE
PROPERTY OF COMPANY OR ANY OF ITS SUBSIDIARIES (OTHER THAN AN INSIGNIFICANT
SUBSIDIARY), AND ANY SUCH EVENT DESCRIBED IN THIS CLAUSE (II) SHALL CONTINUE FOR
SIXTY (60) DAYS WITHOUT HAVING BEEN DISMISSED, BONDED OR DISCHARGED; OR


 


(G)           VOLUNTARY BANKRUPTCY; APPOINTMENT OF RECEIVER, ETC.  (I) COMPANY
OR ANY OF ITS SUBSIDIARIES (OTHER THAN AN INSIGNIFICANT SUBSIDIARY) SHALL HAVE
AN ORDER FOR RELIEF ENTERED WITH RESPECT TO IT OR SHALL COMMENCE A VOLUNTARY
CASE UNDER THE BANKRUPTCY CODE OR UNDER ANY OTHER

 

92

--------------------------------------------------------------------------------


 

applicable bankruptcy, insolvency or similar law now or hereafter in effect, or
shall consent to the entry of an order for relief in an involuntary case, or to
the conversion of an involuntary case to a voluntary case, under any such law,
or shall consent to the appointment of or taking possession by a receiver,
trustee or other custodian for all or a substantial part of its property; or
Company or any of its Subsidiaries (other than an Insignificant Subsidiary)
shall make any assignment for the benefit of creditors; or (ii) Company or any
of its Subsidiaries (other than an Insignificant Subsidiary) shall be unable, or
shall fail generally, or shall admit in writing its inability, to pay its debts
as such debts become due; or the board of directors (or similar governing body)
of Company or any of its Subsidiaries (other than an Insignificant Subsidiary)
(or any committee thereof) shall adopt any resolution or otherwise authorize any
action to approve any of the actions referred to herein or in Section 8.1(f); or


 


(H)           JUDGMENTS AND ATTACHMENTS.  ANY MONEY JUDGMENT, WRIT OR WARRANT OF
ATTACHMENT OR SIMILAR PROCESS INVOLVING AN AMOUNT IN EXCESS OF $50.0 MILLION (TO
THE EXTENT NOT ADEQUATELY COVERED BY INSURANCE AS TO WHICH A SOLVENT AND
UNAFFILIATED INSURANCE COMPANY HAS ACKNOWLEDGED COVERAGE) SHALL BE ENTERED OR
FILED AGAINST COMPANY OR ANY OF ITS SUBSIDIARIES (OTHER THAN AN INSIGNIFICANT
SUBSIDIARY) OR ANY OF THEIR RESPECTIVE ASSETS AND SHALL REMAIN UNDISCHARGED,
UNVACATED, UNBONDED OR UNSTAYED FOR A PERIOD OF SIXTY (60) DAYS (OR IN ANY EVENT
LATER THAN FIVE DAYS PRIOR TO THE DATE OF ANY PROPOSED SALE THEREUNDER); OR


 


(I)            DISSOLUTION.  ANY ORDER, JUDGMENT OR DECREE SHALL BE ENTERED
AGAINST ANY CREDIT PARTY DECREEING THE DISSOLUTION OR SPLIT UP OF SUCH CREDIT
PARTY AND SUCH ORDER SHALL REMAIN UNDISCHARGED OR UNSTAYED FOR A PERIOD IN
EXCESS OF THIRTY (30) DAYS; OR


 


(J)            EMPLOYEE BENEFIT PLANS.  (I) THERE SHALL OCCUR ONE OR MORE ERISA
EVENTS WHICH INDIVIDUALLY OR IN THE AGGREGATE RESULTS IN OR MIGHT REASONABLY BE
EXPECTED TO RESULT IN LIABILITY OF COMPANY, ANY OF ITS SUBSIDIARIES OR ANY OF
THEIR RESPECTIVE ERISA AFFILIATES IN EXCESS OF $40.0 MILLION DURING THE TERM
HEREOF; OR (II) THERE EXISTS ANY FACT OR CIRCUMSTANCE THAT REASONABLY COULD BE
EXPECTED TO RESULT IN THE IMPOSITION OF A LIEN OR SECURITY INTEREST UNDER
SECTION 412(N) OF THE INTERNAL REVENUE CODE OR UNDER ERISA; OR


 


(K)           CHANGE OF CONTROL.  A CHANGE OF CONTROL SHALL OCCUR; OR


 


(L)            GUARANTIES, COLLATERAL DOCUMENTS AND OTHER CREDIT DOCUMENTS.  AT
ANY TIME AFTER THE EXECUTION AND DELIVERY THEREOF, (I) THE GUARANTY FOR ANY
REASON, OTHER THAN THE SATISFACTION IN FULL OF ALL OBLIGATIONS, SHALL CEASE TO
BE IN FULL FORCE AND EFFECT (OTHER THAN IN ACCORDANCE WITH ITS TERMS) OR SHALL
BE DECLARED TO BE NULL AND VOID OR ANY GUARANTOR SHALL REPUDIATE ITS OBLIGATIONS
THEREUNDER, (II) THIS AGREEMENT OR ANY COLLATERAL DOCUMENT CEASES TO BE IN FULL
FORCE AND EFFECT (OTHER THAN BY REASON OF A RELEASE OF COLLATERAL IN ACCORDANCE
WITH THE TERMS HEREOF OR THEREOF OR THE SATISFACTION IN FULL OF THE OBLIGATIONS
IN ACCORDANCE WITH THE TERMS HEREOF) OR SHALL BE DECLARED NULL AND VOID, OR
COLLATERAL AGENT SHALL NOT HAVE OR SHALL CEASE TO HAVE A VALID AND PERFECTED
LIEN IN ANY COLLATERAL PURPORTED TO BE COVERED BY THE COLLATERAL DOCUMENTS WITH
THE PRIORITY REQUIRED BY THE RELEVANT COLLATERAL DOCUMENT, IN EACH CASE FOR ANY
REASON OTHER THAN THE FAILURE OF COLLATERAL AGENT OR ANY SECURED PARTY TO TAKE
ANY ACTION WITHIN ITS CONTROL, OR (III) ANY CREDIT PARTY SHALL CONTEST THE
VALIDITY OR ENFORCEABILITY OF ANY CREDIT DOCUMENT IN WRITING OR DENY IN WRITING
THAT IT HAS ANY FURTHER LIABILITY, INCLUDING WITH RESPECT TO FUTURE ADVANCES BY
LENDERS, UNDER ANY CREDIT DOCUMENT TO WHICH IT IS A PARTY;

 

93

--------------------------------------------------------------------------------


 

THEN, (1) upon the occurrence of any Event of Default described in
Section 8.1(f) or 8.1(g), automatically, and (2) upon the occurrence of any
other Event of Default, at the request of (or with the consent of) Requisite
Lenders, upon notice to Company by Administrative Agent, (A) each of the
following shall immediately become due and payable, in each case without
presentment, demand, protest or other requirements of any kind, all of which are
hereby expressly waived by each Credit Party: (I) the unpaid principal amount of
and accrued interest on the Loans and (II) all other Obligations; and
(B) Administrative Agent may cause Collateral Agent to enforce any and all Liens
and security interests created pursuant to Collateral Documents.

 

Section 8.2  Actions in Respect of the Letters of Credit upon Default.  If any
Event of Default shall have occurred and be continuing, Administrative Agent
may, or shall at the request of the Requisite Lenders, irrespective of whether
it is taking any of the actions described in Section 8.1 or otherwise, make
demand upon Company to, and forthwith upon such demand Company will, pay to
Collateral Agent on behalf of Lender Parties in same day funds at Collateral
Agent’s office designated in such demand, for deposit in the L/C Cash Collateral
Account, an amount equal to the aggregate Available Amount of all Letters of
Credit then outstanding.  If at any time Administrative Agent or Collateral
Agent determines that any funds held in the L/C Cash Collateral Account are
subject to any right or claim of any Person other than Agents and Lender Parties
or that the total amount of such funds is less than the aggregate Available
Amount of all Letters of Credit, Company will, forthwith upon demand by
Administrative Agent or Collateral Agent, pay to Collateral Agent, as additional
funds to be deposited and held in the L/C Cash Collateral Account, an amount
equal to the excess of (a) such aggregate Available Amount over (b) the total
amount of funds, if any, then held in the L/C Cash Collateral Account that
Administrative Agent or Collateral Agent, as the case may be, determines to be
free and clear of any such right and claim.  Upon the drawing of any Letter of
Credit for which funds are on deposit in the L/C Cash Collateral Account, such
funds shall be applied to reimburse the Issuing Banks or Lenders, as applicable,
to the extent permitted by applicable law.

 


SECTION 9. AGENTS


 

Section 9.1  Appointment of Agents.  Each of Administrative Agent, the
Syndication Agent, the Collateral Agent, the Lead Arranger and the
Co-Documentation Agents are hereby appointed hereunder and under the other
Credit Documents and each Lender Party hereby authorizes each Agent to act as
its agent in accordance with the terms hereof and the other Credit Documents. 
Each Agent hereby agrees to act upon the express conditions contained herein and
the other Credit Documents, as applicable.  Except with respect to Section 9.8,
the provisions of this Section 9 are solely for the benefit of Agents and Lender
Parties and no Credit Party shall have any rights as a third party beneficiary
of any of the provisions thereof.  In performing its functions and duties
hereunder, each Agent shall act solely as an agent of Lender Parties and does
not assume and shall not be deemed to have assumed any obligation towards or
relationship of agency or trust with or for Company or any of its Subsidiaries. 
As of the Closing Date, none of the Syndication Agent, the Lead Arrangers nor
the Co-Documentation Agents shall have any obligations but shall be entitled to
all benefits of this Section 9.

 

94

--------------------------------------------------------------------------------


 

Section 9.2  Powers and Duties.  (a) Agents Generally.  Each Lender Party
irrevocably authorizes each Agent to take such action on such Lender Party’s
behalf and to exercise such powers, rights and remedies hereunder and under the
other Credit Documents as are specifically delegated or granted to such Agent by
the terms hereof and thereof, together with such powers, rights and remedies as
are reasonably incidental thereto.  Each Agent shall have only those duties and
responsibilities that are expressly specified herein and the other Credit
Documents.  Each Agent may exercise such powers, rights and remedies and perform
such duties by or through its agents or employees.  No Agent shall have, by
reason hereof or any of the other Credit Documents, a fiduciary relationship in
respect of any Lender Party; and nothing herein or any of the other Credit
Documents, expressed or implied, is intended to or shall be so construed as to
impose upon any Agent any obligations in respect hereof or any of the other
Credit Documents except as expressly set forth herein or therein.

 


(B)           (I) THE COLLATERAL AGENT.  SUBJECT TO THE TERMS AND CONDITIONS OF
THIS AGREEMENT, THE COLLATERAL AGENT SHALL FOLLOW THE REASONABLE WRITTEN
INSTRUCTIONS OF THE ADMINISTRATIVE AGENT FROM TIME TO TIME, SUBJECT TO AND
CONSISTENT WITH THE COLLATERAL AGENT’S RIGHTS AND OBLIGATIONS EXPRESSED IN THE
COLLATERAL DOCUMENTS AND IN ACCORDANCE WITH APPLICABLE LAW.  NO DIRECTION GIVEN
TO THE COLLATERAL AGENT (WHETHER GIVEN BY THE ADMINISTRATIVE AGENT OR OTHERWISE
BY ANY PERSON) WHICH IMPOSES, OR PURPORTS TO IMPOSE, UPON THE COLLATERAL AGENT
ANY OBLIGATION NOT SET FORTH IN THIS AGREEMENT OR ANY OTHER COLLATERAL DOCUMENT
SHALL BE BINDING UPON THE COLLATERAL AGENT UNLESS THE COLLATERAL AGENT ELECTS,
AT ITS SOLE OPTION, TO ACCEPT DIRECTION PURSUANT TO THE INSTRUCTIONS OF THE
ADMINISTRATIVE AGENT.  NOTWITHSTANDING ANY OTHER PROVISION CONTAINED IN THIS
AGREEMENT OR IN ANY COLLATERAL DOCUMENT, THE COLLATERAL AGENT SHALL NOT BE
REQUIRED TO TAKE ANY ACTION PERMITTED, OR EXERCISE ANY DISCRETION GRANTED, UNDER
THE COLLATERAL DOCUMENTS WITHOUT SPECIFIC INSTRUCTION FROM THE ADMINISTRATIVE
AGENT.


 

(II)           EXCEPT TO THE EXTENT OTHERWISE PROVIDED IN THIS SECTION 9.2, THE
DUTIES OF THE COLLATERAL AGENT HEREUNDER AND UNDER THE COLLATERAL DOCUMENTS
SHALL BE MINISTERIAL AND ADMINISTRATIVE IN NATURE.  FOR THE LIMITED PURPOSE OF
HOLDING AND DISTRIBUTING OR APPLYING PROCEEDS OF COLLATERAL, THE COLLATERAL
AGENT SHALL HOLD SUCH PROCEEDS IN TRUST FOR THE BENEFIT OF THE SECURED PARTIES
IN ACCORDANCE WITH THEIR RIGHTS AS PROVIDED FOR HEREIN AND IN THE COLLATERAL
DOCUMENTS.

 

(III)          THE COLLATERAL AGENT:

 

(A)          SHALL NOT BE REQUIRED TO EXPEND OR RISK ANY OF ITS OWN FUNDS OR
OTHERWISE INCUR ANY FINANCIAL OR OTHER LIABILITY IN THE PERFORMANCE OF ANY OF
ITS DUTIES HEREUNDER OR UNDER ANY COLLATERAL DOCUMENT;

 

(B)           MAY RESIGN AT ANY TIME IN ACCORDANCE WITH THE PROVISIONS OF
SECTION 8 OF THE PLEDGE AND SECURITY AGREEMENT; AND

 

(C)           SUBMITS TO THE TERMS OF INDEMNIFICATION SET FORTH IN SECTION 9.8
HEREOF, WHICH INDEMNIFICATION EXPRESSLY COVERS ANY AND ALL INDEMNIFICATIONS
GRANTED BY THE COLLATERAL AGENT TO ANY THIRD PARTY UNDER ANY CONTROL AGREEMENT
OR OTHER COLLATERAL DOCUMENT.

 

95

--------------------------------------------------------------------------------


 

Section 9.3  Exculpatory Provisions.  No Agent shall have any duties or
obligations except those expressly set forth herein and in the other Credit
Documents.  Without limiting the generality of the foregoing, no Agent:

 


(A)           SHALL BE SUBJECT TO ANY FIDUCIARY OR OTHER IMPLIED DUTIES,
REGARDLESS OF WHETHER A DEFAULT HAS OCCURRED AND IS CONTINUING;


 


(B)           SHALL HAVE ANY DUTY TO TAKE ANY DISCRETIONARY ACTION OR EXERCISE
ANY DISCRETIONARY POWERS, EXCEPT DISCRETIONARY RIGHTS AND POWERS EXPRESSLY
CONTEMPLATED HEREBY OR BY THE OTHER CREDIT DOCUMENTS THAT SUCH AGENT IS REQUIRED
TO EXERCISE AS DIRECTED IN WRITING BY THE REQUISITE LENDERS (OR SUCH OTHER
NUMBER OR PERCENTAGE OF THE LENDERS AS SHALL BE EXPRESSLY PROVIDED FOR HEREIN OR
IN THE OTHER CREDIT DOCUMENTS), PROVIDED THAT SUCH AGENT SHALL NOT BE REQUIRED
TO TAKE ANY ACTION THAT, IN ITS OPINION OR THE OPINION OF ITS COUNSEL, MAY
EXPOSE SUCH AGENT TO LIABILITY OR THAT IS CONTRARY TO ANY CREDIT DOCUMENT OR
APPLICABLE LAW; AND


 


(C)           SHALL, EXCEPT AS EXPRESSLY SET FORTH HEREIN AND IN THE OTHER
CREDIT DOCUMENTS, HAVE ANY DUTY TO DISCLOSE, AND SHALL NOT BE LIABLE FOR THE
FAILURE TO DISCLOSE, ANY INFORMATION RELATING TO COMPANY OR ANY OF ITS
AFFILIATES THAT IS COMMUNICATED TO OR OBTAINED BY THE PERSON SERVING AS SUCH
AGENT OR ANY OF ITS AFFILIATES IN ANY CAPACITY.


 

No Agent nor any of its officers, partners, directors, employees or agents shall
be liable to Lender Parties for any action taken or omitted by any Agent under
or in connection with any of the Credit Documents except to the extent caused by
such Agent’s gross negligence or willful misconduct.  Each Agent shall be
entitled to refrain from any act or the taking of any action (including the
failure to take an action) in connection herewith or any of the other Credit
Documents or from the exercise of any power, discretion or authority vested in
it hereunder or thereunder unless and until such Agent shall have received
instructions in respect thereof from Requisite Lenders (or such other Lender
Parties as may be required to give such instructions under Section 10.5) and,
upon receipt of such instructions from Requisite Lenders (or such other Lender
Parties, as the case may be), such Agent shall be entitled to act or (where so
instructed) refrain from acting, or to exercise such power, discretion or
authority, in accordance with such instructions.  Without prejudice to the
generality of the foregoing, (i) each Agent shall be entitled to rely, and shall
be fully protected in relying, upon any communication, instrument or document
believed by it to be genuine and correct and to have been signed or sent by the
proper Person or Persons, and shall be entitled to rely and shall be protected
in relying on opinions and judgments of attorneys (who may be attorneys for
Company and its Subsidiaries), accountants, experts and other professional
advisors selected by it; and (ii) no Lender Party shall have any right of action
whatsoever against any Agent as a result of such Agent acting or (where so
instructed) refraining from acting hereunder or any of the other Credit
Documents in accordance with the instructions of Requisite Lenders (or such
other Lender Parties as may be required to give such instructions under
Section 10.5).

 

Section 9.4  Reliance by Administrative Agent.  The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) reasonably believed by it to be genuine and to
have been signed, sent or otherwise authenticated by the proper Person.  The

 

96

--------------------------------------------------------------------------------


 

Administrative Agent also may rely upon any statement made to it orally or by
telephone and reasonably believed by it to have been made by the proper Person,
and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the Issuing Bank, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the Issuing Bank unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the Issuing Bank prior to the making of such Loan or the issuance of such
Letter of Credit.  The Administrative Agent may consult with legal counsel (who
may be counsel for Company), independent accountants and other experts selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

 

Section 9.5  Delegation of Duties.  The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Credit Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

Section 9.6  Agents Entitled to Act as Lender.  The agency hereby created shall
in no way impair or affect any of the rights and powers of, or impose any duties
or obligations upon, any Agent in its individual capacity as a Lender
hereunder.  With respect to its participation in the Loans, each Agent shall
have the same rights and powers hereunder as any other Lender and may exercise
the same as if it were not performing the duties and functions delegated to it
hereunder, and the term “Lender” shall, unless the context clearly otherwise
indicates, include each Agent in its individual capacity.  Any Agent and its
Affiliates may accept deposits from, lend money to, own securities of, and
generally engage in any kind of banking, trust, financial advisory or other
business with Company or any of its Affiliates as if it were not performing the
duties specified herein, and may accept fees and other consideration from
Company for services in connection herewith and otherwise without having to
account for the same to Lenders.

 

Section 9.7  Lender Parties’ Representations, Warranties and Acknowledgment. 
(a)  Each Lender Party represents and warrants that it has made its own
independent investigation of the financial condition and affairs of Company and
its Subsidiaries in connection with Loans hereunder and that it has made and
shall continue to make its own appraisal of the creditworthiness of Company and
its Subsidiaries.  No Agent shall have any duty or responsibility, either
initially or on a continuing basis, to make any such investigation or any such
appraisal on behalf of Lender Parties or to provide any Lender Party with any
credit or other information with respect thereto, whether coming into its
possession before the making of the Loans or at any time or times thereafter,
and no Agent shall have any responsibility with respect to the accuracy of or
the completeness of any information provided to Lender Parties.

 

97

--------------------------------------------------------------------------------


 


(B)           EACH LENDER PARTY, BY DELIVERING ITS SIGNATURE PAGE TO THIS
AGREEMENT, SHALL BE DEEMED TO HAVE ACKNOWLEDGED RECEIPT OF, AND CONSENTED TO AND
APPROVED, EACH CREDIT DOCUMENT AND EACH OTHER DOCUMENT REQUIRED TO BE APPROVED
BY ANY AGENT, REQUISITE LENDERS OR LENDER PARTIES, AS APPLICABLE ON THE CLOSING
DATE.


 

Section 9.8  Right to Indemnity.  (a)  Each Lender Party, in proportion to its
Pro Rata Share, severally agrees to indemnify each Agent, to the extent that
such Agent shall not have been reimbursed by any Credit Party, for and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses (including counsel fees and disbursements) or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by or asserted against such Agent in exercising its powers, rights and remedies
or performing its duties hereunder or under the other Credit Documents or
otherwise in its capacity as such Agent in any way relating to or arising out
hereof or the other Credit Documents; provided, no Lender Party shall be liable
for any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from such
Agent’s gross negligence or willful misconduct.  If any indemnity furnished to
any Agent for any purpose shall, in the opinion of such Agent, be insufficient
or become impaired, such Agent may call for additional indemnity and cease, or
not commence, to do the acts indemnified against until such additional indemnity
is furnished; provided, in no event shall this sentence require any Lender Party
to indemnify any Agent against any liability, obligation, loss, damage, penalty,
action, judgment, suit, cost, expense or disbursement in excess of such Lender
Party’s Pro Rata Share thereof; and provided further, this sentence shall not be
deemed to require any Lender Party to indemnify any Agent against any liability,
obligation, loss, damage, penalty, action, judgment, suit, cost, expense or
disbursement described in the proviso in the immediately preceding sentence.

 


(B)           EACH LENDER PARTY SEVERALLY AGREES TO INDEMNIFY THE ISSUING BANKS
(TO THE EXTENT NOT PROMPTLY REIMBURSED BY COMPANY) FROM AND AGAINST SUCH LENDER
PARTY’S RATABLE SHARE (DETERMINED AS PROVIDED BELOW) OF ANY AND ALL LIABILITIES,
OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS,
EXPENSES OR DISBURSEMENTS OF ANY KIND OR NATURE WHATSOEVER ARISING IN CONNECTION
WITH ITS ROLE AS ISSUING BANK THAT MAY BE IMPOSED ON, INCURRED BY, OR ASSERTED
AGAINST THE ISSUING BANKS IN ANY WAY RELATING TO OR ARISING OUT OF THE CREDIT
DOCUMENTS OR ANY ACTION TAKEN OR OMITTED BY THE ISSUING BANKS UNDER THE CREDIT
DOCUMENTS; PROVIDED, HOWEVER, THAT NO LENDER PARTY SHALL BE LIABLE FOR ANY
PORTION OF SUCH LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS,
JUDGMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS RESULTING FROM ANY ISSUING
BANKS’ GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS FOUND IN A FINAL,
NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION.  WITHOUT
LIMITATION OF THE FOREGOING, EACH LENDER PARTY AGREES TO REIMBURSE EACH ISSUING
BANK PROMPTLY UPON DEMAND FOR ITS RATABLE SHARE OF ANY COSTS AND EXPENSES
(INCLUDING, WITHOUT LIMITATION, FEES AND EXPENSES OF COUNSEL) PAYABLE BY COMPANY
UNDER SECTION 10.4, TO THE EXTENT THAT SUCH ISSUING BANK IS NOT PROMPTLY
REIMBURSED FOR SUCH COSTS AND EXPENSES BY COMPANY.


 


(C)           FOR PURPOSES OF THIS SECTION 9.8, THE LENDER PARTIES’ RESPECTIVE
RATABLE SHARES OF ANY AMOUNT SHALL BE DETERMINED, AT ANY TIME, ACCORDING TO THE
SUM OF (I) THE AGGREGATE PRINCIPAL AMOUNT OF THE LOANS OUTSTANDING AT SUCH TIME
AND OWING TO THE RESPECTIVE LENDER PARTIES, (II) THEIR RESPECTIVE PRO RATA
SHARES OF THE AGGREGATE AVAILABLE AMOUNT OF ALL LETTERS OF CREDIT OUTSTANDING AT
SUCH TIME, AND (III) THEIR RESPECTIVE UNUSED REVOLVING CREDIT COMMITMENTS

 

98

--------------------------------------------------------------------------------


 


AT SUCH TIME; PROVIDED THAT THE AGGREGATE PRINCIPAL AMOUNT OF LETTER OF CREDIT
LOANS OWING TO THE ISSUING BANKS SHALL BE CONSIDERED TO BE OWED TO THE LENDERS
RATABLY IN ACCORDANCE WITH THEIR RESPECTIVE REVOLVING CREDIT COMMITMENTS.  THE
FAILURE OF ANY LENDER PARTY TO REIMBURSE ANY AGENT OR THE ISSUING BANK, AS THE
CASE MAY BE, PROMPTLY UPON DEMAND FOR ITS RATABLE SHARE OF ANY AMOUNT REQUIRED
TO BE PAID BY THE LENDER PARTIES TO SUCH AGENT OR ANY ISSUING BANK, AS THE CASE
MAY BE, AS PROVIDED HEREIN SHALL NOT RELIEVE ANY OTHER LENDER PARTY OF ITS
OBLIGATION HEREUNDER TO REIMBURSE SUCH AGENT OR SUCH ISSUING BANK, AS THE CASE
MAY BE, FOR ITS RATABLE SHARE OF SUCH AMOUNT, BUT NO LENDER PARTY SHALL BE
RESPONSIBLE FOR THE FAILURE OF ANY OTHER LENDER PARTY TO REIMBURSE SUCH AGENT OR
SUCH ISSUING BANK, AS THE CASE MAY BE, FOR SUCH OTHER LENDER PARTY’S RATABLE
SHARE OF SUCH AMOUNT.  WITHOUT PREJUDICE TO THE SURVIVAL OF ANY OTHER AGREEMENT
OF ANY LENDER PARTY HEREUNDER, THE AGREEMENT AND OBLIGATIONS OF EACH LENDER
PARTY CONTAINED IN THIS SECTION 9.8 SHALL SURVIVE THE PAYMENT IN FULL OF
PRINCIPAL, INTEREST AND ALL OTHER AMOUNTS PAYABLE HEREUNDER AND UNDER THE OTHER
CREDIT DOCUMENTS.


 

Section 9.9  Successor Administrative Agent.  The Administrative Agent may at
any time give notice of its resignation to the Lenders, the Issuing Bank and
Company.  Upon receipt of any such notice of resignation, the Requisite Lenders
shall have the right, in consultation with Company, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States.  If no such successor shall
have been so appointed by the Requisite Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may on behalf of the
Lenders and the Issuing Bank, appoint a successor Administrative Agent meeting
the qualifications set forth above; provided that if the Administrative Agent
shall notify Company and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Credit
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Bank under any of
the Credit Documents, the retiring Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed) and (b) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and the Issuing Bank directly, until such time as the Requisite
Lenders appoint a successor Administrative Agent as provided for above in this
Section.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Credit
Documents (if not already discharged therefrom as provided above in this
Section).  The fees payable by Company to a successor Administrative Agent shall
be the same as those payable to its predecessor unless otherwise agreed between
Company and such successor.  After the retiring Administrative Agent’s
resignation hereunder and under the other Credit Documents, the provisions of
this Section 9 and Sections 10.2 and 10.3 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

 

99

--------------------------------------------------------------------------------


 

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as Issuing Bank.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder,
(i) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Issuing Bank, (ii) the retiring
Issuing Bank shall be discharged from all of its duties and obligations
hereunder or under the other Credit Documents, and (iii) the successor Issuing
Bank shall issue letters of credit in substitution for the Letters of Credit, if
any, outstanding at the time of such succession or make other arrangement
satisfactory to the retiring Issuing Bank to effectively assume the obligations
of the retiring Issuing Bank with respect to such Letters of Credit.

 

Section 9.10  Administrative Agent May File Proofs of Claim.  In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Loan or any Letter of Credit Liability shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 


(A)           TO FILE AND PROVE A CLAIM FOR THE WHOLE AMOUNT OF THE PRINCIPAL
AND INTEREST OWING AND UNPAID IN RESPECT OF THE LOANS, ANY LETTER OF CREDIT
LIABILITY AND ALL OTHER OBLIGATIONS THAT ARE OWING AND UNPAID AND TO FILE SUCH
OTHER DOCUMENTS AS MAY BE NECESSARY OR ADVISABLE IN ORDER TO HAVE THE CLAIMS OF
THE LENDERS, THE ISSUING BANK AND THE ADMINISTRATIVE AGENT (INCLUDING ANY CLAIM
FOR THE REASONABLE COMPENSATION, EXPENSES, DISBURSEMENTS AND ADVANCES OF THE
LENDERS, THE ISSUING BANK AND THE ADMINISTRATIVE AGENT AND ITS AGENTS AND
COUNSEL AND ALL OTHER AMOUNTS DUE THE LENDERS, THE ISSUING BANK AND THE
ADMINISTRATIVE AGENT UNDER SECTIONS 2.3, 2.10 AND 7.4) ALLOWED IN SUCH JUDICIAL
PROCEEDING; AND


 


(B)           TO COLLECT AND RECEIVE ANY MONIES OR OTHER PROPERTY PAYABLE OR
DELIVERABLE ON ANY SUCH CLAIMS AND TO DISTRIBUTE THE SAME;


 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Bank to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the Issuing Bank, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.10
and 7.4.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the Issuing Bank or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the Issuing Bank in any such proceeding.

 

Section 9.11  Collateral Documents and Guaranty.  (a)  Agents Under Collateral
Documents and Guaranty.  Each Lender hereby further authorizes Administrative
Agent, on behalf of and for the benefit of Lenders, to be the agent for and
representative of Lenders with

 

100

--------------------------------------------------------------------------------


 

respect to the Guaranty.  Each Lender hereby further authorizes Collateral
Agent, on behalf of and for the benefit of Lenders, to (i) be the agent for and
representative of Lenders with respect to the Collateral, the Intercreditor
Agreement and the Collateral Documents and (ii) without further written consent
or authorization from Lenders, execute and perform under the Collateral
Documents, the Intercreditor Agreement, any joinders to the Intercreditor
Agreement referred to in Section 6.2(bb) hereof and any amendments,
modifications, supplements and restatements of the Credit Documents in
connection with such joinders referred to in Section 6.2(bb) (which shall
include, without limitation, implementation of any pro rata sharing of
collateral proceeds contemplated under any such joinders), and each Lender
hereby further agrees to be bound by the terms of any such joinders, amendments,
modifications, supplements and restatements.  Subject to Section 10.5, without
further written consent or authorization from Lenders, Administrative Agent or
Collateral Agent, as applicable, may execute any documents or instruments
necessary to (i) release any Lien encumbering any item of Collateral that is the
subject of a sale or other disposition of assets permitted hereby or to which
Requisite Lenders (or such other Lenders as may be required to give such consent
under Section 10.5) have otherwise consented or (ii) release any Guarantor from
the Guaranty pursuant to Section 7.12 or with respect to which Requisite Lenders
(or such other Lenders as may be required to give such consent under
Section 10.5) have otherwise consented.

 


(B)           RELEASE OF PORTIONS OF COLLATERAL.  (I)  IN THE EVENT THAT
(A) COMPANY HAS, FROM THE GROSS PROCEEDS OF AN ISSUANCE OF PUBLIC EQUITY, NOTES
OR OTHER SECURITIES, SATISFIED AND DISCHARGED NOT LESS THAN 85% OF THE TOTAL
PRINCIPAL AMOUNT OF THE SENIOR SECURED NOTES IN ACCORDANCE WITH THE TERMS
THEREOF IN EACH CASE, (B) COMPANY HAS, FOLLOWING THE SATISFACTION AND DISCHARGE
UNDER SUB-CLAUSE (A) ABOVE, AMENDED THE SENIOR SECURED NOTE AGREEMENT IN RESPECT
OF ANY REMAINING SENIOR SECURED NOTES OR REFINANCING SENIOR SECURED NOTES, AS
THE CASE MAY BE, TO IRREVOCABLY AND PERMANENTLY DELETE ANY SECURITY INTEREST
REQUIREMENTS THEREIN AND RELEASE IN FULL ANY AND ALL EXISTING LIENS GRANTED IN
CONNECTION THEREWITH, (C) COMPANY IS IN PRO FORMA COMPLIANCE WITH THE COVENANTS
SET FORTH IN SECTION 6.7 HEREOF IN RESPECT OF THE IMMEDIATELY SUCCEEDING FISCAL
QUARTER OF COMPANY AND (D) COMPANY’S CORPORATE CREDIT RATING BY S&P (OR THE
EQUIVALENT RATING FOR SIMILAR OBLIGATIONS AS MAY BE USED BY S&P FROM TIME TO
TIME) SHALL BE NOT LESS THAN BB- AND COMPANY’S FAMILY RATING BY MOODY’S (OR THE
EQUIVALENT RATING FOR SIMILAR OBLIGATIONS AS MAY BE USED BY MOODY’S FROM TIME TO
TIME) SHALL NOT BE LESS THAN BA2 (OR NOT LESS THAN BB BY S&P AND BA3 BY
MOODY’S), THE COLLATERAL AGENT SHALL, AT COMPANY’S REQUEST AND EXPENSE WITHIN 45
DAYS OF THE DATE UPON WHICH THE COLLATERAL AGENT RECEIVES NOTICE FROM COMPANY
THAT THE CONDITIONS IN (A) THROUGH (D) ABOVE HAVE BEEN SATISFIED, RELEASE ALL OF
ITS SECURITY INTERESTS IN THE ACCOUNTS RECEIVABLE OF THE CREDIT PARTIES UNDER
THE COLLATERAL DOCUMENTS AND ANY DEPOSIT ACCOUNTS OF COMPANY OR ANY SUBSIDIARY
SPECIFICALLY DESIGNATED SOLELY FOR THE COLLECTION OF RECEIVABLES THAT ARE THE
SUBJECT OF A TRANSACTION PERMITTED BY SECTION 6.8(E) HEREOF, AND THE LENDERS
HEREBY AUTHORIZE THE COLLATERAL AGENT TO EXECUTE AND FILE ANY DOCUMENTS
APPROPRIATE IN CONNECTION THEREWITH.


 

(II)           IN THE EVENT THAT (A) COMPANY HAS SATISFIED AND DISCHARGED NOT
LESS THAN 85% OF THE TOTAL PRINCIPAL AMOUNT OF THE 3% NOTES IN ACCORDANCE WITH
THE TERMS THEREOF, (B) THE CONDITIONS SET FORTH IN SECTION 9.11(B)(I) HAVE BEEN
MET, (C) COMPANY IS IN PRO FORMA COMPLIANCE WITH THE COVENANTS SET FORTH IN
SECTION 6.7 HEREOF IN RESPECT OF THE IMMEDIATELY SUCCEEDING FISCAL QUARTER OF
COMPANY AND (D) COMPANY’S CORPORATE CREDIT RATING BY S&P (OR THE EQUIVALENT
RATING FOR SIMILAR OBLIGATIONS AS MAY BE USED BY S&P

 

101

--------------------------------------------------------------------------------


 

FROM TIME TO TIME) SHALL BE NOT LESS THAN BB- AND COMPANY’S FAMILY RATING BY
MOODY’S (OR THE EQUIVALENT RATING FOR SIMILAR OBLIGATIONS AS MAY BE USED BY
MOODY’S FROM TIME TO TIME) SHALL NOT BE LESS THAN BA2 (OR NOT LESS THAN BB BY
S&P AND BA3 BY MOODY’S), THE COLLATERAL AGENT SHALL, AT COMPANY’S REQUEST AND
EXPENSE WITHIN 45 DAYS OF THE DATE UPON WHICH THE COLLATERAL AGENT RECEIVES
NOTICE FROM COMPANY THAT THE CONDITIONS IN (A) THROUGH (D) ABOVE HAVE BEEN
SATISFIED, RELEASE ALL OF ITS SECURITY INTERESTS IN THE COLLATERAL (OTHER THAN
ANY PLEDGES OF CAPITAL STOCK AND ANY OTHER COLLATERAL WHICH COMPANY REQUESTS NOT
TO BE RELEASED) UNDER THE COLLATERAL DOCUMENTS AND TERMINATE THE APPLICABLE
COLLATERAL DOCUMENTS (WHICH FOR THE AVOIDANCE OF DOUBT SHALL NOT INCLUDE THE
PLEDGE AND SECURITY AGREEMENT TO THE EXTENT THAT IT APPLIES TO PLEDGES OF
CAPITAL STOCK).  FOLLOWING ANY RELEASE OF SECURITY INTERESTS PURSUANT TO THIS
SECTION 9.11(B)(II) (BUT SUBJECT TO THE PROVISIONS OF SECTION 5.13), THE
OBLIGATIONS OF THE CREDIT PARTIES PURSUANT TO SECTION 5.9, 5.10 AND 5.11 SHALL
NO LONGER APPLY AND THE LENDERS HEREBY AUTHORIZE THE COLLATERAL AGENT TO EXECUTE
AND FILE ANY DOCUMENTS APPROPRIATE IN CONNECTION THEREWITH.

 


(C)           RIGHT TO REALIZE ON COLLATERAL AND ENFORCE GUARANTY.  ANYTHING
CONTAINED IN ANY OF THE CREDIT DOCUMENTS TO THE CONTRARY NOTWITHSTANDING,
COMPANY, ADMINISTRATIVE AGENT, COLLATERAL AGENT AND EACH LENDER HEREBY AGREE
THAT (I) NO LENDER SHALL HAVE ANY RIGHT INDIVIDUALLY TO REALIZE UPON ANY OF THE
COLLATERAL OR TO ENFORCE THE GUARANTY, IT BEING UNDERSTOOD AND AGREED THAT ALL
POWERS, RIGHTS AND REMEDIES HEREUNDER MAY BE EXERCISED SOLELY BY ADMINISTRATIVE
AGENT, ON BEHALF OF LENDERS IN ACCORDANCE WITH THE TERMS HEREOF AND ALL POWERS,
RIGHTS AND REMEDIES UNDER THE COLLATERAL DOCUMENTS MAY BE EXERCISED SOLELY BY
COLLATERAL AGENT, AND (II) IN THE EVENT OF A FORECLOSURE BY COLLATERAL AGENT ON
ANY OF THE COLLATERAL PURSUANT TO A PUBLIC OR PRIVATE SALE, COLLATERAL AGENT OR
ANY LENDER MAY BE THE PURCHASER OF ANY OR ALL OF SUCH COLLATERAL AT ANY SUCH
SALE AND COLLATERAL AGENT, AS AGENT FOR AND REPRESENTATIVE OF SECURED PARTIES
(BUT NOT ANY LENDER OR LENDERS IN ITS OR THEIR RESPECTIVE INDIVIDUAL CAPACITIES
UNLESS REQUISITE LENDERS SHALL OTHERWISE AGREE IN WRITING) SHALL BE ENTITLED,
FOR THE PURPOSE OF BIDDING AND MAKING SETTLEMENT OR PAYMENT OF THE PURCHASE
PRICE FOR ALL OR ANY PORTION OF THE COLLATERAL SOLD AT ANY SUCH PUBLIC SALE, TO
USE AND APPLY ANY OF THE OBLIGATIONS AS A CREDIT ON ACCOUNT OF THE PURCHASE
PRICE FOR ANY COLLATERAL PAYABLE BY COLLATERAL AGENT AT SUCH SALE.


 


SECTION 10. MISCELLANEOUS


 

Section 10.1  Notices.  (a)  All notices and other communications provided for
hereunder shall be either (x) in writing (including telecopier communication)
and mailed, telecopied, or delivered or (y) as and to the extent set forth in
Section 10.1(b) and in the proviso to this Section 10.1(a), if to Company, at
its address at 2700 North First Street, San Jose, CA 95134, Attention: 
Corporate Treasurer; Facsimile: (408) 964-3644; if to any Initial Lender, at its
Domestic Lending Office specified opposite its name on Appendix B hereto; if to
any other Lender, at its Domestic Lending Office specified in the Assignment and
Acceptance pursuant to which it became a Lender; if to the Agent, at its address
at 315 Montgomery Street, San Francisco, CA 94014-1866, Attention:  Sugeet
Manchanda Madan; Facsimile: (415) 622-4057; if to the Collateral Agent, at its
address at Agency & Trust, 388 Greenwich Street, 14th Floor, New York , NY
10013, Attention: Miriam Molina; Facsimile: (212) 657-2762, or, as to Company or
any Agent, at such other address as shall be designated by such party in a
written notice to the other parties and, as to each other party at such other
address as shall be designated by such party

 

102

--------------------------------------------------------------------------------


 

in a written notice to Company and the Administrative Agent, provided that
materials required to be delivered pursuant to Section 5.1(a), (b), (i) or
(l)(i) shall be delivered to the Administrative Agent as specified in
Section 10.1(b) or as otherwise specified to Company by the Administrative
Agent.  All such notices and communications shall, when mailed or e-mailed, be
effective when deposited in the mails, telecopied, or confirmed by e-mail,
respectively, except that notices and communications to the Agent pursuant to
Sections 2, 3 or 8 shall not be effective until received by the Agent.  Delivery
by telecopier of an executed counterpart of any amendment or waiver of any
provision of this Agreement or the Notes or of any Exhibit hereto to be executed
and delivered hereunder shall be effective as delivery of a manually executed
counterpart thereof.

 


(B)           SO LONG AS BANK OF AMERICA OR ANY OF ITS AFFILIATES IS THE
ADMINISTRATIVE AGENT, MATERIALS REQUIRED TO BE DELIVERED PURSUANT TO
SECTION 5.1(A), (B), (I) AND (L)(I) SHALL BE DELIVERED TO THE ADMINISTRATIVE
AGENT IN AN ELECTRONIC MEDIUM IN A FORMAT ACCEPTABLE TO THE ADMINISTRATIVE AGENT
AND THE LENDERS BY E-MAIL AT LILIANA.CLAAR@BANKOFAMERICA.COM.  COMPANY AGREES
THAT (A) THE ADMINISTRATIVE AGENT MAY MAKE SUCH MATERIALS, AS WELL AS ANY OTHER
WRITTEN INFORMATION, DOCUMENTS, INSTRUMENTS AND OTHER MATERIAL RELATING TO
COMPANY, ANY OF ITS SUBSIDIARIES OR ANY OTHER MATERIALS OR MATTERS RELATING TO
THIS AGREEMENT, THE NOTES OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY
(COLLECTIVELY, THE “COMMUNICATIONS”) AVAILABLE TO THE LENDERS BY POSTING SUCH
NOTICES ON INTRALINKS, “E-DISCLOSURE”, OR A SUBSTANTIALLY SIMILAR ELECTRONIC
SYSTEM (THE “PLATFORM”) AND (B) CERTAIN OF THE LENDERS MAY BE “PUBLIC-SIDE”
LENDERS (I.E., LENDERS THAT DO NOT WISH TO RECEIVE MATERIAL NON-PUBLIC
INFORMATION WITH RESPECT TO COMPANY OR ITS SECURITIES) (EACH, A “PUBLIC
LENDER”).  COMPANY HEREBY AGREES THAT (W) ALL COMMUNICATIONS THAT ARE TO BE MADE
AVAILABLE TO PUBLIC LENDERS SHALL BE CLEARLY AND CONSPICUOUSLY MARKED “PUBLIC”
WHICH, AT A MINIMUM, SHALL MEAN THAT THE WORD “PUBLIC” SHALL APPEAR PROMINENTLY
ON THE FIRST PAGE THEREOF; (X) BY MARKING COMMUNICATIONS “PUBLIC,” THE COMPANY
SHALL BE DEEMED TO HAVE AUTHORIZED THE ADMINISTRATIVE AGENT, THE ARRANGERS, THE
ISSUING BANK AND THE LENDERS TO TREAT SUCH COMMUNICATIONS AS EITHER PUBLICLY
AVAILABLE INFORMATION OR NOT MATERIAL INFORMATION (ALTHOUGH IT MAY BE SENSITIVE
AND PROPRIETARY) WITH RESPECT TO THE COMPANY OR ITS SECURITIES FOR PURPOSES OF
UNITED STATES FEDERAL AND STATE SECURITIES LAWS; (Y) ALL COMMUNICATIONS MARKED
“PUBLIC” ARE PERMITTED TO BE MADE AVAILABLE THROUGH A PORTION OF THE PLATFORM
DESIGNATED “PUBLIC INVESTOR”; AND (Z) THE ADMINISTRATIVE AGENT AND THE ARRANGERS
SHALL BE ENTITLED TO TREAT ANY COMMUNICATIONS THAT ARE NOT MARKED “PUBLIC” AS
BEING SUITABLE FOR POSTING ONLY ON A PORTION OF THE PLATFORM NOT DESIGNATED
“PUBLIC INVESTOR”.  COMPANY ACKNOWLEDGES THAT (I) THE DISTRIBUTION OF MATERIAL
THROUGH AN ELECTRONIC MEDIUM IS NOT NECESSARILY SECURE AND THAT THERE ARE
CONFIDENTIALITY AND OTHER RISKS ASSOCIATED WITH SUCH DISTRIBUTION, (II) THE
PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE” AND (III) NEITHER THE
ADMINISTRATIVE AGENT NOR ANY OF ITS AFFILIATES WARRANTS THE ACCURACY, ADEQUACY
OR COMPLETENESS OF THE COMMUNICATIONS OR THE PLATFORM AND EACH EXPRESSLY
DISCLAIMS LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS OR THE
PLATFORM.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING,
WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES IN
CONNECTION WITH THE PLATFORM.


 


(C)           EACH LENDER AGREES THAT NOTICE TO IT (AS PROVIDED IN THE NEXT
SENTENCE) (AN “E-COMMUNICATIONS NOTICE”) SPECIFYING THAT ANY COMMUNICATIONS HAVE
BEEN POSTED TO THE PLATFORM SHALL CONSTITUTE EFFECTIVE DELIVERY OF SUCH
INFORMATION, DOCUMENTS OR OTHER MATERIALS TO

 

103

--------------------------------------------------------------------------------


 


SUCH LENDER FOR PURPOSES OF THIS AGREEMENT; PROVIDED THAT IF REQUESTED BY ANY
LENDER THE ADMINISTRATIVE AGENT SHALL DELIVER A COPY OF THE COMMUNICATIONS TO
SUCH LENDER BY EMAIL OR TELECOPIER.  EACH LENDER AGREES (I) TO NOTIFY THE
ADMINISTRATIVE AGENT IN WRITING OF SUCH LENDER’S E-MAIL ADDRESS TO WHICH AN
E-COMMUNICATIONS NOTICE MAY BE SENT BY ELECTRONIC TRANSMISSION (INCLUDING BY
ELECTRONIC COMMUNICATION) ON OR BEFORE THE DATE SUCH LENDER BECOMES A PARTY TO
THIS AGREEMENT (AND FROM TIME TO TIME THEREAFTER TO ENSURE THAT THE
ADMINISTRATIVE AGENT HAS ON RECORD AN EFFECTIVE E-MAIL ADDRESS FOR SUCH LENDER)
AND (II) THAT ANY E-COMMUNICATIONS NOTICE MAY BE SENT TO SUCH E-MAIL ADDRESS.


 

Section 10.2  Expenses.  Whether or not the transactions contemplated hereby
shall be consummated, Company agrees to pay promptly (a) all the actual and
reasonable costs and expenses of preparation of the commitment package, the
Credit Documents and any consents, amendments, waivers or other modifications
thereto; (b) all the costs of furnishing all opinions by counsel for Company and
the other Credit Parties; (c) the reasonable fees, expenses and disbursements of
counsel to Agents (in each case including allocated costs of internal counsel)
in connection with the negotiation, preparation, execution and administration of
the Credit Documents and any consents, amendments, waivers or other
modifications thereto and any other documents or matters requested by Company;
(d) all the actual costs and reasonable expenses of creating and perfecting
Liens in favor of Collateral Agent, for the benefit of Lenders pursuant hereto,
including filing and recording fees, expenses and taxes, stamp or documentary
taxes, search fees, title insurance premiums and reasonable fees, expenses and
disbursements of counsel to each Agent and of counsel providing any opinions
that any Agent or Requisite Lenders may request in respect of the Collateral or
the Liens created pursuant to the Collateral Documents; (e) all the actual costs
and reasonable fees, expenses and disbursements of any auditors, accountants,
consultants or appraisers; (f) all the actual costs and reasonable expenses
(including the reasonable fees, expenses and disbursements of any appraisers,
consultants, advisors and agents employed or retained by Collateral Agent and
its counsel) in connection with the custody or preservation of any of the
Collateral; (g) all other actual and reasonable costs and expenses incurred by
each Agent in connection with the syndication of the Loans and Commitments and
the negotiation, preparation and execution of the Credit Documents and any
consents, amendments, waivers or other modifications thereto and the
transactions contemplated thereby; and (h) after the occurrence of a Default or
an Event of Default, all costs and expenses, including reasonable financial
consultant and attorneys’ fees (including allocated costs of internal counsel)
and costs of settlement, incurred by any Agent and Lenders in enforcing any
Obligations of or in collecting any payments due from any Credit Party hereunder
or under the other Credit Documents by reason of such Default or Event of
Default (including in connection with the sale of, collection from, or other
realization upon any of the Collateral or the enforcement of the Guaranty) or in
connection with any refinancing or restructuring of the credit arrangements
provided hereunder in the nature of a “work-out” or pursuant to any insolvency
or bankruptcy cases or proceedings.

 

Section 10.3  Indemnity.  (a)  In addition to the payment of expenses pursuant
to Section 10.2, whether or not the transactions contemplated hereby shall be
consummated, each Credit Party agrees to defend (subject to Indemnitees’
selection of counsel), indemnify, pay and hold harmless, each Agent and Lender
and the officers, partners, directors, trustees, employees, advisors, agents and
Affiliates of each Agent and each Lender (each, an “Indemnitee”), from and
against any and all Indemnified Liabilities; provided, no Credit Party shall
have any obligation to

 

104

--------------------------------------------------------------------------------


 

any Indemnitee hereunder with respect to any Indemnified Liabilities to the
extent such Indemnified Liabilities arise from the gross negligence or willful
misconduct of that Indemnitee.  To the extent that the undertakings to defend,
indemnify, pay and hold harmless set forth in this Section 10.3 may be
unenforceable in whole or in part because they are violative of any law or
public policy, the applicable Credit Party shall contribute the maximum portion
that it is permitted to pay and satisfy under applicable law to the payment and
satisfaction of all Indemnified Liabilities incurred by Indemnitees or any of
them.  To the extent permitted by applicable law, no Credit Party shall assert,
and each hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, any Credit Document or any agreement or instrument or transaction
contemplated hereby.

 


(B)           TO THE EXTENT PERMITTED BY APPLICABLE LAW, NEITHER COMPANY NOR ANY
OF ITS SUBSIDIARIES OR AFFILIATES SHALL ASSERT, AND HEREBY WAIVES, ANY CLAIM
AGAINST ANY LENDER OR ANY OF THEIR AFFILIATES, DIRECTORS, EMPLOYEES, ATTORNEYS
OR AGENTS, ON ANY THEORY OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR
PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES) (WHETHER OR NOT THE
CLAIM THEREFOR IS BASED ON CONTRACT, TORT OR DUTY IMPOSED BY ANY APPLICABLE
LEGAL REQUIREMENT) ARISING OUT OF, IN CONNECTION WITH, ARISING OUT OF, AS A
RESULT OF, OR IN ANY WAY RELATED TO, THIS AGREEMENT OR ANY CREDIT DOCUMENT OR
ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY, ANY LOAN OR THE USE OF THE PROCEEDS THEREOF OR
ANY ACT OR OMISSION OR EVENT OCCURRING IN CONNECTION THEREWITH, AND COMPANY
HEREBY WAIVES, RELEASES AND AGREES NOT TO SUE UPON ANY SUCH CLAIM OR ANY SUCH
DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER OR NOT KNOWN OR SUSPECTED TO EXIST
IN ITS FAVOR.


 

Section 10.4  Set-Off.  In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence and during the continuance of any Event of Default each Lender and
any of its Affiliates is hereby authorized by each Credit Party at any time or
from time to time subject to the consent of Administrative Agent (such consent
not to be unreasonably withheld or delayed), without notice to any Credit Party
or to any other Person (other than Administrative Agent), any such notice being
hereby expressly waived, to set off and to appropriate and to apply any and all
deposits (general or special, including Indebtedness evidenced by certificates
of deposit, whether matured or unmatured, but not including trust accounts) and
any other Indebtedness at any time held or owing by such Lender or such
Affiliate to or for the credit or the account of any Credit Party against and on
account of the obligations and liabilities of any Credit Party to such Lender or
such Affiliate hereunder and under the other Credit Documents, including all
claims of any nature or description arising out of or connected hereto or with
any other Credit Document, irrespective of whether or not (a) such Lender or
such Affiliate shall have made any demand hereunder or (b) the principal of or
the interest on the Loans or any other amounts due hereunder shall have become
due and payable pursuant to Article II or Article VIII, as the case may be, and
although such obligations and liabilities, or any of them, may be contingent or
unmatured.  Each Credit Party hereby further grants to Administrative Agent,
Collateral Agent, each Lender and each of the Lenders’ Affiliates a security
interest in all Deposit Accounts maintained with Administrative Agent, such
Lender or any of such Lenders’ Affiliates as security for the Obligations.

 

105

--------------------------------------------------------------------------------


 

Section 10.5  Amendments and Waivers.  (a)  Requisite Lenders’ Consent.  Subject
to Section 10.5(b) and 10.5(c), no amendment, modification, termination or
waiver of any provision of the Credit Documents, or consent to any departure by
any Credit Party therefrom, shall in any event be effective without the written
concurrence of the Requisite Lenders.

 


(B)           ALL LENDERS’ CONSENT.  WITHOUT THE WRITTEN CONSENT OF ALL LENDERS,
NO AMENDMENT, MODIFICATION, TERMINATION, OR CONSENT SHALL BE EFFECTIVE IF THE
EFFECT THEREOF WOULD:


 

(I)            EXTEND THE SCHEDULED FINAL MATURITY OF ANY LOAN OR ANY NOTE;

 

(II)           WAIVE, REDUCE OR POSTPONE ANY SCHEDULED REPAYMENT (BUT NOT
PREPAYMENT);

 

(III)          REDUCE THE RATE OF INTEREST ON ANY LOAN (OTHER THAN ANY WAIVER OF
ANY INCREASE IN THE INTEREST RATE APPLICABLE TO ANY LOAN PURSUANT TO
SECTION 2.7) OR ANY FEE PAYABLE HEREUNDER;

 

(IV)          EXTEND THE TIME FOR PAYMENT OF ANY SUCH INTEREST OR FEES;

 

(V)           REDUCE THE PRINCIPAL AMOUNT OF ANY LOAN OR INCREASE THE COMMITMENT
OF ANY LENDER;

 

(VI)          AMEND, MODIFY, TERMINATE OR WAIVE ANY PROVISION OF THIS
SECTION 10.5(B) OR SECTION 10.5(C);

 

(VII)         AMEND THE DEFINITION OF “REQUISITE LENDERS” OR “PRO RATA SHARE”;
PROVIDED, WITH THE CONSENT OF REQUISITE LENDERS, ADDITIONAL EXTENSIONS OF CREDIT
PURSUANT HERETO MAY BE INCLUDED IN THE DETERMINATION OF “REQUISITE LENDERS” OR
“PRO RATA SHARE” ON SUBSTANTIALLY THE SAME BASIS AS THE COMMITMENTS AND THE
LOANS ARE INCLUDED ON THE CLOSING DATE;

 

(VIII)        RELEASE A MATERIAL PORTION OF THE COLLATERAL OR ANY MATERIAL
GUARANTOR FROM THE GUARANTY EXCEPT AS EXPRESSLY PROVIDED IN THE CREDIT
DOCUMENTS; OR

 

(IX)           CONSENT TO THE ASSIGNMENT OR TRANSFER BY ANY CREDIT PARTY OF ANY
OF ITS RIGHTS AND OBLIGATIONS UNDER ANY CREDIT DOCUMENT.

 


(C)           OTHER CONSENTS.  NO AMENDMENT, MODIFICATION, TERMINATION OR WAIVER
OF ANY PROVISION OF THE CREDIT DOCUMENTS, OR CONSENT TO ANY DEPARTURE BY ANY
CREDIT PARTY THEREFROM, SHALL AMEND, MODIFY, TERMINATE OR WAIVE ANY PROVISION OF
SECTION 9 AS THE SAME APPLIES TO ANY AGENT, OR ANY OTHER PROVISION HEREOF AS THE
SAME APPLIES TO THE RIGHTS OR OBLIGATIONS OF ANY AGENT, IN EACH CASE WITHOUT THE
CONSENT OF SUCH AGENT.


 


(D)           EXECUTION OF AMENDMENTS, ETC.  ADMINISTRATIVE AGENT MAY, BUT SHALL
HAVE NO OBLIGATION TO, WITH THE CONCURRENCE OF ANY LENDER, EXECUTE AMENDMENTS,
MODIFICATIONS, WAIVERS OR CONSENTS ON BEHALF OF SUCH LENDER.  ANY WAIVER OR
CONSENT SHALL BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR THE SPECIFIC
PURPOSE FOR WHICH IT WAS GIVEN.  NO NOTICE TO OR DEMAND ON ANY CREDIT PARTY IN
ANY CASE SHALL ENTITLE ANY CREDIT PARTY TO ANY OTHER OR FURTHER NOTICE OR

 

106

--------------------------------------------------------------------------------


 

demand in similar or other circumstances.  Any amendment, modification,
termination, waiver or consent effected in accordance with this Section 10.5
shall be binding upon each Lender at the time outstanding, each future Lender
and, if signed by a Credit Party, on such Credit Party.


 

Section 10.6  Successors and Assigns; Participations.  (a)  Generally.  This
Agreement shall be binding upon the parties hereto and their respective
successors and assigns and shall inure to the benefit of the parties hereto and
the successors and assigns of Lenders and the permitted successors and assigns
of the Credit Parties.  No Credit Party’s rights or obligations hereunder nor
any interest therein may be assigned or delegated by any Credit Party without
the prior written consent of all Lenders.  Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby and, to the
extent expressly contemplated hereby, Affiliates of each of the Agents and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 


(B)           REGISTER.  COMPANY, ADMINISTRATIVE AGENT AND LENDERS SHALL DEEM
AND TREAT THE PERSONS LISTED AS LENDERS IN THE REGISTER AS THE HOLDERS AND
OWNERS OF THE CORRESPONDING LOANS LISTED THEREIN FOR ALL PURPOSES HEREOF, AND NO
ASSIGNMENT OR TRANSFER OF ANY SUCH LOAN SHALL BE EFFECTIVE, IN EACH CASE, UNLESS
AND UNTIL AN ASSIGNMENT AGREEMENT EFFECTING THE ASSIGNMENT OR TRANSFER THEREOF
SHALL HAVE BEEN DELIVERED TO AND ACCEPTED BY ADMINISTRATIVE AGENT AND RECORDED
IN THE REGISTER AS PROVIDED IN SECTION 10.6(E).  PRIOR TO SUCH RECORDATION, ALL
AMOUNTS OWED WITH RESPECT TO THE APPLICABLE LOAN SHALL BE OWED TO THE LENDER
LISTED IN THE REGISTER AS THE OWNER THEREOF, AND ANY REQUEST, AUTHORITY OR
CONSENT OF ANY PERSON WHO, AT THE TIME OF MAKING SUCH REQUEST OR GIVING SUCH
AUTHORITY OR CONSENT, IS LISTED IN THE REGISTER AS A LENDER SHALL BE CONCLUSIVE
AND BINDING ON ANY SUBSEQUENT HOLDER, ASSIGNEE OR TRANSFEREE OF THE
CORRESPONDING LOANS.


 


(C)           RIGHT TO ASSIGN.  EACH LENDER SHALL HAVE THE RIGHT AT ANY TIME TO
SELL, ASSIGN OR TRANSFER ALL OR A PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, ALL OR A PORTION OF ITS LOANS
OWING TO IT OR OTHER OBLIGATION (PROVIDED, HOWEVER, THAT EACH SUCH ASSIGNMENT
SHALL BE OF A UNIFORM, AND NOT VARYING, PERCENTAGE OF ALL RIGHTS AND OBLIGATIONS
UNDER AND IN RESPECT OF ANY LOAN):


 

(I)            TO ANY PERSON MEETING THE CRITERIA OF CLAUSE (IV) OF THE
DEFINITION OF THE TERM OF “ELIGIBLE ASSIGNEE” UPON THE GIVING OF NOTICE TO
COMPANY, EACH ISSUING BANK AND ADMINISTRATIVE AGENT; AND

 

(II)           TO ANY PERSON MEETING THE CRITERIA OF ANY OTHER CLAUSE OF THE
DEFINITION OF THE TERM OF “ELIGIBLE ASSIGNEE” WITH THE CONSENT OF ADMINISTRATIVE
AGENT, THE ISSUING BANK AND, IF NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND
IS CONTINUING, COMPANY (EACH SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD OR
DELAYED); PROVIDED THAT EACH SUCH ASSIGNMENT PURSUANT TO THIS
SECTION 10.6(C) SHALL BE IN AN AGGREGATE AMOUNT OF NOT LESS THAN $1.0 MILLION
(OR SUCH LESSER AMOUNT AS MAY BE AGREED TO BY ADMINISTRATIVE AGENT AND, IF NO
DEFAULT HAS OCCURRED AND IS CONTINUING, COMPANY, OR AS SHALL CONSTITUTE THE
AGGREGATE AMOUNT OF THE LOANS OF THE ASSIGNING LENDER) WITH RESPECT TO THE
ASSIGNMENT OF LOANS.

 

107

--------------------------------------------------------------------------------


 


(D)           MECHANICS.  THE ASSIGNING LENDER AND THE ASSIGNEE THEREOF SHALL
EXECUTE AND DELIVER TO ADMINISTRATIVE AGENT AN ASSIGNMENT AGREEMENT, TOGETHER
WITH SUCH FORMS, CERTIFICATES OR OTHER EVIDENCE, IF ANY, WITH RESPECT TO UNITED
STATES FEDERAL INCOME TAX WITHHOLDING MATTERS AS THE ASSIGNEE UNDER SUCH
ASSIGNMENT AGREEMENT MAY BE REQUIRED TO DELIVER TO ADMINISTRATIVE AGENT PURSUANT
TO SECTION 2.13.


 


(E)           NOTICE OF ASSIGNMENT.  UPON ITS RECEIPT OF A DULY EXECUTED AND
COMPLETED ASSIGNMENT AGREEMENT, TOGETHER WITH ANY FORMS, CERTIFICATES OR OTHER
EVIDENCE REQUIRED BY THIS AGREEMENT IN CONNECTION THEREWITH, ADMINISTRATIVE
AGENT SHALL RECORD THE INFORMATION CONTAINED IN SUCH ASSIGNMENT AGREEMENT IN THE
REGISTER, SHALL GIVE PROMPT NOTICE THEREOF TO COMPANY (BUT IN NO EVENT SHALL
ADMINISTRATIVE AGENT BE REQUIRED TO GIVE SUCH NOTICE MORE FREQUENTLY THAN ONCE
PER WEEK) AND SHALL MAINTAIN A COPY OF SUCH ASSIGNMENT AGREEMENT.


 


(F)            REPRESENTATIONS AND WARRANTIES OF ASSIGNEE.  EACH LENDER, UPON
EXECUTION AND DELIVERY HEREOF OR UPON EXECUTING AND DELIVERING AN ASSIGNMENT
AGREEMENT, AS THE CASE MAY BE, REPRESENTS AND WARRANTS AS OF THE CLOSING DATE OR
AS OF THE APPLICABLE EFFECTIVE DATE (AS DEFINED IN THE APPLICABLE ASSIGNMENT
AGREEMENT) THAT (I) IT IS AN ELIGIBLE ASSIGNEE; (II) IT HAS EXPERIENCE AND
EXPERTISE IN THE MAKING OF OR INVESTING IN LOANS SUCH AS THE APPLICABLE LOANS;
AND (III) IT WILL MAKE OR INVEST IN, AS THE CASE MAY BE, ITS LOANS FOR ITS OWN
ACCOUNT IN THE ORDINARY COURSE OF ITS BUSINESS AND WITHOUT A VIEW TO
DISTRIBUTION OF SUCH LOANS WITHIN THE MEANING OF THE SECURITIES ACT OR THE
EXCHANGE ACT OR OTHER FEDERAL SECURITIES LAWS (IT BEING UNDERSTOOD THAT, SUBJECT
TO THE PROVISIONS OF THIS SECTION 10.6, THE DISPOSITION OF SUCH LOANS OR ANY
INTERESTS THEREIN SHALL AT ALL TIMES REMAIN WITHIN ITS EXCLUSIVE CONTROL).


 


(G)           EFFECT OF ASSIGNMENT.  SUBJECT TO THE TERMS AND CONDITIONS OF THIS
SECTION 10.6, AS OF THE “EFFECTIVE DATE” SPECIFIED IN THE APPLICABLE ASSIGNMENT
AGREEMENT: (I) THE ASSIGNEE THEREUNDER SHALL HAVE THE RIGHTS AND OBLIGATIONS OF
A “LENDER” OR “ISSUING BANK” HEREUNDER, AS THE CASE MAY BE, TO THE EXTENT SUCH
RIGHTS AND OBLIGATIONS HEREUNDER HAVE BEEN ASSIGNED TO IT PURSUANT TO SUCH
ASSIGNMENT AGREEMENT AND SHALL THEREAFTER BE A PARTY HERETO AND A “LENDER” OR
“ISSUING BANK” FOR ALL PURPOSES HEREOF; (II) THE ASSIGNING LENDER OR ISSUING
BANK THEREUNDER SHALL, TO THE EXTENT THAT RIGHTS AND OBLIGATIONS HEREUNDER HAVE
BEEN ASSIGNED THEREBY PURSUANT TO SUCH ASSIGNMENT AGREEMENT, RELINQUISH ITS
RIGHTS (OTHER THAN ANY RIGHTS WHICH SURVIVE THE TERMINATION HEREOF UNDER
SECTION 10.8) AND BE RELEASED FROM ITS OBLIGATIONS HEREUNDER (AND, IN THE CASE
OF AN ASSIGNMENT AGREEMENT COVERING ALL OR THE REMAINING PORTION OF AN ASSIGNING
LENDER’S OR ISSUING BANK’S RIGHTS AND OBLIGATIONS HEREUNDER, SUCH LENDER OR
ISSUING BANK SHALL CEASE TO BE A PARTY HERETO; PROVIDED, ANYTHING CONTAINED IN
ANY OF THE CREDIT DOCUMENTS TO THE CONTRARY NOTWITHSTANDING, SUCH ASSIGNING
LENDER OR ISSUING BANK SHALL CONTINUE TO BE ENTITLED TO THE BENEFIT OF ALL
INDEMNITIES HEREUNDER AS SPECIFIED HEREIN WITH RESPECT TO MATTERS ARISING OUT OF
THE PRIOR INVOLVEMENT OF SUCH ASSIGNING LENDER OR ISSUING BANK AS A LENDER OR
ISSUING BANK HEREUNDER); AND (III) IF ANY SUCH ASSIGNMENT OCCURS AFTER THE
ISSUANCE OF ANY NOTE HEREUNDER, THE ASSIGNING LENDER SHALL, UPON THE
EFFECTIVENESS OF SUCH ASSIGNMENT OR AS PROMPTLY THEREAFTER AS PRACTICABLE,
SURRENDER ITS APPLICABLE NOTES TO ADMINISTRATIVE AGENT FOR CANCELLATION, AND
THEREUPON COMPANY SHALL ISSUE AND DELIVER NEW NOTES, IF SO REQUESTED BY THE
ASSIGNEE AND/OR ASSIGNING LENDER, TO SUCH ASSIGNEE AND/OR TO SUCH ASSIGNING
LENDER, WITH APPROPRIATE INSERTIONS, TO REFLECT THE OUTSTANDING LOANS OF THE
ASSIGNEE AND/OR THE ASSIGNING LENDER.  NOTWITHSTANDING THE FOREGOING, AN
ASSIGNEE, INCLUDING AN ELIGIBLE ASSIGNEE, SHALL NOT BE ENTITLED TO RECEIVE ANY
GREATER PAYMENT UNDER SECTION 2.13 OR SECTION 2.16 THAN THE APPLICABLE

 

108

--------------------------------------------------------------------------------


 

Lender making such assignment would have been entitled to receive with respect
to the assigned portion of the rights and obligations under this Agreement.


 


(H)           THE ISSUING BANK MAY ASSIGN TO AN ELIGIBLE ASSIGNEE ALL OF ITS
RIGHTS AND OBLIGATIONS UNDER THE UNDRAWN PORTION OF ITS LETTER OF CREDIT
COMMITMENT AT ANY TIME; PROVIDED, HOWEVER, THAT (I) EACH SUCH ASSIGNMENT SHALL
BE TO AN ELIGIBLE ASSIGNEE AND (II) THE PARTIES TO EACH SUCH ASSIGNMENT SHALL
EXECUTE AND DELIVER TO ADMINISTRATIVE AGENT, FOR ITS ACCEPTANCE AND RECORDING IN
THE REGISTER, AN ASSIGNMENT AND ACCEPTANCE, TOGETHER WITH A PROCESSING AND
RECORDATION FEE OF $3,500.


 


(I)            PARTICIPATIONS.  EACH LENDER, WITHOUT NOTICE TO OR CONSENT OF
ADMINISTRATIVE AGENT OR COMPANY, SHALL HAVE THE RIGHT AT ANY TIME TO SELL ONE OR
MORE PARTICIPATIONS TO ANY PERSON (OTHER THAN COMPANY, ANY OF ITS SUBSIDIARIES
OR ANY OF ITS AFFILIATES) IN ALL OR ANY PART OF ITS COMMITMENTS, LOANS OR IN ANY
OTHER OBLIGATION.  THE HOLDER OF ANY SUCH PARTICIPATION, OTHER THAN AN AFFILIATE
OF THE LENDER GRANTING SUCH PARTICIPATION, SHALL NOT BE ENTITLED TO REQUIRE SUCH
LENDER TO TAKE OR OMIT TO TAKE ANY ACTION HEREUNDER EXCEPT WITH RESPECT TO ANY
AMENDMENT, MODIFICATION OR WAIVER THAT WOULD (I) EXTEND THE FINAL SCHEDULED
MATURITY OF ANY LOAN OR NOTE IN WHICH SUCH PARTICIPANT IS PARTICIPATING, OR
REDUCE THE RATE OR EXTEND THE TIME OF PAYMENT OF INTEREST OR FEES THEREON
(EXCEPT IN CONNECTION WITH A WAIVER OF APPLICABILITY OF ANY POST-DEFAULT
INCREASE IN INTEREST RATES) OR REDUCE THE PRINCIPAL AMOUNT THEREOF, OR INCREASE
THE AMOUNT OF THE PARTICIPANT’S PARTICIPATION OVER THE AMOUNT THEREOF THEN IN
EFFECT (IT BEING UNDERSTOOD THAT A WAIVER OF ANY DEFAULT OR EVENT OF DEFAULT
SHALL NOT CONSTITUTE A CHANGE IN THE TERMS OF SUCH PARTICIPATION, AND THAT AN
INCREASE IN ANY LOAN SHALL BE PERMITTED WITHOUT THE CONSENT OF ANY PARTICIPANT
IF THE PARTICIPANT’S PARTICIPATION IS NOT INCREASED AS A RESULT THEREOF),
(II) CONSENT TO THE ASSIGNMENT OR TRANSFER BY ANY CREDIT PARTY OF ANY OF ITS
RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT OR (III) RELEASE A MATERIAL PORTION
OF THE COLLATERAL UNDER THE COLLATERAL DOCUMENTS OR ANY MATERIAL GUARANTOR FROM
THE GUARANTY (EXCEPT AS EXPRESSLY PROVIDED IN THE CREDIT DOCUMENTS) SUPPORTING
THE LOANS HEREUNDER IN WHICH SUCH PARTICIPANT IS PARTICIPATING.  COMPANY AGREES
THAT EACH PARTICIPANT SHALL BE ENTITLED TO THE BENEFITS OF SECTIONS 2.13 AND
2.16 AND 2.18 TO THE SAME EXTENT AS IF IT WERE A LENDER AND HAD ACQUIRED ITS
INTEREST BY ASSIGNMENT PURSUANT TO PARAGRAPH (C) OF THIS SECTION; PROVIDED,
(I) A PARTICIPANT SHALL NOT BE ENTITLED TO RECEIVE ANY GREATER PAYMENT UNDER
SECTION 2.13 OR 2.16 THAN THE APPLICABLE LENDER WOULD HAVE BEEN ENTITLED TO
RECEIVE WITH RESPECT TO THE PARTICIPATION SOLD TO SUCH PARTICIPANT, UNLESS THE
SALE OF THE PARTICIPATION TO SUCH PARTICIPANT IS MADE WITH COMPANY’S PRIOR
WRITTEN CONSENT, INCLUDING CONSENT TO GREATER PAYMENT UNDER SECTION 2.13 AND
(II) A PARTICIPANT THAT WOULD BE A NON-US LENDER IF IT WERE A LENDER SHALL NOT
BE ENTITLED TO ANY OF THE BENEFITS OF SECTION 2.13 UNLESS COMPANY IS NOTIFIED OF
THE PARTICIPATION SOLD TO SUCH PARTICIPANT AND SUCH PARTICIPANT AGREES, FOR THE
BENEFIT OF COMPANY, TO COMPLY WITH SECTION 2.13 AS THOUGH IT WERE A LENDER.  TO
THE EXTENT PERMITTED BY LAW, EACH PARTICIPANT ALSO SHALL BE ENTITLED TO THE
BENEFITS OF SECTION 10.4 AS THOUGH IT WERE A LENDER, PROVIDED SUCH PARTICIPANT
AGREES TO BE SUBJECT TO SECTION 2.12 AS THOUGH IT WERE A LENDER.


 


(J)            CERTAIN OTHER ASSIGNMENTS.  IN ADDITION TO ANY OTHER ASSIGNMENT
PERMITTED PURSUANT TO THIS SECTION 10.6, ANY LENDER MAY ASSIGN AND/OR PLEDGE
(WITHOUT NOTICE TO OR THE CONSENT OF ADMINISTRATIVE AGENT OR COMPANY) ALL OR ANY
PORTION OF ITS LOANS, THE OTHER OBLIGATIONS OWED BY OR TO SUCH LENDER, AND ITS
NOTES, IF ANY, TO SECURE OBLIGATIONS OF SUCH LENDER INCLUDING, WITHOUT
LIMITATION, TO ANY FEDERAL RESERVE BANK AS COLLATERAL SECURITY PURSUANT

 

109

--------------------------------------------------------------------------------


 


TO REGULATION A OF THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM AND ANY
OPERATING CIRCULAR ISSUED BY SUCH FEDERAL RESERVE BANK; PROVIDED, NO LENDER, AS
BETWEEN COMPANY AND SUCH LENDER, SHALL BE RELIEVED OF ANY OF ITS OBLIGATIONS
HEREUNDER AS A RESULT OF ANY SUCH ASSIGNMENT AND PLEDGE, AND PROVIDED FURTHER,
IN NO EVENT SHALL THE APPLICABLE FEDERAL RESERVE BANK OR TRUSTEE BE CONSIDERED
TO BE A “LENDER” OR BE ENTITLED TO REQUIRE THE ASSIGNING LENDER TO TAKE OR OMIT
TO TAKE ANY ACTION HEREUNDER.  IN THE CASE OF ANY LENDER THAT IS A FUND THAT
INVESTS IN BANK LOANS, SUCH LENDER MAY, WITHOUT THE CONSENT OF COMPANY OR
ADMINISTRATIVE AGENT, ASSIGN OR PLEDGE ALL OR ANY PORTION OF ITS RIGHTS UNDER
THIS AGREEMENT, INCLUDING THE LOANS AND NOTES OR ANY OTHER INSTRUMENT EVIDENCING
ITS RIGHTS AS A LENDER UNDER THIS AGREEMENT, TO ANY HOLDER OF, TRUSTEE FOR, OR
ANY OTHER REPRESENTATIVE OF HOLDERS OF, OBLIGATIONS OWED OR SECURITIES ISSUED,
BY SUCH FUND, AS SECURITY FOR SUCH OBLIGATIONS OR SECURITIES; PROVIDED THAT ANY
FORECLOSURE OR SIMILAR ACTION BY SUCH TRUSTEE OR REPRESENTATIVE SHALL BE SUBJECT
TO THE PROVISIONS OF SECTION 10.6(C) CONCERNING ASSIGNMENTS.


 

Section 10.7  Independence of Covenants.  All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.

 

Section 10.8  Survival of Representations, Warranties and Agreements.  All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Loan.  Notwithstanding
anything herein or implied by law to the contrary, the agreements of each Credit
Party set forth in Sections 2.13, 2.16, 2.18, 10.2, 10.3 and 10.4 and the
agreements of Lenders set forth in Sections 2.12, 9.6 and 10.18 shall survive
the payment of the Loans.

 

Section 10.9  No Waiver; Remedies Cumulative.  No failure or delay on the part
of any Agent or any Lender in the exercise of any power, right or privilege
hereunder or under any other Credit Document shall impair such power, right or
privilege or be construed to be a waiver of any default or acquiescence therein,
nor shall any single or partial exercise of any such power, right or privilege
preclude other or further exercise thereof or of any other power, right or
privilege.  The rights, powers and remedies given to each Agent and each Lender
hereby are cumulative and shall be in addition to and independent of all rights,
powers and remedies existing by virtue of any statute or rule of law or in any
of the other Credit Documents or any of the Hedge Agreements.  Any forbearance
or failure to exercise, and any delay in exercising, any right, power or remedy
hereunder shall not impair any such right, power or remedy or be construed to be
a waiver thereof, nor shall it preclude the further exercise of any such right,
power or remedy.

 

Section 10.10  Marshalling; Payments Set Aside.  Neither any Agent nor any
Lender shall be under any obligation to marshal any assets in favor of any
Credit Party or any other Person or against or in payment of any or all of the
Obligations.  To the extent that any Credit Party makes a payment or payments to
Administrative Agent or Lenders (or to Administrative Agent, on behalf of
Lenders), or Administrative Agent or Lenders enforce any security interests or
exercise their rights of setoff, and such payment or payments or the proceeds of
such enforcement or setoff or any part thereof are subsequently invalidated,
declared to be

 

110

--------------------------------------------------------------------------------


 

fraudulent or preferential, set aside and/or required to be repaid to a trustee,
receiver or any other party under any bankruptcy law, any other state or federal
law, common law or any equitable cause, then, to the extent of such recovery,
the obligation or part thereof originally intended to be satisfied, and all
Liens, rights and remedies therefor or related thereto, shall be revived and
continued in full force and effect as if such payment or payments had not been
made or such enforcement or setoff had not occurred.

 

Section 10.11  Patriot Act Notice.  Each of the Agents and Lender Parties hereby
notify the Credit Parties that pursuant to the requirements of the Patriot Act,
it is required to obtain, verify and record information that identifies each
Credit Party, which information includes names and addresses and other
information that will allow it to identify each Credit Party in accordance with
the Patriot Act.

 

Section 10.12  Severability.  In case any provision in or obligation hereunder
or any Note shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

 

Section 10.13  Obligations Several; Independent Nature of Lenders’ Rights.  The
obligations of Lenders hereunder are several and no Lender shall be responsible
for the obligations or Commitment of any other Lender hereunder.  Nothing
contained herein or in any other Credit Document, and no action taken by Lenders
pursuant hereto or thereto, shall be deemed to constitute Lenders as a
partnership, an association, a joint venture or any other kind of entity. The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and each Lender shall be entitled to protect and enforce its
rights arising out hereof and it shall not be necessary for any other Lender to
be joined as an additional party in any proceeding for such purpose.

 

Section 10.14  Headings.  Section headings herein are included herein for
convenience of reference only and shall not constitute a part hereof for any
other purpose or be given any substantive effect.

 

Section 10.15  APPLICABLE LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401
AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK); PROVIDED
THAT EACH AGENT AND EACH LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL
LAW.

 

Section 10.16  CONSENT TO JURISDICTION.  ALL JUDICIAL PROCEEDINGS BROUGHT
AGAINST ANY CREDIT PARTY ARISING OUT OF OR RELATING HERETO OR ANY OTHER CREDIT
DOCUMENT, OR ANY OF THE OBLIGATIONS, MAY BE BROUGHT IN ANY STATE OR FEDERAL
COURT OF COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK.  BY
EXECUTING AND DELIVERING THIS AGREEMENT, EACH CREDIT PARTY, FOR ITSELF AND IN
CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (a) ACCEPTS

 

111

--------------------------------------------------------------------------------


 

GENERALLY AND UNCONDITIONALLY THE NONEXCLUSIVE JURISDICTION AND VENUE OF SUCH
COURTS; (b) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS; (c) AGREES THAT SERVICE
OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE APPLICABLE CREDIT
PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 10.1; (d) AGREES THAT
SERVICE AS PROVIDED IN CLAUSE (c) ABOVE IS SUFFICIENT TO CONFER PERSONAL
JURISDICTION OVER THE APPLICABLE CREDIT PARTY IN ANY SUCH PROCEEDING IN ANY SUCH
COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT;
AND (e) AGREES AGENTS AND LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY CREDIT PARTY IN THE
COURTS OF ANY OTHER JURISDICTION.

 

Section 10.17  WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY AGREES
TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR
ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN
TRANSACTION OR THE LENDER/COMPANY RELATIONSHIP THAT IS BEING ESTABLISHED.  THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS
TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND
ALL OTHER COMMON LAW AND STATUTORY CLAIMS.  EACH PARTY HERETO ACKNOWLEDGES THAT
THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT
EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT
EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS.  EACH
PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER
WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.  THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING
(OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS
SECTION 10.17 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND THIS WAIVER SHALL
APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS
HERETO OR ANY OF THE OTHER CREDIT DOCUMENTS OR TO ANY OTHER DOCUMENTS OR
AGREEMENTS RELATING TO THE LOANS MADE HEREUNDER.  IN THE EVENT OF LITIGATION,
THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

Section 10.18  Confidentiality.  Each Lender and each Agent shall hold all
non-public information regarding Company and its business identified as such by
Company and obtained by such Lender or such Agent pursuant to the requirements
hereof in accordance with such Lender’s customary procedures for handling
confidential information of such nature, it being understood and agreed by
Company that, in any event, a Lender or an Agent may make (i)

 

112

--------------------------------------------------------------------------------


 

disclosures of such information on a need-to-know basis to Affiliates of such
Lender and to their respective agents and advisors (and to other persons
authorized by a Lender or Agent to organize, present or disseminate such
information in connection with disclosures otherwise made in accordance with
this Section 10.18), (ii) disclosures of such information reasonably required by
any bona fide or potential assignee, transferee or participant in connection
with the contemplated assignment, transfer or participation by such Lender of
any Loans or any participations therein or by any direct or indirect contractual
counterparties (or the professional advisors thereto) in Hedge Agreements
(provided, such counterparties and advisors are advised of and agree to be bound
by the provisions of this Section 10.18), (iii) disclosure to any rating agency
when required by it, provided that, prior to any disclosure, such rating agency
shall undertake in writing to preserve the confidentiality of any confidential
information relating to the Credit Parties received by it from any of the Agents
or any Lender, and (iv) disclosures required or requested by any governmental
agency or representative thereof or by the NAIC or pursuant to legal or judicial
process; provided, unless specifically prohibited by applicable law or court
order, each Lender and each Agent shall make reasonable efforts to notify
Company of any request by any governmental agency or representative thereof
(other than any such request in connection with any examination of the financial
condition or other routine examination of such Lender by such governmental
agency) for disclosure of any such non-public information prior to disclosure of
such information.

 

Section 10.19  Usury Savings Clause.  Notwithstanding any other provision
herein, the aggregate interest rate charged with respect to any of the
Obligations, including all charges or fees in connection therewith deemed in the
nature of interest under applicable law shall not exceed the Highest Lawful
Rate.  If the rate of interest (determined without regard to the preceding
sentence) under this Agreement at any time exceeds the Highest Lawful Rate, the
outstanding amount of the Loans made hereunder shall bear interest at the
Highest Lawful Rate until the total amount of interest due hereunder equals the
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect.  In
addition, if when the Loans made hereunder are repaid in full the total interest
due hereunder (taking into account the increase provided for above) is less than
the total amount of interest which would have been due hereunder if the stated
rates of interest set forth in this Agreement had at all times been in effect,
then to the extent permitted by law, Company shall pay to Administrative Agent
an amount equal to the difference between the amount of interest paid and the
amount of interest which would have been paid if the Highest Lawful Rate had at
all times been in effect.  Notwithstanding the foregoing, it is the intention of
Lenders and Company to conform strictly to any applicable usury laws. 
Accordingly, if any Lender contracts for, charges, or receives any consideration
which constitutes interest in excess of the Highest Lawful Rate, then any such
excess shall be cancelled automatically and, if previously paid, shall at such
Lender’s option be applied to the outstanding amount of the Loans made hereunder
or be refunded to Company.

 

Section 10.20  Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument.

 

Section 10.21  No Liability of the Issuing Banks.  Company assumes all risks of
the acts or omissions of any beneficiary or transferee of any Letter of Credit
with respect to its

 

113

--------------------------------------------------------------------------------


 

use of such Letter of Credit.  None of the Issuing Banks nor any of their
officers or directors shall be liable or responsible for:  (a) the use that may
be made of any Letter of Credit or any acts or omissions of any beneficiary or
transferee in connection therewith; (b) the validity, sufficiency or genuineness
of documents, or of any endorsement thereon, even if such documents should prove
to be in any or all respects invalid, insufficient, fraudulent or forged;
(c) payment by any Issuing Bank against presentation of documents that do not
comply with the terms of a Letter of Credit, including failure of any documents
to bear any reference or adequate reference to the Letter of Credit; or (d) any
other circumstances whatsoever in making or failing to make payment under any
Letter of Credit, except that Company shall have a claim against any Issuing
Bank, and such Issuing Bank shall be liable to Company, to the extent of any
direct, but not consequential, damages suffered by Company that Company proves
were caused by (i) such Issuing Bank’s willful misconduct or gross negligence as
determined in a final non-appealable judgment by a court of a competent
jurisdiction in determining whether documents presented under any Letter of
Credit comply with the terms of the Letter of Credit or (ii) such Issuing Bank’s
willful failure to make lawful payment under a Letter of Credit after the
presentation to it of a draft and certificates strictly complying with the terms
and conditions of the Letter of Credit.  In furtherance and not in limitation of
the foregoing, the Issuing Banks may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary.

 

Section 10.22  Effectiveness.  Subject to Section 3.1, this Agreement shall
become effective upon the execution of a counterpart hereof by each of the
parties hereto and receipt by Company and Administrative Agent of written or
telephonic notification of such execution and authorization of delivery thereof.

 

Section 10.23  Amendment and Restatement.  This Agreement amends and restates
the Existing Credit Agreement in its entirety.

 

[Remainder of page intentionally left blank]

 

114

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

 

COMPANY:

 

 

 

SANMINA-SCI CORPORATION,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

GUARANTORS:

 

 

 

HADCO CORPORATION

 

HADCO SANTA CLARA, INC.

 

SCI TECHNOLOGY, INC.

 

VIKING INTERWORKS INC.

 

COMPATIBLE MEMORY, INC.

 

SCI SYSTEMS, INC.

 

SANMINA-SCI SYSTEMS (ALABAMA) INC.

 

SANMINA-SCI SYSTEMS HOLDINGS, INC.

 

INTERAGENCY, INC.

 

SANMINA-SCI SYSTEMS ENCLOSURES
(DENTON) INC.

 

SCIMEX, INC.

 

NEWISYS, INC.

 

SANMINA-SCI ENCLOSURES USA INC.

 

SANMINA-SCI USA, INC.

 

 

 

 

 

All By:

 

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

SCI PLANT No. 5, L.L.C.

 

 

 

 

 

By:

 

 

 

 

 

 

 

SANMINA-SCI SYSTEMS (ALABAMA) INC.,

 

its Sole Member

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

SCI PLANT No. 22, L.L.C.

 

 

 

 

 

By:

 

 

 

 

 

 

 

SCI TECHNOLOGY, INC.,

 

 

its Sole Member

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

SANMINA GENERAL, L.L.C.

 

 

SANMINA LIMITED, L.L.C.

 

 

 

 

 

 

All by:

 

 

 

 

 

 

SANMINA-SCI CORPORATION,

 

 

their Sole Member

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

SANMINA TEXAS, L.P.

 

 

 

 

 

By:

SANMINA GENERAL, L.L.C.,

 

 

its General Partner

 

 

 

 

 

By:

SANMINA-SCI CORPORATION,

 

 

 

its Sole Member

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT:

 

 

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

COLLATERAL AGENT:

 

 

 

 

 

 

CITIBANK, N.A.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

SYNDICATION AGENT:

 

 

 

 

 

CITICORP USA, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

CO-DOCUMENTATION AGENTS:

 

 

 

 

THE BANK OF NOVA SCOTIA

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

DEUTSCHE BANK TRUST COMPANY
AMERICAS

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

KEYBANK NATIONAL ASSOCIATION

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

INITIAL ISSUING BANKS:

 

 

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

CITIBANK, N.A.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

CITIBANK, N.A.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

THE BANK OF NOVA SCOTIA

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

DEUTSCHE BANK TRUST COMPANY
AMERICAS

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

KEYBANK NATIONAL ASSOCIATION

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

WELLS FARGO BANK, N.A.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------